Exhibit 10.5

 

LOAN AND SECURITY AGREEMENT

 

Dated as of July 21, 2005

 

Between

 

MPO PROPERTIES, LLC

 

as Borrower

 

and

 

GERMAN AMERICAN CAPITAL CORPORATION, on behalf of the holders of the Notes

as Lender



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

                    Page


--------------------------------------------------------------------------------

I.

   DEFINITIONS; PRINCIPLES OF CONSTRUCTION    1      1.1    Definitions    1  
   1.2    Principles of Construction    34

II.

   GENERAL TERMS    34      2.1    Loan; Disbursement to Borrower    34       
   2.1.1   

The Loan

   34           2.1.2   

Disbursement to Borrower

   34           2.1.3   

The Notes, Security Instrument and Loan Documents

   34           2.1.4   

Use of Proceeds

   34      2.2    Interest; Loan Payments; Late Payment Charge    34          
2.2.1   

Payment of Principal and Interest

   34           2.2.2   

Method and Place of Payment

   35           2.2.3   

Late Payment Charge

   35           2.2.4   

Usury Savings

   35      2.3    Prepayments    36           2.3.1   

Prepayments

   36           2.3.2   

Prepayments After Event of Default; Application of Amounts Paid

   36           2.3.3   

Release of Property upon Repayment of Loan in Full

   36           2.3.4   

Release of Individual Properties

   36           2.3.5   

Substitution of Properties.

   38           2.3.6   

Provisions Relating to Individual Properties That Go Dark

   43           2.3.7   

Excess Account Collateral

   44           2.3.8   

Reserve Requirements

   44           2.3.9   

Deficient GL Properties

   44      2.4    Regulatory Change; Taxes    44           2.4.1   

Increased Costs

   44           2.4.2   

Special Taxes

   45           2.4.3   

Other Taxes

   45           2.4.4   

Indemnity

   45           2.4.5   

Change of Office

   46           2.4.6   

Survival

   46      2.5    Conditions Precedent to Closing    46           2.5.1   

Representations and Warranties; Compliance with Conditions

   46           2.5.2   

Delivery of Loan Documents; Title Policy; Reports; Leases

   46           2.5.3   

Related Documents

   48           2.5.4   

Delivery of Organizational Documents

   48           2.5.5   

Counsel Opinions

   48           2.5.6   

Reserved

   48           2.5.7   

Completion of Proceedings

   48           2.5.8   

Payments

   48           2.5.9   

Interest Rate Cap Agreement

   49



--------------------------------------------------------------------------------

          2.5.10   

Account Agreement

   49           2.5.11   

Reserved

   49           2.5.12   

Tenant Estoppels and SNDAs

   49           2.5.13   

Ground Lessor Estoppels; Clean Borrower Estoppel Certificate

   49           2.5.14   

REA Estoppels

   49           2.5.15   

REAs

   49           2.5.16   

Independent Manager/Member Certificate

   49           2.5.17   

Transaction Costs

   49           2.5.18   

Material Adverse Effect

   49           2.5.19   

Insolvency

   50           2.5.20   

Subleases

   50           2.5.21   

Master Lease; Master Lease SNDA

   50           2.5.22   

Tax Lot

   50           2.5.23   

Condominium Estoppels

   50           2.5.24   

Condominium Documents

   50           2.5.25   

Appraisal

   50           2.5.26   

Financial Statements

   50           2.5.27   

Flood Certifications

   50           2.5.28   

Ground Leases; Memos of Ground Lease; Fee Mortgagee SNDAs; Overlandlord SNDAs

   50           2.5.29   

Merger Agreement

   51           2.5.30   

Intercreditor Agreements

   51           2.5.31   

Equity and Real Property Transfer Documents

   51           2.5.32   

Consents

   51

III.

   CASH MANAGEMENT    51      3.1    Cash Management    51           3.1.1   

Establishment of Accounts

   51           3.1.2   

Pledge of Account Collateral

   52           3.1.3   

Maintenance of Collateral Accounts

   53           3.1.4   

Eligible Accounts

   53           3.1.5   

Deposits into Sub-Accounts

   53           3.1.6   

Monthly Funding of Sub-Accounts; Master Lease Rent Shortfalls; Master Lease
Variable Additional Rent Reserve; Sub-Account Shortfalls

   54           3.1.7   

Required Payments from Sub-Accounts

   58           3.1.8   

Cash Management Bank

   59           3.1.9   

Borrower’s Account Representations, Warranties and Covenants

   60           3.1.10   

Account Collateral and Remedies

   60           3.1.11   

Transfers and Other Liens

   61           3.1.12   

Reasonable Care

   61           3.1.13   

Lender’s Liability

   61           3.1.14   

Continuing Security Interest

   62           3.1.15   

Distributions

   62

 

ii



--------------------------------------------------------------------------------

IV.

   REPRESENTATIONS AND WARRANTIES    62      4.1    Borrower Representations   
62           4.1.1   

Organization

   62           4.1.2   

Proceedings

   63           4.1.3   

No Conflicts

   63           4.1.4   

Litigation

   64           4.1.5   

Agreements

   64           4.1.6   

Title

   64           4.1.7   

No Bankruptcy Filing

   65           4.1.8   

Full and Accurate Disclosure

   65           4.1.9   

All Property

   65           4.1.10   

No Plan Assets

   65           4.1.11   

Compliance

   66           4.1.12   

Financial Information

   66           4.1.13   

Condemnation

   66           4.1.14   

Federal Reserve Regulations

   66           4.1.15   

Utilities and Public Access

   66           4.1.16   

Not a Foreign Person

   67           4.1.17   

Separate Lots

   67           4.1.18   

Reserved

   67           4.1.19   

Existing Matters of Record

   67           4.1.20   

Enforceability

   67           4.1.21   

Reserved

   67           4.1.22   

Insurance

   67           4.1.23   

Use of Property

   67           4.1.24   

Certificate of Occupancy; Licenses

   67           4.1.25   

Flood Zone

   68           4.1.26   

Physical Condition

   68           4.1.27   

Boundaries

   68           4.1.28   

Subleases

   68           4.1.29   

Filing and Recording Taxes

   68           4.1.30   

Single Purpose Entity/Separateness

   69           4.1.31   

Non-imputation

   69           4.1.32   

Illegal Activity

   69           4.1.33   

No Change in Facts or Circumstances; Disclosure

   70           4.1.34   

Reserved

   70           4.1.35   

Tax Filings

   70           4.1.36   

Solvency/Fraudulent Conveyance

   70           4.1.37   

Investment Company Act

   70           4.1.38   

Interest Rate Cap Agreement

   70           4.1.39   

Labor

   71           4.1.40   

Brokers

   71           4.1.41   

No Other Debt

   71           4.1.42   

Taxpayer Identification Number

   71           4.1.43   

Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws

   71           4.1.44   

Merger Agreement

   72           4.1.45   

Rights of First Refusal or First Offer to Lease or Purchase

   72           4.1.46   

True- Lease Opinion

   72

 

iii



--------------------------------------------------------------------------------

     4.2    Survival of Representations    72      4.3    Borrower’s Knowledge
   72

V.

   BORROWER COVENANTS    72      5.1    Affirmative Covenants    72          
5.1.1   

Performance by Borrower

   72           5.1.2   

Existence; Compliance with Legal Requirements; Insurance

   73           5.1.3   

Litigation

   73           5.1.4   

Single Purpose Entity

   73           5.1.5   

Consents

   74           5.1.6   

Access to Property

   75           5.1.7   

Notice of Default

   75           5.1.8   

Cooperate in Legal Proceedings

   75           5.1.9   

Rights of First Refusal or First Offer to Lease or Purchase

   75           5.1.10   

Insurance

   76           5.1.11   

Further Assurances; Separate Notes; Loan Resizing

   76           5.1.12   

Mortgage Taxes

   77           5.1.13   

Operation

   77           5.1.14   

Business and Operations

   78           5.1.15   

Title to the Property

   78           5.1.16   

Costs of Enforcement

   78           5.1.17   

Estoppel Statements

   78           5.1.18   

Loan Proceeds

   79           5.1.19   

No Joint Assessment

   79           5.1.20   

No Further Encumbrances

   79           5.1.21   

Reserved

   79           5.1.22   

Master Lease

   79      5.2    Negative Covenants    81           5.2.1   

Incur Debt

   81           5.2.2   

Encumbrances

   81           5.2.3   

Engage in Different Business

   81           5.2.4   

Make Advances

   81           5.2.5   

Partition

   81           5.2.6   

Commingle

   81           5.2.7   

Guarantee Obligations

   81           5.2.8   

Transfer Assets

   81           5.2.9   

Amend Organizational Documents

   82           5.2.10   

Dissolve

   82           5.2.11   

Bankruptcy

   82           5.2.12   

ERISA

   82           5.2.13   

Distributions

   82           5.2.14   

Reserved

   82           5.2.15   

Reserved

   82           5.2.16   

Modify REAs

   82           5.2.17   

Modify Account Agreement

   82           5.2.18   

Zoning Reclassification

   82

 

iv



--------------------------------------------------------------------------------

          5.2.19   

Change of Principal Place of Business

   83           5.2.20   

Debt Cancellation

   83           5.2.21   

Misapplication of Funds

   83           5.2.22   

Single-Purpose Entity

   83

VI.

   INSURANCE; CASUALTY; CONDEMNATION; RESTORATION    83      6.1    Insurance
Coverage Requirements    83           6.1.1   

Property Insurance

   83           6.1.2   

Liability Insurance

   84           6.1.3   

Workers’ Compensation Insurance

   84           6.1.4   

Commercial Rents Insurance

   84           6.1.5   

Builder’s All-Risk Insurance

   84           6.1.6   

Boiler and Machinery Insurance

   84           6.1.7   

Flood Insurance

   85           6.1.8   

Earthquake Insurance

   85           6.1.9   

Terrorism Insurance

   85           6.1.10   

Other Insurance

   86           6.1.11   

Ratings of Insurers

   86           6.1.12   

Form of Insurance Policies; Endorsements

   86           6.1.13   

Certificates

   87           6.1.14   

Separate Insurance

   88           6.1.15   

Blanket Policies

   88      6.2    Condemnation and Insurance Proceeds    88           6.2.1   

Notification;

   88           6.2.2   

Proceeds

   88           6.2.3   

Lender to Take Proceeds

   89           6.2.4   

Borrower to Restore

   91           6.2.5   

Disbursement of Proceeds

   92

VII.

   IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS    94      7.1    Borrower
to Pay Impositions and Other Charges    94      7.2    No Liens    94      7.3
   Contest    94

VIII.

   TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS    95      8.1    General
Restriction on Transfers and Indebtedness    95      8.2    Sale of Building
Equipment    95      8.3    Immaterial Transfers and Easements, etc.    96     
8.4    Permitted Master Lessee and Guarantor Indebtedness    96      8.5   
Permitted Equity Transfers    97      8.6    Deliveries to Lender    98      8.7
   Loan Assumption    99      8.8    Subleases    99           8.8.1   

New Subleases and Sublease Modifications

   99           8.8.2   

Leasing Conditions

   99           8.8.3   

Delivery of New Sublease or Sublease Modification

   101           8.8.4   

Sublease Amendments

   101

 

v



--------------------------------------------------------------------------------

          8.8.5   

Security Deposits

   101           8.8.6   

No Default Under Subleases

   101           8.8.7   

Subordination

   102           8.8.8   

Attornment

   102           8.8.9   

Non-Disturbance Agreements

   102           8.8.10   

Recognition Agreements

   102

IX.

   INTEREST RATE CAP AGREEMENT    103      9.1    Interest Rate Cap Agreement   
103      9.2    Pledge and Collateral Assignment    103      9.3    Covenants   
103      9.4    Powers of Borrower Prior to an Event of Default    104      9.5
   Representations and Warranties    105      9.6    Payments    105      9.7   
Remedies    105      9.8    Sales of Rate Cap Collateral    107      9.9   
Public Sales Not Possible    108      9.10    Receipt of Sale Proceeds    108  
   9.11    Replacement Interest Rate Cap Agreement    108

X.

   MAINTENANCE OF PROPERTY; ALTERATIONS    108      10.1    Maintenance of
Property    108      10.2    Conditions to Alteration    108      10.3    Costs
of Alteration    109

XI.

   BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER
INFORMATION    110      11.1    Books and Records    110      11.2    Financial
Statements    110           11.2.1   

Monthly Reports

   110           11.2.2   

Quarterly Reports

   111           11.2.3   

Annual Reports

   112           11.2.4   

Disclosure Restrictions.

   112           11.2.5   

Capital Expenditures Summaries

   112           11.2.6   

Master Lease

   112           11.2.7   

Annual Budget; Operating Agreement Annual Budgets

   112           11.2.8   

Other Information

   113           11.2.9   

Proprietary Information

   113

XII.

   ENVIRONMENTAL MATTERS    113      12.1    Representations    113      12.2   
Covenants    114           12.2.1   

Compliance with Environmental Laws

   114      12.3    Environmental Reports    114      12.4    Environmental
Indemnification    115      12.5    Recourse Nature of Certain Indemnifications
   115

 

vi



--------------------------------------------------------------------------------

XIII.

   THE OPERATING AGREEMENTS    116      13.1    Operating Agreement
Representations, Warranties    116      13.2    Cure by Lender    117      13.3
   Option to Renew or Extend the Ground Lease    117      13.4    Operating
Agreement Covenants    117           13.4.1   

Waiver of Interest In New Ground Lease or REAs

   117           13.4.2   

No Election to Terminate

   117           13.4.3   

Notice Prior to Rejection

   118           13.4.4   

Lender Right to Perform

   118           13.4.5   

Lender Attorney in Fact

   118           13.4.6   

Payment of Sums Due Under Operating Agreements

   119           13.4.7   

Performance of Covenants

   119           13.4.8   

Reserved

   119           13.4.9   

No Modification or Termination

   119           13.4.10   

Notices of Default

   119           13.4.11   

Delivery of Information

   120           13.4.12   

No Subordination

   120           13.4.13   

Further Assurances

   120           13.4.14   

Estoppel Certificates

   120           13.4.15   

Common Area/Common Elements Insurance

   120           13.4.16   

Reserved

   120      13.5    Lender Right to Participate    120      13.6    No Liability
   121

XIV.

   SECURITIZATION AND PARTICIPATION    121      14.1    Sale of Notes and
Securitization    121      14.2    Securitization Financial Statements    122  
   14.3    Securitization Indemnification    122           14.3.2   

Indemnification Certificate

   123      14.4    Retention of Servicer    124      14.5    Lender’s
Securitization Expenses    125

XV.

   ASSIGNMENTS AND PARTICIPATIONS    125      15.1    Assignment and Acceptance
   125      15.2    Effect of Assignment and Acceptance    125      15.3   
Content    126      15.4    Register    126      15.5    Substitute Notes    126
     15.6    Participations    127      15.7    Disclosure of Information    127
     15.8    Security Interest in Favor of Federal Reserve Bank    127

XVI.

   RESERVE ACCOUNTS    127      16.1    Tax Reserve Account    127      16.2   
Insurance Reserve Account    128      16.3    Ground Rent Reserve Account    129

 

vii



--------------------------------------------------------------------------------

XVII.

   DEFAULTS    130      17.1    Event of Default    130      17.2    Remedies   
135      17.3    Remedies Cumulative; Waivers    136      17.4    Costs of
Collection    136

XVIII.

   SPECIAL PROVISIONS    137      18.1    Exculpation    137           18.1.1   

Exculpated Parties

   137           18.1.2   

Carveouts From Non-Recourse Limitations

   137

XIX.

   MISCELLANEOUS    139      19.1    Survival    139      19.2    Lender’s
Discretion    139      19.3    Governing Law    140      19.4    Modification,
Waiver in Writing    141      19.5    Delay Not a Waiver    141      19.6   
Notices    141      19.7    TRIAL BY JURY    143      19.8    Headings    144  
   19.9    Severability    144      19.10    Preferences    144      19.11   
Waiver of Notice    144      19.12    Expenses; Indemnity    144      19.13   
Exhibits and Schedules Incorporated    146      19.14    Offsets, Counterclaims
and Defenses    146      19.15    Liability of Assignees of Lender    147     
19.16    No Joint Venture or Partnership; No Third Party Beneficiaries    147  
   19.17    Publicity    147      19.18    Waiver of Marshalling of Assets   
147      19.19    Waiver of Counterclaim and other Actions    148      19.20   
Conflict; Construction of Documents; Reliance    148      19.21    Prior
Agreements    148      19.22    Counterparts    148

 

viii



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A    TITLE INSURANCE REQUIREMENTS, ENDORSEMENTS AND AFFIRMATIVE
COVERAGES EXHIBIT B    SURVEY REQUIREMENTS EXHIBIT C    INTENTIONALLY DELETED
EXHIBIT D    INTENTIONALLY DELETED EXHIBIT E    INTENTIONALLY DELETED EXHIBIT F
   INTENTIONALLY DELETED EXHIBIT G    FORM OF TENANT ESTOPPEL LETTER EXHIBIT H
   FORM OF GROUND LESSOR ESTOPPEL CERTIFICATE EXHIBIT I    FORM OF REA ESTOPPEL
EXHIBIT J    FORM OF CONDOMINIUM ASSOCIATION ESTOPPEL EXHIBIT K    BORROWER
ORGANIZATIONAL STRUCTURE EXHIBIT L    INTEREST RATE CAP AGREEMENT EXHIBIT M   
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT EXHIBIT N    FORM OF SUBORDINATION,
NON-DISTURBANCE AND ATTORNMENT AGREEMENT EXHIBIT O    INTENTIONALLY DELETED
EXHIBIT P    FORM OF RENT PAYMENT DIRECTION LETTER EXHIBIT Q    RATE CAP
COUNTERPARTY ACKNOWLEDGMENT EXHIBIT R    INTENTIONALLY DELETED EXHIBIT S   
INTENTIONALLY DELETED EXHIBIT T    FORM OF INDEPENDENT MANAGER/MEMBER
CERTIFICATE SCHEDULE I    EXISTING SUBLEASES; MATERIAL SUBLEASES; DEFAULTS OR
PREPAID RENT UNDER SUBLEASES SCHEDULE II    LITIGATION SCHEDULE SCHEDULE III   
DEFICIENT GROUND LEASED PROPERTIES, AND ALLOCATED LOAN AMOUNT OR DISPUTED SUM,
AS APPLICABLE SCHEDULE IV    INTENTIONALLY DELETED SCHEDULE V    ALLOCATED LOAN
AMOUNTS SCHEDULE VI    RIGHTS OF FIRST REFUSAL OR RIGHTS OF FIRST OFFER (OR
OTHER RIGHTS OR OPTIONS) TO LEASE OR PURCHASE INDIVIDUAL PROPERTIES SCHEDULE VII
   EXISTING MATTERS OF RECORD SCHEDULE VIII    PRE-APPROVED TRANSFEREES SCHEDULE
IX    JOINTLY ASSESSED GROUND LEASE PROPERTIES

 

ix



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT dated as of July 21, 2005 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between MPO PROPERTIES, LLC, a Delaware limited liability company
(“Borrower”) having an office at c/o Toys “R” Us, Inc., One Geoffrey Way, Wayne,
New Jersey 07470 and GERMAN AMERICAN CAPITAL CORPORATION, a Maryland
corporation, on behalf of the holders of the Notes, having an address at 60 Wall
Street, New York, New York 10005 (together with its successors and assigns,
“Lender”).

 

RECITALS:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender;

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

  I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

 

“80% Cash Sweep Period” shall mean any period (a) commencing on the Payment Date
following the conclusion of any two (2) consecutive Fiscal Quarters for which
DSCR is less than 80% of Closing Date DSCR and (b) ending on the day immediately
preceding the Payment Date following the conclusion of any two (2) consecutive
Fiscal Quarters for which DSCR exceeds 80% of Closing Date DSCR.

 

“60% Cash Sweep Period” shall mean any period (a) commencing on the Payment Date
following the conclusion of any two (2) consecutive Fiscal Quarters for which
DSCR is less than 60% of Closing Date DSCR and (b) ending on the day immediately
preceding the Payment Date following the conclusion of any two (2) consecutive
Fiscal Quarters for which DSCR exceeds 60% of Closing Date DSCR.

 

“ABL Intercreditor Agreement” shall mean an intercreditor agreement between
Lender the Mezzanine Lenders and the agent for the lenders under the ABL Loan.

 

“ABL Loan” shall have the meaning provided in the ABL Intercreditor Agreement.

 

“Account Agreement” shall mean (a) the side letter agreement dated the date
hereof between Cash Management Bank and Lender or (b) at any time when Lender or
Servicer is not the Cash Management Bank, an Account and Control Agreement, in
form reasonably acceptable



--------------------------------------------------------------------------------

to Lender and acceptable to the Rating Agencies among Lender, Borrower and Cash
Management Bank.

 

“Account Collateral” shall have the meaning set forth in Section 3.1.2.

 

“Acknowledgment” shall mean the Acknowledgment, dated on or about the date
hereof made by Counterparty, or as applicable, Approved Counterparty in the form
of Exhibit Q.

 

“Additional Non-Consolidation Opinion” shall have the meaning set forth in
Section 4.1.30(b).

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with, or any general partner or managing member in, such
specified Person. An Affiliate of a Person includes, without limitation, (i) any
officer or director of such Person, (ii) any record or beneficial owner of more
than 20% of any class of ownership interests of such Person and (iii) any
Affiliate of the foregoing. For the purposes of this definition, “control” when
used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities or other beneficial interest, by contract or
otherwise; and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.

 

“Aggregate Capped Debt Service” shall mean the aggregate amount of interest due
and payable in accordance with the Notes and the Mezzanine Notes for any
immediately preceding twelve (12) Payment Dates, assuming that interest on the
aggregate outstanding principal balance of the Notes and the Mezzanine Notes is
accruing at a loan constant equal to the Capped Interest Rate.

 

“Aggregate Appraised Value” as of the date determined shall mean the sum of (a)
the aggregate appraised values as of the Closing Date of all Properties which
remain as of the date determined subject to the Lien of the Security Instrument
(excluding the Replaced Properties, Release Properties and the Substitute
Properties) and (b) the appraised value of the Substitute Property as of such
date of determination.

 

“Agreement” shall mean this Agreement, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Allocated Loan Amount” shall mean with respect to each Individual Property, the
designated allocated portion of the Loan applicable to such Individual Property
that is set forth on Schedule V attached hereto.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration” shall have the meaning set forth in Article X; provided however
that the term “Alteration” shall not include Alterations being undertaken at the
sole cost and expense of (a) the Master Lessee pursuant to the Master Lease so
long as the security required for any such alteration under the Master Lease is
deposited with Lender or (b) a Tenant pursuant to a Sublease.

 

2



--------------------------------------------------------------------------------

“Annual Budget” shall mean the variable operating expense budget for the
Property prepared by Master Lessee pursuant to the Master Lease for the
applicable Fiscal Year or other period setting forth, in reasonable detail,
Master Lessee’s good faith estimates of the anticipated variable operating
expenses for the Property, including but not limited to Master Lease Variable
Additional Rent and Master Lease Recurrent Additional Rent.

 

“Appraisals” shall mean the FIRREA appraisals conducted in 2005 by Cushman &
Wakefield on or prior to the Closing Date which establish the master leased fee
or ground leasehold value of each Individual Property.

 

“Appraised Value” shall mean, for an Individual Property, the value of such
Individual Property as determined by the Appraisal for such Individual Property.

 

“Approved Bank” shall mean a bank or other financial institution which has a
minimum long-term unsecured debt rating of at least “AA” and a minimum
short-term unsecured debt rating of at least “A-1+” by each of the Rating
Agencies, or if any such bank or other financial institution is not rated by all
the Rating Agencies, then a minimum long-term rating of at least “AA” and a
minimum short-term unsecured debt rating of at least “A-1+”, or their respective
equivalents, by two of the Rating Agencies, but in any event one of the two
Rating Agencies shall be S&P, it being understood that the AA and A-1+ benchmark
ratings and other benchmark ratings in this Agreement are intended to be the
ratings, or the equivalent of ratings, issued by S&P.

 

“Approved Counterparty” shall mean a bank or other financial institution which
has (a) either (i) a long-term unsecured debt rating of “A+” or higher by S&P or
(ii) if the long-term unsecured debt rating is “A” or lower by S&P, a short-term
rating of not less than “A-1” from S&P; (b) a long-term unsecured debt rating of
not less than “Aa3” by Moody’s; and (c) if the counterparty is rated by Fitch,
either a long-term unsecured debt rating of not less than “A” from Fitch or a
short-term unsecured debt rating of not less than “F-1” from Fitch.

 

“Architect” shall mean an architect, engineer or construction consultant
selected by Borrower (which can be an employee of Borrower or an Affiliate),
licensed to practice in the relevant State and has at least five (5) years of
architectural experience and which is reasonably acceptable to Lender.

 

“Asset-Specific Proprietary Information” shall have the meaning set forth in
Section 11.2.9.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by Lender and an assignee, and accepted by Lender in accordance with Article XV
and in substantially the form of Exhibit M or such other form customarily used
by Lender in connection with the participation or syndication of mortgage loans
at the time of such assignment.

 

“Assignment of Leases” shall mean that certain first priority Assignment of
Master Lease, Subleases, Rents and Security Deposits, dated as of the date
hereof, from Borrower, as assignor, to Lender, as assignee, assigning to Lender
all of Borrower’s interest in and to the Master Lease, the Subleases, Rents and
Security Deposits as security for the Loan, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

3



--------------------------------------------------------------------------------

“BofA” shall have the meaning set forth in Section 14.4.2(b).

 

“Bankruptcy Code” shall mean Title 11, U.S.C.A., as amended from time to time
and any successor statute thereto.

 

“Blanket Policy” shall have the meaning provided in Section 6.1.15.

 

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Borrower’s Account” shall mean an account or accounts maintained by Borrower
for its own account at such bank and with such account number as may be
designated in writing by Borrower to Lender and Cash Management Bank from time
to time.

 

“Building Equipment” shall have the meaning set forth in the Security
Instrument.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York or in the state in which Servicer is located
are not open for business. When used with respect to an Interest Determination
Date, Business Day shall mean any day on which dealings in deposits in U.S.
Dollars are transacted in the London interbank market.

 

“Capped Interest Rate” shall mean a rate per annum equal to the sum of (a) the
LIBOR Cap Strike Rate and (b) the LIBOR Margin.

 

“Cash” shall mean the legal tender of the United States of America.

 

“Cash and Cash Equivalents” shall mean any one or a combination of the
following: (i) Cash, and (ii) U.S. Government Obligations.

 

“Cash Management Bank” shall mean Bank of America, N.A., as servicer, or any
successor Approved Bank acting as Cash Management Bank under the Account
Agreement or other financial institution approved by the Lender and, if a
Securitization has occurred, the Rating Agencies.

 

“Casualty Amount” shall mean forty percent (40%) of the Allocated Loan Amount of
the affected Individual Property.

 

“Clean Borrower Estoppel Certificate” shall mean, with respect to Deficient GL
Properties, that certain Borrower Estoppel Certificate, dated as of the date
hereof, duly executed and delivered by Borrower to Lender, certifying without
exception, revision or supplement as to all matters which are the subject of the
form of Ground Lessor Estoppel Certificate attached hereto as Exhibit H.

 

“Clean Ground Lessor Estoppel Certificate” shall mean an estoppel certificate
with respect to a Ground Lease, duly executed by the applicable Fee Owner and
delivered by Borrower to Lender, dated within thirty (30) days of the date
delivered, certifying without material adverse exception, revision or supplement
as to all matters which are the subject of the

 

4



--------------------------------------------------------------------------------

form of Ground Lessor Estoppel Certificate attached hereto as Exhibit H or as
otherwise acceptable to Lender.

 

“Close Affiliate” shall mean with respect to any Person (the “First Person”) any
other Person (each, a “Second Person”) which is an Affiliate of the First Person
and in respect of which any of the following are true: (a) the Second Person
owns, directly or indirectly, at least 75% of all of the legal, beneficial
and/or equitable interest in such First Person, (b) the First Person owns,
directly or indirectly, at least 75% of all of the legal, beneficial and/or
equitable interest in such Second Person, or (c) a third Person owns, directly
or indirectly, at least 75% of all of the legal, beneficial and/or equitable
interest in both the First Person and the Second Person.

 

“Closing Date” shall mean the date of this Agreement set forth in the first
paragraph hereof.

 

“Closing Date DSCR” shall mean 3.78x.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collateral Accounts” shall have the meaning set forth in Section 3.1.1.

 

“Combined Allocated Loan Amount” shall mean with respect to each Individual
Property, the aggregate portions of the Loan and the Mezzanine Loans allocated
to such Individual Property that is set forth on Schedule V attached hereto.

 

“Combined Debt Service” shall mean, with respect to any particular period of
time, the aggregate of Debt Service and Debt Service (Mezzanine).

 

“Combined Principal Amount” shall mean the sum of the Principal Amount and the
Principal Amount (Mezzanine).

 

“Common Elements” shall mean, with respect to each Condominium Property, those
portions of any Improvements and other rights relating to a Condominium that are
designated as “Common Elements,” “Common Areas” or a substantially equivalent
term under the applicable Condominium Documents.

 

“Common Charges” shall mean, with respect to each Condominium Property,
Borrower’s share of the common expenses, or substantially equivalent expenses,
of the Condominium as defined and determined in accordance with the Condominium
Documents.

 

“Completion” shall have the meaning set forth in Section 16.4.

 

“Condominium” shall mean, with respect to each Condominium Property, the
condominium regime created by the Condominium Documents.

 

5



--------------------------------------------------------------------------------

“Condominium Board” shall mean, with respect to each Condominium Property, the
board of managers of the condominium association, or substantially equivalent
body, of the Condominium established pursuant to the Condominium Documents.

 

“Condominium Declaration” shall have the meaning provided in the Security
Instrument.

 

“Condominium Documents” shall mean, with respect to each Condominium Property,
collectively, the Condominium Declaration, the by-laws of the Condominium, the
floor plans attached to the Condominium Declaration, and any other similar
written agreements among or otherwise binding upon any unit owners of the
Condominium in their capacity as such and that govern or otherwise relate to the
establishment, continuance, maintenance or operation of the Condominium, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Condominium Properties” shall mean, collectively, all of the Individual
Properties that are subject to a Condominium and “Condominium Property” shall
mean each such Property.

 

“Condominium Unit” shall have the meaning provided in the Security Instrument.

 

“Control” shall mean (i) the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise and
(ii) the ownership, direct or indirect, of no less than 51% of the voting
securities of such Person, and the terms Controlled, Controlling and Common
Control shall have correlative meanings.

 

“Contemplated Transactions” shall mean, collectively, (i) the transactions
consummated pursuant to the Merger Agreement, including but not limited to the
change in control of the Toys ‘R’ Us, Inc. and the various equity transfers in
connection with the related restructuring, (ii) the transfers of certain of the
Properties to Master Lessee, (iii) the transfers of all of the Properties from
Master Lessee to Borrower, (iv) the leasing or subleasing of all of the
Properties from Borrower to Master Lessee pursuant to the Master Lease, (v) the
execution and delivery of the Loan Documents or the Mezzanine Loan Documents,
Borrower’s or Mezzanine Borrower’s performance thereunder, the recordation of
the Security Instrument, and the exercise of any remedies by Lender or Mezzanine
Lender, and (vi) following Lender’s or its designee’s succession in title to any
Property, the transfer of any such Property by Lender or such designee.

 

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement, SMBC
Derivative Products Limited and with respect to any Replacement Interest Rate
Cap Agreement, any substitute Approved Counterparty.

 

“Counterparty Opinion” shall have the meaning set forth in Section 9.3(g).

 

“Cut-Off Date” shall have the meaning set forth in Section 6.2.3(a).

 

“DBS” shall have the meaning set forth in Section 14.4.2(b).

 

“Debt” shall mean, with respect to any Person at any time, (a) indebtedness or
liability of such Person for borrowed money whether or not evidenced by bonds,
debentures, notes or other

 

6



--------------------------------------------------------------------------------

instruments, or for the deferred purchase price of property or services; (b)
obligations of such Person as lessee under leases which should have been or
should be, in accordance with GAAP, recorded as capital leases; (c) current
liabilities of such Person in respect of unfunded vested benefits under plans
covered by Title IV of ERISA; (d) obligations issued for, or liabilities
incurred on the account of, such Person; (e) obligations or liabilities of such
Person arising under letters of credit, credit facilities or other acceptance
facilities; (f) obligations of such Person under any guarantees or other
agreement to become secondarily liable for any obligation of any other Person,
endorsements (other than for collection or deposit in the ordinary course of
business) and other contingent obligations to purchase, to provide funds for
payment, to supply funds to invest in any Person or otherwise to assure a
creditor against loss; (g) obligations of such Person secured by any Lien on any
property of such Person, whether or not the obligations have been assumed by
such Person; or (h) obligations of such Person under any interest rate or
currency exchange agreement.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

 

Debt Service (First Mezzanine)” shall mean, with respect to any particular
period of time, scheduled interest payments under the First Mezzanine Note.

 

Debt Service (Fourth Mezzanine)” shall mean, with respect to any particular
period of time, scheduled interest payments under the Fourth Mezzanine Note.

 

Debt Service (Second Mezzanine)” shall mean, with respect to any particular
period of time, scheduled interest payments under the Second Mezzanine Note.

 

Debt Service (Third Mezzanine)” shall mean, with respect to any particular
period of time, scheduled interest payments under the Third Mezzanine Note.

 

“Debt Service (Mezzanine)” shall mean, with respect to any particular period of
time, combined scheduled interest payments under the Mezzanine Notes.

 

“Debt Service Reserve Account” shall have the meaning set forth in Section
3.1.1.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall have the meaning set forth in the Note.

 

“Deficiency” shall have the meaning set forth in Section 6.2.4(b).

 

“Deficient GL Properties” shall mean, collectively, each Ground Lease Property
for which either (a) no Ground Lessor Estoppel Certificate or, as applicable,
ground lessor consent is delivered or (b) a Ground Lessor Estoppel Certificate
(including, but not limited to, a Disputed Sum GL Estoppel) or, as applicable, a
ground lessor consent, is delivered which is unacceptable to Lender in its
reasonable discretion, a list of which Deficient GL Properties is attached
hereto as Schedule III; provided, however, that if at any time after the Closing
Date any of the

 

7



--------------------------------------------------------------------------------

following shall occur with respect to any particular Deficient GL Properties,
the term “Deficient GL Properties” shall no longer include (and the Recourse
Guaranty shall no longer cover) the losses under Section 18.1.2(l) with respect
to such Properties: (a) a Property Release, (b) a Substitution, (c) delivery of
evidence reasonably acceptable to Lender that the Disputed Sum has been paid in
full, if applicable or (d) delivery of a Clean Ground Lessor Estoppel
Certificate and/or consent, as applicable.

 

“Disclosure Documents” shall have the meaning set forth in Section 14.4.1.

 

“Disputed Sums” shall mean in the case of each Ground Lease Property (each a
“Disputed Sum GL Property”) for which a Clean Ground Lessor Estoppel Certificate
is delivered that is otherwise acceptable but which identifies a dispute that
Lender reasonably determines can be cured by payment to the Fee Owner of a
liquidated sum (each a “Disputed Sum GL Estoppel”), the liquidated sums,
collectively.

 

“Disputed Sum GL Estoppel” shall have the meaning provided in the definition of
the term “Disputed Sums.”

 

“Disputed Sum GL Property” shall have the meaning provided in the definition of
the term “Disputed Sums.”

 

“Disqualified Transferee” shall mean any proposed transferee that, (i) has
(within the past five (5) years) defaulted, or is now in default, beyond any
applicable cure period, of its material obligations, under any written agreement
with Lender, any affiliate of Lender, any financial institution or other person
providing or arranging financing; (ii) has been convicted in a criminal
proceeding for a felony or a crime involving moral turpitude or that is an
organized crime figure or is reputed (as determined by Lender in its sole
discretion) to have substantial business or other affiliations with an organized
crime figure; (iii) has at any time filed a voluntary petition under the
Bankruptcy Code or any other federal or state bankruptcy or insolvency law; (iv)
as to which an involuntary petition has at any time been filed under the
Bankruptcy Code or any other federal or state bankruptcy or insolvency law; (v)
has at any time filed an answer consenting to or acquiescing in any involuntary
petition filed against it by any other person under the Bankruptcy Code or any
other federal or state bankruptcy or insolvency law; (vi) has at any time
consented to or acquiesced in or joined in an application for the appointment of
a custodian, receiver, trustee or examiner for itself or any of its property;
(vii) has at any time made an assignment for the benefit of creditors, or has at
any time admitted its insolvency or inability to pay its debts as they become
due; or (viii) has been found by a court of competent jurisdiction or other
governmental authority in a comparable proceeding to have violated any federal
or state securities laws or regulations promulgated thereunder.

 

“Distribution Sites” shall mean the five (5) Individual Properties identified as
distribution facilities on Schedule A to the Security Instrument.

 

“DSCR” shall mean a ratio, as determined by Lender for the applicable period, in
which:

 

(a) the numerator is Portfolio Four-Wall EBITDAR, applied consistently, as
stated on Borrower’s or Master Lessee’s four most recent quarterly financial
statements delivered to

 

8



--------------------------------------------------------------------------------

Lender pursuant to Section 11.2.2, for the trailing twelve (12) month period
immediately prior to the applicable calculation date; and

 

(b) the denominator is the Aggregate Capped Debt Service.

 

“Eligible Account” shall mean (i) a segregated trust account or accounts
maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution subject to regulations
regarding fiduciary funds on deposit such as or similar to Title 12 of the Code
of Federal Regulations Section 9.10(b) which, in either case, has corporate
trust powers, acting in its fiduciary capacity or (ii) a segregated account
maintained at an Approved Bank. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

 

“Environmental Certificate” shall have the meaning set forth in Section 12.2.1.

 

“Environmental Claim” shall mean any claim, action, cause of action,
investigation or written notice by any Person alleging potential liability
(including potential liability for investigatory costs, cleanup costs, natural
resource damages, property damages, personal injuries or penalties) arising out
of, based upon or resulting from (a) the presence, threatened presence, release
or threatened release into the environment of any Hazardous Materials from or at
the Property, or (b) the violation, or alleged violation, of any Environmental
Law relating to the Property.

 

“Environmental Event” shall have the meaning set forth in Section 12.2.1.

 

“Environmental Indemnity” shall mean the Environmental Indemnity, dated the date
hereof, made by Guarantor in favor of Lender.

 

“Environmental Law” shall have the meaning provided in the Environmental
Indemnity.

 

“Environmental Reports” shall have the meaning set forth in Section 12.1.

 

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and the
rulings issued thereunder.

 

“Event of Default” shall have the meaning set forth in Section 17.1(a).

 

“Excess Account Collateral” shall have the meaning set forth in Section 2.3.7.

 

“Excess Cash Flow” shall have the meaning set forth in Section 3.1.5.

 

“Exchange Act” shall have the meaning set forth in Section 14.4.1.

 

“Excluded Personal Property” shall mean, collectively, (a) all of the personal
property of Master Lessee (including, without limitation, all inventory and
equipment, but excluding any items that constitute fixtures), (b) any licenses
or other intellectual property relating to the trade names “Toys ‘R’ Us” or
“Babies ‘R’ Us” and (c) any personal property of third-party Tenants

 

9



--------------------------------------------------------------------------------

under Subleases. For purposes of this definition, the terms “inventory”,
“equipment” and “fixtures” shall have the meaning set forth in the Uniform
Commercial Code in effect in the State of New York, except that the term
“fixtures” shall specifically include, but not be limited to, and the terms
“inventory” and “equipment” shall specifically exclude, all HVAC equipment,
elevators, escalators and lighting together with all equipment, parts and
supplies used to service, repair, maintain and equip the foregoing.

 

“Exculpated Parties” shall have the meaning set forth in Section 18.1.1.

 

“Excusable Delay” shall mean a delay solely due to acts of God, governmental
restrictions, stays, judgments, orders, decrees, enemy actions, civil commotion,
fire, casualty, strikes, work stoppages, shortages of labor or materials or
other causes beyond the reasonable control of Borrower, but Borrower’s lack of
funds in and of itself shall not be deemed a cause beyond the control of
Borrower.

 

“Existing Matters of Record” shall mean the Liens set forth on Schedule VII.

 

“Fee Owner” shall mean, collectively, the owner of the fee simple estate
relating to each Ground Lease Property.

 

“Fee Property” shall mean, collectively, each Individual Property that is not a
Ground Lease Property.

 

“First Mezzanine Account” shall mean account number 1235465973 at Cash
Management Bank.

 

“First Mezzanine Borrower” shall mean MPO Intermediate, LLC, a Delaware limited
liability company.

 

“First Mezzanine Debt Service Reserve Account” shall have the meaning set forth
in Section 3.1.1.

 

“First Mezzanine Lender” shall mean German American Capital Corporation, and its
successors and/or assigns, as the holder of the First Mezzanine Loan.

 

“First Mezzanine Lender Monthly Debt Service Notice” shall mean the written
notice required to be delivered by First Mezzanine Lender pursuant to Section
3.1.6 of the First Mezzanine Loan Agreement to Lender at least five (5) Business
Days prior to each Payment Date setting forth the First Mezzanine Loan Debt
Service Amount payable by First Mezzanine Borrower on the first Payment Date
occurring after the date such notice is delivered.

 

“First Mezzanine Loan” shall mean that certain $18,000,000 mezzanine loan, made
as of the date hereof, from First Mezzanine Lender to First Mezzanine Borrower.

 

“First Mezzanine Loan Agreement” shall mean that certain Mezzanine Loan and
Security Agreement (First Mezzanine), dated as of the date hereof, between First
Mezzanine Borrower, as borrower, and First Mezzanine Lender, as lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

10



--------------------------------------------------------------------------------

“First Mezzanine Loan Debt Service Amount” shall mean, with respect to any
specified date or a particular period of time, interest payments under the First
Mezzanine Note (excluding any default or accrued interest) due as of such date
(as set forth in the First Mezzanine Lender Monthly Debt Service Notice
delivered to Lender) or payable during such period (including the last day
thereof), as applicable and repayment in full of the principal balance of the
First Mezzanine Note on the scheduled maturity of the First Mezzanine Loan (but
excluding any principal payments on account of an acceleration of the First
Mezzanine Loan or a default under any of the First Mezzanine Loan Documents).

 

“First Mezzanine Loan Default Notice” shall mean a notice from First Mezzanine
Lender to Lender (upon which Lender may conclusively rely without any inquiry
into the validity thereof) that an “Event of Default” has occurred and is
continuing under any of the First Mezzanine Loan Documents.

 

“First Mezzanine Loan Default Revocation Notice” shall have the meaning set
forth in Section 3.1.6 hereof.

 

“First Mezzanine Loan Documents” shall mean the documents evidencing and
securing the First Mezzanine Loan, as may be modified, amended, extended,
supplemented, restated or replaced from time to time.

 

“First Mezzanine Note” shall mean that certain First Mezzanine Note A-1 in the
principal amount of $18,000,000 dated as of the date hereof, from First
Mezzanine Borrower to First Mezzanine Lender.

 

“Fiscal Year” shall mean each twelve (12) month period ending on the last
Saturday closest to January 31 for such calendar year and commencing on the day
following such Saturday on the preceding calendar year during each year of the
term of the Loan or the portion of any such 12-month period falling within the
term of the Loan in the event that such a 12-month period occurs partially
before or after, or partially during, the term of the Loan or such other
12-month fiscal accounting period as Borrower may establish from time to time.

 

“Fiscal Quarter” shall mean each quarter within a Fiscal Year in accordance with
GAAP.

 

“Fitch” shall mean Fitch Ratings Inc.

 

“Fourth Mezzanine Account” shall mean account number 1235465997 at Cash
Management Bank.

 

“Fourth Mezzanine Borrower” shall mean MPO Junior Holdings, LLC, a Delaware
limited liability company.

 

“Fourth Mezzanine Debt Service Reserve Account” shall have the meaning set forth
in Section 3.1.1.

 

“Fourth Mezzanine Lender” shall mean German American Capital Corporation, and
its successors and/or assigns, as the holder of the Fourth Mezzanine Loan.

 

11



--------------------------------------------------------------------------------

“Fourth Mezzanine Lender Monthly Debt Service Notice” shall mean the written
notice required to be delivered by Fourth Mezzanine Lender pursuant to Section
3.1.6 of the Fourth Mezzanine Loan Agreement to Lender at least five (5)
Business Days prior to each Payment Date setting forth the Fourth Mezzanine Loan
Debt Service Amount payable by Fourth Mezzanine Borrower on the first Payment
Date occurring after the date such notice is delivered.

 

“Fourth Mezzanine Loan” shall mean that certain $8,000,000 mezzanine loan, made
as of the date hereof, from Fourth Mezzanine Lender to Fourth Mezzanine
Borrower.

 

“Fourth Mezzanine Loan Agreement” shall mean that certain Mezzanine Loan and
Security Agreement (Fourth Mezzanine), dated as of the date hereof, between
Fourth Mezzanine Borrower, as borrower, and Fourth Mezzanine Lender, as lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Fourth Mezzanine Loan Debt Service Amount” shall mean, with respect to any
specified date or a particular period of time, interest payments under the
Fourth Mezzanine Note (excluding any default or accrued interest) due as of such
date (as set forth in the Fourth Mezzanine Lender Monthly Debt Service Notice
delivered to Lender) or payable during such period (including the last day
thereof), as applicable and repayment in full of the principal balance of the
Fourth Mezzanine Note on the scheduled maturity of the Fourth Mezzanine Loan
(but excluding any principal payments on account of an acceleration of the
Fourth Mezzanine Loan or a default under any of the Fourth Mezzanine Loan
Documents).

 

“Fourth Mezzanine Loan Default Notice” shall mean a notice from Fourth Mezzanine
Lender to Lender (upon which Lender may conclusively rely without any inquiry
into the validity thereof) that an “Event of Default” has occurred and is
continuing under any of the Fourth Mezzanine Loan Documents.

 

“Fourth Mezzanine Loan Default Revocation Notice” shall have the meaning set
forth in Section 3.1.6 hereof.

 

“Fourth Mezzanine Loan Documents” shall mean the documents evidencing and
securing the Fourth Mezzanine Loan, as may be modified, amended, extended,
supplemented, restated or replaced from time to time.

 

“Fourth Mezzanine Note” shall mean that certain Fourth Mezzanine Note A-1 in the
principal amount of $8,000,000 dated as of the date hereof, from Fourth
Mezzanine Borrower to Fourth Mezzanine Lender.

 

“GAAP” shall mean the generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession, to the extent such principles are applicable
to the facts and circumstances on the date of determination.

 

12



--------------------------------------------------------------------------------

“Go Dark” shall mean (a) with respect to any Individual Property other than a Go
Dark Purchase Option Property, if such Individual Property is not open for
business to the public for a period of ninety (90) consecutive days, unless such
closure (i) is a result of a Taking of or casualty or other damage or injury to
such Individual Property or (ii) is in connection with an Alteration permitted
hereunder and (b) with respect to any Go Dark Purchase Option Property, if the
Toys ‘R’ Us store or Babies ‘R’ Us store, or the Tenant under any Sublease, as
applicable, at such Individual Property is not open for business to the public
if such failure would commence the period after which a purchase right or option
that would be triggered.

 

“Go Dark Purchase Option Property” means any Individual Property having an
Operating Agreement which contains a purchase right, termination right,
recapture right or option that would be triggered if the Toys ‘R’ Us store or
Babies ‘R’ Us store, as applicable, at such Individual Property is not open for
business to the public for a period designated in such Operating Agreement,
including but not limited to the Individual Properties listed on Schedule VI
which are specifically designated as having such a purchase right or option.

 

“Go Dark Limit” shall mean 20% of the Loan Amount.

 

“General Release Conditions” shall have the meaning set forth in Section 2.3.4.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Ground Leases” shall have the meaning provided in the Security Instrument.

 

“Ground Lease Property” shall mean, collectively, each Individual Property of
which Borrower is a tenant under a Ground Lease.

 

“Ground Lessor Estoppel Certificate” shall mean an executed estoppel letter from
a Fee Owner in the form attached as Exhibit H.

 

“Ground Rent” shall mean the aggregate amount of all rent and other amounts
payable by the Borrower pursuant to the Ground Leases.

 

“Ground Rent Reserve Account” shall have the meaning provided in Section 3.1.1.

 

“Ground Rent Reserve Amount” shall have the meaning provided in Section 16.3.

 

“Guarantor” shall mean Toys ‘R’ Us Inc., a Delaware corporation.

 

“Hazardous Materials” shall have the meaning provided in the Environmental
Indemnity.

 

“HoldCo” shall mean MPO Holdings, LLC, a Delaware limited liability company.

 

“Holding Account” shall have the meaning set forth in Section 3.1.1.

 

13



--------------------------------------------------------------------------------

“Impositions” shall mean all taxes (including all ad valorem, sales (including
those imposed on lease rentals), use, single business, gross receipts, value
added, intangible transaction, privilege or license or similar taxes),
governmental assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof and
whether or not commenced or completed within the term of this Agreement), water,
sewer or other rents and charges, excises, levies, fees (including license,
permit, inspection, authorization and similar fees), and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Property and/or any
Rents (including all interest and penalties thereon), which at any time prior
to, during or in respect of the term hereof may be assessed or imposed on or in
respect of or be a Lien upon (a) Borrower (including all income, franchise,
single business or other taxes imposed on Borrower for the privilege of doing
business in the jurisdiction in which the Property is located), (b) the
Property, or any other collateral delivered or pledged to Lender in connection
with the Loan, or any part thereof, or any Rents therefrom or any estate, right,
title or interest therein, or (c) any occupancy, operation, use or possession
of, or sales from, or activity conducted on, or in connection with the Property
or the leasing or use of all or any part thereof. Nothing contained in this
Agreement shall be construed to require Borrower to pay any tax, assessment,
levy or charge imposed on (i) any tenant occupying any portion of the Property
or (ii) Lender in the nature of a capital levy, estate, inheritance, succession,
income or net revenue tax.

 

“Improvements” shall have the meaning set forth in the Security Instrument.

 

“Increased Costs” shall have the meaning set forth in Section 2.4.1.

 

“Indebtedness” shall mean, at any given time, the Principal Amount, together
with all accrued and unpaid interest thereon and all other obligations and
liabilities due or to become due to Lender pursuant hereto, under the Notes or
in accordance with the other Loan Documents and all other amounts, sums and
expenses paid by or payable to Lender hereunder or pursuant to the Notes or the
other Loan Documents.

 

“Indemnified Parties” shall have the meaning set forth in Section 19.12(b).

 

“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in any Borrower or in any Affiliate of any Borrower, (ii) is
not connected with any Borrower or any Affiliate of any Borrower as an officer,
employee, promoter, underwriter, trustee, partner, member, manager, creditor,
director, supplier, customer or person performing similar functions and (iii) is
not a member of the immediate family of a Person defined in (i) or (ii) above.

 

“Independent Accountant” shall mean a firm of nationally recognized, certified
public accountants which is Independent and which is selected by Borrower and
reasonably acceptable to Lender.

 

“Independent Director”, “Independent Manager”, or “Independent Member” shall
mean a Person who is not and will not be while serving and has never been (i) a
member (other than an Independent Member), manager (other than an Independent
Manager), director, (other than an

 

14



--------------------------------------------------------------------------------

Independent Director), employee, attorney, or counsel of Borrower or its
Affiliates (provided that Borrower may not have the same Independent Directors,
Independent Managers or Independent Members as any Mezzanine Borrower), (ii) a
customer, supplier or other Person who derives more than 1% of its purchases or
revenues from its activities with Borrower or its Affiliates, (iii) a direct or
indirect legal or beneficial owner in any entity referred to in (i) or (ii)
above or any of its Affiliates, (iv) a member of the immediate family of any
member, manager, employee, attorney, customer, supplier or other Person referred
to in (i), (ii) or (iii) above, or (v) a person Controlling or under the common
Control of anyone listed in (i) through (iv) above. A Person that otherwise
satisfies the foregoing shall not be disqualified from serving as an Independent
Director or Independent Manager or Independent Member if such individual is at
the time of initial appointment, or at any time while serving as such, is an
Independent Director or Independent Manager or Independent Member, as
applicable, of a Single Purpose Entity affiliated with Borrower other than any
Mezzanine Borrower.

 

“Individual Property” shall have the meaning set forth in the Security
Instrument.

 

“Insurance Requirements” shall mean, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any part thereof or any use or condition thereof, which may, at any time, be
recommended by the Board of Fire Underwriters, if any, having jurisdiction over
the Property, or such other body exercising similar functions.

 

“Insurance Reserve Account” shall have the meaning set forth in Section
3.1.1(b).

 

“Insurance Reserve Amount” shall have the meaning set forth in Section 16.2.

 

“Intangible” shall have the meaning set forth in the Security Instrument.

 

“Interest Determination Date” shall have the meaning set forth in the Notes.

 

“Interest Period” shall have the meaning set forth in the Notes.

 

“Interest Rate Cap Agreement” shall mean the Confirmation and Agreement
(together with the confirmation and schedules relating thereto), dated on or
about the date hereof, between the Counterparty and Borrower, obtained by
Borrower and collaterally assigned to Lender pursuant to this Agreement. After
delivery of a Replacement Interest Rate Cap Agreement to Lender, the term
“Interest Rate Cap Agreement” shall be deemed to mean such Replacement Interest
Rate Cap Agreement. The Interest Rate Cap Agreement shall be governed by the
laws of the State of New York and shall contain each of the following:

 

(a) Notional Amount. The notional amount of the Interest Rate Cap Agreement
shall be equal to the Principal Amount, which may be reduced from time to time
in amounts equal to any prepayment of the principal of the Loan made in
accordance with Section 5(b) of the Notes;

 

(b) Remaining Term. The remaining term of the Interest Rate Cap Agreement shall
at all times extend through the end of the Interest Period in which the Maturity
Date occurs as extended from time to time pursuant to this Agreement and the
Loan Documents;

 

15



--------------------------------------------------------------------------------

(c) Parties. The Interest Rate Cap Agreement shall be issued by the Counterparty
to Borrower and shall be pledged to Lender by Borrower in accordance with this
Agreement;

 

(d) Payment Stream. The Counterparty under the Interest Rate Cap Agreement shall
be obligated to make a stream of payments, directly to the Holding Account
(whether or not an Event of Default has occurred) from time to time equal to the
product of (i) the notional amount of such Interest Rate Cap Agreement
multiplied by (ii) the excess, if any, of LIBOR (including any upward rounding
under the definition of LIBOR) over the LIBOR Cap Strike Rate;

 

(e) Acknowledgment. The Counterparty under the Interest Rate Cap Agreement shall
execute and deliver the Acknowledgment; and

 

(f) Other. The Interest Rate Cap Agreement shall impose no material obligation
on the beneficiary thereof (after payment of the acquisition cost) and shall be
in all material respects reasonably satisfactory in form and substance to
Lender.

 

“Jointly Assessed Ground Lease Properties” shall mean the Ground Lease
Properties for which real estate taxes are jointly assessed with the larger
underlying fee parcel of which the related Land forms a part, as listed on
Schedule VIII.

 

“Land” shall have the meaning set forth in the Security Instrument.

 

“Late Payment Charge” shall have the meaning set forth in Section 2.2.3.

 

“Leasehold Estate” means the estate in the Property created by each Ground
Lease.

 

“Legal Requirements” shall mean all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, injunctions, rules, regulations and
requirements, and irrespective of the nature of the work to be done, of every
Governmental Authority including, without limitation, Environmental Laws and all
covenants, restrictions and conditions now or hereafter of record which may be
applicable to Borrower or to the Property and the Improvements and the Building
Equipment thereon, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of the Property and
the Improvements and the Building Equipment thereon including, without
limitation, building and zoning codes and ordinances and laws relating to
handicapped accessibility.

 

“Lender” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Lender’s Consultant” shall mean an environmental and engineering consulting
firm selected by Lender having experience (i) conducting environmental and
engineering assessments for properties similar to the Property and (ii)
preparing and supervising remediation plans for properties similar to the
Property.

 

“Lender Group” shall have the meaning set forth in Section 14.4.2(b).

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit (either an evergreen letter of credit or one which
does not expire until at least sixty (60) days after the Maturity Date (the LC
Expiration Date)), in favor of Lender and entitling

 

16



--------------------------------------------------------------------------------

Lender to draw thereon in New York, New York, based solely on a statement
executed by an officer or authorized signatory of Lender and issued by an
Approved Bank. If at any time (a) the institution issuing any such Letter of
Credit shall cease to be an Approved Bank or (b) the Letter of Credit is due to
expire prior to the LC Expiration Date, Lender shall have the right immediately
to draw down the same in full and hold the proceeds thereof in accordance with
the provisions of this Agreement, unless Borrower shall deliver a replacement
Letter of Credit from an Approved Bank within (i) as to (a) above, twenty (20)
days after Lender delivers written notice to Borrower that the institution
issuing the Letter of Credit has ceased to be an Approved Bank or (ii) as to (b)
above, at least twenty (20) days prior to the expiration date of said Letter of
Credit.

 

“Liability” shall have the meaning set forth in Section 14.4.2(b).

 

“LIBOR” shall have the meaning set forth in the Notes.

 

“LIBOR Cap Strike Rate” shall mean 7.0% per annum.

 

“LIBOR Margin” shall have the meaning set forth in the Notes.

 

“LIBOR Rate” shall have the meaning set forth in the Notes.

 

“License” shall have the meaning set forth in Section 4.1.24.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance or charge on or
affecting Borrower, the Property, any portion thereof or any interest therein,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and the filing of
mechanic’s, materialmen’s and other similar liens and encumbrances, in case,
excluding any such items filed against and solely affecting the Excluded
Personal Property.

 

“Loan” shall mean the loan in the amount of the Loan Amount made by Lender to
Borrower pursuant to this Agreement.

 

“Loan Amount” shall mean the original principal amount of the Loan equal to
$145,000,000.

 

“Loan Documents” shall mean, collectively, this Agreement, the Notes, the
Security Instrument, the Assignment of Leases, the Environmental Indemnity, the
Clean Borrower Estoppel Certificate, the Master Lease, the Master Lease SNDA,
the Account Agreement, the Recourse Guaranty and all other documents executed
and/or delivered by Borrower, Master Lessee or Guarantor to Lender in connection
with the Loan, and in connection with any Property Substitution, including any
opinion certificates or other certifications or representations delivered by or
on behalf of Borrower or any Affiliate of Borrower to Lender.

 

“Low DSCR Cash Sweep Period” shall mean, collectively, an 80% Cash Sweep Period
and a 60% Cash Sweep Period.

 

17



--------------------------------------------------------------------------------

“LTV Ratio” shall mean the ratio, expressed as a percentage, of the Combined
Principal Amount as of the date of determination, to the Aggregate Appraised
Value as of the date of determination.

 

“Master Lease” shall mean that certain Master Lease Agreement for the Properties
by and between Borrower, as lessor, and Master Lessee, as lessee, dated the date
hereof, as more particularly described in Section 5.1.22. Lender acknowledges
that Borrower does not own, and Lender does not have a lien on, the Excluded
Personal Property and that the term “Master Lease” shall not include the
Excluded Personal Property or leases or licenses with respect to the Excluded
Personal Property.

 

“Master Lease Base Rent” shall mean monthly payments under the Master Lease of
scheduled base rent (to be based upon market rents established in the
Appraisals).

 

“Master Lease Default” shall mean a default by Master Lessee or Borrower under
the terms of the Master Lease beyond any applicable notice and cure periods
contained therein.

 

“Master Lease Minimum Shortfall Reserve Amount” shall mean an amount equal to
two (2) months of monthly Master Lease Rent.

 

“Master Lease 80% Reserve Amount” shall mean an amount equal to four (4) months
of monthly Master Lease Rent.

 

“Master Lease Recurrent Additional Rent” shall mean monthly payments under the
Master Lease of additional rent for scheduled pass-through expenses, including
without limitation taxes, insurance and ground rent.

 

“Master Lease Rent” shall mean, collectively, the Master Lease Scheduled Rent
and the Master Lease Variable Additional Rent.

 

“Master Lease Rent Shortfall” shall mean a shortfall in the Holding Account with
respect to all or any portion of the Master Lease Rent required to be deposited
therein by Master Lessee pursuant to the Master Lease Rent Payment Direction
Letter.

 

“Master Lease Rent Shortfall Reserve Account” shall have the meaning provided in
Section 3.1.1.

 

“Master Lease Scheduled Rent” shall mean, collectively, the Master Lease Base
Rent and the Master Lease Recurrent Additional Rent.

 

“Master Lease SNDA” shall mean that certain Subordination, Non-Disturbance and
Attornment agreement among Borrower, Master Lessee and Lender dated of even date
herewith.

 

“Master Lease Tenant Default” shall mean a default by Master Lessee under the
terms of the Master Lease beyond any applicable notice and cure periods
contained therein.

 

“Master Lease Variable Additional Rent” shall mean with respect to any month,
payments payable by the Master Lessee under the Master Lease of variable
operating and

 

18



--------------------------------------------------------------------------------

occupancy expenses in such month, including without limitation common area
maintenance expenses but excluding any such items expressly included in any
other sub-account of the Holding Account, such as the Monthly Tax Reserve
Amount, Monthly Insurance Reserve Amount and Monthly Ground Rent Reserve Amount.
Subject to the Master Lease, Master Lease Variable Additional Rent shall be
presumptively established pursuant to the Annual Budget.

 

“Master Lease Rent Payment Direction Letter” shall mean a letter in the form of
Exhibit P pursuant to which Borrower instructs Master Lessee to make payments of
Master Lease Scheduled Rent and, during the continuance of a Master Lease Tenant
Default, Master Lease Variable Additional Rent directly to the Holding Account
as more particularly set forth in Section 3.1.9(a).

 

“Master Lessee” shall mean Toys ‘R’ Us-Delaware, Inc., a Delaware corporation.

 

“Master Lessee Officer’s Certificate” shall mean a certificate executed by an
authorized signatory of Master Lessee that is familiar with the financial
condition of Master Lessee and the operation of the Property.

 

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (i) the Property taken as a whole, (ii) the use, operation, or
value of any Individual Property, (iii) the business, profits, operations or
financial condition of Borrower, or (iv) the ability of Borrower to repay the
principal and/or interest of the Loan as it becomes due or to satisfy any of
Borrower’s material obligations under the Loan Documents.

 

“Material Alteration” shall mean any Alteration which, when aggregated with all
related Alterations (other than decorative work such as painting, wall papering
and carpeting and the replacement of fixtures, furnishings and equipment to the
extent being of a routine and recurring nature and performed in the ordinary
course of business) constituting a single project, involves an estimated cost
exceeding forty percent (40%) of the Allocated Loan Amount for each Individual
Property with respect to such Alteration or related Alterations (including the
Alteration in question) then being undertaken at such Individual Property;
provided however that the term “Material Alteration” shall not include
Alterations being undertaken at the sole cost and expense of (a) the Master
Lessee pursuant to the Master Lease so long as the security required for any
such material alteration under the Master Lease is deposited with Lender or (b)
a Tenant pursuant to a Sublease.

 

“Material Sublease” shall mean any Sublease to a single Tenant covering the
lesser of (a) 40,000 or more or (b) more than 50% of the square feet of rentable
area of any Individual Property, including, without limitation, the Material
Subleases (including all amendments and supplements thereto) designated as such
on Schedule I attached hereto and made a part hereof.

 

“Material Sublease Approval Threshold” shall mean Material Subleases with
respect to Individual Properties having aggregate Allocated Loan Amounts equal
to or greater than 5% of the Loan Amount.

 

“Maturity Date” shall have the meaning set forth in the Notes.

 

“Maturity Date Payment” shall have the meaning set forth in the Notes.

 

19



--------------------------------------------------------------------------------

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Notes and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Merger Agreement” shall mean that certain Plan of Merger among Toys ‘R’ Us,
Inc., Global Toys Acquisition, LLC and Global Toys Acquisition Merger Sub, Inc.
dated as of March 17, 2005.

 

“Mezzanine Account” shall mean the First Mezzanine Account, Second Mezzanine
Account, Third Mezzanine Account, and/or Fourth Mezzanine Account, or all such
accounts collectively, as the context may require.

 

“Mezzanine Borrowers” shall mean the First Mezzanine Borrower, Second Mezzanine
Borrower, Third Mezzanine Borrower, and/or Fourth Mezzanine Borrower, or all
such borrowers collectively, as the context may require.

 

“Mezzanine Lender” shall mean the First Mezzanine Lender, Second Mezzanine
Lender, Third Mezzanine Lender, and/or Fourth Mezzanine Lender, or all such
lenders collectively, as the context may require.

 

“Mezzanine Loan” shall mean the First Mezzanine Loan, Second Mezzanine Loan,
Third Mezzanine Loan, and/or Fourth Mezzanine Loan, or all such loans
collectively, as the context may require.

 

“Mezzanine Loan Default Notice” shall mean a First Mezzanine Loan Default
Notice, Second Mezzanine Loan Default Notice, Third Mezzanine Loan Default
Notice, and/or Fourth Mezzanine Loan Default Notice, or all such default notices
collectively, as the context may require.

 

“Mezzanine Notes” shall mean the First Mezzanine Note, Second Mezzanine Note,
Third Mezzanine Note, and/or Fourth Mezzanine Note, or all such notes
collectively, as the context may require.

 

“Mezzanine Intercreditor Agreement” shall mean an intercreditor, recognition and
standstill agreement between Lender and Mezzanine Lender.

 

“Monetary Default” shall mean a Default (i) that can be cured with the payment
of money or (ii) arising pursuant to Section 17.1(a)(vi) or (vii).

 

“Monthly Insurance Reserve Amount” shall have the meaning set forth in Section
16.2.

 

“Monthly Tax Reserve Amount” shall have the meaning set forth in Section 16.1.

 

“Monthly Ground Rent Reserve Amount” shall have the meaning provided in Section
16.3.

 

20



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“New Sublease” shall have the meaning set forth in Section 8.8.1.

 

“Non-Consolidation Opinion” shall have the meaning provided in Section 2.5.5.

 

“Non-Disqualification Opinion” shall mean an opinion of outside tax counsel
reasonably acceptable to the Lender or the Rating Agencies to whom such opinion
is addressed that a contemplated action will neither cause any trust formed as a
REMIC pursuant to a Securitization to fail to qualify as a “real estate mortgage
investment conduit” within the meaning of Section 860D of the Code at any time
that any “regular interests” in the REMIC are outstanding nor cause a
“prohibited transaction” tax (within the meaning of Section 860F(a)(2) of the
Code) or “prohibited contribution” tax (within the meaning of Section 860G(d) of
the Code) to be imposed on any such REMIC.

 

“Non-Disturbance Agreement” shall have the meaning set forth in Section 8.8.9.

 

“Notes” shall mean, collectively, (a) that certain Note A-1, dated the date
hereof, made by Borrower, as maker, in favor of Lender, as payee, in the
principal amount of $87,000,000 and (b) that certain Note A-2, dated the date
hereof, made by Borrower, as maker, in favor of Lender, as payee, in the
principal amount of $58,000,000, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Obligations” shall have meaning set forth in the recitals of the Security
Instrument.

 

“OFAC” List means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and accessible through the internet
website www.treas.gov/ofac/t11sdn.pdf.

 

“Officer’s Certificate” shall mean a certificate executed by an authorized
signatory of Borrower that is familiar with the financial condition of Borrower
and the operation of the Property, or, in the case of Officer’s Certificates
required under Section 11, the Chief Financial Officer of Borrower.

 

“Operating Agreements” shall mean, collectively, the Master Lease, the Material
Subleases, the REAs, the Condominium Documents and the Ground Leases.

 

“Operating Asset” shall have the meaning set forth in the Security Instrument.

 

“Opinion of Counsel” shall mean an opinion of counsel of a law firm selected by
Borrower and reasonably acceptable to Lender.

 

“Other Charges” shall mean, collectively, (i) Common Charges and any special
assessments and other similar amounts charged to Borrower under the Condominium
Documents or otherwise payable with respect to the Condominium Properties
pursuant to the Condominium Documents, (ii) all sums, charges, fees, costs,
expenses, common area maintenance charges and other charges or assessments
reserved in or payable under the REAs and (iii) maintenance charges, impositions
other than Impositions, and any other charges, including, without limitation,

 

21



--------------------------------------------------------------------------------

vault charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof by any Governmental Authority, other than those
required to be paid by a tenant pursuant to its respective Sublease.

 

“Other Taxes” shall have the meaning set forth in Section 2.4.3.

 

“Outside Date” shall mean September 15, 2005.

 

“Owner’s Title Policy Loss Payment Direction Letter” shall mean that certain
letter of even date herewith from Borrower to the Mezzanine Lenders and
countersigned by the Title Companies, directing the Title Company to make
certain loss payments under certain of Borrower’s owner’s title insurance
policies to Mezzanine Lender as more particularly set forth therein.

 

“Payment Date” shall have the meaning set forth in the Notes.

 

“Permitted Debt” shall mean collectively, (a) the Notes and the other
obligations, indebtedness and liabilities specifically provided for in any Loan
Document and secured by this Agreement, the Security Instrument and the other
Loan Documents and (b) trade payables, operational debt and indebtedness
incurred in the financing of equipment and other personal property used on the
Property incurred in the ordinary course of Borrower’s business, not secured by
Liens on the Property (other than liens being properly contested in accordance
with the provisions of this Agreement or the Security Instrument), not to exceed
3.0% of the Principal Amount in the aggregate for all Properties at any one time
outstanding, payable by or on behalf of Borrower for or in respect of the
operation of the Property in the ordinary course of operating Borrower’s
business, provided that (but subject to the remaining terms of this definition)
each such amount shall be paid within sixty (60) days following the date on
which each such amount is incurred. Nothing contained herein shall be deemed to
require Borrower to pay any amount, so long as Borrower is in good faith, and by
proper legal proceedings, diligently contesting the validity, amount or
application thereof, provided that in each case, at the time of the commencement
of any such action or proceeding, and during the pendency of such action or
proceeding (i) no Event of Default shall exist and be continuing hereunder, (ii)
adequate reserves with respect thereto are maintained on the books of Borrower
in accordance with GAAP, and (iii) such contest operates to suspend collection
or enforcement, as the case may be, of the contested amount and such contest is
maintained and prosecuted continuously and with diligence. Notwithstanding
anything set forth herein, in no event shall Borrower be permitted under this
provision to enter into a note (other than the Notes and the other Loan
Documents) or other instrument for borrowed money.

 

“Permitted Encumbrances” shall mean collectively, (a) the Liens and security
interests created or permitted by the Loan Documents, (b) all Liens,
encumbrances and other matters disclosed in the Title Policy, (c) Liens, if any,
for Impositions imposed by any Governmental Authority not yet due or delinquent
(d) Liens arising after the date hereof which are being contested in good faith
by appropriate proceedings promptly instituted and diligently conducted in
accordance with Article 7 hereof; (e) in the case of Liens arising after the
date hereof, statutory Liens of carriers, warehousemen, mechanics, materialmen
and other similar Liens

 

22



--------------------------------------------------------------------------------

arising by operation of law, which are incurred in the ordinary course of
business for sums which are being contested in good faith in accordance with
Article 7 hereof; (f) easements, rights-of-way, REAs, restrictions and other
similar charges or non-monetary encumbrances against real property which would
not individually or in the aggregate be reasonably likely to have a Material
Adverse Effect; (g) any judgment Lien provided that the judgment it secures
shall have been discharged of record or the execution thereof stayed pending
appeal within 30 days after the entry thereof or within 30 days after the
expiration of any stay, as applicable; (h) any matters that would be disclosed
by an accurate survey of an Individual Property other than the Surveys, provided
that in the case of Substitute Properties, the survey-related coverage under the
Title Policy is provided with respect to such Substitute Properties; (j) any of
the Existing Matters of Record, provided that (1) the amounts secured by such
Liens have been paid in full and (2) such Liens are insured over in the Title
Policy in a manner satisfactory to Lender, whether such insurance is made
available in consideration of payment, bonding or indemnity by Borrower
(provided that any such indemnity or other consideration shall be in a form
reasonably satisfactory to Lender); (k) the Owner’s Title Policy Loss Payment
Direction Letter and (l) such other Liens as Lender may approve in writing in
Lender’s sole discretion.

 

“Permitted Fund Manager” means any Person that on the date of determination is
(i) a nationally-recognized manager of investment funds investing in debt or
equity interests relating to commercial real estate and (ii) not subject to a
bankruptcy proceeding.

 

“Permitted Transferee” shall mean any entity that, together with its Close
Affiliates (i) is experienced in owning and/or operating properties similar to
the Properties, (ii) (a) has a net worth, as of a date no more than six (6)
months prior to the date of the transfer of at least $1 Billion and (b)
immediately prior to such transfer, controls real estate equity assets of at
least $1 Billion, (iii) owns or has under management or acts as the exclusive
fund manager or investment advisor, at the time of the transfer, not fewer than
200 retail properties (excluding the Properties) containing not fewer than
4,000,000 rentable square feet in the aggregate and (iv) is not a Disqualified
Transferee.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.

 

“Plan” shall have the meaning set forth in Section 4.1.10.

 

“Pledge” shall mean that certain Pledge and Security Agreement, dated as of the
date hereof, from Mezzanine Borrower to Mezzanine Lender.

 

“PML” shall have the meaning set forth in Section 6.1.8.

 

“Portfolio Four-Wall EBITDAR” shall mean earnings from store operations before
interest expense/income, taxes, depreciation and amortization, any rental
expense on real property, distribution expense, direct and allocated corporate
overhead expense, regional office

 

23



--------------------------------------------------------------------------------

allocation, royalty charges from affiliates and restructuring expense plus any
non-cash charges/less any non-cash income, including but not limited to losses
on sales of assets and non cash compensation expense.

 

“Pre-approved Transferee” shall mean any of the entities set forth on Schedule
VIII hereof, or any Close Affiliates thereof, provided any of the foregoing
entities or their Close Affiliates shall only be a “Pre-approved Transferee” if
(i) such entity continues to be Controlled by substantially the same Persons
Controlling such entity as of the Closing Date or if such Pre-approved
Transferee is a publicly traded company, such Pre-approved Transferee continues
to be publicly traded on an established securities market, (ii) there has been
no material adverse change in the financial condition or results of operations
of such entity since the Closing Date and (iii) such entity and its Close
Affiliates together own, have under management or act as the exclusive fund
manager or investment advisor, at the time of the transfer, not fewer than 200
retail properties (excluding the Properties) containing not fewer than 4,000,000
rentable square feet in the aggregate.

 

“Prepayment Fee” shall have the meaning set forth in the Notes.

 

“Prepayment Fee (Mezzanine)” shall have the meaning set forth in the Mezzanine
Notes.

 

“Principal Amount” shall mean, collectively, the aggregate “Principal Amount”
under each of the Notes, as such term is defined in each of the Notes.

 

“Principal Amount (Mezzanine)” shall mean, collectively, the aggregate
“Principal Amount” under each of the Mezzanine Notes, as such term is defined in
each of the Mezzanine Notes.

 

“Prohibited Person” means any Person identified on the OFAC List or any other
Person with whom a U.S. Person may not conduct business or transactions by
prohibition of Federal law or Executive Order of the President of the United
States or America.

 

“Proceeds” shall have the meaning set forth in Section 6.2.2.

 

“Proceeds Reserve Account” shall have the meaning set forth in Section 3.1.1.

 

“Property” shall have the meaning set forth in the Security Instrument.

 

“Property Release” shall have the meaning set forth in Section 2.3.4.

 

“Property Release Notice” shall have the meaning set forth in Section 2.3.4(a).

 

“Proprietary Information” shall have the meaning set forth in Section 11.2.9.

 

“Provided Information” shall have the meaning set forth in Section 14.1.1

 

“PZR” shall mean The Planning Zoning Resource Corporation.

 

“Rate Cap Collateral” shall have the meaning set forth in Section 9.2.

 

24



--------------------------------------------------------------------------------

“Rating Agencies” shall mean (a) prior to a Securitization, each of S&P, Moody’s
and Fitch and any other nationally-recognized statistical rating agency which
has been approved by Lender and (b) after a Securitization has occurred, each
such Rating Agency which has rated the Securities in the Securitization.

 

“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Rating Agencies that the credit rating of the Securities given
by such Rating Agency immediately prior to the occurrence of the event with
respect to which such Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion which may be satisfied by a Rating Agency declining to
review the matter in question without adverse impact on the Securities. In the
event that, at any given time, no such Securities shall have been issued and are
then outstanding, then the term Rating Agency Confirmation shall be deemed
instead to require the written approval of Lender based on its good faith
determination of whether the Rating Agencies would issue a Rating Agency
Confirmation if any such Securities were outstanding.

 

“REAs” shall mean, collectively, any “construction, operation and reciprocal
easement agreement” or similar agreement (including any “separate agreement” or
other agreement between Borrower and one or more other parties to an REA with
respect to such REA) affecting any Individual Property or portion thereof,
including, without limitation, all REAs as defined in the Security Instrument.

 

“Real Property” shall mean, collectively, the Land, the Improvements and the
Appurtenances (as defined in the Security Instrument).

 

“Recourse Guaranty” shall mean that certain Guaranty of Recourse Obligations of
Borrower, dated as of the date hereof, by Guarantor in favor of Lender, as the
same may be amended, supplemented, restated or otherwise modified from time to
time.

 

“Recourse Guaranty” (Mezzanine) shall mean that certain Guaranty of Recourse
Obligations of Mezzanine Borrower, dated as of the date hereof, by Guarantor in
favor of Mezzanine Lender, as the same may be amended, supplemented, restated or
otherwise modified from time to time.

 

“Register” shall have the meaning set forth in Section 15.4.

 

“Regulatory Change” shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Lender, or any Person Controlling Lender or to a class of banks or companies
Controlling banks of or under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or Governmental Authority
or monetary authority charged with the interpretation or administration thereof.

 

“Release Date” shall have the meaning provided in Section 2.3.4(a).

 

“Release Instruments” shall have the meaning provided in Section 2.3.4(c).

 

25



--------------------------------------------------------------------------------

“Release Price” shall mean the product of (a) the Allocated Loan Amount for the
Release Property and (b) the applicable Release Price Percentage.

 

“Release Price Percentage” shall mean, as of any Release Date, the percentage
applicable to the range of Combined Principal Amounts that would be outstanding
immediately following such Release, as set forth in the following table:

 

Range of Outstanding Combined Principal Amount Following Release

--------------------------------------------------------------------------------

   Release Price Percentage


--------------------------------------------------------------------------------

 

From $200,000,000 to and including $170,000,000

   100 %

Less than $170,000,000 to and including $140,000,000

   110 %

Less than $140,000,000 to $0.00

   115 %

 

“Release Price (Mezzanine)” shall have the meaning ascribed to the term Release
Price in each the Mezzanine Loan Agreement, as the context may require.

 

“Release Property” shall have the meaning provided in Section 2.3.4.

 

“Rents” shall mean all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other consideration of whatever form or nature received by or paid
to or for the account of or benefit of Borrower from any and all sources arising
from or attributable to the Property, including, but not limited to the Master
Lease and, upon termination thereof, the Subleases, and Proceeds, if any, from
business interruption or other loss of income insurance.

 

“Replaced Property” shall have the meaning provided in Section 2.3.5(a).

 

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Approved Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement except that
the same shall be effective as of (i) in connection with a replacement following
a downgrade, withdrawal or qualification of the rating of the Counterparty such
that it ceases to qualify as an “Approved Counterparty”, the date required in
Section 9.3(c) or (ii) in connection with a replacement related to an extension
of the Maturity Date, the date required in Section 5(a)(ii) of the Notes;
provided that to the extent any such interest rate cap agreement does not meet
the foregoing requirements, a Replacement Interest Rate Cap Agreement shall be
such interest rate cap agreement approved in writing by Lender, and if the Loan
or any portion thereof is included in a Securitization, each of the Rating
Agencies with respect thereto.

 

26



--------------------------------------------------------------------------------

“Requesting Parties” shall have the meaning set forth in Section 11.2.9.

 

“Retail Sites” shall mean, collectively, all of the Properties other than the
Distribution Sites.

 

“Scope” shall mean an amount equal the sum of (i) the aggregate amount of the
Allocated Loan Amounts for all Deficient GL Properties that are not Disputed Sum
GL Properties plus (ii) without duplication of any amounts described in (i), the
aggregate Disputed Sums with respect to all Disputed Sum GL Properties. As of
the Closing Date, the Scope is equal to $24,496,966.

 

“Scope Trigger” shall mean an amount equal to 10% of the Combined Principal
Amount on the Outside Date.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“Second Mezzanine Account” shall mean account number 1235465978 at Cash
Management Bank.

 

“Second Mezzanine Borrower” shall mean MPO Intermediate Holdings, LLC, a
Delaware limited liability company.

 

“Second Mezzanine Debt Service Reserve Account” shall have the meaning set forth
in Section 3.1.1.

 

“Second Mezzanine Lender” shall mean German American Capital Corporation, a
Maryland corporation, and its successors and/or assigns, as the holder of the
Second Mezzanine Loan.

 

“Second Mezzanine Lender Monthly Debt Service Notice” shall mean the written
notice required to be delivered by Second Mezzanine Lender pursuant to Section
3.1.6 of the Second Mezzanine Loan Agreement to Lender at least five (5)
Business Days prior to each Payment Date setting forth the Second Mezzanine Loan
Debt Service Amount payable by Second Mezzanine Borrower on the first Payment
Date occurring after the date such notice is delivered.

 

“Second Mezzanine Loan” shall mean that certain $21,000,000 mezzanine loan, made
as of the date hereof, from Second Mezzanine Lender to Second Mezzanine
Borrower.

 

“Second Mezzanine Loan Agreement” shall mean that certain Mezzanine Loan and
Security Agreement (Second Mezzanine), dated as of the date hereof, between
Second Mezzanine Borrower, as borrower, and Second Mezzanine Lender, as lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Second Mezzanine Loan Debt Service Amount” shall mean, with respect to any
specified date or a particular period of time, interest payments under the
Second Mezzanine Note (excluding any default or accrued interest) due as of such
date (as set forth in the Second Mezzanine Lender Monthly Debt Service Notice
delivered to Lender) or payable during such period (including the last day
thereof), as applicable and repayment in full of the principal

 

27



--------------------------------------------------------------------------------

balance of the Second Mezzanine Note on the scheduled maturity of the Second
Mezzanine Loan (but excluding any principal payments on account of an
acceleration of the Second Mezzanine Loan or a default under any of the Second
Mezzanine Loan Documents).

 

“Second Mezzanine Loan Default Notice” shall mean a notice from Second Mezzanine
Lender to Lender (upon which Lender may conclusively rely without any inquiry
into the validity thereof) that an “Event of Default” has occurred and is
continuing under any of the Second Mezzanine Loan Documents.

 

“Second Mezzanine Loan Default Revocation Notice” shall have the meaning set
forth in Section 3.1.6 hereof.

 

“Second Mezzanine Loan Documents” shall mean the documents evidencing and
securing the Second Mezzanine Loan, as may be modified, amended, extended,
supplemented, restated or replaced from time to time.

 

“Second Mezzanine Note” shall mean that certain Second Mezzanine Note A-1 in the
principal amount of $21,000,000 dated as of the date hereof, from Second
Mezzanine Borrower to Second Mezzanine Lender.

 

“Securities” shall have the meaning set forth in Section 14.1.

 

“Securities Act” shall have the meaning set forth in Section 14.4.1.

 

“Securitization” shall have the meaning set forth in Section 14.1.

 

“Security Instrument” shall mean that certain first priority Combined Fee and
Leasehold Multistate Mortgage, Security Agreement, Financing Statement, Fixture
Filing and Assignment of Master Lease, Subleases, Rents and Security Deposits,
dated the date hereof, executed and delivered by Borrower to Lender (or to a
trustee for the benefit of lender, as applicable) and encumbering the Property,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Servicer” shall mean such Person designated in writing with an address for such
Person by Lender, in its sole discretion, to act as Lender’s agent hereunder
with such powers as are specifically delegated to the Servicer by Lender,
whether pursuant to the terms of this Agreement, the Account Agreement or
otherwise, together with such other powers as are reasonably incidental thereto.

 

“Single Purpose Entity” shall mean a Person, other than an individual, which (i)
is formed or organized solely for the purpose of owning, holding, developing,
using, operating and financing, directly, or, in the case of Mezzanine Borrower,
indirectly, an ownership interest in the Property, (ii) does not engage in any
business unrelated to the Property and the ownership, development, use,
operation and financing thereof, (iii) has not and will not have any assets
other than those related to its interest in the Property or the operation,
management and financing thereof or any indebtedness other than the Permitted
Debt, (iv) maintains its own separate books and records and its own accounts, in
each case which are separate and apart from the books and records and accounts
of any other Person, (v) holds itself out as being a Person, separate and

 

28



--------------------------------------------------------------------------------

apart from any other Person, (vi) does not and will not commingle its funds or
assets with those of any other Person, (vii) conducts its own business in its
own name; (viii) maintains separate financial statements, (ix) pays its own
liabilities out of its own funds, (x) observes all partnership, corporate or
limited liability company formalities, as applicable, (xi) pays the salaries of
its own employees, if any, and maintains a sufficient number of employees, if
any, in light of its contemplated business operations, (xii) does not guarantee
or otherwise obligate itself with respect to the debts of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person, (xiii) does not acquire obligations or securities of its partners,
members or shareholders, (xiv) allocates fairly and reasonably shared expenses,
including, without limitation, any overhead for shared office space, if any,
(xv) uses separate stationary, invoices, and checks, (xvi) maintains an
arms-length relationship with its Affiliates, (xvii) does not and will not
pledge its assets for the benefit of any other Person or make any loans or
advances to any other Person, (xviii) does and will continue to use commercially
reasonable efforts to correct any known misunderstanding regarding its separate
identity, (xix) maintains adequate capital in light of its contemplated business
operations, and (xx) has not and will not engage in, seek, or consent to the
dissolution, winding up, liquidation, consolidation or merger and except as
otherwise permitted in this Agreement, has not and will not engage in, seek or
consent to any asset sale, transfer or partnership, membership or shareholder
interests, or amendments of its partnership or operating agreement, certificate
of incorporation, articles of organization or other organizational document. In
addition, if such Person is a partnership, (1) all general partners of such
Person shall be Single Purpose Entities; and (2) if such Person has more than
one general partner, then the organizational documents shall provide that such
Person shall continue (and not dissolve) for so long as a solvent general
partner exists. In addition, if such Person is a corporation, then, at all
times: (a) such Person shall have at least two (2) Independent Directors and (b)
the board of directors of such Person may not take any action requiring the
unanimous affirmative vote of 100% of the members of the board of directors
unless all of the directors, including the Independent Directors, shall have
participated in such vote. In addition, if such Person is a limited liability
company, (a) such Person shall have at least two (2) Independent Managers or
Independent Members, (b) if such Person is managed by a board of managers, the
board of managers of such Person may not take any action requiring the unanimous
affirmative vote of 100% of the members of the board of managers unless all of
the managers, including the Independent Managers, shall have participated in
such vote, (c) if such Person is not managed by a board of managers, the members
of such Person may not take any action requiring the affirmative vote of 100% of
the members of such Person unless all of the members, including the Independent
Members, shall have participated in such vote, (d) each managing member shall be
a Single Purpose Entity and (e) its articles of organization, certificate of
formation and/or operating agreement, as applicable, shall provide that until
all of the Indebtedness and Obligations are paid in full such entity will not
dissolve. In addition, the organizational documents of such Person shall provide
that such Person (1) without the unanimous consent of all of the partners,
directors or members, as applicable, shall not with respect to itself or to any
other Person in which it has a direct or indirect legal or beneficial interest
(a) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or other similar official for the benefit of
the creditors of such Person or all or any portion of such Person’s properties,
or (b) take any action that might cause such Person to become insolvent,
petition or otherwise institute insolvency proceedings or otherwise seek any
relief under any laws relating to the relief from debts or the protection of
debtors generally, (2)

 

29



--------------------------------------------------------------------------------

has and will maintain its books, records, resolutions and agreements as official
records, (3) has held and will hold its assets in its own name, (4) has and will
maintain its financial statements, accounting records and other organizational
documents, books and records separate and apart from any other Person, (5) has
not and will not identify its partners, members or shareholders, or any
affiliates of any of them as a division or part of it, (6) has and will maintain
an arms-length relationship with its Affiliates, and (7) has not and will not
enter into or be a party to any transaction with its partners, members,
shareholders, or its Affiliates except in the ordinary course of business and on
terms which are intrinsically fair and are no less favorable to it than would be
obtained in a comparable arms-length transaction with a third party.

 

“Solvency Opinion” shall have the meaning provided in Section 2.5.5.

 

“Special Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, or any liabilities with respect thereto,
including those arising after the date hereof as result of the adoption of or
any change in law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of Lender, such
taxes (including income taxes, franchise taxes and branch profit taxes) as are
imposed on or measured by Lender’s net income by the United States of America or
any Governmental Authority of the jurisdiction under the laws under which Lender
is organized or maintains a lending office.

 

“SPE Entity” shall mean the Borrower and any other Person which is required by
this Agreement to be, as long as the Loan is outstanding, a Single Purpose
Entity.

 

“Sponsors” shall have the meaning set forth in Section 8.5.

 

“State” shall mean, with respect to each Individual Property, the State in which
such Individual Property or any part thereof is located.

 

“Sub-Account(s)” shall have the meaning set forth in Section 3.1.1.

 

“Sublease” shall mean any lease (other than the Ground Leases or the Master
Lease), sublease or subsublease, letting, license, concession or other agreement
(whether written or oral and whether now or hereafter in effect), pursuant to
which any Person is granted by the Borrower or the Master Lessee a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and every modification, amendment or other agreement relating to such
lease, sublease, subsublease, or other agreement entered into in connection with
such lease, sublease, subsublease, or other agreement and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto. Lender acknowledges that
Borrower does not own, and Lender does not have a lien on, the Excluded Personal
Property and that the term “Subleases” shall not include the Excluded Personal
Property or leases or licenses with respect to the Excluded Personal Property.

 

“Sublease Modification” shall have the meaning set forth in Section 8.8.1.

 

“Substitute Property” shall have the meaning provided in Section 2.3.5.

 

30



--------------------------------------------------------------------------------

“Substitute Property Mortgage Spreader Agreement” shall have the meaning
provided in Section 2.3.5(a).

 

“Substitution” shall have the meaning provided in Section 2.3.5.

 

“Substitution Date” shall have the meaning provided in Section 2.3.5(a).

 

“Substitution Due Diligence Package” shall have the meaning provided in Section
2.3.5.

 

“Substitution Notice” shall have the meaning provided in Section 2.3.5.

 

“Survey” shall mean a survey of each parcel included in the Property prepared by
a surveyor licensed in the State and satisfactory to Lender and the company or
companies issuing the Title Policy, and containing a certification of such
surveyor reasonably satisfactory to Lender.

 

“Taking” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Tax Reserve Account” shall have the meaning set forth in Section 3.1.1.

 

“Tax Reserve Amount” shall have the meaning set forth in Section 16.1.

 

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property, other than the Master Lessee and its employees and
agents.

 

“Terrorism Insurance” shall have the meaning set forth in Section 6.1.9.

 

“Third Mezzanine Account” shall mean account number 1235465992 at Cash
Management Bank.

 

“Third Mezzanine Borrower” shall mean MPO Junior, LLC, a Delaware limited
liability company.

 

“Third Mezzanine Debt Service Reserve Account” shall have the meaning set forth
in Section 3.1.1.

 

“Third Mezzanine Lender” shall mean German American Capital Corporation, and its
successors and/or assigns, as the holder of the Third Mezzanine Loan.

 

“Third Mezzanine Lender Monthly Debt Service Notice” shall mean the written
notice required to be delivered by Third Mezzanine Lender pursuant to Section
3.1.6 of the Third Mezzanine Loan Agreement to Lender at least five (5) Business
Days prior to each Payment Date setting forth the Third Mezzanine Loan Debt
Service Amount payable by Third Mezzanine Borrower on the first Payment Date
occurring after the date such notice is delivered.

 

31



--------------------------------------------------------------------------------

“Third Mezzanine Loan” shall mean that certain $8,000,000 mezzanine loan, made
as of the date hereof, from Third Mezzanine Lender to Third Mezzanine Borrower.

 

“Third Mezzanine Loan Agreement” shall mean that certain Mezzanine Loan and
Security Agreement (Third Mezzanine), dated as of the date hereof, between Third
Mezzanine Borrower, as borrower, and Third Mezzanine Lender, as lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Third Mezzanine Loan Debt Service Amount” shall mean, with respect to any
specified date or a particular period of time, interest payments under the Third
Mezzanine Note (excluding any default or accrued interest) due as of such date
(as set forth in the Third Mezzanine Lender Monthly Debt Service Notice
delivered to Lender) or payable during such period (including the last day
thereof), as applicable and repayment in full of the principal balance of the
Third Mezzanine Note on the scheduled maturity of the Third Mezzanine Loan (but
excluding any principal payments on account of an acceleration of the Third
Mezzanine Loan or a default under any of the Third Mezzanine Loan Documents).

 

“Third Mezzanine Loan Default Notice” shall mean a notice from Third Mezzanine
Lender to Lender (upon which Lender may conclusively rely without any inquiry
into the validity thereof) that an “Event of Default” has occurred and is
continuing under any of the Third Mezzanine Loan Documents.

 

“Third Mezzanine Loan Default Revocation Notice” shall have the meaning set
forth in Section 3.1.6 hereof.

 

“Third Mezzanine Loan Documents” shall mean the documents evidencing and
securing the Third Mezzanine Loan, as may be modified, amended, extended,
supplemented, restated or replaced from time to time.

 

“Third Mezzanine Note” shall mean that certain Third Mezzanine Note A-1 in the
principal amount of $8,000,000 dated as of the date hereof, from Third Mezzanine
Borrower to Third Mezzanine Lender.

 

“Threshold Amount” shall mean 2% of the Loan Amount.

 

“Title Company” shall mean, collectively, Chicago Title Insurance Company (as to
27.5% of coverage), Commonwealth Land Title Insurance Company (as to 27.5% of
coverage), Stewart Title Guaranty Company (as to 27.5% of coverage), Fidelity
National Title Insurance Company (as to 12% of coverage) and First American
Title Insurance Company (as to 5.5% of coverage), or, with respect to
Substitutions from and after the date hereof, any one of the foregoing subject
to delivery of co-insurance endorsements from the other Title Companies and, in
states where available, tie-in endorsements from all of the Title Companies with
respect to such coverage.

 

“Title Policy” shall mean an ALTA mortgagee title insurance policy in a form
reasonably acceptable to Lender (or, if an Individual Property is in a State
which does not permit the issuance of such ALTA policy, such form as shall be
permitted in such State and reasonably

 

32



--------------------------------------------------------------------------------

acceptable to Lender) issued by the Title Company with respect to the Property
and insuring the Lien of the Security Instrument.

 

“Total Loss” shall mean with respect to each Individual Property (i) a casualty,
damage or destruction of the Individual Property which, in the reasonable
judgment of Lender, (A) involves an actual or constructive loss of more than
forty percent (40%) of the Allocated Loan Amount for such Individual Property,
or (B) results in the cancellation of the Master Lease or of Subleases
comprising more than forty percent (40%) of the rentable area of the Individual
Property, and in either case with respect to which the Master Lease and the
Subleases do not require Proceeds to be applied to the restoration of the
Individual Property or (ii) a permanent Taking which, in the reasonable judgment
of Lender, (A) involves an actual or constructive loss of more than forty
percent (40%) of the Allocated Loan Amount for such Individual Property, or (B)
renders untenantable either more than forty percent (40%) of the rentable area
of the Individual Property, or (iii) a casualty, damage, destruction or Taking
that affects so much of the Individual Property such that it would be
impracticable, in Lender’s reasonable discretion, even after restoration, to
operate the Individual Property as an economically viable whole.

 

“Transfer” shall mean to, directly or indirectly, sell, assign, convey,
mortgage, transfer, pledge, hypothecate, encumber, grant a security interest in,
exchange or otherwise dispose of any beneficial interest or grant any option or
warrant with respect to, or where used as a noun, a direct or indirect sale,
assignment, conveyance, transfer, pledge or other disposition of any beneficial
interest by any means whatsoever whether voluntary, involuntary, by operation of
law or otherwise.

 

“True Lease Opinion” shall have the meaning provided in Section 2.5.5.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State.

 

“Underwriter Group” shall have the meaning set forth in Section 14.4.2(b).

 

“U.S. Government Obligations” shall mean any direct obligations of, or
obligations guaranteed as to principal and interest by, the United States
Government or any agency or instrumentality thereof, provided that such
obligations are backed by the full faith and credit of the United States. Any
such obligation must be limited to instruments that have a predetermined fixed
dollar amount of principal due at maturity that cannot vary or change. If any
such obligation is rated by S&P, it shall not have an “r” highlighter affixed to
its rating. Interest must be fixed or tied to a single interest rate index plus
a single fixed spread (if any), and move proportionately with said index. U.S.
Government Obligations include, but are not limited to: U.S. Treasury direct or
fully guaranteed obligations, Farmers Home Administration certificates of
beneficial ownership, General Services Administration participation
certificates, U.S. Maritime Administration guaranteed Title XI financing, Small
Business Administration guaranteed participation certificates or guaranteed pool
certificates, U.S. Department of Housing and Urban Development local authority
bonds, and Washington Metropolitan Area Transit Authority guaranteed transit
bonds. In no event shall any such obligation have a maturity in excess of 365
days.

 

33



--------------------------------------------------------------------------------

“Work” shall have the meaning provided in Section 6.2.4(a).

 

1.2 Principles of Construction. All references to sections and schedules are to
sections and schedules in or to this Agreement unless otherwise specified. All
accounting terms not specifically defined herein shall be construed in
accordance with GAAP. When used herein, the term “financial statements” shall
include the notes and schedules thereto. Unless otherwise specified herein or
therein, all terms defined in this Agreement shall have the definitions given
them in this Agreement when used in any other Loan Document or in any
certificate or other document made or delivered pursuant thereto. All uses of
the word “including” shall mean including, without limitation unless the context
shall indicate otherwise. Unless otherwise specified, the words hereof, herein
and hereunder and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

  II. GENERAL TERMS

 

2.1 Loan; Disbursement to Borrower.

 

2.1.1 The Loan. Subject to and upon the terms and conditions set forth herein,
Lender hereby agrees to make and Borrower hereby agrees to accept the Loan on
the Closing Date.

 

2.1.2 Disbursement to Borrower. Borrower may request and receive only one
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed. Borrower acknowledges
and agrees that the full proceeds of the Loan have been disbursed by Lender to
Borrower on the Closing Date.

 

2.1.3 The Notes, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Notes and secured by the Security Instrument, the Assignment of
Leases, this Agreement and the other Loan Documents.

 

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
acquire the Property, (b) pay all past-due operating expenses, if any, in
respect of the Property, (c) fund any working capital requirements of the
Property, (d) make deposits into the Sub-Accounts as required hereunder, (e) pay
costs and expenses incurred in connection with the closing of the Loan, (f)
distribute to its parent entities and (g) retain and/or distribute the balance,
if any.

 

2.2 Interest; Loan Payments; Late Payment Charge.

 

2.2.1 Payment of Principal and Interest.

 

(i) Except as set forth in Section 2.2.1(ii), interest shall accrue on the
Principal Amount as set forth in the Notes.

 

(ii) Upon the occurrence and during the continuance of an Event of Default and
from and after the Maturity Date if the entire Principal Amount is not repaid on
the Maturity Date, interest on the outstanding principal balance of the Loan
and, to the extent permitted by law, overdue interest and other amounts due in
respect of the Loan shall accrue at

 

34



--------------------------------------------------------------------------------

the Default Rate calculated from the date such payment was due without regard to
any grace or cure periods contained herein. Interest at the Default Rate shall
be computed from the occurrence of the Event of Default until the actual receipt
and collection of the Indebtedness (or that portion thereof that is then due).
To the extent permitted by applicable law, interest at the Default Rate shall be
added to the Indebtedness, shall itself accrue interest at the same rate as the
Loan and shall be secured by the Security Instrument. This paragraph shall not
be construed as an agreement or privilege to extend the date of the payment of
the Indebtedness, nor as a waiver of any other right or remedy accruing to
Lender by reason of the occurrence of any Event of Default, and Lender retains
its rights under the Notes to accelerate and to continue to demand payment of
the Indebtedness upon the happening of any Event of Default.

 

2.2.2 Method and Place of Payment.

 

(a) On each Payment Date, Borrower shall pay to Lender interest accruing
pursuant to the Notes for the entire Interest Period during which said Payment
Date shall occur.

 

(b) All amounts advanced by Lender pursuant to the applicable provisions of the
Loan Documents, other than the Principal Amount, together with any interest at
the Default Rate or other charges as provided therein, shall be due and payable
hereunder as provided in the Loan Documents. In the event any such advance or
charge is not so repaid by Borrower, Lender may, at its option, first apply any
payments received under the Notes to repay such advances, together with any
interest thereon, or other charges as provided in the Loan Documents, and the
balance, if any, shall be applied in payment of any installment of interest or
principal then due and payable.

 

(c) The Maturity Date Payment shall be due and payable in full on the Maturity
Date.

 

2.2.3 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents (other than the outstanding Principal Amount due and
payable on the Maturity Date) is not paid by Borrower on or prior to the date on
which it is due, Borrower shall pay to Lender upon demand an amount equal to the
lesser of three percent (3%) of such unpaid sum or the Maximum Legal Rate (the
“Late Payment Charge”) in order to defray the expense incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment. Any such amount shall be secured by
this Agreement, the Security Instrument and the other Loan Documents to the
extent permitted by applicable law.

 

2.2.4 Usury Savings. This Agreement and the Notes are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate. If, by the terms of this Agreement or the other Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due under the Notes at a rate in excess of the Maximum Legal
Rate, then the LIBOR Rate or the Default Rate, as the case may be, shall be
deemed to be immediately reduced to the Maximum Legal Rate and all previous
payments in excess of the Maximum Legal Rate shall be deemed to have been
payments in reduction of principal and not on account of the interest due under
the Notes. All sums paid or agreed to be paid to Lender for the use,

 

35



--------------------------------------------------------------------------------

forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

2.3 Prepayments.

 

2.3.1 Prepayments. No prepayments of the Indebtedness shall be permitted except
as set forth in Section 4 of the Notes.

 

2.3.2 Prepayments After Event of Default; Application of Amounts Paid. If,
following an Event of Default, Lender shall accelerate the Indebtedness and
Borrower thereafter tenders payment of all or any part of the Indebtedness, or
if all or any portion of the Indebtedness is recovered by Lender after such
Event of Default, (a) such payment may be made only on the next occurring
Payment Date together with all unpaid interest thereon as calculated through the
end of the Interest Period during which such Payment Date occurs (even if such
period extends beyond such Payment Date and calculated as if such payment had
not been made on such Payment Date), and all other fees and sums payable
hereunder or under the Loan Documents, including without limitation, interest
that has accrued at the Default Rate and any Late Payment Charges), (b) such
payment shall be deemed a voluntary prepayment by Borrower, and (c) Borrower
shall pay, in addition to the Indebtedness, an amount equal to the Prepayment
Fee.

 

2.3.3 Release of Property upon Repayment of Loan in Full. Lender shall, upon the
written request, upon payment in full of the Principal Amount and interest on
the Loan and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of the Notes and this Agreement,
release the Lien of (i) this Agreement upon the Account Collateral and the Rate
Cap Collateral and (ii) the Security Instrument and Assignment of Leases on the
Property (or assign it (together with the Notes), in whole or in part, to a new
lender without representation, warranty or recourse). In such event, Borrower
shall submit to Lender, not less than ten (10) Business Days prior to the date
of such release or assignment, a release of lien or assignment of lien, as
applicable, for such property for execution by Lender. Such release or
assignment, as applicable, shall be in a form appropriate in each jurisdiction
in which the Property is located and satisfactory to Lender in its reasonable
discretion. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release
or assignment, as applicable.

 

2.3.4 Release of Individual Properties. Subject to satisfaction of each of the
conditions set forth below with respect to any Individual Property or Properties
(collectively, the “General Release Conditions”), Lender shall (i) release such
Individual Property or Properties (each a “Release Property”) from the Lien of
the Security Instrument and related Loan Documents (or to the extent so
requested by Borrower, assign the Lien of the Security Instrument to a new
lender without representation, warranty or recourse) (each release under this
Section 2.3.4 or Section 2.3.5, a “Property Release”), (ii) authorize a
reduction in the notional amount of the Interest Rate Cap Agreement in
proportion to the reduction of the Principal Amount, (iii) instruct the Cash
Management Bank to return to Borrower any Excess Account Collateral subject to
and in

 

36



--------------------------------------------------------------------------------

accordance with Section 2.3.7 except to the extent otherwise provided in such
Section and (iv) comply with Section 2.3.8 with regard to adjusting the ongoing
reserve requirements hereunder:

 

(a) Borrower delivers a written notice (a “Property Release Notice”) to Lender
of its desire to effect such Property Release no later than thirty (30) days
prior to the date of such desired Property Release, and setting forth the
Business Day (the “Release Date”) on which Borrower desires that Lender release
its interest in such Release Property.

 

(b) Borrower shall have paid to Lender (i) the Release Price, (ii) the
applicable Prepayment Fee, if any, (iii) all other sums due under the Note in
connection with such prepayment, for deposit into the Holding Account and
disbursement by the Cash Management Bank in accordance with Section 3.1.6.
Interest payable under the Note shall be calculated through the end of the
Interest Period in which such payment is made on the Principal Amount (even if
such period extends beyond such Payment Date and calculated as if such payment
had not been made on such Payment Date (i.e. without a deduction for the portion
of the Principal Amount included in the Release Price)).

 

(c) Borrower shall submit to Lender not less than ten (10) Business Days prior
to the Release Date (which must be on a Business Day), a release of Liens (and
related Loan Documents) for each applicable Release Property (for execution by
Lender) in a form appropriate in the applicable state and otherwise satisfactory
to Lender in its reasonable discretion and all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such Property
Release (collectively, “Release Instruments”) for each applicable Release
Property together with an Officer’s Certificate certifying that (i) the Release
Instruments are in compliance with all Legal Requirements, (ii) the release to
be effected will not violate the terms of this Agreement, (iii) the release to
be effected will not impair or otherwise adversely affect the Liens, security
interests and other rights of Lender under the Loan Documents not being released
(or as to the Properties subject to the Loan Documents not being released) and
(iv) the requirement described in paragraph (e) below is satisfied in connection
with such Property Release (together with calculations and supporting
documentation demonstrating the same in reasonable detail).

 

(d) With respect to any Property Release, after giving effect to such Property
Release, the DSCR as of the Release Date for all of the Properties then
remaining subject to the Liens of the Security Instrument shall not be less than
the greater of (A) the Closing Date DSCR and (B) 80% of the DSCR for the
Properties subject to the Lien of the Security Instrument immediately prior to
the Release Date.

 

(e) No Event of Default shall have occurred and then be continuing on the date
on which Borrower delivers the Property Release Notice and on the Release Date.

 

(f) The Release Property is simultaneously transferred to a party other than
Borrower or any SPE Entity.

 

(g) Borrower executes and delivers such other instruments, certificates,
opinions of counsel and documentation as Lender and the Rating Agencies shall
reasonably request in order to preserve, confirm or secure the Liens and
security granted to Lender by the

 

37



--------------------------------------------------------------------------------

Loan Documents, including any amendments, modifications or supplements to any of
the Loan Documents and partial release endorsements to the existing Title
Policy.

 

(h) Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses incurred in connection with any proposed Property Release, including
Lender’s reasonable attorneys’ fees and disbursements and all title insurance
premiums for any endorsements to any existing Title Policies reasonably required
by Lender in connection with such proposed release.

 

(i) Prior to the Release Date, Borrower shall deliver to Lender evidence
reasonably satisfactory to Lender that all amounts owing to any parties in
connection with the transaction relating to the proposed Property Release have
been paid in full, or will simultaneously be paid in full on the Release Date or
adequate reserves therefor are established by Borrower in cash with respect to
contingent or other liabilities that may arise out of such transaction and for
which Borrower is not adequately indemnified or insured against as reasonably
determined by Lender.

 

(j) As a condition precedent to a Release but not as a direct covenant of the
Borrower, on the Release Date, each Mezzanine Borrower shall have paid to each
Mezzanine Lender the Release Price (Mezzanine) and any other sums required to be
paid under Section 2.3.4 of each Mezzanine Loan Agreement. This Section 2.3.4(j)
shall not create a debtor-creditor relationship between Borrower and any
Mezzanine Lender.

 

(k) The transfer of the Release Property in connection with the Property Release
does not trigger any rights of first refusal or purchase options in any
Operating Agreements, including, but not limited to the rights or obligations
set forth on Schedule VI.

 

2.3.5 Substitution of Properties.

 

(a) Generally. Borrower may, subject to the conditions in this Section 2.3.5,
substitute one or more properties (each a “Substitute Property”) for an existing
Property (each a “Replaced Property”) (each release and substitution a
“Substitution”); provided, however, such right of Substitution shall be limited
to Individual Properties whose aggregate Allocated Loan Amounts represent not
greater than fifteen percent (15%) of the Loan Amount. From and after the
Substitution of a Substitute Property in accordance herewith, such Substitute
Property shall thereafter be deemed a Property, and shall have the Allocated
Loan Amount applicable to the Replaced Property. Concurrently with the
completion of all steps necessary to effect a Substitution as provided in this
Section 2.3.5, Lender shall release such Replaced Property from the Lien of the
Security Instrument and related Loan Documents (or to the extent so requested by
Borrower, assign the Lien of the Security Instrument to a new lender without
representation, warranty or recourse). In the event of a Substitution, the Notes
shall remain in full force and effect, and the Lien of the Security Instrument
shall be spread to encumber the Substitute Property (each a “Substitute Property
Mortgage Spreader Agreement”).

 

(b) Certain Requirements. All Substitute Properties shall comply with this
Section 2.3.5. To qualify as a Substitute Property, a property must, as of the
Substitution Date (in addition to the other criteria set forth in this Section
2.3.5):

 

(i) be subject to the Master Lease;

 

38



--------------------------------------------------------------------------------

(ii) be a property as to which Borrower will hold insurable fee title or a valid
and subsisting leasehold interest free and clear of any Lien or other
encumbrance except for exceptions not materially impairing the value of such
property, and have an appraised value at least equal to the Appraised Value of
the Replaced Property;

 

(iii) be free and clear, as evidenced by the environmental report referred to in
paragraph (c) below, of Hazardous Substances requiring remediation or other
action under any Environmental Law the presence of which violates Environmental
Laws and be in material compliance with all Environmental Laws;

 

(iv) in the case of Substitutions which occur after the Outside Date, be in good
repair and condition, as evidenced by the engineering report referred to in
clause (c) below; and

 

(v) be in compliance, in all material respects, with Legal Requirements and
Insurance Requirements, as evidenced by diligence items required to be provided
in paragraph (c) below.

 

(c) Diligence Process. The Borrower shall submit to the Lender written notice (a
“Substitution Notice”) setting forth the Business Day no earlier than forty-five
(45) days after the date of such Substitution Notice on which Borrower desires
to effect such Substitution (the “Substitution Date”), together with the
following materials (the “Substitution Due Diligence Package”) relating to the
proposed Substitute Property: (i) a description of the proposed Substitute
Property sufficient to obtain the Title Policy, (ii) two years of historical
cash flow operating statements, if available, (iii) true, complete and correct
copies of any Material Subleases affecting the proposed Substitute Property,
(iv) a map and site plan, including an existing Survey of the property dated not
more than six (6) months prior to such submission, (v) a copy of the proposed
amendment to the Master Lease and Master Lease SNDA to include the Substitute
Property, (vi) copies of all permits, licenses and approvals required with
respect to operation of the Substitute Property, (vii) an environmental report
issued by a recognized environmental consultant, (viii) copies of all REAs,
condominium documents and ground leases, (ix) in the case of Substitutions which
occur after the Outside Date, an engineer’s inspection report, (x) ground
lessor, REA, condominium association and tenant (under Material Subleases)
estoppel certificates and tenant (under Material Subleases) Non-Disturbance
Agreements, in each case in the forms attached hereto and including such
variations that are either immaterial or are reasonably acceptable to Lender, as
applicable, together with any consents required with respect to the Contemplated
Transactions, (xi) a commitment from the Title Company with respect to the
issuance of a Title Policy, together with copies of all exceptions referenced
therein and a copy of the recorded memorandum of ground lease if such Substitute
Property will be a Ground Lease Property, (xii) upon the reasonable request of
the Lender, a PML study, (xiii) a FIRREA appraisal conducted by Cushman &
Wakefield (or another Independent appraiser reasonably acceptable to Lender),
(xiv) if such Substitute Property is not then owned by the Borrower or its
Affiliate, a duly executed copy of the purchase and sale agreement for such
Substitute Property and copies of all proposed documentation transferring title
to the Substitute Property to Borrower including any interim transfers to its
Affiliates, (xii) a copy of the flood certification, (xv) either (A) a letter or
other evidence with respect to the proposed Substitute Property from the

 

39



--------------------------------------------------------------------------------

appropriate Governmental Authorities concerning compliance with applicable
zoning and building laws, (B) an ALTA 3.1 zoning endorsement for the Title
Policy or (C) a zoning report prepared by PZR indicating that the Substitute
Property is in material compliance with applicable zoning and building laws,
(xvi) a copy of the valid permanent certificate of occupancy (if required by
applicable law), (xvii) calculations of the LTV Ratio and DSCR both before and
after the proposed Substitution, (xviii) pro formas of the insurance
certificates required under Article VI with respect to such Substitute Property,
(xix) UCC, bankruptcy, state and federal tax lien, litigation and judgment
searches conducted by a search firm reasonably acceptable to the Lender with
respect to the title holder of such Substitute Property on the date immediately
prior to acquisition thereof by Borrower, in each of the locations reasonably
specified by the Lender and not revealing any Liens other than Permitted
Encumbrances. In addition, Borrower shall permit the Lender at all reasonable
times and upon reasonable prior notice to make an inspection of such Substitute
Property. Lender shall confirm Borrower’s compliance with this paragraph (c)
with respect to each proposed Substitute Property within thirty (30) days after
Lender’s receipt of the applicable Substitution Due Diligence Package and
Lender’s failure to so confirm or deny Borrower’s compliance within such thirty
(30) day period shall be deemed compliance by Borrower with this paragraph (c),
provided that this sentence appears in bold capital letters on the envelope
containing the Substitution Due Diligence Package.

 

(d) Additional Conditions Precedent. In addition to the conditions in paragraphs
(a), (b) and (c) above, each Substitution shall be subject to the satisfaction
of the following conditions precedent:

 

(i) Rating Agency Confirmation; Rating Agency Requirements. For any Substitution
made after a Securitization, Lender’s receipt of a Rating Agency Confirmation
and Borrower’s satisfaction of such other conditions as may be required by the
Rating Agencies;

 

(ii) Release Conditions. Borrower’s compliance with the condition set forth in
Section 2.3.4(c), (e), (f), (g) and (k) with respect to the release of the
Replaced Property;

 

(iii) Financial and Other Tests.

 

(1) DSCR. After giving effect to such Substitution, as of the Substitution Date
the DSCR for all of the Properties then remaining subject to the Liens of the
Security Instrument (i.e., including the Substitute Property and excluding the
Replaced Property), shall not be less than the greater of (A) the Closing Date
DSCR and (B) 80% of the DSCR for the Properties subject to the Lien of the
Security Instrument immediately prior to the Substitution Date;

 

(2) LTV Ratio. After giving effect to such Substitution, as of the Substitution
Date the LTV Ratio for all of the Properties then remaining subject to the Liens
of the Security Instrument (i.e. including the Substitute Property and excluding
the Replaced Property), shall not be less than 79.8%.

 

(3) Geographic Diversity. The proposed Substitution does not (I) cause the
aggregate Allocated Loan Amounts to exceed (A) sixty percent (60%) of the
Principal Amount with respect to Individual Properties located in Pennsylvania,
(B) forty percent (40%) of

 

40



--------------------------------------------------------------------------------

the Principal Amount with respect to Individual Properties located in Ohio, and
(C) eighty percent (80%) of the Principal Amount with respect to Individual
Properties located in Massachusetts, or (II) cause the sum of (A) the aggregate
Allocated Loan Amounts with respect to Individual Properties located in Ohio
plus (B) the aggregate Allocated Loan Amounts with respect to Individual
Properties located in Pennsylvania, to exceed ninety percent (90%) of the
Principal Amount.

 

(iv) Lender’s Costs and Expenses. Borrower shall pay for any and all reasonable
out-of-pocket costs and expenses of Lender incurred in connection with any
proposed Substitution, including Lender’s reasonable attorneys’ fees and
disbursements, all title insurance premiums for any endorsements to any existing
Title Policies reasonably required by Lender in connection with such proposed
Substitution, title premiums, mortgage recording taxes, transfer taxes and
recording fees;

 

(v) Transaction Costs. Borrower shall deliver to Lender evidence reasonably
satisfactory to Lender that all amounts owing to any parties in connection with
the transactions relating to the proposed Substitution have been paid in full,
or will simultaneously be paid in full on the Substitution Date or adequate
reserves therefor are established by Borrower in cash with respect to contingent
or other liabilities that may arise out of such transaction and for which
Borrower is not adequately indemnified or insured against as reasonably
determined by Lender;

 

(vi) Opinions of Counsel. Delivery to Lender of the following favorable original
Opinions of Counsel or updates thereto in connection with the Substitute
Property similar in form and substance to the opinions which were delivered on
the Closing Date in connection with the Replaced Property, reasonably
satisfactory to Lender and addressed to the Lender on behalf of the holders of
the Notes: (a) if requested by the Rating Agencies, a true lease opinion and a
non-consolidation opinion, (b) a local counsel enforceability opinion, (c) an
enforceability opinion under New York law, (d) an opinion to the effect that
each of Borrower, Master Lessee and Guarantor is duly organized and validly
existing under the laws of the state of its formation and is qualified or
licensed to do business in each jurisdiction where the nature of its business in
which it is engaged makes such qualification or licensing necessary and (e) an
opinion to the effect that the Loan Documents or amendments thereto have been
duly authorized, executed and delivered by Borrower, Master Lessee and Guarantor
and are the valid and binding obligations and agreements of such party,
enforceable in accordance with their terms, in each case with the same
exceptions as made on Closing Date;

 

(vii) No Event of Default. No Event of Default shall have occurred and then be
continuing on the date on which Borrower delivers the Substitution Notice and on
the Substitution Date;

 

(viii) Accuracy of Representations and Warranties. The representations and
warranties set forth in the Loan Documents shall be true and correct as to the
Substitute Property on the Substitution Date in all material respects (subject
to any additional items set forth on updated exhibits and schedules hereto
provided by Borrower which do not violate the provisions of the Loan Documents
and are not reasonably likely to have a Material Adverse Effect with respect to
such Substitute Property);

 

41



--------------------------------------------------------------------------------

(ix) Officer’s Certificate. Delivery to Lender of an Officer’s Certificate
certifying to the truth and accuracy of the statements in clauses (vii) and
(viii);

 

(x) Non-Disqualification Opinion. Delivery of a Non-Disqualification Opinion;

 

(xi) Organizational Documents. If required by the Rating Agencies, delivery of
original updated organizational documents of the Borrower, Mezzanine Borrower,
HoldCo, Master Lessee and Guarantor, including, but not limited to a current
certificate of good standing. If the Substitute Property is located in a State
not previously covered by the Security Instrument, evidence of Borrower’s and
Master Lessee’s qualification to do business in the State where the Substitute
Property is located. Delivery of appropriate evidence of the authorization of
the Borrower, Master Lessee and Guarantor approving the execution, delivery and
performance of the Loan Documents or amendments thereto being executed and
delivered in connection with the Substitution, duly adopted by the Borrower,
Master Lessee and Guarantor as applicable and accompanied by an Officer’s
Certificate stating that such authorizations have not been altered or repealed
and are in full force and effect, and certifying as to the names of the Persons
authorized to sign on behalf of such parties, together with the true signatures
of each such Person;

 

(xii) Insurance Certificates. Delivery of the insurance certificates with
respect to the Substitute Property required under Article VI; and

 

(xiii) Loan Documents. Delivery to Lender of originals of the following Loan
Documents or amendments thereto:

 

(1) a Substitute Property Mortgage Spreader Agreement, duly executed and
acknowledged by Borrower;

 

(2) a first priority Assignment of Master Lease, Subleases, Rents and Security
Deposits, from Borrower, as assignor, to Lender, as assignee, assigning to
Lender all of Borrower’s interest in and to the Master Lease, the Subleases,
Rents and Security Deposits as security for the Loan with respect to the
Substitute Property, or a counterpart original of the Assignment of Leases,
modified as necessary, duly executed and acknowledged by Borrower (the
“Assignment of Leases Counterpart”);

 

(3) UCC financing statements (Form UCC-1) (or other forms required in any
jurisdiction), covering all fixtures, Building Equipment and other personal
property (other than the Excluded Personal Property), and all proceeds thereof,
naming Borrower as debtor and Lender as secured party (collectively, the “UCC
Financing Statements”; together with the Assignment of Leases Counterpart and
the Substitute Property Mortgage Spreader Agreement, the “Security Documents”);

 

(4) the Title Policy or endorsements to the Title Policy, as applicable, issued
by the Title Company in an amount equal to 125% of the Allocated Loan Amount for
the Substitute Property, reflecting the addition of each such Substitute
Property and containing such affirmative coverage similar in form and substance
to the affirmative coverage provided in connection with the Replaced Property,
insuring that the Substitute Property Mortgage Spreader Agreement creates a
valid first lien on Borrower’s fee or leasehold title in the Substitute Property

 

42



--------------------------------------------------------------------------------

subject to the Permitted Encumbrances, and insuring the perfected first priority
interest of Lender pursuant to the Substitute Property Mortgage Spreader
Agreement, together with any title insurance premiums, fees or charges due in
connection therewith, and the Borrower shall cooperate with the Lender and
execute such further instruments and documents and perform such further acts as
the Lender or the Title Company shall reasonably request to carry out the
creation and perfection of the liens and security interests contemplated by the
Security Documents and the release, discharge and removal of any encumbrances
required for the issuance of the Title Policy;

 

(5) an amendment to the Master Lease and to the Master Lease SNDA incorporating
the Substitute Property and eliminating the Replaced Property;

 

(6) updates to any Exhibits and Schedules to the Loan Documents as applicable
without disclosing matters inconsistent with the requirements of this Section
2.3.5; and

 

(7) a Confirmation of Guaranty and Indemnity in customary form duly executed and
delivered by Guarantor, adding the Substitute Property to and affirming its
obligations under the Recourse Guaranty and the Environmental Indemnity.

 

(xiv) Mezzanine Loan Deliveries. The Mezzanine Lender shall have received all
deliveries required under Section 2.3.5 of the Mezzanine Loan Agreement,
including, but not limited to, insurance certificates naming Mezzanine Lender
with respect to the Substitute Property, a copy of the owner’s title insurance
policy and related mezzanine endorsement (if available in such State) and copies
of the Substitution Due Diligence Package and all final deliveries to Lender
under this Section 2.3.5.

 

(xv) Additional Deliveries. Lender shall have received such other deliveries
reasonably requested by Lender, provided such requests are customary and are
consistent with the deliveries required with respect to the Properties on the
Closing Date.

 

2.3.6 Provisions Relating to Individual Properties That Go Dark.

 

(a) At any one time and from time to time, Borrower may allow Individual
Properties (other than the Distribution Centers) to Go Dark provided that (i)
the aggregate Allocated Loan Amount for all Individual Properties that Go Dark
at any one time (excluding any Go Dark Purchase Option Properties) shall not
exceed the Go Dark Limit and (ii) in no event may Borrower allow any Go Dark
Purchase Option Property to Go Dark. If the aggregate Allocated Loan Amount for
all Individual Properties that Go Dark (excluding any Go Dark Purchase Option
Property) at any one time shall exceed the Go Dark Limit, then within thirty
(30) days of such property first closing for business to the general public,
Borrower shall either:

 

(i) cause one or more Individual Properties to be released from the lien of the
Security Instrument in accordance with Section 2.3.5 hereof such that the
aggregate Allocated Loan Amount for all Individual Properties that Go Dark does
not exceed the Go Dark Limit; or

 

(ii) provide a Substitute Property, to be subject to the lien of the Security
Instrument, in accordance with Section 2.3.6 hereof to the extent permitted
under such Section

 

43



--------------------------------------------------------------------------------

such that the aggregate Allocated Loan Amount for all Individual Properties that
Go Dark does not exceed the Go Dark Limit.

 

(b) If any Individual Property shall Go Dark, Borrower will promptly send
written notice thereof to Lender. If an Individual Property shall Go Dark, the
Master Lessee shall nonetheless be required to make into the Holding Account
without reduction the full Master Lease Rent payment as and when required under
the Master Lease and the Rent Payment Direction Letter with respect to all
Individual Properties.

 

2.3.7 Excess Account Collateral. Upon the occurrence of any Property Release,
provided no Low DSCR Cash Sweep Period exists and no Event of Default has
occurred and is continuing, Lender shall promptly perform an analysis of the
Account Collateral in order to reasonably determine the amount of the Account
Collateral (including, but not limited to, Proceeds) attributable to the Release
Property (the “Excess Account Collateral”), and shall promptly instruct Cash
Management Bank to return to Borrower the Excess Account Collateral, if any,
except to the extent that Lender reasonably determines that a shortfall exists
in such Sub-Account with respect to the Property other than the Release
Property.

 

2.3.8 Reserve Requirements. Upon the occurrence of a Property Release, provided
no Low DSCR Cash Flow Sweep Period exists and no Event of Default has occurred
and is continuing, Borrower shall promptly prepare a revised estimate of
Impositions and Other Charges, insurance premiums, Ground Rent and Master Lease
Rent with respect to the remaining Properties in accordance with Sections 16.1,
16.2 and 16.3, as applicable, and shall promptly provide Borrower and Cash
Management Bank with notice of the revised Monthly Tax Reserve Amount, Monthly
Insurance Reserve Amount and Monthly Ground Rent Amount.

 

2.3.9 Deficient GL Properties. In the event that on the Outside Date the Scope
is greater than the Scope Trigger, Borrower shall, at its option, either (a) pay
a one-time fee to Lender on the Outside Date in an amount equal to the product
of twenty-five (25) basis points and the Principal Amount on the Closing Date or
(b) agree to increase the LIBOR Margin by fifteen (15) basis points effective as
of the Outside Date; provided however, that if at any time prior to the date on
which Lender has printed preliminary offering materials and commenced marketing
for the first Securitization that includes any portion of the Loan, Borrower
reduces the Scope to an amount that is equal to or less than the Scope Trigger,
Lender shall, as applicable, either (i) rebate such one-time fee referenced in
clause (a) above or (ii) restore the LIBOR Margin to the original LIBOR Margin
effective as of the next full Interest Period.

 

2.4 Regulatory Change; Taxes.

 

2.4.1 Increased Costs. If as a result of any Regulatory Change or compliance of
Lender therewith, the basis of taxation of payments to Lender or any company
Controlling Lender of the principal of or interest on the Loan is changed or
Lender or the company Controlling Lender shall be subject to (i) any tax, duty,
charge or withholding of any kind with respect to this Agreement (excluding
federal taxation of the overall net income of Lender or the company Controlling
Lender); or (ii) any reserve, special deposit or similar requirements relating
to any extensions of credit or other assets of, or any deposits with or other
liabilities, of Lender or any company Controlling Lender is imposed, modified or
deemed applicable; or (iii) any other

 

44



--------------------------------------------------------------------------------

condition affecting loans to borrowers subject to LIBOR-based interest rates is
imposed on Lender or any company Controlling Lender and Lender determines that,
by reason thereof, the cost to Lender or any company Controlling Lender of
making, maintaining or extending the Loan to Borrower is increased, or any
amount receivable by Lender or any company Controlling Lender hereunder in
respect of any portion of the Loan to Borrower is reduced, in each case by an
amount deemed by Lender in good faith to be material (such increases in cost and
reductions in amounts receivable being herein called “Increased Costs”), then
Lender shall provide notice thereof to Borrower and Borrower agrees that it will
pay to Lender upon Lender’s written request such additional amount or amounts as
will compensate Lender or any company Controlling Lender for such Increased
Costs to the extent Lender determines that such Increased Costs are allocable to
the Loan. If Lender requests compensation under this Section 2.4.1, Borrower
may, by notice to Lender, require that Lender furnish to Borrower a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof. In the event that Borrower is required to pay
any Increased Costs in accordance with the terms hereof, Borrower shall have the
right to prepay the Principal Amount (together will all accrued but unpaid
interest thereon calculated through the end of the then current Interest Period)
without the imposition of any Prepayment Fee.

 

2.4.2 Special Taxes. Borrower shall make all payments hereunder free and clear
of and without deduction for Special Taxes. If Borrower shall be required by law
to deduct any Special Taxes from or in respect of any sum payable hereunder or
under any other Loan Document to Lender, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.4.2)
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrower shall make such deductions, and (iii)
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law. Notwithstanding anything to the
contrary contained in this Section 2.4, Borrower shall not be liable for any
amounts as a result of withholding for Special Taxes or additional costs
incurred as a result of the assignment of all or any portion of the Loan by
Lender to any Person that is subject to Special Taxes and which is organized
under or has its principal place of business outside of the United States of
America or any political subdivision thereof.

 

2.4.3 Other Taxes. In addition, Borrower agrees to pay any present or future
stamp or documentary taxes or other excise or property taxes, charges, or
similar levies which arise from any payment made hereunder, or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement, the other Loan Documents, or the Loan (hereinafter referred to as
“Other Taxes”).

 

2.4.4 Indemnity. Borrower shall indemnify Lender for the full amount of Special
Taxes and Other Taxes (including any Special Taxes or Other Taxes imposed by any
Governmental Authority on amounts payable under this Section 2.4.4) paid by
Lender and any liability (including penalties, interest, and reasonable
out-of-pocket expenses) arising therefrom or with respect thereto, whether or
not such Special Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within thirty (30) days after the date Lender
makes written demand therefor.

 

45



--------------------------------------------------------------------------------

2.4.5 Change of Office. To the extent that changing the jurisdiction of Lender’s
applicable office would have the effect of minimizing Special Taxes, Other Taxes
or Increased Costs, Lender shall use reasonable efforts to make such a change,
provided that same would not otherwise be disadvantageous to Lender.

 

2.4.6 Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 2.4 shall survive the payment in full of principal and interest
hereunder, and the termination of this Agreement.

 

2.5 Conditions Precedent to Closing. The obligation of Lender to make the Loan
hereunder is subject to the fulfillment by, or on behalf of, Borrower or waiver
by Lender of the following conditions precedent no later than the Closing Date;
provided, however, that unless a condition precedent shall expressly survive the
Closing Date pursuant to a separate agreement, by funding the Loan, Lender shall
be deemed to have waived any such conditions not theretofore fulfilled or
satisfied:

 

2.5.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

2.5.2 Delivery of Loan Documents; Title Policy; Reports; Leases.

 

(a) Loan Documents. Lender shall have received an original copy of this
Agreement, the Notes and all of the other Loan Documents, in each case, duly
executed (and to the extent required, acknowledged) and delivered on behalf of
Borrower and any other parties thereto.

 

(b) Security Instrument, Assignment of Leases. Lender shall have received
evidence that original counterparts of the Security Instrument and Assignment of
Leases, in proper form for recordation, have been delivered to the Title Company
for recording, so as effectively to create, in the reasonable judgment of
Lender, upon such recording valid and enforceable first priority Liens upon the
Property, in favor of Lender (or such other trustee as may be required or
desired under local law), subject only to the Permitted Encumbrances and such
other Liens as are permitted pursuant to the Loan Documents.

 

(c) UCC Financing Statements. Lender shall have received evidence that the UCC
financing statements relating to the Security Instrument and this Agreement have
been delivered to the Title Company for filing in the applicable jurisdictions.

 

(d) Title Insurance. Lender shall have received a Title Policy issued by the
Title Company and dated as of the Closing Date. Such Title Policy shall (i)
provide coverage in an amount equal to 100% of the Loan, (ii) insure Lender that
the Security Instrument creates a valid, first priority Lien on the Property,
free and clear of all exceptions from coverage other than Permitted Encumbrances
and standard exceptions and exclusions from coverage (as modified by

 

46



--------------------------------------------------------------------------------

the terms of any endorsements), (iii) contain the endorsements and affirmative
coverages set forth on Exhibit A and such additional endorsements and
affirmative coverages as Lender may reasonably request to the extent available
in such State, and (iv) name Lender as the insured. Lender also shall have
received evidence that all premiums in respect of such Title Policy have been
paid. Lender shall have received evidence that all appropriate releases or
discharges of encumbrances necessary for the delivery of the Title Policy have
been delivered for recording.

 

(e) Surveys. Lender shall have received a current Survey for each of the
Distribution Sites, containing the survey certification substantially in the
form attached hereto as Exhibit B. Each such Survey shall reflect the same legal
description contained in the Title Policy referred to in paragraph (d) above and
shall include, among other things, a metes and bounds description or such other
description as is required by Title Company, of the real property comprising
part of the Property, any such description to be reasonably satisfactory to
Lender. The surveyor’s seal shall be affixed to the Survey. In addition, Lender
shall have received with respect to all Properties located in Ohio and
Massachusetts, copies of existing surveys together with so called “no change
affidavits” executed by Borrower, to the extent required by the Title Companies,
each in form sufficient to enable the Title Company to omit the standard survey
exception to coverage and to issue the endorsements to the Title Policy required
by Lender, including, but not limited to, contiguity, comprehensive, subdivision
and access endorsements. With respect to the Properties not covered by the
preceding provisions of this clause (e), Borrower agrees to use commercially
reasonable efforts to deliver to Lender copies of all other existing surveys in
Borrower’s possession.

 

(f) Insurance. Lender shall have received valid certificates of insurance for
the policies of insurance required hereunder, satisfactory to Lender in its sole
discretion, and evidence of the payment of all insurance premiums currently due
and payable for the existing policy period.

 

(g) Environmental Reports. Lender shall have received an Environmental Report or
regulatory database search in respect of the Property reasonably satisfactory to
Lender.

 

(h) Zoning. Unless otherwise agreed in writing between Lender and Borrower,
Lender shall have received with respect to each Individual Property one of the
following: (i) letters or other evidence with respect to the Property from the
appropriate municipal authorities (or other Persons) concerning compliance with
applicable zoning and building laws reasonably acceptable to Lender, (ii) an
ALTA 3.1 zoning endorsement for the title policy or (iii) a zoning report
reasonably acceptable to Lender prepared by PZR or another nationally recognized
zoning due diligence firm reasonably acceptable to Lender.

 

(i) Certificate of Occupancy. Unless otherwise agreed in writing between Lender
and Borrower, Lender shall have received a copy of the valid permanent
certificate of occupancy for each Individual Property located in a jurisdiction
that requires certificates of occupancy under applicable law, in each case
reasonably acceptable to Lender.

 

(j) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first Lien as of the
Closing Date on the

 

47



--------------------------------------------------------------------------------

Property, subject only to Permitted Encumbrances and such other Liens as are
permitted pursuant to the Loan Documents, and Lender shall have received
satisfactory evidence thereof.

 

2.5.3 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall have been
duly authorized, executed and delivered by all parties thereto and Lender shall
have received and approved copies thereof.

 

2.5.4 Delivery of Organizational Documents. On or before the Closing Date,
Borrower shall deliver, or cause to be delivered, to Lender copies, certified by
an Officer’s Certificate, of all organizational documentation related to
Borrower, Guarantor, each SPE Entity, HoldCo, Master Lessee and Mezzanine
Borrower as have been requested by Lender and/or the formation, structure,
existence, good standing and/or qualification to do business of Borrower,
Guarantor, each SPE Entity, HoldCo, Master Lessee and Mezzanine Borrower as
Lender may request in its sole discretion, including, without limitation, good
standing certificates, qualifications to do business in the appropriate
jurisdictions, resolutions authorizing the entering into of the Loan and
incumbency certificates as may be requested by Lender. Each of the
organizational documents of any SPE Entity shall contain single purpose entity
provisions reasonably approved by Lender prior to the date hereof.

 

2.5.5 Counsel Opinions.

 

(a) Lender shall have received a Non-Consolidation Opinion in such form approved
by the Lender (the “Non-Consolidation Opinion”).

 

(b) Lender shall have received a True Lease Opinion with respect to the Master
Lease in form and substance reasonably acceptable to the Lender and the Rating
Agencies (the “True Lease Opinion”).

 

(c) Lender shall have received a Solvency Opinion in form and substance
acceptable to the Rating Agencies (the “Solvency Opinion”).

 

(d) Lender shall have received the Opinion of Counsel in such form approved by
the Lender.

 

(e) Lender shall have received from Counterparty the Counterparty Opinion in
such form approved by the Lender.

 

2.5.6 Reserved.

 

2.5.7 Completion of Proceedings. All corporate and other proceedings taken or to
be taken in connection with the transactions contemplated by this Agreement and
other Loan Documents and all documents incidental thereto shall be reasonably
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.

 

2.5.8 Payments. All payments, deposits or escrows, if any, required to be made
or established by Borrower under this Agreement, the Notes and the other Loan
Documents on or before the Closing Date shall have been paid.

 

48



--------------------------------------------------------------------------------

2.5.9 Interest Rate Cap Agreement. Lender shall have received a copy of the
Interest Rate Cap Agreement which shall be in form and substance reasonably
satisfactory to Lender and an original counterpart of the Acknowledgment
executed and delivered by the Counterparty.

 

2.5.10 Account Agreement. Lender shall have received the original of the Account
Agreement executed by each of Cash Management Bank and Borrower.

 

2.5.11 Reserved.

 

2.5.12 Tenant Estoppels and SNDAs. Borrower shall have requested and made
commercially reasonable efforts to obtain prior to Closing, an executed tenant
estoppel letter, substantially in form of Exhibit G and a Non-Disturbance
Agreement from each of the Tenants listed on Schedule I, and shall have
delivered to Lender all such estoppels and Non-Disturbance Agreements received
by Borrower.

 

 

2.5.13 Ground Lessor Estoppels; Clean Borrower Estoppel Certificate. Borrower
shall have (a) requested and made commercially reasonable efforts to obtain
prior to Closing, an executed estoppel letter from each Ground Lessor in the
form attached as Exhibit H (each a “Ground Lessor Estoppel Certificate”), and
shall have delivered to Lender all such estoppels received by Borrower and (b)
delivered a Clean Borrower Estoppel Certificate with respect to all Deficient GL
Properties.

 

2.5.14 REA Estoppels. Borrower shall have requested and made commercially
reasonable efforts to obtain prior to Closing, estoppel certificates from all
REA parties substantially in the form attached as Exhibit I, and shall have
delivered to Lender all such estoppels received by Borrower.

 

2.5.15 REAs. Lender shall have received copies of all of the REAs to which
Borrower or its Affiliates is a party or is bound.

 

2.5.16 Independent Manager/Member Certificate. Lender shall have received an
executed Independent Manager/Member certificate substantially in the form
attached as Exhibit T.

 

2.5.17 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
title insurance premiums, recording and filing fees, costs of Environmental
Reports, seismic reports, zoning reports, searches, flood certifications,
appraisals and other reports, the reasonable fees and costs of Lender’s counsel
and all other reasonable third party out-of-pocket expenses incurred in
connection with the origination of the Loan.

 

2.5.18 Material Adverse Effect. No change, circumstance, event or effect shall
have occurred that would be materially adverse to the assets, liabilities,
business, financial condition or results of operations of the Company and the
Company Subsidiaries (as such terms are defined in the Merger Agreement) taken
as a whole, other than any change, circumstance, event or effect resulting from
(i) changes in general economic conditions, (ii) the announcement of the Merger
Agreement and the transactions contemplated thereby, (iii) general changes or
developments in the industries in which the Company and the Company Subsidiaries
operate, (iv) any actions required under the Merger Agreement to obtain any
approval or authorization

 

49



--------------------------------------------------------------------------------

under applicable antitrust or competition laws for the consummation of the
transactions contemplated by the Merger Agreement or (v) changes in any Laws (as
defined in the Merger Agreement) or applicable accounting regulations or
principles, unless, in the case of the foregoing clauses (i) and (iii), such
changes or developments referred to therein would reasonably be expected to have
a materially disproportionate impact on the business, financial condition or
results of operations of the Company and the Company Subsidiaries taken as a
whole relative to other industry participants.

 

2.5.19 Insolvency. Neither Borrower nor any of its constituent Persons shall be
the subject of any bankruptcy, reorganization, or insolvency proceeding.

 

2.5.20 Subleases. Lender shall have received copies of all Subleases.

 

2.5.21 Master Lease; Master Lease SNDA. Lender shall have received a copy of the
Master Lease and shall have received the duly executed Master Lease SNDA, each
in form and substance reasonably acceptable to Lender and acceptable to the
Rating Agencies.

 

2.5.22 Tax Lot. Lender shall have received a tax lot endorsement to the Title
Policy or other evidence that each Individual Property (or in the case of the
Jointly Assessed Ground Lease Properties, the underlying fee parcel) constitutes
on (1) or more separate tax lots, which endorsement or other evidence shall be
reasonably satisfactory in form and substance to Lender.

 

2.5.23 Condominium Estoppels. Borrower shall have requested and made
commercially reasonable efforts to obtain prior to Closing, estoppel
certificates from the Condominium Board of all Condominium Properties
substantially in the form attached as Exhibit J, and shall have delivered to
Lender all such estoppels received by Borrower. Lender shall have received a
condominium endorsement to the Title Policy for each Condominium Property in
form and substance reasonably satisfactory to Lender.

 

2.5.24 Condominium Documents. Lender shall have received copies of all
Condominium Documents.

 

2.5.25 Appraisal. Lender shall have received an Appraisal of the Property, which
shall be satisfactory in form and substance to Lender.

 

2.5.26 Financial Statements. Lender shall have confirmed the accuracy of all
financial statements and other financial information with respect to the
Property delivered by Borrower to Lender.

 

2.5.27 Flood Certifications. Lender shall have received a flood zone
certification with respect to each Property.

 

2.5.28 Ground Leases; Memos of Ground Lease; Fee Mortgagee SNDAs; Overlandlord
SNDAs. Lender shall have received copies of all Ground Leases. Lender shall have
received evidence that a memorandum or notice of each Ground Lease in form
acceptable to Lender has been recorded in the applicable jurisdiction of each
Ground Lease Property. Lender shall have received a copy of a reasonably
acceptable subordination agreement from all fee mortgagees with respect to
Ground Lease Properties for which the fee mortgage predates the recorded

 

50



--------------------------------------------------------------------------------

memorandum or notice of ground lease. Lender shall have received a copy of a
reasonably acceptable recognition agreement from all overlandlords with respect
to Ground Lease Properties for which the Ground Lease is a sublease.

 

2.5.29 Merger Agreement. Borrower shall have delivered to Lender a true, correct
and complete copy of the Merger Agreement and, if requested by Lender, all
deliveries made by any of the parties thereto or any of their respective
Affiliates.

 

2.5.30 Intercreditor Agreements. Lender shall have received the ABL
Intercreditor Agreement and the Mezzanine Intercreditor Agreement as well as the
loan documents evidencing the ABL Loan (as defined in the ABL Intercreditor
Agreement).

 

2.5.31 Equity and Real Property Transfer Documents. To the extent requested by
Lender, Borrower shall have delivered to Lender true, correct and complete
copies of all documentation pursuant to which the transactions contemplated by
the Merger Agreement are consummated, including, but not limited to, all
documents evidencing all stages of the restructuring of Toys ‘R’ Us, Inc. and
all documents evidencing (i) all preliminary transfers of equity interests that
resulted in the Borrower structure set forth on Exhibit K, (ii) any preliminary
transfers of the Properties into Affiliates of Borrower and (iii) the
preliminary transfers of all of the Properties from Affiliates of Borrower into
Borrower.

 

2.5.32 Consents. Borrower shall have delivered all consents or approval of or
notices to any party to any Operating Agreement required under such Operating
Agreement in connection with any of the Contemplated Transactions.

 

  III. CASH MANAGEMENT

 

3.1 Cash Management.

 

3.1.1 Establishment of Accounts. Borrower hereby acknowledges that,
simultaneously with the execution of this Agreement, pursuant to the Account
Agreement, Borrower has established with Cash Management Bank, in the name “MPO
Properties, LLC, Holding Account in favor of Bank of America, N.A., as Agent”
(the “Holding Account”), which has been established as a non-interest bearing
deposit account with interest-bearing sub-accounts. The Holding Account and each
sub-account of such account and the funds deposited therein shall serve as
additional security for the Loan. Pursuant to the Account Agreement, Borrower
shall irrevocably instruct and authorize Cash Management Bank to disregard any
and all orders for withdrawal from the Collateral Accounts made by, or at the
direction of, Borrower. Borrower agrees that, prior to the payment in full of
the Indebtedness, the terms and conditions of the Account Agreement shall not be
amended or modified in any material respect without the prior written consent of
Lender (which consent Lender may grant or withhold in its sole discretion), and
if a Securitization has occurred, the delivery by Borrower of a Rating Agency
Confirmation. In recognition of Lender’s security interest in the funds
deposited into the Collateral Accounts, the Holding Account shall be named as
follows: “MPO Properties, LLC, Holding Account in favor of Bank of America,
N.A., as Agent” (Account Number 1235465898). Borrower confirms that it has
established with Cash Management Bank the following sub-accounts of the Holding
Account (each, a “Sub-Account” and, collectively, the “Sub-Accounts” and
together with the

 

51



--------------------------------------------------------------------------------

Holding Account, the “Collateral Accounts”), which (i) may be ledger or book
entry sub-accounts and need not be actual sub-accounts, (ii) shall each be
linked to the Holding Account, (iii) shall each be a “deposit account” (as such
term is defined in Section 9-102(a)(29) of the UCC) and (iv) shall each be an
Eligible Account to which certain funds shall be allocated and from which
disbursements shall be made pursuant to the terms of this Agreement:

 

(a) a sub-account for the retention of Account Collateral in respect of
Impositions and Other Charges for the Property (the “Tax Reserve Account”);

 

(b) a sub-account for the retention of Account Collateral in respect of
insurance premiums for the Property (the “Insurance Reserve Account”);

 

(c) a sub-account for the retention of Account Collateral in respect of Ground
Rent (the “Ground Rent Reserve Account”);

 

(d) a sub-account for the retention of Account Collateral in respect of Debt
Service on the Loan (the “Debt Service Reserve Account”);

 

(e) a sub-account for the retention of Account Collateral in respect of reserves
relating to shortfalls in Master Lease Rent (the “Master Lease Rent Shortfall
Reserve Account”);

 

(f) a sub-account for the retention of Account Collateral in respect of reserves
relating to Master Lease Variable Additional Rent (the “Master Lease Variable
Additional Rent Reserve Account”);

 

(g) a sub-account for the retention of Account Collateral in respect of certain
Proceeds as more fully set forth in Section 6.2 (the “Proceeds Reserve
Account”);

 

(h) a sub-account for the retention of Account Collateral in respect of Debt
Service (First Mezzanine) (the “First Mezzanine Debt Service Reserve Account”);

 

(i) a sub-account for the retention of Account Collateral in respect of Debt
Service (Second Mezzanine) (the “Second Mezzanine Debt Service Reserve
Account”);

 

(j) a sub-account for the retention of Account Collateral in respect of Debt
Service (Third Mezzanine) (the “Third Mezzanine Debt Service Reserve Account”);
and

 

(k) a sub-account for the retention of Account Collateral in respect of Debt
Service (Fourth Mezzanine) (the “Fourth Mezzanine Debt Service Reserve
Account”).

 

3.1.2 Pledge of Account Collateral. To secure the full and punctual payment and
performance of the Obligations, Borrower hereby collaterally assigns, grants a
security interest in and pledges to Lender, to the extent not prohibited by
applicable law, a first priority continuing security interest in and to the
following property of Borrower, whether now owned or existing or hereafter
acquired or arising and regardless of where located (all of the same,
collectively, the “Account Collateral”):

 

(a) the Collateral Accounts and all cash, deposits and/or wire transfers from
time to time deposited or held in, credited to or made to Collateral Accounts;

 

52



--------------------------------------------------------------------------------

(b) all interest and cash from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing or
purchased with funds from the Collateral Accounts; and

 

(c) to the extent not covered by clauses (a) or (b) above, all proceeds (as
defined under the UCC) of any or all of the foregoing.

 

In addition to the rights and remedies herein set forth, Lender shall have all
of the rights and remedies with respect to the Account Collateral available to a
secured party at law or in equity, including, without limitation, the rights of
a secured party under the UCC, as if such rights and remedies were fully set
forth herein.

 

This Agreement shall constitute a security agreement for purposes of the Uniform
Commercial Code and other applicable law.

 

3.1.3 Maintenance of Collateral Accounts.

 

(a) Borrower agrees that each of the Collateral Accounts is and shall be
maintained (i) as a “deposit account” (as such term is defined in Section
9-102(a)(29) of the UCC), (ii) in such a manner that Lender shall have control
(within the meaning of Section 9-104(a)(2) of the UCC) over the Holding Account
and (iii) such that no Person other than Lender shall have any right of
withdrawal from the Collateral Accounts and, except as provided herein, no
Account Collateral shall be released to the Borrower or any Affiliate of
Borrower from the Collateral Accounts. Without limiting the Borrower’s
obligations under the immediately preceding sentence, Borrower shall only
establish and maintain the Holding Account with a financial institution that has
executed an agreement substantially in the form of the Account Agreement or in
such other form acceptable to Lender in its sole discretion.

 

3.1.4 Eligible Accounts. The Collateral Accounts shall be Eligible Accounts. The
Collateral Accounts shall be subject to such applicable laws, and such
applicable regulations of the Board of Governors of the Federal Reserve System
and of any other banking or governmental authority, as may now or hereafter be
in effect. Income and interest accruing on the Collateral Accounts or any
investments held in such accounts shall be periodically added to the principal
amount of such account and shall be held, disbursed and applied in accordance
with the provisions of this Agreement and the Account Agreement. Borrower shall
be the beneficial owner of the Collateral Accounts for federal income tax
purposes and shall report all income on the Collateral Accounts.

 

3.1.5 Deposits into Sub-Accounts. On the date hereof, Borrower has deposited the
following amounts into the Sub-Accounts:

 

(i) $828,354.29 into the Tax Reserve Account;

 

(ii) $0.00 into the Insurance Reserve Account;

 

53



--------------------------------------------------------------------------------

(iii) $181,537.25 into the Ground Rent Reserve Account;

 

(iv) $0.00 into the Debt Service Reserve Account;

 

(v) $0.00 into the Master Lease Rent Shortfall Reserve Account;

 

(vi) $0.00 into the Master Lease Variable Additional Rent Reserve Account;

 

(vii) $0.00 into the Proceeds Reserve Account;

 

(viii) $0.00 into the First Mezzanine Debt Service Reserve Account;

 

(ix) $0.00 into the Second Mezzanine Debt Service Reserve Account;

 

(x) $0.00 into the Third Mezzanine Debt Service Reserve Account; and

 

(xi) $0.00 into the Fourth Mezzanine Debt Service Reserve Account.

 

3.1.6 Monthly Funding of Sub-Accounts; Master Lease Rent Shortfalls; Master
Lease Variable Additional Rent Reserve; Sub-Account Shortfalls.

 

(a) Monthly Funding of Sub-Accounts. Borrower hereby irrevocably authorizes
Lender to transfer (and, pursuant to the Account Agreement shall irrevocably
authorize Cash Management Bank to execute any corresponding instructions of
Lender), and Lender shall transfer, from the Holding Account by 11:00 a.m. New
York time on the date on which each payment of Master Lease Rent under the
Master Lease is made to the Holding Account, or as soon thereafter as sufficient
funds are in the Holding Account to make the applicable transfers, commencing on
the date of the first payment of Master Lease Rent under the Master Lease, funds
in the following amounts and in the following order of priority:

 

(i) funds in an amount equal to the Monthly Tax Reserve Amount and any other
amounts required pursuant to Section 16.1 for the month in which the transfer
from the Holding Account is made to the Tax Reserve Account;

 

(ii) funds in an amount equal to the Monthly Insurance Reserve Amount and any
other amounts required pursuant to Section 16.2 for the month in which the
transfer from the Holding Account is made to the Insurance Reserve Account;

 

(iii) funds in an amount equal to the Monthly Ground Rent Reserve Amount due on
the Payment Date immediately following the date on which the transfer from the
Holding Account is made to the Ground Rent Reserve Account;

 

(iv) funds in an amount equal to the amount of Debt Service due on the Payment
Date immediately following the date the transfer from the Holding Account is
made to the Debt Service Reserve Account;

 

54



--------------------------------------------------------------------------------

(v) provided no Event of Default has occurred and is continuing and to the
extent Lender receives a First Mezzanine Lender Monthly Debt Service Notice,
funds in an amount equal to the First Mezzanine Loan Debt Service Amount for the
month in which the Payment Date immediately following the date of the transfer
from the Holding Account occurs and transfer the same to the First Mezzanine
Debt Service Reserve Account;

 

(vi) provided (a) no Event of Default has occurred and is continuing hereunder,
(b) Lender has not received a First Mezzanine Loan Default Notice, and (c) to
the extent Lender receives a Second Mezzanine Lender Monthly Debt Service
Notice, funds in an amount equal to the Second Mezzanine Loan Debt Service
Amount for the month in which the Payment Date immediately following the date of
the transfer from the Holding Account occurs and transfer the same to the Second
Mezzanine Debt Service Reserve Account; however, if no Event of Default has
occurred and is continuing hereunder and Lender receives a First Mezzanine Loan
Default Notice, any amounts that would otherwise have been distributed to the
Second Mezzanine Account, Third Mezzanine Account or Fourth Mezzanine Account
absent such default shall instead be distributed to the First Mezzanine Account
for application in accordance with the First Mezzanine Loan Documents until such
time as Lender receives a notice from First Mezzanine Lender that such event of
default under the First Mezzanine Loan is no longer continuing (a “First
Mezzanine Loan Default Revocation Notice”);

 

(vii) provided (a) no Event of Default has occurred and is continuing hereunder,
(b) Lender has not received a First Mezzanine Loan Default Notice or a Second
Mezzanine Loan Default Notice, and (c) to the extent Lender receives a Third
Mezzanine Lender Monthly Debt Service Notice, funds in an amount equal to the
Third Mezzanine Loan Debt Service Amount for the month in which the Payment Date
immediately following the date of the transfer from the Holding Account occurs
and transfer the same to the Third Mezzanine Debt Service Reserve Account;
however, (i) if no Event of Default has occurred and is continuing hereunder and
Lender has not received a First Mezzanine Loan Default Notice, and (ii) Lender
has received a Second Mezzanine Loan Default Notice, any amounts that would
otherwise have been distributed to the Third Mezzanine Account or the Fourth
Mezzanine Account absent such default shall instead be distributed to the Second
Mezzanine Account for application in accordance with the Second Mezzanine Loan
Documents until such time as Lender receives a notice from Second Mezzanine
Lender that such event of default under the Second Mezzanine Loan is no longer
continuing (a “Second Mezzanine Loan Default Revocation Notice”);

 

(viii) provided (a) no Event of Default has occurred and is continuing
hereunder, (b) Lender has not received a First Mezzanine Loan Default Notice, a
Second Mezzanine Loan Default Notice or the Third Mezzanine Default Notice, and
(c) to the extent Lender receives a Fourth Mezzanine Lender Monthly Debt Service
Notice, funds in an amount equal to the Fourth Mezzanine Loan Debt Service
Amount for the month in which the Payment Date immediately following the date of
the transfer from the Holding Account occurs and transfer the same to the Fourth
Mezzanine Debt Service Reserve Account; however, (i) if no Event of Default has
occurred and is continuing hereunder and Lender has not received a First
Mezzanine Loan Default Notice or Second Mezzanine Loan Default Notice, and (ii)
Lender has received a Third Mezzanine Loan Default Notice, any amounts that
would otherwise have been distributed to the Fourth Mezzanine Account absent
such default shall instead be distributed to the Third Mezzanine Account for
application in accordance with the Third Mezzanine Loan

 

55



--------------------------------------------------------------------------------

Documents until such time as Lender receives a notice from Third Mezzanine
Lender that such event of default under the Third Mezzanine Loan is no longer
continuing (a “Third Mezzanine Loan Default Revocation Notice”);

 

(ix) during any Low DSCR Cash Sweep Period, funds in an amount equal to the
Master Lease Variable Additional Rent payable under the Master Lease for the
month following the month in which the transfer from the Holding Account is made
to the Master Lease Variable Additional Rent Reserve Account up to a maximum sum
such that one (1) month of monthly Master Lease Variable Additional Rent is
maintained therein at all times during any Low DSCR Cash Sweep Period;

 

(x) if the balance in the Master Lease Rent Shortfall Reserve Account is less
than the Master Lease Minimum Shortfall Reserve Amount, funds in an amount equal
to fifty percent (50%) of the balance (if any) remaining or deposited in the
Holding Account after the foregoing transfers to the Master Lease Rent Shortfall
Reserve Account up to a maximum sum such that the Master Lease Minimum Shortfall
Reserve Amount is maintained therein at all times during the term of the Loan;

 

(xi) during any 80% Cash Sweep Period, if the balance in the Master Lease Rent
Shortfall Reserve Account is less than the sum of (a) the Master Lease Minimum
Shortfall Reserve Amount and (b) the Master Lease 80% Reserve Amount, funds in
an amount equal to the balance (if any) remaining or deposited in the Holding
Account after the foregoing transfers to the Master Lease Rent Shortfall Reserve
Account up to a maximum sum such that a balance equal to the sum of (a) the
Master Lease Minimum Shortfall Reserve Amount and (b) the Master Lease 80%
Reserve Amount is maintained therein at all times during any such 80% Cash Sweep
Period;

 

(xii) during any 60% Cash Sweep Period, funds in an amount equal to the balance
(if any) remaining or deposited in the Holding Account after the foregoing
transfers to the Master Lease Rent Shortfall Reserve Account;

 

(xiii) provided no 60% Cash Sweep Period or Event of Default is then continuing,
and Lender has not received a Mezzanine Loan Default Notice, funds in an amount
equal to the balance (if any) remaining or deposited in the Holding Account
after the foregoing transfers (such remainder being hereinafter referred to as
“Excess Cash Flow”), to the Borrower’s Account.

 

(b) Master Lease Rent Shortfalls; Release of Funds in Master Lease Rent
Shortfall Reserve Account.

 

(i) If there is a Master Lease Rent Shortfall, Lender shall have the right at
its election to direct the Cash Management Bank to transfer (but shall not be
obligated to so direct the Cash Management Bank to transfer) from the Master
Lease Rent Shortfall Reserve Account and/or, provided a Master Lease Tenant
Default is continuing, the Master Lease Variable Additional Rent Reserve to the
Holding Account, without notice to Borrower or Master Lessee, an amount equal to
such Master Lease Rent Shortfall.

 

56



--------------------------------------------------------------------------------

(ii) In the event that no 80% Cash Sweep Period, 60% Cash Sweep Period or Event
of Default is then continuing, Lender shall direct the Cash Management Bank to
transfer the unapplied portion, if any, of the funds in the Master Lease Rent
Shortfall Reserve Account such that a balance equal to the Master Lease Minimum
Shortfall Reserve Amount remains therein, to the Borrower’s Account. In the
event that a 60% Cash Sweep Period is no longer continuing but an 80% Cash Sweep
Period is then continuing, and provided no Event of Default is then continuing,
Lender shall direct the Cash Management Bank to transfer the unapplied portion,
if any, of the sums in the Master Lease Shortfall Reserve Account) to the
Borrower’s Account such that a balance equal to the sum of (a) the Master Lease
Minimum Shortfall Reserve Amount and (b) the Master Lease 80% Reserve Amount is
maintained in the Master Lease Shortfall Reserve Account at all times during any
such 80% Cash Sweep Period.

 

(c) Master Lease Variable Additional Rent Reserve. In the event that no 80% Cash
Sweep Period, 60% Cash Sweep Period or Master Lease Tenant Default is then
continuing, Lender shall direct the Cash Management Bank to transfer the
unapplied portion, if any, of the funds in the Master Lease Variable Additional
Rent Reserve Account to the Master Lessee in accordance with the terms of the
Master Lease. During the continuance of any Master Lease Tenant Default, Lender
shall have the right at its election to pay or direct the Cash Management Bank
to pay (but shall not be obligated to so direct the Cash Management Bank to pay)
from the Master Lease Variable Additional Rent Reserve Account, monthly payments
of variable operating and occupancy expenses, including without limitation
common area maintenance expenses directly to the Person having the right to
receive such funds on the respective due dates therefor and shall promptly
notify Borrower and Master Lessee of any such payment.

 

(d) Sub-Account Shortfalls. If (after taking into account any sums Lender may
elect to deposit into the Holding Account pursuant to Section 3.1.6(b)) that
there are insufficient funds in the Holding Account to make any of the transfers
required under Section 3.1.6(a)(i), (ii), (iii) or (v), as reasonably determined
by Lender, Lender shall provide notice to Borrower of such insufficiency (it
being understood that in no event shall Lender be required to notify Borrower of
any deficiency in the Debt Service Reserve Account, such deficiency on any
Payment Date being an Event of Default) and, within five (5) Business Days after
receipt of said notice and prior to the expiration of any grace period
applicable to such payment, Borrower shall deposit into the Holding Account an
amount equal to the shortfall of available funds in the Holding Account taking
into account any funds which accumulate in the Holding Account during such five
(5) Business Day period. Notwithstanding anything to the contrary contained in
this Agreement or in the other Loan Documents, Borrower shall not be deemed to
be in default hereunder or thereunder in the event funds sufficient for a
required transfer are held in an appropriate Sub-Account (other than the Master
Lease Rent Shortfall Reserve Account) and Lender or Cash Management Bank fails
to timely make any transfer from such Sub-Account (other than the Master Lease
Rent Shortfall Reserve Account) as contemplated by this Agreement unless due to
the negligence or willful misconduct of Borrower.

 

(e) To the extent that Borrower shall fail to pay any mortgage recording tax,
costs, expenses or other amounts pursuant to Section 19.12 of this Agreement
(other than any such costs, expenses or other amounts to be paid at closing)
within the time period set forth therein, Lender shall have the right, at any
time, without notice to Borrower, to withdraw from the Holding Account
(excluding to the extent required under the last sentence of Section 3.1.10(a)

 

57



--------------------------------------------------------------------------------

any funds that would otherwise be directed into the Tax Reserve Account, the
Insurance Reserve Account, the Ground Rent Reserve Account, the Master Lease
Variable Additional Rent Reserve Account and, to the extent the Master Lessee is
entitled to Proceeds under the Master Lease or such Proceeds are required for
restoration under the Master Lease, the Proceeds Reserve Account), an amount
equal to such unpaid taxes, costs, expenses and/or other amounts and pay such
amounts to the Person(s) entitle thereto.

 

(f) In the event that Lender has received a Mezzanine Loan Default Notice and no
Event of Default or 60% Cash Sweep Period has occurred and is continuing,
Borrower hereby irrevocably directs that all Excess Cash Flow shall (in lieu of
transferring such funds to the Borrower’s Account): (i) to the extent Lender has
received a First Mezzanine Loan Default Notice and until such time as Lender
receives a First Mezzanine Loan Default Revocation Notice, be deposited directly
into the First Mezzanine Account for application as provided in the First
Mezzanine Loan Agreement, (ii) provided Lender has not received a First
Mezzanine Loan Default Notice but has received a Second Mezzanine Loan Default
Notice and until such time as Lender receives a Second Mezzanine Loan Default
Revocation Notice, be deposited directly in the Second Mezzanine Account, (iii)
provided Lender has not received a First Mezzanine Loan Default Notice or a
Second Mezzanine Loan Default Notice but has received a Third Mezzanine Loan
Default Notice and until such time as Lender receives a Third Mezzanine Loan
Default Revocation Notice, be deposited directly in the Third Mezzanine Account,
and (iv) provided Lender has not received a First Mezzanine Loan Default Notice,
a Second Mezzanine Loan Default Notice, or a Third Mezzanine Loan Default Notice
but has received a notice from Fourth Mezzanine Lender that such event of
default under the Fourth Mezzanine Loan is no longer continuing (a “Fourth
Mezzanine Loan Default Revocation Notice”) and until such time as Lender
receives Fourth Mezzanine Loan Default Revocation Notice, be deposited directly
in the Fourth Mezzanine Account. The direction set forth in the immediately
preceding sentence shall not be changed or terminated without the written
consent of the applicable Mezzanine Lender. Notwithstanding any provision herein
to the contrary no Mezzanine Loan Default Notice shall be required for the
deposit of Proceeds into the respective Mezzanine Account in accordance with the
terms of Section 6.2.3(b) hereof.

 

3.1.7 Required Payments from Sub-Accounts. Borrower irrevocably authorizes
Lender to make and Lender hereby agrees to make or to direct the Cash Management
Bank to make, the following payments from the Sub-Accounts to the extent of the
monies on deposit therefor:

 

(i) funds from the Tax Reserve Account to Lender sufficient to permit Lender to
pay (A) Impositions and (B) Other Charges, on the respective due dates therefor,
and Lender shall so pay such funds to the Governmental Authority having the
right to receive such funds;

 

(ii) funds from the Insurance Reserve Account to Lender sufficient to permit
Lender to pay insurance premiums for the insurance required to be maintained
pursuant to the terms of this Agreement and the Security Instrument, on the
respective due dates therefor, and Lender shall so pay such funds to the
insurance company having the right to receive such funds;

 

58



--------------------------------------------------------------------------------

(iii) funds from the Ground Rent Reserve Account to Lender sufficient to permit
Lender to pay all Ground Rent on the due dates therefor and Lender shall so pay
such funds to the Person having the right to receive such funds on the
respective due dates therefor;

 

(iv) funds from the Debt Service Reserve Account to Lender sufficient to pay
Debt Service on each Payment Date, and Lender, on each Payment Date, shall apply
such funds to the payment of the Debt Service payable on such Payment Date;

 

(v) provided no Event of Default has occurred and is continuing, and otherwise
in accordance with the provisions of Section 3.1.6, funds on deposit in the
First Mezzanine Debt Service Reserve Account to the First Mezzanine Account;

 

(vi) provided no Event of Default has occurred and is continuing, and otherwise
in accordance with the provisions of Section 3.1.6, funds on deposit in the
Second Mezzanine Debt Service Reserve Account to the Second Mezzanine Account;

 

(vii) provided no Event of Default has occurred and is continuing, and otherwise
in accordance with the provisions of Section 3.1.6, funds on deposit in the
Third Mezzanine Debt Service Reserve Account to the Third Mezzanine Account; and

 

(viii) provided no Event of Default has occurred and is continuing, and
otherwise in accordance with the provisions of Section 3.1.6, funds on deposit
in the Fourth Mezzanine Debt Service Reserve Account to the Fourth Mezzanine
Account.

 

3.1.8 Cash Management Bank.

 

(a) Lender shall have the right at Borrower’s sole cost and expense to replace
the Cash Management Bank with a financial institution reasonably satisfactory to
Borrower in the event that (i) the Cash Management Bank fails, in any material
respect, to comply with the Account Agreement or (ii) the Cash Management Bank
is no longer an Approved Bank. Upon the occurrence and during the continuance of
an Event of Default, Lender shall have the right at Borrower’s sole cost and
expense to replace Cash Management Bank at any time, without notice to Borrower.
Borrower shall cooperate with Lender in connection with the appointment of any
replacement Cash Management Bank and the execution by the Cash Management Bank
and the Borrower of an Account Agreement and delivery of same to Lender (with a
copy to the Mezzanine Lender).

 

(b) So long as no Event of Default shall have occurred and be continuing,
Borrower shall have the right at its sole cost and expense to replace the Cash
Management Bank with a financial institution that is an Approved Bank provided
that such financial institution and Borrower shall execute and deliver to Lender
(with a copy to Mezzanine Lender) an Account Agreement substantially similar to
the Account Agreement executed as of the Closing Date, or in such other form
reasonably required by Lender or required by the Rating Agencies, with such
changes therein as shall be reasonably acceptable to Lender.

 

59



--------------------------------------------------------------------------------

3.1.9 Borrower’s Account Representations, Warranties and Covenants.

 

(a) Borrower represents, warrants and covenants that as of the date hereof,
Borrower has irrevocably directed the Master Lessee pursuant to a letter
substantially in the form of the Master Lease Rent Payment Direction Letter to
(a) make all payments of Master Lease Scheduled Rent directly to the Holding
Account at all times during the term of the Loan and (b) make all payment of
Master Lease Variable Additional Rent directly to the Holding Account at all
times during the continuance of a Master Lease Tenant Default.

 

(b) Borrower further represents, warrants and covenants that (i) Borrower shall
cause Master Lessee to deposit all amounts payable to Borrower pursuant to the
Master Lease directly into the Holding Account, (ii) Borrower shall pay or cause
to be paid all Rents, Cash and Cash Equivalents or other items of operating
income not covered by the preceding subsection (a) within one Business Day after
receipt thereof by Borrower or its Affiliates directly into the Holding Account
and, until so deposited, any such amounts held by Borrower or its Affiliates
shall be deemed to be Account Collateral and shall be held in trust by it for
the benefit, and as the property, of Lender and shall not be commingled with any
other funds or property of Borrower or its Affiliates, (iii) there are no
accounts other than the Collateral Accounts maintained by Borrower or any other
Person with respect to the Property or the collection of Rents and (vii) so long
as the Loan shall be outstanding, neither Borrower nor any other Person shall
open any other operating accounts with respect to the Property or the collection
of Rents, except for the Collateral Accounts; provided that, Borrower shall not
be prohibited from utilizing one or more separate accounts for the disbursement
or retention of funds that have been transferred to the Borrower’s Account
pursuant to Section 3.1.6.

 

3.1.10 Account Collateral and Remedies.

 

(a) Upon the occurrence and during the continuance of an Event of Default,
without additional notice from Lender to Borrower, (i) Lender may, in addition
to and not in limitation of Lender’s other rights, make any and all withdrawals
from, and transfers between and among, the Collateral Accounts as Lender shall
determine in its sole and absolute discretion to pay any Obligations, operating
expenses and/or capital expenditures for the Property; (ii) all Excess Cash Flow
shall be retained in the Holding Account or applicable Sub-Accounts and (iii)
all payments to the Mezzanine Lender pursuant to Section 3.1.6 shall immediately
cease. Notwithstanding anything to the contrary contained herein, except to the
extent that Borrower is entitled to such funds under the terms and provisions of
the Master Lease due to the continuance of a Master Lease Event of Default
thereunder or otherwise, funds deposited into the Tax Reserve Account, the
Insurance Reserve Account, the Ground Rent Reserve Account, the Master Lease
Variable Additional Rent Reserve Account and, to the extent the Master Lessee is
entitled to Proceeds under the Master Lease or such Proceeds are required for
restoration under the Master Lease, the Proceeds Reserve Account (excluding any
sums earned thereon) (i) may not be applied by Lender in satisfaction of the
Obligations and (ii) shall continue to be disbursed by Lender as provided in
Article XVI and this Article III as if no Event of Default has occurred.

 

(b) Upon the occurrence and during the continuance of an Event of Default,
Borrower hereby irrevocably constitutes and appoints Lender as Borrower’s true
and lawful attorney-in-fact, with full power of substitution, to execute,
acknowledge and deliver any instruments and to exercise and enforce every right,
power, remedy, option and privilege of Borrower with respect to the Account
Collateral, and do in the name, place and stead of Borrower, all such acts,
things

 

60



--------------------------------------------------------------------------------

and deeds for and on behalf of and in the name of Borrower, which Borrower could
or might do or which Lender may deem necessary or desirable to more fully vest
in Lender the rights and remedies provided for herein and to accomplish the
purposes of this Agreement. The foregoing powers of attorney are irrevocable and
coupled with an interest. Upon the occurrence and during the continuance of an
Event of Default, Lender may perform or cause performance of any such agreement,
and any reasonable out-of-pocket expenses of Lender incurred in connection
therewith shall be paid by Borrower as provided in Section 5.1.16.

 

(c) Borrower hereby expressly waives, to the fullest extent permitted by law,
presentment, demand, protest or any notice of any kind in connection with this
Agreement or the Account Collateral. Borrower acknowledges and agrees that ten
(10) days’ prior written notice of the time and place of any public sale of the
Account Collateral or any other intended disposition thereof shall be reasonable
and sufficient notice to Borrower within the meaning of the UCC.

 

3.1.11 Transfers and Other Liens. Borrower agrees that it will not (i) sell or
otherwise dispose of any of the Account Collateral or (ii) create or permit to
exist any Lien upon or with respect to all or any of the Account Collateral,
except for the Lien granted to Lender under this Agreement.

 

3.1.12 Reasonable Care. Beyond the exercise of reasonable care in the custody
thereof, Lender shall have no duty as to any Account Collateral in its
possession or control as agent therefor or bailee thereof or any income thereon
or the preservation of rights against any person or otherwise with respect
thereto. Lender shall be deemed to have exercised reasonable care in the custody
of the Account Collateral in its possession if the Account Collateral is
accorded treatment substantially equal to that which Lender accords its own
property, it being understood that Lender shall not be liable or responsible for
any loss or damage to any of the Account Collateral, or for any diminution in
value thereof, by reason of the act or omission of Lender, its Affiliates,
agents, employees or bailees, except to the extent that such loss or damage
results from Lender’s gross negligence or willful misconduct. In no event shall
Lender be liable either directly or indirectly for losses or delays resulting
from any event which may be the basis of an Excusable Delay, computer
malfunctions, interruption of communication facilities, labor difficulties or
other causes beyond Lender’s reasonable control or for indirect, special or
consequential damages except to the extent of Lender’s gross negligence or
willful misconduct. Notwithstanding the foregoing, Borrower acknowledges and
agrees that (i) Lender does not have custody of the Account Collateral, (ii)
Cash Management Bank has custody of the Account Collateral, (iii) the initial
Cash Management Bank was chosen by Borrower and (iv) Lender has no obligation or
duty to supervise Cash Management Bank or to see to the safe custody of the
Account Collateral.

 

3.1.13 Lender’s Liability.

 

(a) Lender shall be responsible for the performance only of such duties with
respect to the Account Collateral as are specifically set forth in this Section
3.1 or elsewhere in the Loan Documents, and no other duty shall be implied from
any provision hereof. Lender shall not be under any obligation or duty to
perform any act with respect to the Account Collateral which would cause it to
incur any expense or liability or to institute or defend any suit in respect
hereof,

 

61



--------------------------------------------------------------------------------

or to advance any of its own monies. Borrower shall indemnify and hold Lender,
its employees and officers harmless from and against any loss, cost or damage
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by Lender in connection with the transactions contemplated hereby with
respect to the Account Collateral except as such may be caused by the gross
negligence or willful misconduct of Lender, its employees, officers or agents.

 

(b) Lender shall be protected in acting upon any notice, resolution, request,
consent, order, certificate, report, opinion, bond or other paper, document or
signature believed by it in good faith to be genuine, and, in so acting, it may
be assumed that any person purporting to give any of the foregoing in connection
with the provisions hereof has been duly authorized to do so. Lender may consult
with counsel, and the opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken or suffered by it
hereunder and in good faith in accordance therewith.

 

3.1.14 Continuing Security Interest. This Agreement shall create a continuing
security interest in the Account Collateral and shall remain in full force and
effect until payment in full of the Indebtedness. Upon payment in full of the
Indebtedness, this security interest shall automatically terminate without
further notice from any party and Borrower shall be entitled to the return, upon
its request, of such of the Account Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof and Lender shall execute such
instruments and documents as may be reasonably requested by Borrower to evidence
such termination and the release of the Account Collateral.

 

3.1.15 Distributions. Transfers of Borrower’s funds from any of the Collateral
Accounts to or for the benefit of any of the Mezzanine Borrowers shall
constitute distributions to First Mezzanine Borrower, and deemed distributions
by the First Mezzanine Borrower to the Second Mezzanine Borrower, by the Second
Mezzanine Borrower to the Third Mezzanine Borrower and by the Third Mezzanine
Borrower to the Fourth Mezzanine Borrower, as applicable, and, in each case,
must comply with the requirements as to distributions of the Delaware Limited
Liability Company Act. The provisions of this Article III shall not create a
debtor-creditor relationship between Borrower and any Mezzanine Lender.

 

  IV. REPRESENTATIONS AND WARRANTIES

 

4.1 Borrower Representations. Borrower represents and warrants as of the Closing
Date that:

 

4.1.1 Organization. Borrower is a limited liability company and has been duly
organized and is validly existing and in good standing pursuant to the laws of
the State of Delaware with requisite power and authority to own its properties
and to transact the businesses in which it is now engaged. Master Lessee is a
corporation and has been duly organized and is validly existing and in good
standing pursuant to the laws of the State of Delaware with requisite power and
authority to own its properties and to transact the businesses in which it is
now engaged. Borrower and Master Lessee have each duly qualified to do business
and is in good standing in each jurisdiction where it is required to be so
qualified in connection with its properties, businesses and operations, or, in
the case of qualifications in the various States (a) an

 

62



--------------------------------------------------------------------------------

application for such qualification has been duly filed with the applicable
Governmental Authority and all fees required in order to obtain such
qualification have been paid in full, (b) all conditions to obtaining such
qualification have been satisfied under applicable law and the issuance of such
qualification is a ministerial act of the applicable Governmental Authority, (c)
Borrower has agreed to so qualify and cause Master Lessee to qualify in
accordance with a post-closing side letter entered into on the date hereof, and
(d) no such failure to qualify would be reasonably likely to have a Material
Adverse Effect. Each of Borrower, Master Lessee and Guarantor possesses all
material rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its properties and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership of the Properties. The organizational structure of Borrower and Master
Lessee is accurately depicted by the schematic diagram attached hereto as
Exhibit K. Borrower shall not change its name, identity, corporate form or
jurisdiction of organization unless it shall have given Lender thirty (30) days
prior written notice of any such change and shall have taken all steps
reasonably requested by Lender to grant, perfect, protect and/or preserve the
liens and security interest granted to Lender under the Loan Documents.

 

4.1.2 Proceedings. Each of Borrower, Mezzanine Borrower, Guarantor and Master
Lessee has full power to and has taken all necessary action to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party. The Loan Documents which such Person is a party have been duly executed
and delivered by, or on behalf of, Borrower, Mezzanine Borrower, Guarantor and
Master Lessee, as applicable, and constitute legal, valid and binding
obligations of such Persons, as applicable, enforceable against such Persons, as
applicable, in accordance with their respective terms, subject only to
applicable bankruptcy, insolvency and similar laws affecting rights of creditors
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower, Mezzanine Borrower, Guarantor and
Master Lessee, as applicable, will not conflict with or result in a material
breach of any of the terms or provisions of, or constitute a material default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of any such Person pursuant to the terms of any indenture, mortgage,
deed of trust, loan agreement, partnership agreement or other agreement or
instrument to which any such Person is a party or by which any of such Person’s
property or assets is subject (unless consents from all applicable parties
thereto have been obtained), except for any conflict that would not individually
or in the aggregate reasonably be expected to result in a Material Adverse
Effect, nor will such action result in any violation of the provisions of any
statute or any order, rule or regulation of any Governmental Authority, and any
material consent, approval, authorization, order, registration or qualification
of or with any Governmental Authority required for the execution, delivery and
performance by Borrower, Mezzanine Borrower, Guarantor and Master Lessee of this
Agreement, except for any violation that would not individually or in the
aggregate reasonably be expected to result in a Material Adverse Effect, or any
other Loan Documents has been obtained and is in full force and effect.

 

63



--------------------------------------------------------------------------------

4.1.4 Litigation. Except as set forth on Schedule II attached hereto, there are
no arbitration proceedings, governmental investigations, actions, suits or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the best of Borrower’s knowledge, threatened against or affecting
Borrower, Mezzanine Borrower, HoldCo, Guarantor, Master Lessee or any Individual
Property (other than claims (A) (i) which are being covered by insurance, (ii)
which are being defended by the relevant insurance company and (iii) as to which
Borrower has not received a notice from such insurance company that the claim
exceeds the total amount of insurance coverage with respect to such claim; (B)
which are covered by the self insurance limit permitted pursuant to the Loan
Documents and are being diligently defended by Borrower, HoldCo, Guarantor
Master Lessee or their respective Affiliates; or (C) which relate to employment
claims for which liability in the event any such matter is adversely determined
could not reasonably be expected to exceed $1,000,000 or provided that none of
such unscheduled claims could reasonably be expected to individually or in the
aggregate to have a Material Adverse Effect if adversely determined). The
actions, suits or proceedings identified on Schedule II, if determined against
Borrower, Mezzanine Borrower, Guarantor, Master Lessee or the Property, would
not materially and adversely affect the condition (financial or otherwise) or
business of any such Person or the condition or operation of any Individual
Property.

 

4.1.5 Agreements. The Operating Agreements constitute all of the agreements to
which Borrower or any of its Affiliates are party or are bound which are
material to the ownership and operation of any Individual Property. Borrower is
not a party to any agreement or instrument or subject to any restriction which
is reasonably likely to materially and adversely affect Borrower or Borrower’s
business, properties or assets, operations or condition, financial or otherwise.
Borrower is not in default in any material respect in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any material agreement or instrument to which it is a party or by
which Borrower or the Property is bound. Borrower has no material financial
obligation (contingent or otherwise) under any indenture, mortgage, deed of
trust, loan agreement or other similar agreement or instrument to which Borrower
is a party or by which Borrower or the Property is otherwise bound, other than
(a) obligations constituting Permitted Debt which are incurred in the ordinary
course of the ownership and operation of the Property and (b) obligations under
the Loan Documents.

 

4.1.6 Title.

 

Borrower has good, marketable and insurable (i) leasehold title to the Land and
the Improvements relating to the Ground Leased Properties and (ii) fee simple
title to the Land and the Improvements relating to the Fee Properties, in each
case free and clear of all Liens whatsoever except the Permitted Encumbrances,
such other Liens as are permitted pursuant to the Loan Documents and the Liens
created by the Loan Documents. Borrower has good and marketable title to the
remainder of the Property (excluding the Excluded Personal Property), free and
clear of all Liens whatsoever except the Permitted Encumbrances. The Security
Instrument, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (i) a valid, perfected first mortgage lien on the Land
and the Improvements or the leasehold estate therein, as applicable, subject
only to Permitted Encumbrances and (ii) perfected security interests in and to,
and perfected collateral assignments of, all personalty other than the Excluded
Personal Property (including the Subleases) or any leases of equipment from
third parties, all in

 

64



--------------------------------------------------------------------------------

accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances. There are no claims for payment for work, labor or
materials affecting the Property which are or may become a lien prior to, or of
equal priority with, the Liens created by the Loan Documents other than the
Permitted Encumbrances. Borrower represents and warrants that none of the
Permitted Encumbrances would individually or in the aggregate reasonably be
expected to result in a Material Adverse Effect as of the Closing Date and
thereafter. Borrower shall preserve its right, title and interest in and to the
Property for so long as the Notes remains outstanding and will warrant and
defend same and the validity and priority of the Lien hereof from and against
any and all claims whatsoever other than the Permitted Encumbrances.

 

4.1.7 No Bankruptcy Filing. None of Borrower, Mezzanine Borrower, Guarantor or
Master Lessee is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of such entity’s assets or property, and Borrower has no knowledge
of any Person contemplating the filing of any such petition against it or
against Borrower, Mezzanine Borrower, Guarantor or Master Lessee.

 

4.1.8 Full and Accurate Disclosure. To Borrower’s knowledge no statement of
material fact made by Borrower in this Agreement or in any of the other Loan
Documents contains any untrue statement of a material fact or omits to state any
material fact necessary to make statements contained herein or therein not
materially misleading as of the date made which in any such case could
reasonably be expected to have a Material Adverse Effect. There is no fact
presently known to Borrower which has not been disclosed which could reasonably
be expected to have a Material Adverse Effect.

 

4.1.9 All Property. The Property constitutes all of the real property, personal
property, equipment and fixtures currently (i) owned or leased by Borrower and
(ii) used in the operation of the business located on the Property, other than
the Excluded Personal Property.

 

4.1.10 No Plan Assets.

 

(a) Borrower does not maintain an employee benefit plan as defined by Section
3(3) of ERISA, which is subject to Title IV of ERISA, and Borrower (i) has no
knowledge of any material liability which has been incurred or is expected to be
incurred by Borrower which is or remains unsatisfied for any taxes or penalties
with respect to any “employee benefit plan,” within the meaning of Section 3(3)
of ERISA, or any “plan,” within the meaning of Section 4975(e)(1) of the
Internal Revenue Code or any other benefit plan (other than a multiemployer
plan) maintained, contributed to, or required to be contributed to by Borrower
or by any entity that is under common control with Borrower within the meaning
of ERISA Section 4001(a)(14) (a “Plan”) or any plan that would be a Plan but for
the fact that it is a multiemployer plan within the meaning of ERISA Section
3(37); and (ii) has made and shall continue to make when due all required
contributions to all such Plans, if any. Each such Plan has been and will be
administered in compliance with its terms and the applicable provisions of
ERISA, the Internal Revenue Code, and any other applicable federal or state law;
and no action shall be taken or fail to be taken that would result in the
disqualification or loss of tax-exempt status of any such Plan intended to be
qualified and/or tax exempt; and

 

65



--------------------------------------------------------------------------------

(b) Borrower is not an employee benefit plan, as defined in Section 3(3) of
ERISA, subject to Title I of ERISA, none of the assets of Borrower constitutes
or will constitute plan assets of one or more such plans within the meaning of
29 C.F.R. Section 2510.3-101 and Borrower is not a governmental plan within the
meaning of Section 3(32) of ERISA and transactions by or with Borrower are not
subject to state statutes regulating investment of, and fiduciary obligations
with respect to, governmental plans similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code currently in effect, which prohibit or
otherwise restrict the transactions contemplated by this Agreement.

 

4.1.11 Compliance. Borrower and the Property and the use thereof comply in all
material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes (except for any
non-compliance that individually or in the aggregate would not reasonably be
expected to result in a Material Adverse Effect). To the best of Borrower’s
knowledge, Borrower is not in default or in violation of any order, writ,
injunction, decree or demand of any Governmental Authority. To the best of
Borrower’s knowledge, there has not been committed by Borrower any act or
omission affording the federal government or any other Governmental Authority
the right of forfeiture as against the Property or any part thereof or any
monies paid in performance of Borrower’s obligations under any of the Loan
Documents.

 

4.1.12 Financial Information. The information set forth in the certificate of
Borrower regarding financial information dated of even date herewith (i) is
true, complete and correct in all material respects and (ii) fairly represents
the financial condition of the Property as of the Closing Date. Borrower does
not have any material contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and could reasonably be
expected to have a Material Adverse Effect.

 

4.1.13 Condemnation. Except as set forth on Schedule II, no Taking is pending
or, to Borrower’s knowledge, is contemplated with respect to all or any portion
of the Property. No Taking is pending or, to Borrower’s knowledge, is
contemplated for the relocation of roadways providing access to the Property.
None of the Taking matters listed on Schedule II is reasonably likely to result
in (a) a material reduction in the vehicular or pedestrian access to any
Individual Property, (b) a material reduction in the parking rights located on
or appurtenant to any Individual Property or (c) a Material Adverse Effect.

 

4.1.14 Federal Reserve Regulations. None of the proceeds of the Loan will be
used for the purpose of purchasing or carrying any “margin stock” as defined in
Regulation U, Regulation X or Regulation T or for the purpose of reducing or
retiring any Indebtedness which was originally incurred to purchase or carry
“margin stock” or for any other purpose which might constitute this transaction
a “purpose credit” within the meaning of Regulation U or Regulation X, which in
any such case would cause the Loan, the Borrower or the Lender to be in
violation of Regulation U. As of the Closing Date, Borrower does not own any
“margin stock.”

 

4.1.15 Utilities and Public Access. Each Individual Property has rights of
access to one or more public ways, either directly or through a recorded
easement or REA set forth in and insured under the Title Policy. Each Individual
Property is served by water, sewer, sanitary

 

66



--------------------------------------------------------------------------------

sewer and storm drain facilities adequate to service the Property for its
intended uses (except to the extent any such failure individually or in the
aggregate would not reasonably be expected to result in a Material Adverse
Effect). All utilities necessary to the existing use of the Property are located
either in the public right-of-way abutting the Property or in recorded easements
or REAs serving the Property and such easements or REAs are set forth in and
insured by the Title Policy.

 

4.1.16 Not a Foreign Person. Borrower is not a foreign person within the meaning
of § 1445(f)(3) of the Code.

 

4.1.17 Separate Lots. Each Individual Property is comprised of one (1) or more
contiguous parcels which constitute a separate tax lot or lots and does not
constitute or include a portion of any other tax lot not a part of such
Individual Property.

 

4.1.18 Reserved.

 

4.1.19 Existing Matters of Record. The Existing Matters of Record have all been
paid in full.

 

4.1.20 Enforceability. This Agreement and the other Loan Documents are the
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their terms, subject only to applicable bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws from
time to time in effect affecting creditor’s rights.

 

4.1.21 Reserved.

 

4.1.22 Insurance. Borrower has obtained and has delivered to Lender certified
copies or originals of all insurance policies required under this Agreement,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. Borrower has not, and to the best of Borrower’s knowledge no
Person has, done by act or omission anything which would impair the coverage of
any such policy.

 

4.1.23 Use of Property. Each Individual Property is used exclusively for (a) the
current use designated for such Individual Property on Schedule A to the
Security Instrument (i.e. as a Babies ‘R’ Us or Toys ‘R’ Us retail store or as a
distribution facility, as applicable) and other appurtenant and related uses or
(b) for a use by a Subtenant subject to Section 8.8.2(f).

 

4.1.24 Certificate of Occupancy; Licenses. All material certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required of Borrower for the legal use, occupancy and
operation of each Individual Property for its current use as a retail store or
distribution facility, as applicable (collectively, the “Licenses”), have been
obtained and are in full force and effect (except to the extent any such failure
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect). Borrower shall keep and maintain all Licenses
necessary for the operation of each Individual Property in accordance with its
current use as a retail store or distribution facility, as applicable. The use
being made of each Individual Property is in conformity with the certificate of
occupancy issued for such Individual Property (except to the extent any such
failure would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect).

 

67



--------------------------------------------------------------------------------

4.1.25 Flood Zone. None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards except as identified on the flood certifications delivered
to Lender prior to the date hereof, and Borrower has obtained the insurance
required under Article VI with respect to any Improvements located in any such
special flood hazards.

 

4.1.26 Physical Condition. To the best of Borrower’s knowledge, the Property,
including, without limitation, all buildings, Improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects; to the best of
Borrower’s knowledge, there exists no structural or other material defects or
damages in or to the Property, whether latent or otherwise, and Borrower has not
received any written notice from any insurance company or bonding company of any
defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

 

4.1.27 Boundaries. Except as set forth in and insured pursuant to the Title
Policy, to the best of Borrower’s knowledge and, where applicable, in reliance
on the Surveys (a) all of the Improvements lie wholly within the boundaries and
building restriction lines of the Real Property relating to the applicable
Individual Property, (b) no improvements on adjoining properties encroach upon
the Real Property, and (c) no easements or other encumbrances upon the Real
Property encroach upon any of the Improvements, so as to have a Material Adverse
Effect.

 

4.1.28 Subleases. The Property is not subject to any leases other than the
Master Lease and the Subleases set forth on Schedule I attached hereto. No
Person has any possessory interest in the Property or right to occupy the same
except under and pursuant to the provisions of the Master Lease, the Subleases
and the REAs. The current Subleases are in full force and effect and to
Borrower’s knowledge, there are no material defaults thereunder by either party
(other than as expressly disclosed on Schedule I or in the Tenant estoppel
certificates delivered to Lender in connection with the closing of the Loan). No
Rent has been paid more than one (1) month in advance of its due date, except as
disclosed in the Tenant estoppel certificates delivered to Lender in connection
with the closing of the Loan or as set forth on Schedule I. There has been no
prior sale, transfer or assignment, hypothecation or pledge by Borrower or
Master Lessee of the Master Lease or any Sublease or of the Rents received
therein, which will be outstanding following the funding of the Loan, other than
those being assigned to Lender concurrently herewith.

 

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Property to Borrower have been paid and the granting
and recording of the Security Instrument and the UCC financing statements
required to be filed in connection with the Loan. All mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the execution, delivery,

 

68



--------------------------------------------------------------------------------

recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Security Instrument, have been
paid, and, under current Legal Requirements, the Security Instrument is
enforceable against Borrower in accordance with its terms by Lender (or any
subsequent holder thereof) subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law.

 

4.1.30 Single Purpose Entity/Separateness.

 

(a) Until the Indebtedness has been paid in full, Borrower hereby represents,
warrants and covenants that Borrower and each SPE Entity is, shall be, and shall
continue to be, a Single Purpose Entity.

 

(b) All of the assumptions made in the Non-Consolidation Opinion, including, but
not limited to, any exhibits attached thereto, are true and correct in all
material respects and any assumptions made in any subsequent non-consolidation
opinion delivered in connection with the Loan Documents (an “Additional
Non-Consolidation Opinion”), including, but not limited to, any exhibits
attached thereto, will have been and shall be true and correct in all material
respects. Borrower and each SPE Entity have complied and will comply in all
material respects with all of the assumptions made with respect to it in the
Non-Consolidation Opinion in all material respects. Borrower and each SPE Entity
will have complied and will comply with all of the assumptions made with respect
to it in any Additional Non-Consolidation Opinion. Each entity other than
Borrower with respect to which an assumption shall be made in any Additional
Non-Consolidation Opinion will have complied and will comply in all material
respects with all of the assumptions made with respect to it in any Additional
Non-Consolidation Opinion.

 

(c) All of the assumptions made in the True Lease Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct in all material
respects.

 

(d) All of the assumptions made in the Solvency Opinion, including, but not
limited to, any exhibits attached thereto, are true and correct in all respects.
Borrower and Master Lessee have complied and will comply with all of the
assumptions made with respect to it in the Solvency Opinion.

 

4.1.31 Non-imputation. Solely with respect to those Individual Properties
located in States for which mezzanine endorsements to owner’s title insurance
policies are not available, Borrower has no knowledge of any fact, circumstance,
information, state of facts, defect, lien, encumbrance, adverse claim or other
matter that has not been disclosed to the Title Company in writing by Borrower
on or before the date hereof, except any such fact, circumstance, information,
state of facts, defect, lien, encumbrance, adverse claim or other matter with
respect to the Individual Properties that is either (A) disclosed by the public
records of the county in which such Individual Property is located or (B)
otherwise known to the Title Company.

 

4.1.32 Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

 

69



--------------------------------------------------------------------------------

4.1.33 No Change in Facts or Circumstances; Disclosure. All material information
submitted by Borrower to Lender in writing in connection with the Loan or in
satisfaction of the terms hereof and all material statements of fact made by any
Borrower in this Agreement or in any other Loan Document, are, to the best of
Borrower’s knowledge, accurate, complete and correct in all material respects
except as would not have a Material Adverse Effect. There has been no material
adverse change known to Borrower in any condition, fact, circumstance or event
that would have a Material Adverse Effect.

 

4.1.34 Reserved.

 

4.1.35 Tax Filings. Borrower has filed (or has obtained effective extensions for
filing) all federal, state and local tax returns required to be filed and has
paid or made adequate provision for the payment of all federal, state and local
taxes, charges and assessments payable by Borrower.

 

4.1.36 Solvency/Fraudulent Conveyance. Borrower (a) has not entered into the
transaction contemplated by this Agreement or any Loan Document with the actual
intent to hinder, delay, or defraud any creditor and (b) has received reasonably
equivalent value in exchange for its obligations under the Loan Documents. After
giving effect to the Loan, the fair saleable value of Borrower’s assets exceeds
and will, immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its Debts as such Debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur Debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such Debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower).

 

4.1.37 Investment Company Act. Borrower is not (a) an investment company or a
company Controlled by an investment company, within the meaning of the
Investment Company Act of 1940, as amended, (b) a holding company or a
subsidiary company of a holding company or an affiliate of either a holding
company or a subsidiary company within the mean of the Public Utility Holding
Company Act of 1935, as amended or (c) subject to any other federal or state law
or regulation which purports to restrict or regulate its ability to borrow
money.

 

4.1.38 Interest Rate Cap Agreement. A complete and correct copy of the Interest
Rate Cap Agreement is attached hereto as Exhibit L. The Interest Rate Cap
Agreement is in full force and effect and enforceable against Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws generally affecting the enforcement of creditors’ rights and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

70



--------------------------------------------------------------------------------

4.1.39 Labor. Except as set forth on Schedule II, no organized work stoppage or
labor strike is pending or threatened by employees and other laborers at the
Property. Except as set forth in Schedule II or to the extent any such failure
would not reasonably be expected to result in a Material Adverse Effect, none of
Borrower or Master Lessee, (i) is involved in or, to the best knowledge of
Borrower, threatened with any labor dispute, grievance or litigation relating to
labor matters involving any employees and other laborers at the Property,
including, without limitation, violation of any federal, state or local labor,
safety or employment laws (domestic or foreign) and/or charges of unfair labor
practices or discrimination complaints, (ii) has engaged in any unfair labor
practices within the meaning of the National Labor Relations Act or the Railway
Labor Act or (iii) is a party to, or bound by, any collective bargaining
agreement or union contract with respect to employees and other laborers at the
Property and no such agreement or contract is currently being negotiated by the
Borrower or Master Lessee.

 

4.1.40 Brokers. Neither Borrower nor Lender has dealt with any broker or finder
with respect to the transactions contemplated by the Loan Documents (except that
Credit Suisse First Boston acted in connection with certain of the Contemplated
Transactions and is either not owed a fee in connection with the Loan or any
such fee shall be paid by Borrower) neither party has done any acts, had any
negotiations or conversations, or made any agreements or promises which will in
any way create or give rise to any obligation or liability for the payment by
either party of any brokerage fee, charge, commission or other compensation to
any Person with respect to the transactions contemplated by the Loan Documents.
Borrower and Lender shall each indemnify and hold harmless the other from and
against any loss, liability, cost or expense, including any judgments,
attorneys’ fees, or costs of appeal, incurred by the other party and arising out
of or relating to any breach or default by the indemnifying party of its
representations, warranties and/or agreements set forth in this Section 4.1.40.
The provisions of this Section 4.1.40 shall survive the expiration and
termination of this Agreement and the payment of the Indebtedness.

 

4.1.41 No Other Debt. Borrower has not borrowed or received debt financing that
has not been heretofore repaid in full, other than the Permitted Debt.

 

4.1.42 Taxpayer Identification Number. Borrower’s Federal taxpayer
identification number is 37-1512927.

 

4.1.43 Compliance with Anti-Terrorism, Embargo and Anti-Money Laundering Laws.
(i) None of Borrower, any Guarantor or any Person who Controls Borrower or any
Guarantor currently is identified on the OFAC List or otherwise qualifies as a
Prohibited Person, and (ii) none of Borrower or any Guarantor is in violation of
any Legal Requirements relating to anti-money laundering or anti-terrorism,
including, without limitation, Legal Requirements related to transacting
business with Prohibited Persons or the requirements of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, U.S. Public Law 107-56, and the related
regulations issued thereunder, including temporary regulations, all as amended
from time to time. To Borrower’s knowledge, no tenant at the Premises currently
is identified on the OFAC List or otherwise qualifies as a Prohibited Person,
and no tenant at the Premises is owned or Controlled by a Prohibited Person.

 

71



--------------------------------------------------------------------------------

4.1.44 Merger Agreement. Borrower has delivered to Lender true complete and
correct copies of the Merger Agreement and all deliveries made by any party
thereto or any of their respective Affiliates as Lender shall have requested.

 

4.1.45 Rights of First Refusal or First Offer to Lease or Purchase. No Person,
whether pursuant to an Operating Agreement or otherwise has a right of first
refusal, right of first offer or other right or option pursuant to such
Operating Agreement or otherwise to lease or purchase or to restrict or impose
requirements upon the lease or purchase of all or any part of any Individual
Property except as set forth on Schedule VI. None of the matters set forth on
Schedule VI has been or will be triggered by any of the Contemplated
Transactions and Borrower and its Affiliates are not in default of any of the
provisions referenced in Schedule VI. None of the matters set forth on Schedule
VI has or will have a material adverse effect on the value or marketability on
any such Individual Property.

 

4.1.46 True- Lease Opinion. Each of the assumptions set forth in the True-Lease
Opinion are true and correct in all material respects; provided, that Borrower
is not making any representation or warranty with respect to any assumption that
relies upon information provided by Cushman & Wakefield or any other third
party.

 

4.2 Survival of Representations. Borrower agrees that all of the representations
and warranties of Borrower set forth in Section 4.1 and elsewhere in this
Agreement and in the other Loan Documents shall be deemed given and made as of
the date hereof and survive for so long as any amount remains owing to Lender
under this Agreement or any of the other Loan Documents by Borrower or Guarantor
unless a longer survival period is expressly stated in a Loan Document with
respect to a specific representation or warranty, in which case, for such longer
period. All representations, warranties, covenants and agreements made in this
Agreement or in the other Loan Documents by Borrower shall be deemed to have
been relied upon by Lender notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf.

 

4.3 Borrower’s Knowledge. Whenever a representation or warranty is made “to
Borrower’s knowledge,” “to Borrower’s best knowledge,” “to Master Lessee’s
knowledge,” “to Master Lessee’s best knowledge,” or a term of similar import,
such term shall mean the actual knowledge of Borrower or Master Lessee, as
applicable, or their respective officers or directors who would be likely to
have actual knowledge of the relevant subject matter.

 

  V. BORROWER COVENANTS

 

5.1 Affirmative Covenants. From the Closing Date and until payment and
performance in full of all obligations of Borrower under the Loan Documents,
Borrower hereby covenants and agrees with Lender that:

 

5.1.1 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill in all material respects each and every covenant, term and
provision of each Loan Document executed and delivered by, or applicable to,
Borrower, and shall not enter into or otherwise suffer or permit any amendment,
waiver, supplement, termination or other

 

72



--------------------------------------------------------------------------------

modification of any Loan Document executed and delivered by, or applicable to,
Borrower, as applicable, without the prior written consent of Lender.

 

5.1.2 Existence; Compliance with Legal Requirements; Insurance. Subject to
Borrower’s right of contest pursuant to Section 7.3, Borrower shall at all times
comply and cause the Property to be in compliance in all material respects with
all Legal Requirements applicable to the Borrower, any SPE Entity and the
Property and the uses permitted upon the Property. Borrower shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises necessary to
comply with all Legal Requirements applicable to it and the Property. There
shall never be committed by Borrower, and Borrower shall not knowingly permit
any other Person in occupancy of or involved with the operation or use of the
Property to commit, any act or omission affording the federal government or any
state or local government the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Borrower’s obligations under
any of the Loan Documents. Borrower hereby covenants and agrees not to commit,
knowingly permit or suffer to exist any act or omission affording such right of
forfeiture. Borrower shall at all times maintain, preserve and protect all
franchises and trade names where the failure to so preserve and protect would be
reasonably likely to have a Material Adverse Effect, and preserve all the
remainder of its property used in and necessary for the conduct of its business
and shall keep the Property in good working order and repair, and from time to
time make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully set forth
in the Security Instrument. Borrower shall keep the Property insured at all
times to such extent and against such risks, and maintain liability and such
other insurance, as is more fully set forth in this Agreement.

 

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
Borrower which, if determined adversely to Borrower would reasonably be expected
to have a Material Adverse Effect.

 

5.1.4 Single Purpose Entity.

 

(a) Each of Borrower and each SPE Entity has been since the date of its
formation and shall remain a Single Purpose Entity.

 

(b) Each of Borrower and each SPE Entity shall continue to maintain its own
deposit account or accounts, separate from those of any Affiliate, with
commercial banking institutions. None of the funds of Borrower or any SPE Entity
will be diverted to any other Person or for other than business uses of Borrower
or any SPE Entity, as applicable, nor will such funds be commingled with the
funds of any other Affiliate.

 

(c) To the extent that Borrower or any SPE Entity shares the same officers or
other employees as any of Borrower, any SPE Entity or their Affiliates, the
salaries of and the expenses related to providing benefits to such officers and
other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
all such common officers and employees.

 

73



--------------------------------------------------------------------------------

(d) To the extent that Borrower or any SPE Entity jointly contracts with any of
Borrower, any SPE Entity or either of their Affiliates, as applicable, to do
business with vendors or service providers or to share overhead expenses, the
costs incurred in so doing shall be allocated fairly among such entities, and
each such entity shall bear its fair share of such costs. To the extent that
either Borrower or any SPE Entity contracts or does business with vendors or
service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing shall be fairly
allocated to or among such entities for whose benefit the goods and services are
provided, and each such entity shall bear its fair share of such costs. All
material transactions between (or among) Borrower or each SPE Entity and any of
their respective Affiliates shall be conducted on substantially the same terms
(or on more favorable terms for Borrower or any SPE Entity, as applicable) as
would be conducted with third parties.

 

(e) To the extent that Borrower, any SPE Entity or any of their Affiliates have
offices in the same location, there shall be a fair and appropriate allocation
of overhead costs among them, and each such entity shall bear its fair share of
such expenses.

 

(f) Borrower and each SPE Entity shall conduct its affairs strictly in
accordance with its organizational documents, and observe all necessary,
appropriate and customary corporate, limited liability company or partnership
formalities, as applicable, including, but not limited to, obtaining any and all
members’ consents necessary to authorize actions taken or to be taken, and
maintaining accurate and separate books, records and accounts, including,
without limitation, payroll and intercompany transaction accounts.

 

(g) In addition, Borrower and each SPE Entity shall each: (i) maintain books and
records separate from those of any other Person; (ii) maintain its assets in
such a manner that it is not more costly or difficult to segregate, identify or
ascertain such assets; (iii) hold regular meetings of its board of directors,
shareholders, partners or members, as the case may be, and observe all other
corporate, partnership or limited liability company, as the case may be,
formalities; (iv) hold itself out to creditors and the public as a legal entity
separate and distinct from any other entity; (v) prepare separate tax returns
(unless part of a consolidated group) and financial statements (unless part of a
consolidated group), or if part of consolidated group it will be shown as a
separate member of such group or such consolidated tax returns or financial
statements will contain a note indicating that it and its Affiliate are separate
legal entities and maintain records, books of account and accounts separate and
apart from any other Person; (vi) transact all business with its Affiliates on
an arm’s-length basis and pursuant to enforceable agreements; (vii) conduct
business in its name and use separate stationery, invoices and checks; (viii)
not commingle its assets or funds with those of any other Person; and (ix) not
assume, guarantee or pay the debts or obligations of any other Person.

 

5.1.5 Consents. If Borrower or any SPE Entity is a corporation, the board of
directors of such Person may not take any action requiring the unanimous
affirmative vote of 100% of the members of the board of directors unless all of
the directors, including the Independent Directors, shall have participated in
such vote. If Borrower or any SPE Entity is a limited liability company, (a) if
such Person is managed by a board of managers, the board of managers of such
Person may not take any action requiring the unanimous affirmative vote of 100%
of the members of the board of managers unless all of the managers, including
the Independent

 

74



--------------------------------------------------------------------------------

Managers, shall have participated in such vote, (b) if such Person is not
managed by a board of managers, the members of such Person may not take any
action requiring the affirmative vote of 100% of the members of such Person
unless all of the members, including the Independent Members, shall have
participated in such vote. An affirmative vote of 100% of the directors, board
of managers or members, as applicable, of Borrower and any SPE Entity shall be
required to (i) file a bankruptcy or insolvency petition or otherwise institute
insolvency proceedings or to authorize Borrower or any SPE Entity to do so or
(ii) file an involuntary bankruptcy petition against any Affiliate, Manager, or
any Affiliate of Manager. Furthermore, Borrower’s and each SPE Entity’s
formation documents shall expressly state that for so long as the Loan is
outstanding, neither Borrower nor any SPE Entity shall be permitted to (i)
dissolve, liquidate, consolidate, merge or sell all or substantially all of
Borrower’s or any SPE Entity’s assets other than in connection with the
repayment of the Loan or (ii) engage in any other business activity and such
restrictions shall not be modified or violated for so long as the Loan is
outstanding.

 

5.1.6 Access to Property. Borrower shall permit agents, representatives and
employees of Lender and the Rating Agencies to inspect the Property or any part
thereof during normal business hours on Business Days upon reasonable advance
notice.

 

5.1.7 Notice of Default. Borrower shall promptly advise Lender (a) of any event
or condition that has or is likely to have a Material Adverse Effect and (b) of
the occurrence of any Event of Default of which Borrower has knowledge.

 

5.1.8 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which would reasonably be expected to affect in any material adverse
way the rights of Lender hereunder or under any of the other Loan Documents and,
in connection therewith, permit Lender, at its election, to participate in any
such proceedings which may have a Material Adverse Effect.

 

5.1.9 Rights of First Refusal or First Offer to Lease or Purchase.

 

(a) Borrower shall, within five (5) days after receipt by Borrower, forward any
written notice delivered to Borrower (each a “Purchase Option Exercise”)
exercising any right of first refusal, right of first offer or other right or
option to purchase or lease all or any portion of any Individual Property,
including but not limited to any notice of the exercise of such options as are
described on Schedule VI (each, a “Purchase Option”).

 

(b) In connection with any Transfer of all or any portion of any Individual
Property relating to a Purchase Option Exercise, such Property shall be deemed a
Release Property hereunder and Borrower shall (irrespective of whether the
Security Instrument is senior or subordinate to the Lien of the related Purchase
Option) comply in all respects with Section 2.3.4, including but not limited to
the delivery on the date of such Transfer of the net sales proceeds of any such
Transfer to Lender together with any shortfall necessary to pay in full the
Release Price.

 

75



--------------------------------------------------------------------------------

5.1.10 Insurance.

 

(a) Borrower shall cooperate with Lender in obtaining for Lender the benefits of
any Proceeds lawfully or equitably payable in connection with the Property, and
Lender shall be reimbursed for any reasonable out-of-pocket expenses incurred in
connection therewith (including reasonable attorneys’ fees and disbursements)
out of such Proceeds.

 

(b) Borrower shall comply with all Insurance Requirements and shall not bring or
keep or permit to be brought or kept any article upon any of the Property or
cause or permit any condition to exist thereon which would be prohibited by any
Insurance Requirement, or would invalidate insurance coverage required hereunder
to be maintained by Borrower on or with respect to any part of the Property
pursuant to Section 6.1.

 

5.1.11 Further Assurances; Separate Notes; Loan Resizing.

 

(a) Borrower shall execute and acknowledge (or cause to be executed and
acknowledged) and deliver to Lender all documents, and take all actions,
reasonably required by Lender from time to time to confirm the rights created or
now or hereafter intended to be created under this Agreement and the other Loan
Documents and any security interest created or purported to be created
thereunder, to protect and further the validity, priority and enforceability of
this Agreement and the other Loan Documents, to subject to the Loan Documents
any property of Borrower intended by the terms of any one or more of the Loan
Documents to be encumbered by the Loan Documents, or otherwise carry out the
purposes of the Loan Documents and the transactions contemplated thereunder.
Borrower agrees that it shall, upon request, reasonably cooperate with Lender in
connection with any request by Lender to sever one or more of the Notes into two
(2) or more separate substitute notes in an aggregate principal amount equal to
the Principal Amount and to reapportion the Loan among such separate substitute
notes, including, without limitation, by executing and delivering to Lender new
substitute notes to replace the applicable Note or Notes, amendments to or
replacements of existing Loan Documents to reflect such severance and/or
Opinions of Counsel with respect to such substitute notes, amendments and/or
replacements, provided that Borrower shall bear no costs or expenses in
connection therewith (other than internal administrative costs and expenses of
Borrower). Any such substitute notes may have varying principal amounts and
economic terms, provided, however, that (i) the maturity date of any such
substitute note shall be the same as the scheduled Maturity Date of the Notes
immediately prior to the issuance of such substitute notes, (ii) the initial
weighted average LIBOR Margin for the term of the substitute notes shall not
exceed the LIBOR Margin under the Note being substituted immediately prior to
the issuance of such substitute notes; and (iii) the economics of the Loan shall
not change in a manner which is adverse to Borrower. Upon the occurrence and
during the continuance of an Event of Default, Lender may apply payment of all
sums due under such substitute notes in such order and priority as Lender shall
elect in its sole and absolute discretion.

 

(b) Borrower further agrees that if, in connection with the Securitization, it
is determined by the Rating Agencies that a portion of the Securitization would
not receive an “investment grade” rating unless the principal amount of the Loan
were to be decreased and, as a result, the principal amount of the Loan is
decreased, then (i) the Borrower shall cooperate with Lender’s “resizing” of the
Mezzanine Loan and the Loan, and (ii) Lender shall on the date of the “resizing”
of the Loan lend to the Mezzanine Borrower (by way of a reallocation of the
principal amount of the Loan and the Mezzanine Loan) such additional amount
equal to the amount of the

 

76



--------------------------------------------------------------------------------

principal reduction of the Loan provided that Borrower and Mezzanine Borrower
execute and deliver any and all necessary amendments or modifications to the
Loan Documents and the Mezzanine Loan Documents. In addition, Borrower and
Lender agree that if, in connection with the Securitization, it is determined by
the Rating Agencies that, if the principal amount of the Mezzanine Loan were to
be decreased and, as a result the principal amount of the Loan were increased,
more “investment grade” rated securities could be issued, then (i) if “resizing”
to decrease the size of the Mezzanine Loan and increase the size of the Loan is
provided for in the Mezzanine Loan Documents, Borrower shall cooperate with
Lender’s “resizing” of the Loan and the Mezzanine Loan and (ii) Lender shall on
the date of the “resizing” of the Loan lend to the Borrower (by way of a
reallocation of the principal amount of the Loan and the Mezzanine Loan) an
additional amount equal to the amount of principal reduction of the Mezzanine
Loan, provided that Borrower and Mezzanine Borrower execute and deliver any and
all necessary modifications to the Loan Documents and Mezzanine Loan Documents.
In connection with the foregoing, Borrower agrees, at Lender’s sole cost and
expense, to execute and deliver such documents and other agreements reasonably
required by Mezzanine Lender and/or Lender to “re-size” the Loan and the
Mezzanine Loan, including, without limitation, an amendment to this Agreement,
the Notes, the Security Instrument and the other Loan Documents and, if the
principal amount of the Loan is increased, a fully paid endorsement to the Title
Policy reflecting an increase in the insured amount thereunder together with
payment by Borrower of any related mortgage taxes or mortgage recording taxes.
Notwithstanding the foregoing, Lender agrees that (a) any “resizing” of the Loan
and the Mezzanine Loan shall not change the economics of the Loan and the
Mezzanine Loan taken as a whole in a manner which is adverse to Borrower, (b) no
amendment of any of the Loan Documents in connection with such “resizing” shall
(taken as a whole with the Mezzanine Loan Documents) increase in any material
respect the obligations or liabilities of, or decrease the rights of, Borrower
other than to a de minimis extent and (c) Borrower shall be required to pay the
title charges and the mortgage and mortgage recording taxes resulting only from
the first “resizing” of the Loan, with such charges and taxes being the
responsibility of Lender in connection with any subsequent “resizings” of the
Loan.

 

5.1.12 Mortgage Taxes. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Notes or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender.

 

5.1.13 Operation.

 

Borrower shall, and shall cause Master Lessee to, (i) promptly perform and/or
observe in all material respects all of the covenants and agreements required to
be performed and observed by it under the Master Lease and do all things
necessary to preserve and to keep unimpaired its material rights thereunder;
(ii) promptly notify Lender of any Master Lease Default of which it is aware;
(iii) promptly deliver to Lender a copy of each financial statement, capital
expenditures plan, property improvement plan and any other notice, report and
estimate received by it under the Master Lease; and (iv) enforce in a
commercially reasonable manner the performance and observance of all of the
covenants and agreements required to be performed and/or observed by the Master
Lessee under the Master Lease. Whenever in this Agreement or in any other Loan
Document Borrower is obligated to cause the Master Lessee to take or refrain
from taking a certain action, and whenever this Agreement or any Loan Document
shall set forth

 

77



--------------------------------------------------------------------------------

an obligation of Master Lessee, then such provisions shall be construed to mean
that Borrower shall exercise its best efforts to cause Master Lessee to take or
refrain from taking such action, or performing such action, including exercising
such legal rights and remedies as shall be available to Borrower under the
Master Lease and applicable law.

 

5.1.14 Business and Operations. Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower shall qualify to do business and shall remain in good standing under
the laws of the State in which the Property is located as and to the extent
required for the ownership, maintenance, management and operation of the
Property.

 

5.1.15 Title to the Property.

 

(a) Borrower shall warrant and defend (a) its title to the Property and every
part thereof, subject only to Liens permitted hereunder (including Permitted
Encumbrances) and (b) the validity and priority of the Liens of the Security
Instrument, the Assignment of Leases and this Agreement on the Property, subject
only to Liens permitted hereunder (including Permitted Encumbrances), in each
case against the claims of all Persons whomsoever. Borrower shall reimburse
Lender for any losses, costs, damages or expenses (including reasonable
attorneys’ fees and court costs) incurred by Lender if an interest in the
Property, other than as permitted hereunder, is claimed by another Person.

 

(b) Borrower agrees to comply with the provisions contained in Section 3(e) of
the Security Instrument regarding the spreading of the Lien of Security
Instrument to cover additional property intended to be secured thereby.

 

5.1.16 Costs of Enforcement. In the event (a) that this Agreement or the
Security Instrument is foreclosed upon in whole or in part or that by reason of
Borrower’s default hereunder this Agreement or the Security Instrument is put
into the hands of an attorney for collection, suit, action or foreclosure, (b)
of the foreclosure of any security agreement prior to or subsequent to this
Agreement in which proceeding Lender is made a party, or a mortgage prior to or
subsequent to the Security Instrument in which proceeding Lender is made a
party, or (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or any of its constituent Persons or an
assignment by Borrower or any of its constituent Persons for the benefit of its
creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all reasonable out-of-pocket costs of collection and defense,
including reasonable attorneys’ fees and costs, incurred by Lender or Borrower
in connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes.

 

5.1.17 Estoppel Statements. Borrower shall, from time to time, upon thirty (30)
days’ prior written request from Lender, execute, acknowledge and deliver to the
Lender, an Officer’s Certificate, stating that this Agreement and the other Loan
Documents are unmodified and in full force and effect (or, if there have been
modifications, that this Agreement and the other Loan Documents are in full
force and effect as modified and setting forth such modifications), stating the
amount of accrued and unpaid interest and the outstanding principal amount of
the Notes and

 

78



--------------------------------------------------------------------------------

containing such other information with respect to the Borrower, the Property and
the Loan as Lender shall reasonably request. Lender shall, from time to time,
but no more often than once annually, upon thirty (30) days’ prior written
request from Borrower, execute, acknowledge and deliver to Borrower, a
certificate signed by an officer of Lender, stating that this Agreement and the
other Loan Documents are unmodified and in full force and effect (or, if there
have been modifications, that this Agreement and the other Loan Documents are in
full force and effect as modified and setting forth such modifications). The
estoppel certificate from Borrower shall also state either that, to Borrower
knowledge, no Default exists hereunder or, if any Default shall exist hereunder,
specify such Default and the steps being taken to cure such Default and the
estoppel certificate from Lender shall state whether Lender has delivered notice
of a Default or an Event of Default.

 

5.1.18 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4.

 

5.1.19 No Joint Assessment. Borrower shall not suffer or permit (except with
respect to the Jointly Assessed Ground Lease Properties) or initiate the joint
assessment of the Property, (a) with any other real property constituting a tax
lot separate from the Property and (b) which constitutes real property with any
portion of the Property which may be deemed to constitute personal property, or
any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

 

5.1.20 No Further Encumbrances. Subject to Section 8.3, Borrower shall do, or
cause to be done, all things necessary to keep and protect the Property and all
portions thereof unencumbered from any Liens, easements or agreements granting
rights in or restricting the use or development of the Property, except for (a)
Permitted Encumbrances, (b) Liens permitted pursuant to the Loan Documents, (c)
Liens for Impositions prior to the imposition of any interest, charges or
expenses for the non-payment thereof and (d) the Subleases.

 

5.1.21 Reserved.

 

5.1.22 Master Lease.

 

(a) Each Individual Property shall at all times be leased directly and
exclusively by the Borrower to the Master Lessee under the Master Lease (and not
to any other Person under the Master Lease or any replacement Master Lease).
Master Lessee shall be permitted to enter into Subleases subject to and in
accordance with Section 8.7.2.

 

(b) The Master Lease shall have an initial term of fifteen (15) years with
renewal rights.

 

(c) The Master Lease shall require Master Lessee to make payments of Master
Lease Rent. Pursuant to the Master Lease and the Master Lease Rent Payment
Direction Letter (i) all Master Lease Scheduled Rent shall at all times during
the term of the Loan be made directly to the Holding Account (the Master Lessee
Base Rent portion of which shall be payable on a monthly basis), (ii) provided
an Master Lease Tenant Default is continuing, all Master Lease Variable
Additional Rent shall be paid directly by Master Lessee to the Borrower or to
the party

 

79



--------------------------------------------------------------------------------

entitled to such sums, as specified in the Master Lease and (iii) during the
continuance of a Master Lease Tenant Default, all Master Lease Variable
Additional Rent shall be paid directly to the Holding Account, and none of the
foregoing payments of Master Lease Rent under clauses (i) and (iii) above shall
be deemed made until such payment has been deposited into the Holding Account.

 

(d) The Master Lease shall require the Master Lease to prepare the expenses and
revenue in accordance with Article XI and to submit copies to Lender for its
reference, not for its approval.

 

(e) Neither Borrower nor Master Lessee shall terminate the Master Lease or
consent to the termination of the Master Lease without the prior written consent
of Lender. Except as provided in the Master Lease with respect to casualties or
condemnations, the Master Lease shall provide for the release of an Individual
Property therefrom only in connection with a prepayment of such Individual
Property’s Allocated Loan Amount and the release of such Individual Property
from the lien of the Security Instrument pursuant to the provisions hereof. Upon
any such release of an Individual Property from the Master Lease, the Master
Lease Rent will be reduced by the amount allocable to such Individual Property
(as specified in the Master Lease).

 

(f) Except for the Assignment of Leases and the Permitted Encumbrances, neither
the Borrower nor the Master Lessee shall pledge, transfer, sublease, assign,
mortgage, encumber, or allow to be encumbered its interest in the Master Lease
or any interest therein without the prior written consent of the Lender. The
Borrower shall not permit (except as expressly permitted under the Master Lease)
and shall not consent to (except as expressly required under the Master Lease)
any assignment by the Master Lessee of its interest in the Master Lease or its
rights and interests thereunder except to Master Lessee’s successor by merger or
acquisition of all or substantially all of Master Lessee’s assets.

 

(g) Neither the Borrower nor the Master Lessee shall, without the prior written
consent of Lender, (i) renew (other than pursuant to renewal rights expressly
set forth in the Master Lease), extend, release any Individual Property from
(except in connection with a Property Release or a Substitution in compliance
with Sections 2.3.4 and 2.3.5 hereof) terminate, reduce rents or other sums
payable under, accept a surrender of, or shorten the term of, the Master Lease,
(ii) appoint any appraiser which consent will not be unreasonably withheld,
(iii) make any determination of Fair Market Rent or Fair Market Value (as such
terms are defined in the Master Lease), (iv) waive any provisions of the Master
Lease, provided that subject to clause (i), Borrower and Master Lessee shall
have the right to waive provisions of the Master Lease so long as the same would
not have the effect of (1) waiving or reducing the monetary obligations of
Master Lessee under the Master Lease or (2) either permitting Master Lessee to
take an action that Borrower or Master Lessee is prohibited from taking under
this Agreement or any other Loan Document, or preventing Borrower and/or Master
Lessee from complying with an obligation on the part of Borrower or Master
Lessee under this Agreement or any other Loan Document, (v) amend or modify in
any respect in a manner adverse to Lender or that would decrease Master Lessee’s
obligations or increase Borrower’s obligations thereunder, any provision of the
Master Lease contained in Article I (leased property, term, etc.), Article III
(rent), Article IV (termination and abatement), Article V (Ownership of
Property), Section 6.1(b) (Taxes and Contests), Article VIII (Alterations and
Leasing), Article X (Casualty and

 

80



--------------------------------------------------------------------------------

Condemnation), Article XI (Accounts & Reserves), Article XII (Defaults and
Remedies), Article XV (Subordination) and related definitions in Article II
(definitions) or (vi) materially amend or modify any provision of the Master
Lease not listed in clause (v) in a manner adverse to Lender or that would
decrease Master Lessee’s obligations or increase Borrower’s obligations
thereunder.

 

(h) The Master Lease shall be subject and subordinate to the Loan pursuant to
the Master Lease SNDA.

 

(i) Lender shall have the right to declare a Master Lessee Event of Default
under the Master Lease pursuant to the assignment of such right in the
Assignment of Leases and the confirmation of such right by Master Lessee in the
Master Lease SNDA.

 

5.2 Negative Covenants.

 

From the Closing Date until payment and performance in full of all obligations
of Borrower under the Loan Documents or the earlier release of the Lien of this
Agreement or the Security Instrument in accordance with the terms of this
Agreement and the other Loan Documents, Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following:

 

5.2.1 Incur Debt. Incur, create or assume any Debt other than Permitted Debt or
Transfer or lease all or any part of the Property or any interest therein,
except as permitted in the Loan Documents;

 

5.2.2 Encumbrances. Other than in connection with the Mezzanine Loan, incur,
create or assume or permit the incurrence, creation or assumption of any Debt
secured by an interest in Borrower, Mezzanine Borrower or any SPE Entity;

 

5.2.3 Engage in Different Business. Engage, directly or indirectly, in any
business other than that of entering into this Agreement and the other Loan
Documents to which Borrower is a party and the use, ownership, management,
leasing, renovation, financing, development, operation and maintenance of the
Property and activities related thereto;

 

5.2.4 Make Advances. Make advances or make loans to any Person, or hold any
investments, except as expressly permitted pursuant to the terms of this
Agreement or any other Loan Document;

 

5.2.5 Partition. Partition any Individual Property;

 

5.2.6 Commingle. Commingle its assets with the assets of any of its Affiliates;

 

5.2.7 Guarantee Obligations. Guarantee any obligations of any Person;

 

5.2.8 Transfer Assets. Transfer any asset other than in the ordinary course of
business or Transfer any interest in the Property except in each case (including
in connection with a Release or Substitution) as may be permitted hereby or in
the other Loan Documents;

 

81



--------------------------------------------------------------------------------

5.2.9 Amend Organizational Documents. Amend or modify any of its organizational
documents without Lender’s consent, other than in connection with any Transfer
permitted pursuant to Article VIII or to reflect any change in capital accounts,
contributions, distributions, allocations or other provisions that do not and
could not reasonably be expected to have a Material Adverse Effect and provided
that Borrower and each SPE Entity each remain a Single Purpose Entity;

 

5.2.10 Dissolve. Dissolve, wind-up, terminate, liquidate, merge with or
consolidate into another Person, except as expressly permitted pursuant to this
Agreement;

 

5.2.11 Bankruptcy. (i) File a bankruptcy or insolvency petition or otherwise
institute insolvency proceedings, (ii) dissolve, liquidate, consolidate, merge
or sell all or substantially all of Borrower’s assets other than in connection
with the repayment of the Loan, or (iii) file or solicit the filing of an
involuntary bankruptcy petition against Borrower, Mezzanine Borrower, HoldCo,
Master Lessee, Guarantor or any Affiliate of any such Person, without obtaining
the prior consent of all of the directors, members or managers, as applicable,
of the SPE Entity;

 

5.2.12 ERISA. Engage in any activity that would subject Borrower to material
liability under ERISA or qualify it as an “employee benefit plan” (within the
meaning of Section 3(3) of ERISA) to which ERISA applies and Borrower’s assets
do not and will not constitute plan assets within the meaning of 29 C.F.R.
Section 2510.3-101;

 

5.2.13 Distributions. From and after the occurrence and during the continuance
of an Event of Default, make any distributions to or for the benefit of any of
its partners or members or its or their Affiliates;

 

5.2.14 Reserved;

 

5.2.15 Reserved;

 

5.2.16 Modify REAs; Without the prior consent of Lender, which shall not be
unreasonably withheld, delayed or conditioned, Borrower shall not execute
material modifications to the REAs;

 

5.2.17 Modify Account Agreement. Without the prior consent of Lender, which
shall not be unreasonably withheld, delayed or conditioned, execute any
modification to the Account Agreement;

 

5.2.18 Zoning Reclassification. Without the prior written consent of Lender
(which in the case of clause (a) shall not be unreasonably withheld), (a)
initiate or consent to any zoning reclassification of any portion of the
Property, (b) seek any variance under any existing zoning ordinance that could
result in the use of the Property becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation, or (c) allow
any portion of the Property to be used in any manner that could result in the
use of the Property becoming a non-conforming use under any zoning ordinance or
any other applicable land use law, rule or regulation;

 

82



--------------------------------------------------------------------------------

5.2.19 Change of Principal Place of Business. Change its principal place of
business and chief executive office set forth on the first page of this
Agreement without first giving Lender thirty (30) days’ prior written notice
(but in any event, within the period required pursuant to the UCC) and there
shall have been taken such action, reasonably satisfactory to Lender, as may be
necessary to maintain fully the effect, perfection and priority of the security
interest of Lender hereunder in the Account Collateral and the Rate Cap
Collateral at all times;

 

5.2.20 Debt Cancellation. Cancel or otherwise forgive or release any material
claim or debt owed to it by any Person, except for adequate consideration or in
the ordinary course of its business and except for termination of a Sublease as
permitted by Section 8.8;

 

5.2.21 Misapplication of Funds. Distribute any revenue from the Property or any
Proceeds in violation of the provisions of this Agreement, fail to remit amounts
to the Holding Account, as applicable, as required by Section 3.1,
misappropriate any security deposit or portion thereof or apply the proceeds of
the Loan in violation of Section 2.1.4; or

 

5.2.22 Single-Purpose Entity. Fail to be a Single Purpose Entity or take or
suffer any action or inaction the result of which would be to cause it or any
SPE Entity to cease to be a Single Purpose Entity.

 

  VI. INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

6.1 Insurance Coverage Requirements. Borrower shall, at its sole cost and
expense, keep in full force and effect, or cause the Master Lessee or, to the
extent within Borrower’s control, the applicable party to the Operating
Agreements to keep in full force and effect, insurance coverage of the types and
minimum limits as follows during the term of this Agreement (it being understood
that to the extent that Master Lessee or any party to any Operating Agreement
maintains any such coverage on the Closing Date, but thereafter fails to
maintain such coverage, Borrower shall obtain such coverage at its sole cost and
expense):

 

6.1.1 Property Insurance. Insurance against loss customarily included under so
called “All Risk” policies including flood, earthquake, vandalism, and malicious
mischief, boiler and machinery, and such other insurable hazards as, under good
insurance practices, from time to time are insured against for other property
and buildings similar to the Improvements and Building Equipment in nature, use,
location, height, and type of construction. Such insurance policy shall also
insure the additional expense of demolition and if any of the Improvements or
the use of the Property shall at any time constitute legal non-conforming
structures or uses, provide coverage for contingent liability from Operation of
Building Laws, Demolition Costs and Increased Cost of Construction Endorsements
and containing an “Ordinance or Law Coverage” or “Enforcement” endorsement. The
amount of such “All Risk” insurance shall be not less than one hundred percent
(100%) of the replacement cost value of the Improvements and the Building
Equipment. Each such insurance policy shall contain an agreed amount
(coinsurance waiver) and replacement cost value endorsement and shall cover,
without limitation, all tenant improvements and betterments which Borrower is
required to insure in accordance with any Sublease. If the insurance required
under this paragraph is not obtained by blanket insurance

 

83



--------------------------------------------------------------------------------

policies, the insurance policy shall be endorsed to also provide guaranteed
building replacement cost. Lender shall be named “Loss Payee” on a “Standard
Mortgagee Endorsement” and be provided not less than thirty (30) days advance
notice of change in coverage, cancellation or non-renewal.

 

6.1.2 Liability Insurance. “General Public Liability” insurance, including,
without limitation, “Commercial General Liability” insurance; “Owned” (if any),
“Hired” and “Non Owned Auto Liability”; and “Umbrella Liability” coverage for
“Personal Injury”, “Bodily Injury”, “Death, Accident and Property Damage”,
providing in combination no less than $100,000,000 per occurrence and in the
annual aggregate, per location. The policies described in this paragraph shall
cover, without limitation: elevators, escalators, independent contractors,
“Contractual Liability” (covering, to the maximum extent permitted by law,
Borrower’s obligation to indemnify Lender as required under this Agreement and
“Products and Completed Operations Liability” coverage). All public liability
insurance shall name Lender as “Additional Insured” either on a specific
endorsement or under a blanket endorsement satisfactory to Lender. Borrower
shall be permitted to maintain the foregoing coverage under an insurance program
containing (a) primary self-insured retention with respect to the first
$1,000,000 in losses, (b) following by $15,000,000 in third-party excess
insurance coverage, (c) followed by $15,000,000 in self-insured retention
excess, (d) followed by $90,000,000 in third-party excess insurance coverage.

 

6.1.3 Workers’ Compensation Insurance. Workers compensation and disability
insurance as required by law.

 

6.1.4 Commercial Rents Insurance. “Commercial rents” insurance in an amount
equal to twelve (12) months actual rental loss plus a 120-day extended period of
indemnity endorsement and with a limit of liability sufficient to avoid any
co-insurance penalty and to provide Proceeds which will cover the actual loss of
profits and rents sustained during the period of at least twelve (12) months
following the date of casualty. Such policies of insurance shall be subject only
to exclusions that are reasonably acceptable to Lender; provided, however, that
such exclusions are reasonably consistent with those required for loans similar
to the Loan provided herein. Such insurance shall be deemed to include “loss of
rental value” insurance where applicable. The term “rental value” means the sum
of (A) the total then ascertainable Rents payable under the Master Lease and the
Subleases and (B) the total ascertainable amount of all other amounts to be
received by Borrower from third parties which are the legal obligation of
Tenants, reduced to the extent such amounts would not be received because of
operating expenses not incurred during a period of non-occupancy of that portion
of such Property then not being occupied.

 

6.1.5 Builder’s All-Risk Insurance. During any period of repair or restoration,
builder’s “All-Risk” insurance in an amount equal to not less than the full
insurable value of the Property against such risks (including so called “All
Risk” perils coverage and collapse of the Improvements to agreed limits as
Lender may request, in form and substance acceptable to Lender).

 

6.1.6 Boiler and Machinery Insurance. Comprehensive boiler and machinery
insurance (without exclusion for explosion) covering all mechanical and
electrical equipment against

 

84



--------------------------------------------------------------------------------

physical damage, rent loss and improvements loss and covering, without
limitation, all tenant improvements and betterments that Borrower or Master
Lessee is required to insure pursuant to the Master Lease or any Sublease on a
replacement cost basis. The minimum amount of limits to be provided shall be
$10,000,000 per accident.

 

6.1.7 Flood Insurance. If any portion of the Improvements is located within an
area designated as “flood prone” or a “special flood hazard area” (as defined
under the regulations adopted under the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973), flood insurance shall be provided,
in an amount not less than the maximum limit of coverage available under the
Federal Flood Insurance plan with respect to the Property. Lender reserves the
right to require flood insurance in excess of that available under the Federal
Flood Insurance plan.

 

6.1.8 Earthquake Insurance. If earthquake insurance limits and aggregates are
shared with locations other than the Properties insured on the same policy as
any of the Properties or, if the amount of Earthquake insurance provided is less
than 100% of the insurable values of the building and rental income combined,
then the amount of earthquake coverage shall be based on a “Probable Maximum
Loss” Study (“PML”) for the applicable Individual Property, which must be
conducted by a seismic engineering company satisfactory to Lender. The results
of the PML study, on an Individual Property basis and for all locations insured
in the same earthquake insurance policies, shall be used to determine the amount
of earthquake coverage to be provided by Borrower. The amount of insurance shall
be determined by adding the total expected damage to all Improvements subject to
a single earthquake event in a given region together along with the expected
loss of Rents and other income from the applicable Properties. Earthquake
insurance shall provide a limit inclusive of rent loss for “Very High,” “High,”
and “Moderate” Hazard Earthquake Risk ratings at twice the annual rental amount.
Other lower risk-rated buildings shall provide a limit inclusive of rent loss at
one times the annual rental loss. The total amount of earthquake insurance in
limits shall be the sum of expected property damage, reconstruction cost and
rental income loss calculation. Should the available aggregate limits of
earthquake insurance be eroded by losses so that the remaining limits available
to pay losses are less than 40% of the required limits, Borrower shall purchase
additional coverage to restore the available limit and aggregate limit to not
less than 80% of the required amount of insurance. Amounts of insurance required
by this paragraph shall be solely for the protection of the Improvements. If the
amounts of earthquake coverage required by any REA, Condominium Document or
Ground Lease is greater than the amounts required herein then Borrower shall
maintain such higher amounts of insurance. If the earthquake insurance and
associated aggregate limits are shared among other locations the risks
associated with other locations also insured in the same policy shall be taken
into consideration in determining the amount of insurance to be provided herein.

 

6.1.9 Terrorism Insurance. Borrower shall be required to carry insurance with
respect to the Improvements and Building Equipment covering acts of sabotage or
acts by terrorist groups or individuals (“Terrorism Insurance”) throughout the
Loan term in an amount equal to $50,000,000 and having a deductible not greater
than 2.0% of the total insurable value, or such lesser coverage amount or such
greater deductible, on a blanket basis, that is acceptable to the Rating
Agencies as evidenced by a Rating Agency Confirmation. The Terrorism Insurance
shall also include 12 months of business interruption coverage. Borrower agrees
that if any property

 

85



--------------------------------------------------------------------------------

insurance policy covering any of the Properties provides for any exclusions of
coverage for acts of terrorism, then a separate Terrorism Insurance policy in
the coverage amount required under this section and in form and substance
acceptable to Lender will be obtained by the Borrower for such Property. Lender
agrees that Terrorism Insurance coverage may be provided under a blanket policy
that is acceptable to Lender. Notwithstanding anything to the contrary in this
Section 6.1.9, Borrower shall not be obligated to maintain Terrorism Insurance
(a) in an amount more than that which can be purchased for a sum equal to
$1,100,000 and (b) except to the extent commercially available.

 

6.1.10 Other Insurance. At Lender’s reasonable request, such other insurance
with respect to the Property against loss or damage of the kinds from time to
time customarily insured against and in such amounts as are generally required
by institutional lenders on loans of similar amounts and secured by properties
comparable to, and in the general vicinity of, the Property.

 

6.1.11 Ratings of Insurers. Borrower shall maintain the insurance coverage
described in Section 6.1.2 through Section 6.1.10 above, in all cases, with one
or more domestic primary insurers reasonably acceptable to Lender, having both
claims-paying-ability and financial strength ratings by S&P of not less than “A”
and its equivalent by the other Rating Agencies. The Borrower will maintain the
insurance coverage described in Section 6.1.1 above with one or more domestic
primary insurers reasonably acceptable to Lender, (a) having a
claims-paying-ability and financial strength ratings by S&P of not less than “A”
and its equivalent by the other Rating Agencies with respect to the first
$200,000,000 of coverage and (b) having a claims-paying-ability and financial
strength ratings by S&P of not less than “BBB” and its equivalent by the other
Rating Agencies (or, if not rated by any of the Rating Agencies, an Alfred M.
Best Company, Inc. rating of “A+” or better and a financial size category of not
less than “X”) with respect to the balance of coverage. All insurers providing
insurance required by this Agreement shall be authorized to issue insurance in
the State.

 

6.1.12 Form of Insurance Policies; Endorsements. All insurance policies shall be
in such form and with such endorsements as are satisfactory to Lender (and
Lender shall have the right, subject to the provisions of this Agreement, to
approve amounts, form, risk coverage, deductibles, loss payees and insureds). A
certificate of insurance with respect to all of the above-mentioned insurance
policies has been delivered to Lender and originals or certified copies of all
such policies shall be delivered to Lender when the same are available (but no
later than thirty (30) days after the date hereof) and shall be held by Lender.
All policies shall name Lender as an additional insured, shall provide that all
Proceeds (except with respect to Proceeds of general liability and workers’
compensation insurance) be payable to Lender as and to the extent set forth in
Section 6.2, and shall contain: (i) a standard “non-contributory mortgagee”
endorsement or its equivalent relating, inter alia, to recovery by Lender
notwithstanding the negligent or willful acts or omissions of Borrower; (ii) a
waiver of subrogation endorsement in favor of Lender; (iii) an endorsement
providing that no policy shall be impaired or invalidated by virtue of any act,
failure to act, negligence of, or violation of declarations, warranties or
conditions contained in such policy by Borrower, Lender or any other named
insured, additional insured or loss payee, except for the willful misconduct of
Lender knowingly in violation of the conditions of such policy; (iv) an
endorsement providing for a deductible per loss of an amount not more than that
which is customarily maintained by prudent owners of properties with a standard
of operation and maintenance comparable to and in the general vicinity of the
Property, but in no event in

 

86



--------------------------------------------------------------------------------

excess of an amount reasonably acceptable to Lender; and (v) a provision that
such policies shall not be canceled, terminated or expire without at least
thirty (30) days’ prior written notice to Lender, in each instance. Each
insurance policy shall contain a provision whereby the insurer: (i) agrees that
such policy shall not be canceled or terminated, the coverage, deductible, and
limits of such policy shall not be modified, other provisions of such policy
shall not be modified if such policy, after giving effect to such modification,
would not satisfy the requirements of this Agreement, and such policy shall not
be canceled or fail to be renewed, without in each case, at least thirty (30)
days prior written notice to Lender, (ii) waives any right to claim any premiums
and commissions against Lender, provided that the policy need not waive the
requirement that the premium be paid in order for a claim to be paid to the
insured, and (iii) provides that Lender at its option, shall be permitted to
make payments to effect the continuation of such policy upon notice of
cancellation due to non-payment of premiums. In the event any insurance policy
(except for general public and other liability and workers compensation
insurance) shall contain breach of warranty provisions, such policy shall
provide that with respect to the interest of Lender, such insurance policy shall
not be invalidated by and shall insure Lender regardless of (A) any act, failure
to act or negligence of or violation of warranties, declarations or conditions
contained in such policy by any named insured, (B) the occupancy or use of the
Property for purposes more hazardous than permitted by the terms thereof, or (C)
any foreclosure or other action or proceeding taken by Lender pursuant to any
provision of this Agreement. Lender hereby confirms and acknowledges that
Borrower has delivered to Lender certificates of insurance with respect to
Master Lessee’s insurance program, in amount, form and content so as to satisfy
the requirements of this Section 6.1 in all material respects as of the Closing
Date other than with respect to Sections 6.1.9, and that any renewals or
modifications that comply with Section 6.1.11 and are otherwise not, in
substance, materially different from the approved program in place on the
Closing Date shall be deemed to be in compliance.

 

6.1.13 Certificates. Borrower shall deliver to Lender annually, concurrently
with the renewal of the insurance policies required hereunder, a certificate
from Borrower’s insurance agent stating that the insurance policies required
pursuant to this Section 6.1 are maintained with insurers who comply with the
terms of Section 6.1.11, setting forth a schedule describing all premiums
required to be paid by Borrower to maintain the policies of insurance required
under this Section 6.1, and stating that Borrower has paid such premiums.
Certificates of insurance with respect to all replacement policies shall be
delivered to Lender not less than fifteen (15) Business Days prior to the
expiration date of any of the insurance policies required to be maintained
hereunder which certificates shall bear notations evidencing payment of
applicable premiums. Borrower shall deliver to Lender originals (or certified
copies) of such replacement insurance policies on or before the earlier to occur
of (i) thirty (30) days after the effective date thereof and (ii) five (5)
Business Days after Borrower’s receipt thereof. If Borrower fails to maintain
and deliver to Lender the certificates of insurance and certified copies or
originals required by this Agreement, upon five (5) Business Days’ prior notice
to Borrower, Lender may procure such insurance, and all costs thereof (and
interest thereon at the Default Rate) shall be added to the Indebtedness. Lender
shall not, by the fact of approving, disapproving, accepting, preventing,
obtaining or failing to obtain any insurance, incur any liability for or with
respect to the amount of insurance carried, the form or legal sufficiency of
insurance contracts, solvency of insurance companies, or payment or defense of
lawsuits, and Borrower hereby expressly assumes full responsibility therefor and
all liability, if any, with respect to such matters.

 

87



--------------------------------------------------------------------------------

6.1.14 Separate Insurance. Borrower shall not take out separate insurance
contributing in the event of loss with that required to be maintained pursuant
to this Section 6.1 unless such insurance complies with this Section 6.1.

 

6.1.15 Blanket Policies. The insurance coverage required under this Section 6.1
may be effected under a blanket policy or policies covering the Property and
other properties and assets not constituting a part of the Property (a “Blanket
Policy”); provided that any such Blanket Policy shall specify, except in the
case of public liability insurance, the portion of the total coverage of such
policy that is allocated to the Property, and any sublimits in such Blanket
Policy applicable to the Property, which amounts shall not be less than the
amounts required pursuant to this Section 6.1 and which shall in any case comply
in all other respects with the requirements of this Section 6.1. In addition,
Borrower shall provide evidence satisfactory to Lender that the insurance
premiums for the applicable Property or Properties are separately allocated
under such Blanket Policy to the applicable Property or Properties and that
payment of such allocated amount (A) shall maintain the effectiveness of such
Blanket Policy as to such Property or Properties and (B) shall otherwise provide
the same protection as would a separate policy that complies with the terms of
this Agreement as to such Property or Properties, notwithstanding the failure of
payment of any other portion of the insurance premiums. If no such allocation is
available, Lender shall have the right to increase the amount required to be
deposited into the Insurance Reserve Account in an amount sufficient to purchase
a non-blanket policy covering the applicable Property or Properties from
insurance companies which qualify under this Agreement. Upon Lender’s request,
Borrower shall deliver to Lender an Officer’s Certificate setting forth (i) the
number of properties covered by such policy, (ii) the location by city (if
available, otherwise, county) and state of the properties, (iii) the average
square footage of the properties (or the aggregate square footage), (iv) a brief
description of the typical construction type included in the Blanket Policy and
(v) such other information as Lender may reasonably request.

 

6.2 Condemnation and Insurance Proceeds.

 

6.2.1 Notification;. Borrower shall promptly notify Lender in writing upon
obtaining knowledge of (i) the institution of any proceedings relating to any
Taking (whether material or immaterial) of, or (ii) the occurrence of any
casualty, damage or injury to, the Property or any portion thereof, the
restoration of which is estimated by Borrower in good faith to cost more than
the Casualty Amount as to any Individual Property. In addition, each such notice
shall set forth such good faith estimate of the cost of repairing or restoring
such casualty, damage, injury or Taking in reasonable detail if the same is then
available and, if not, as soon thereafter as it can reasonably be provided.
Borrower shall promptly provide Lender with copies of any material documentation
available to Borrower and requested by Lender relating to any Taking, including,
but not limited to, documentation relating to the Taking matters set forth on
Schedule II.

 

6.2.2 Proceeds. In the event of any Taking of or any casualty or other damage or
injury to the Property, including, but not limited to, pursuant to the Taking
matters set forth on Schedule II, Borrower’s right, title and interest in and to
all compensation, awards, proceeds, damages, claims, insurance recoveries,
causes and rights of action (whether accrued prior to or after the date hereof)
and payments which Borrower may receive or to which Borrower may become entitled
with respect to the Property or any part thereof other than payments received in

 

88



--------------------------------------------------------------------------------

connection with any liability or loss of rental value or business interruption
insurance and other than any of the foregoing with respect to the Excluded
Personal Property (collectively, “Proceeds”), in connection with any such Taking
of, or casualty or other damage or injury to, the Property or any part thereof
are hereby assigned by Borrower to Lender and, except as otherwise herein
provided, shall be paid to the Lender. Borrower shall, in good faith and in a
commercially reasonable manner, file and prosecute the adjustment, compromise or
settlement of any claim for Proceeds and, subject to Borrower’s right to receive
the direct payment of any Proceeds as herein provided, will cause the same to be
paid directly to Lender to be held and applied in accordance with the provisions
of this Agreement. Except upon the occurrence and during the continuance of a
Monetary Default or an Event of Default, Borrower may settle any insurance claim
with respect to Proceeds which does not exceed the Casualty Amount as to any
Individual Property. Whether or not a Monetary Default or an Event of Default
shall have occurred and be continuing, Lender shall have the right to approve,
such approval not to be unreasonably withheld, any settlement which might result
in any Proceeds in excess of the Casualty Amount as to any Individual Property
and Borrower shall deliver or cause to be delivered to Lender all instruments
reasonably requested by Lender to permit such approval. Borrower shall pay all
reasonable out-of-pocket costs, fees and expenses reasonably incurred by Lender
(including all reasonable attorneys’ fees and expenses, the reasonable fees of
insurance experts and adjusters and reasonable costs incurred in any litigation
or arbitration), and interest thereon at the Default Rate to the extent not paid
within ten (10) Business Days after delivery of a request for reimbursement by
Lender, in connection with the settlement of any claim for Proceeds and seeking
and obtaining of any payment on account thereof in accordance with the foregoing
provisions. If any Proceeds are received by Borrower and may be retained by
Borrower pursuant to this Section 6.2, such Proceeds shall, until the completion
of the related Work, be held in trust for Lender and shall be segregated from
other funds of Borrower to be used to pay for the cost of the Work in accordance
with the terms hereof, and in the event such Proceeds exceed the Casualty Amount
as to any Individual Property, such Proceeds shall be forthwith paid directly to
and held by Lender in the Proceeds Reserve Account in trust for Borrower, in
each case to be applied or disbursed in accordance with this Section 6.2. If an
Event of Default shall have occurred and be continuing, or if Borrower fails to
file and/or prosecute any insurance claim for a period of fifteen (15) Business
Days following Borrower’s receipt of written notice from Lender, Borrower hereby
irrevocably empowers Lender, in the name of Borrower as its true and lawful
attorney-in-fact, to file and prosecute such claim (including settlement
thereof) with counsel satisfactory to Lender and to collect and to make receipt
for any such payment, all at Borrower’s expense (including payment of interest
at the Default Rate for any amounts advanced by Lender pursuant to this Section
6.2). Notwithstanding anything to the contrary set forth in this Agreement,
however, and excluding situations requiring prepayment of the Notes, to the
extent any Proceeds (either singly or when aggregated with all other then
unapplied Proceeds with respect to the Property) do not exceed the Casualty
Amount as to any Individual Property, such Proceeds are to be paid directly to
Borrower to be applied to restoration of the Property in accordance with the
terms hereof (except that Proceeds paid in respect of the insurance described in
Section 6.1.4 shall be deposited directly to the Holding Account as revenue of
the Property).

 

6.2.3 Lender to Take Proceeds.

 

(a) Subject to the terms and provisions of the Master Lease (which shall at all
times such agreement is in effect govern the use and disposition of Proceeds and
their

 

89



--------------------------------------------------------------------------------

availability for restoration notwithstanding anything to the contrary contained
herein), if (i) a Monetary Default or an Event of Default shall have occurred
and be continuing, (ii) a Total Loss with respect to the Property shall have
occurred, (iii) the Work is not capable of being completed before the earlier to
occur of the date which is six (6) months prior to the earlier of the Maturity
Date (as the same may be extended pursuant to the terms of the Note) and the
date on which the business interruption insurance carried by Borrower with
respect to the Property shall expire (the “Cut-Off Date”), unless on or prior to
the Cut-Off Date the Borrower shall deliver to the Lender and there shall remain
in effect a binding written offer, subject only to customary conditions, of an
Approved Bank or such other financial institution or investment bank reasonably
satisfactory to Lender for a loan from such Approved Bank or such other
financial institution or investment bank to the Borrower in a principal amount
of not less than the then Principal Amount and which shall, in the Lender’s
reasonable judgment, enable the Borrower to refinance the Loan prior to the
Maturity Date, (v) the Property is not capable of being restored substantially
to its condition prior to such Taking or casualty and such incapacity shall have
a Material Adverse Effect, (vi) Subleases demising in the aggregate less than
50% of the total rentable space in the Property which has been demised under
executed and delivered Subleases in effect as of the date of the occurrence of
such fire or other casualty remain in full force and effect during and after the
completion of the restoration, (vii) the Mater Lessee or Borrower shall exercise
any termination right under the Master Lease or (viii) Lender determines that
upon the completion of the restoration, the gross cash flow and the net cash
flow of the Property will not be restored to a level sufficient to cover all
carrying costs and operating expenses of the Property, including, without
limitation, debt service on the Notes at a coverage ratio (after deducting all
required reserves as required by Lender from net operating income) of at least
2.0 to 1.0, which coverage ratio shall be determined by Lender in its reasonable
discretion; then in any such case, all Proceeds shall be paid over to Lender (if
not paid directly to Lender) for application as set forth in clause (b) below.

 

(b) Subject to the terms and provisions of the Master Lease (which shall at all
times such agreement is in effect govern the use and disposition of Proceeds and
their availability for restoration notwithstanding anything to the contrary
contained herein), any Proceeds remaining after reimbursement of Lender’s or its
agent’s reasonable out-of-pocket costs and expenses actually incurred in
connection with recovery of any such Proceeds (including, without limitation,
reasonable out-of-pocket administrative costs and inspection fees) shall, except
to the extent required under the provisions hereof to be applied for
restoration, be applied by Lender to prepay the Notes to the extent of the
Release Price for such Individual Property in accordance with the provisions
thereof (without the imposition of any Prepayment Fee), and the balance, if any
shall be paid over to (i) the First Mezzanine Lender to be applied in accordance
with the terms of the First Mezzanine Loan Agreement to the extent of the
Release Price (Mezzanine) set forth therein for such Individual Property, (ii)
with the balance, if any, to the Second Mezzanine Lender to be applied in
accordance with the terms of the Second Mezzanine Loan Agreement to the extent
of the Release Price (Mezzanine) set forth therein, or (iii) with the balance,
if any, to the Third Mezzanine Lender to be applied in accordance with the terms
of the Third Mezzanine Loan Agreement to the extent of the Release Price
(Mezzanine) set forth therein, (iv) with the balance, if any, to the Fourth
Mezzanine Lender to be applied in accordance with the terms of the Fourth
Mezzanine Loan Agreement to the extent of the Release Price (Mezzanine) set
forth therein, (v) with the balance, if any, to the Holding Account to be
applied by Lender to prepay the Notes, and (vi) if the Mezzanine Loans are no
longer outstanding, the

 

90



--------------------------------------------------------------------------------

balance, if any, to the Borrower’s Account. If the Proceeds applied by Lender
and Mezzanine Lenders pursuant to the preceding sentence equal or exceed the
Release Price and the combined Release Price (Mezzanine) for such Individual
Property, Borrower shall be entitled to obtain a Property Release subject to and
in accordance with Section 2.3.4. Transfers of Proceeds to or for the benefit of
any of the Mezzanine Borrowers shall constitute distributions to First Mezzanine
Borrower, and deemed distributions by the First Mezzanine Borrower to the Second
Mezzanine Borrower, by the Second Mezzanine Borrower to the Third Mezzanine
Borrower, and by the Third Mezzanine Borrower to the Fourth Mezzanine Borrower,
as applicable, and, in each case, must comply with the requirements as to
distributions of the Delaware Limited Liability Company Act. The provisions of
this Section 6.2.3 shall not create a debtor-creditor relationship between
Borrower and any Mezzanine Lender.

 

6.2.4 Borrower to Restore.

 

(a) Subject to Section 2.3.4, promptly after the occurrence of any damage or
destruction to all or any portion of the Property or a Taking of a portion of
the Property which does not constitute a Total Loss with respect to the
Property, Borrower shall commence and diligently prosecute, or cause to be
commenced and diligently prosecuted, to completion, subject to Excusable Delays,
the repair, restoration and rebuilding of the Property (in the case of a partial
Taking, to the extent it is capable of being restored) so damaged, destroyed or
remaining after such Taking in full compliance with all material Legal
Requirements and free and clear of any and all Liens except Permitted
Encumbrances (such repair, restoration and rebuilding are collectively referred
to herein as the “Work”). The plans and specifications shall require that the
Work be done in a first-class workmanlike manner at least equivalent to the
quality and character prior to the damage or destruction (provided, however,
that in the case of a partial Taking, the Property restoration shall be done to
the extent reasonably practicable after taking into account the consequences of
such partial Taking), so that upon completion thereof, the Property shall be at
least equal in value and general utility to the Property prior to the damage or
destruction; it being understood, however, that Borrower shall not be obligated
to restore the Property to the precise condition of the Property prior to any
partial Taking of, or casualty or other damage or injury to, the Property, if
the Work actually performed, if any, or failed to be performed, shall have no
Material Adverse Effect on the value of the Property from the value that the
Property would have had if the same had been restored to its condition
immediately prior to such Taking or casualty. Subject to Borrower’s rights
pursuant to Section 2.3.4 to cause the Property to be released from the Lien of
the Security Instrument, Borrower shall be obligated to restore the Property
suffering a casualty or which has been subject to a partial Taking in accordance
with the provisions of this Section 6.2 at Borrower’s sole cost and expense
whether or not the Proceeds shall be sufficient, provided that, if applicable,
the Proceeds shall be made available to Borrower by Lender in accordance with
this Agreement.

 

(b) If Proceeds are not required to be applied toward payment of the
Indebtedness pursuant to the terms hereof, then Lender shall make the Proceeds
which it is holding pursuant to the terms hereof (after payment of any
reasonable out-of-pocket expenses actually incurred by Lender pursuant to the
penultimate sentence of Section 6.2.2. in connection with the collection thereof
plus interest thereon at the Default Rate (from the date advanced through the
date of reimbursement) to the extent the same are not paid within ten (10)
Business Days after request for reimbursement by Lender) available to Borrower
for payment of or reimbursement of

 

91



--------------------------------------------------------------------------------

Borrower’s or the applicable Tenant’s expenses incurred with respect to the
Work, upon the terms and subject to the conditions set forth in paragraphs (i),
(ii) and (iii) below and in Section 6.2.5:

 

(i) at the time of loss or damage or at any time thereafter while Borrower is
holding any portion of the Proceeds, there shall be no continuing Monetary
Default or Event of Default;

 

(ii) if, at any time, the estimated cost of the Work (as estimated by the
Architect referred to in clause (iii) below) shall exceed the Proceeds (a
“Deficiency”) and for so long as such Deficiency shall exist, Lender shall not
be required to make any Proceeds disbursement to Borrower unless Borrower
(within a reasonable period of time after receipt of such estimate), at its
election, either deposits with or delivers to Lender (A) Cash and Cash
Equivalents or a Letter or Letters of Credit in an amount equal to the estimated
cost of the Work less the Proceeds available, or (B) such other evidence of
Borrower’s ability to meet such excess costs and which is satisfactory to Lender
and the Rating Agencies;

 

(iii) Lender and the Architect shall have reasonably approved the plans and
specifications for the Work and any change orders in connection with such plans
and specifications; and

 

(iv) Lender shall, within a reasonable period of time prior to request for
initial disbursement, be furnished with an estimate of the cost of the Work
accompanied by an Architect’s certification as to such costs and appropriate
plans and specifications for the Work. Borrower shall restore all Improvements
such that when they are fully restored and/or repaired, such Improvements and
their contemplated use fully comply with all applicable Legal Requirements
including zoning, environmental and building laws, codes, ordinances and
regulations.

 

6.2.5 Disbursement of Proceeds.

 

(a) Disbursements of the Proceeds in Cash or Cash Equivalents to Borrower
hereunder shall be made from time to time (but not more frequently than once in
any month) by Lender but only for so long as no Monetary Default or Event of
Default shall have occurred and be continuing, as the Work progresses upon
receipt by Lender of (i) an Officer’s Certificate dated not more than ten (10)
Business Days prior to the application for such payment, requesting such payment
or reimbursement and describing the Work performed that is the subject of such
request, the parties that performed such Work and the actual cost thereof, and
also certifying that such Work and materials are or, upon disbursement of the
payment requested to the parties entitled thereto, will be free and clear of
Liens other than Permitted Encumbrances, (ii) subject to Borrower’s right to
contest under Section 7.3, evidence reasonably satisfactory to Lender that (A)
all materials installed and work and labor performed in connection with such
Work have been paid for in full and (B) there exists no notices of pendency,
stop orders, mechanic’s liens or notices of intention to file same (unless the
same is required by the applicable State law as a condition to the payment of a
contractor) or any liens or encumbrances of any nature whatsoever on the
Property arising out of the Work which have not been either fully bonded to the
satisfaction of Lender or discharged of record or in the alternative, fully
insured to the satisfaction of Lender by the Title Company, an Architect’s
certificate certifying performance of

 

92



--------------------------------------------------------------------------------

the Work together with an estimate of the cost to complete the Work. No payment
made prior to the final completion of the Work, as certified by the Architect,
except for payment made to contractors or subcontractors whose Work shall have
been fully completed and from which final lien waivers have been received, shall
exceed ninety percent (90%) (the “Retainage Release Threshold”) of the value of
the Work performed and materials furnished and incorporated into the
Improvements by such contractor or subcontractor, as applicable, from time to
time until such time as fifty percent (50%) of such Work has been satisfactorily
completed (as certified by the Architect), at which time the Retainage Release
Threshold with respect to such Work may be increased to ninety-five (95%), and
at all times the undisbursed balance of said Proceeds together with all amounts
deposited, bonded, guaranteed or otherwise provided for pursuant to Section
6.2.4(b) above, shall be at least sufficient to pay for the estimated cost of
completion of the Work; final payment of all Proceeds remaining with Lender
shall be made upon receipt by Lender of a certification by an Architect, as to
the completion of the Work substantially in accordance with the submitted plans
and specifications, final lien releases, and the filing of a notice of
completion and the expiration of the period provided under the law of the
applicable State for the filing of mechanics’ and materialmens’ liens which are
entitled to priority as to other creditors, encumbrances and purchasers, as
certified pursuant to an Officer’s Certificate, and delivery of a certificate of
occupancy with respect to the Work, or, if not applicable, an Officer’s
Certificate to the effect that a certificate of occupancy is not required.

 

(b) If, after the Work is completed in accordance with the provisions hereof and
Lender receives evidence that all costs of completion have been paid, there are
excess Proceeds, such excess Proceeds shall be paid over to Lender for
application in accordance with Section 6.2.3(b).

 

93



--------------------------------------------------------------------------------

  VII. IMPOSITIONS, OTHER CHARGES, LIENS AND OTHER ITEMS

 

7.1 Borrower to Pay Impositions and Other Charges. Borrower shall pay all
Impositions now or hereafter levied or assessed or imposed against the Property
or any part thereof prior to the imposition of any interest, charges or expenses
for the non-payment thereof and shall pay all Other Charges on or before the
date they are due. Borrower shall deliver to Lender annually, no later than
fifteen (15) Business Days after the first day of each fiscal year of Borrower,
and shall update as new information is received, a schedule describing all
Impositions, payable or estimated to be payable during such fiscal year
attributable to or affecting the Property or Borrower. Subject to Borrower’s
right of contest set forth in Section 7.3, as set forth in the next two
sentences and provided that there are sufficient funds available in the Tax
Reserve Account, Lender, on behalf of Borrower, shall pay all Impositions and
Other Charges which are attributable to or affect the Property or Borrower,
prior to the date such Impositions or Other Charges shall become delinquent or
late charges may be imposed thereon, directly to the applicable taxing authority
with respect thereto. Lender shall, or Lender shall direct the Cash Management
Bank to, pay to the taxing authority such amounts to the extent funds in the Tax
Reserve Account are sufficient to pay such Impositions. Nothing contained in
this Agreement or the Security Instrument shall be construed to require Borrower
to pay any tax, assessment, levy or charge imposed on Lender in the nature of a
franchise, capital levy, estate, inheritance, succession, income or net revenue
tax.

 

7.2 No Liens. Subject to its right of contest set forth in Section 7.3, Borrower
shall at all times keep, or cause to be kept, the Property free from all Liens
(other than Permitted Encumbrances) and shall pay when due and payable (or bond
over) all claims and demands of mechanics, materialmen, laborers and others
which, if unpaid, might result in or permit the creation of a Lien on the
Property or any portion thereof and shall in any event cause the prompt, full
and unconditional discharge of all Liens imposed on or against the Property or
any portion thereof within forty-five (45) days after receiving written notice
of the filing (whether from Lender, the lienor or any other Person) thereof.
Borrower shall do or cause to be done, at the sole cost of Borrower, everything
reasonably necessary to fully preserve the first priority of the Lien of the
Security Instrument against the Property, subject to the Permitted Encumbrances.
Upon the occurrence and during the continuance of an Event of Default with
respect to its Obligations as set forth in this Article VII, Lender may (but
shall not be obligated to) make such payment or discharge such Lien, and
Borrower shall reimburse Lender on demand for all such advances pursuant to
Section 19.12 (together with interest thereon at the Default Rate).

 

7.3 Contest. Nothing contained herein shall be deemed to require Borrower to
pay, or cause to be paid, any Imposition or to satisfy any Lien, or to comply
with any Legal Requirement or Insurance Requirement, so long as Borrower is in
good faith, and by proper legal proceedings, where appropriate, diligently
contesting the validity, amount or application thereof, provided that in each
case, at the time of the commencement of any such action or proceeding, and
during the pendency of such action or proceeding (i) no Event of Default shall
exist and be continuing hereunder, (ii) Borrower shall keep Lender informed of
the status of such contest at reasonable intervals, (iii) if Borrower is not
providing security as provided in clause (vi) below, adequate reserves with
respect thereto are maintained on Borrower’s books in accordance with GAAP or in
the Tax Reserve Account or Insurance Reserve Account, as applicable, or in the
Proceeds Reserve Account pursuant to Article VI, as applicable (iv) either such
contest operates to

 

94



--------------------------------------------------------------------------------

suspend collection or enforcement as the case may be, of the contested
Imposition, Lien or Legal Requirement and such contest is maintained and
prosecuted continuously and with diligence or the Imposition or Lien is bonded,
(v) in the case of any Insurance Requirement, the failure of Borrower to comply
therewith shall not impair the validity of any insurance required to be
maintained by Borrower under Section 6.1 or the right to full payment of any
claims thereunder, and (vi) in the case of Impositions and Liens which are not
bonded in excess of Two Million Dollars ($2,000,000) individually, or in the
aggregate, during such contest, Borrower, shall deposit with or deliver to
Lender either Cash and Cash Equivalents or a Letter or Letters of Credit in an
amount equal to 110% of (A) the amount of Borrower’s obligations being contested
plus (B) any additional interest, charge, or penalty arising from such contest.
Notwithstanding the foregoing, the creation of any such reserves or the
furnishing of any bond or other security, Borrower promptly shall comply with
any contested Legal Requirement or Insurance Requirement or shall pay any
contested Imposition or Lien, and compliance therewith or payment thereof shall
not be deferred, if, at any time the Property or any portion thereof shall be,
in Lender’s reasonable judgment, in imminent danger of being forfeited or lost
or Lender is likely to be subject to criminal damages as a result thereof. If
such action or proceeding is terminated or discontinued adversely to Borrower,
(a) provided no Event of Default has occurred and is continuing hereunder,
Lender shall disburse to Borrower or the Person entitled to such sums, the
security provided therefor under this Section 7.3 and (b) Borrower shall deliver
to Lender reasonable evidence of Borrower’s compliance with such contested
Imposition, Lien, Legal Requirements or Insurance Requirements, as the case may
be. Notwithstanding the foregoing, any contest conducted by the Master Lessee in
accordance with the Master Lease will be deemed to satisfy the requirements of
this Section 7.3 provided that any security deposited by Master Lessee pursuant
to the provisions of the Master Lease in connection with such contest is
delivered to Lender.

 

  VIII. TRANSFERS, INDEBTEDNESS AND SUBORDINATE LIENS

 

8.1 General Restriction on Transfers and Indebtedness. Unless such action is
permitted by the provisions of this Article VIII, Borrower shall not, and shall
not permit any other Person holding any direct or indirect ownership interest in
Borrower, Mezzanine Borrower, HoldCo, Master Lessee any SPE Entity or the
Property to, except with the prior written consent of Lender and, if a
Securitization has occurred, delivery of a Rating Agency Confirmation, (i)
Transfer all or any part of the Property, (ii) incur any Debt, other than
Permitted Debt or Permitted Encumbrances, or (iii) except in connection with the
Mezzanine Loan, permit any Transfer (directly or indirectly) of any interest in
Borrower, Mezzanine Borrower, HoldCo, Master Lessee or any SPE Entity.
Notwithstanding the foregoing, the grant of a Lien by Master Lessee on the
Excluded Personal Property (other than Master Lessee’s equity interest in
HoldCo) shall not be prohibited pursuant to this Section 8.1.

 

8.2 Sale of Building Equipment. Borrower may Transfer or dispose of Building
Equipment which is being replaced or which is no longer necessary in connection
with the operation of the Property free from the Lien of the Security Instrument
provided that such Transfer or disposal will not have a Material Adverse Effect
on the value of the Property taken as a whole, will not materially impair the
utility of the Property, and will not result in a reduction or abatement of, or
right of offset against, the Rents payable under the Master Lease or any

 

95



--------------------------------------------------------------------------------

Sublease, in either case as a result thereof, and provided further that any new
Building Equipment acquired by Borrower (and not so disposed of) shall be
subject to the Lien of the Security Instrument. Lender shall, from time to time,
upon receipt of an Officer’s Certificate requesting the same and confirming
satisfaction of the conditions set forth above, execute a written instrument in
form reasonably satisfactory to Lender to confirm that such Building Equipment
which is to be, or has been, sold or disposed of is free from the Lien of the
Security Instrument.

 

8.3 Immaterial Transfers and Easements, etc. Borrower may, without the consent
of Lender, (i) make immaterial Transfers of portions of the Property to
Governmental Authorities for dedication or public use (subject to the provisions
of Section 6.2) or, portions of the Property to third parties for the purpose of
erecting and operating additional structures whose use is integrated with the
use of the Property, and (ii) grant easements, restrictions, covenants,
reservations and rights of way in the ordinary course of business for access,
water and sewer lines, telephone and telegraph lines, electric lines or other
utilities or for other similar purposes, provided that no such Transfer,
conveyance or encumbrance set forth in the foregoing clauses (i) and (ii) shall
materially impair the utility and operation of the Property or have a Material
Adverse Effect on the value of the Property taken as a whole. In connection with
any Transfer permitted pursuant to this Section 8.3, Lender shall execute and
deliver any instrument reasonably necessary or appropriate, in the case of the
Transfers referred to in clause (i) above, to release the portion of the
Property affected by such Taking or such Transfer from the Lien of the Security
Instrument or, in the case of clause (ii) above, to subordinate the Lien of the
Security Instrument to such easements, restrictions, covenants, reservations and
rights of way or other similar grants upon receipt by Lender of:

 

(a) thirty (30) days prior written notice thereof;

 

(b) a copy of the instrument or instruments of Transfer;

 

(c) an Officer’s Certificate stating (x) with respect to any Transfer, the
consideration, if any, being paid for the Transfer and (y) that such Transfer
does not materially impair the utility and operation of the Property or have a
Material Adverse Effect; and

 

(d) reimbursement of all of Lender’s reasonable out-of-pocket costs and expenses
incurred in connection with such Transfer.

 

8.4 Permitted Master Lessee and Guarantor Indebtedness. Notwithstanding anything
to the contrary contained in Section 8.1, Master Lessee, Guarantor and any other
Person holding any direct or indirect ownership interest in Master Lessee or
Guarantor shall be permitted to incur Debt without the consent of the Lender or
the delivery of a Rating Agency Confirmation. Without limiting the foregoing,
nothing herein or in the other Loan Documents shall be deemed to prohibit the
borrowing and repayment of the loans being made on the date hereof to Guarantor
pursuant to, or Guarantor’s execution and delivery of, that certain Bridge Loan
Agreement, entered into as of the date hereof, by Guarantor, each lender from
time to time party thereto, Banc of America Bridge LLC, as administrative agent
for the lenders, Deutsche Bank AG Cayman Islands Branch, as joint-administrative
agent, and Banc of America Securities LLC, Deutsche Bank Securities Inc. and
Credit Suisse, as joint lead arrangers and joint bookrunning

 

96



--------------------------------------------------------------------------------

managers, and Citigroup Global Markets Inc. as co-arranger (the “Bridge Loan
Agreement”) and the other Loan Documents (as defined in the Bridge Loan
Agreement). In addition, holders of direct and indirect interests in HoldCo,
shall, provided that such interests in HoldCo do not constitute more than 25% of
such holder’s net worth, be permitted to incur Debt without the consent of the
Lender or the Delivery of a Rating Agency Confirmation.

 

8.5 Permitted Equity Transfers.

 

(a) A Transfer (but not a pledge or encumbrance) of an indirect beneficial
interest in Borrower that is otherwise prohibited hereunder shall nevertheless
be permitted without Lender’s prior written consent or a Rating Agency
Confirmation if (i) Lender receives thirty (30) days prior written notice
thereof, (ii) immediately prior to such Transfer, no Event of Default shall have
occurred and be continuing, (iii) no more than forty-nine percent (49%) of the
direct or indirect ownership interests in Borrower or Mezzanine Borrower, HoldCo
or any SPE Entity is being Transferred (in the aggregate of all such Transfers),
(iv) the transferee is not a Disqualified Transferee (v) HoldCo continues to own
100% of the ownership interests in Mezzanine Borrower and Mezzanine Borrower
continues to own 100% of the ownership interests in Borrower, (vi) Guarantor
retains Control of Master Lessee, HoldCo, Mezzanine Borrower and Borrower and
continues to own, directly and/or indirectly, at least fifty-one percent (51%)
of the equity interests in Master Lessee, (vi) Master Lessee (or its successor
by merger or acquisition of all or substantially all of Master Lessee’s assets)
remains the master lessee under the Master Lease and (vii) except as otherwise
permitted under clause (b) below, no more than forty-nine percent (49%) of the
direct or indirect ownership interests in Master Lessee or Guarantor is being
Transferred (in the aggregate of all such Transfers).

 

(b) Notwithstanding anything herein to the contrary, the following Transfers
shall not require the prior written consent of Lender or a Rating Agency
Confirmation:

 

(i) a Transfer of interests in any Sponsor;

 

(ii) a Transfer of interests in Guarantor or Master Lessee as a result of a
merger or a Transfer of all or substantially all of the assets of a direct or
indirect owner of Guarantor or Master Lessee to a Permitted Transferee or
Pre-Approved Transferee, provided Borrower complies with Section 8.7 (and
thereafter Transfers of interests in any such transferee if it is publicly
traded);

 

(iii) a Transfer (but not a pledge or encumbrance in the case of any Transfer of
interests in HoldCo) of any interests in Guarantor, Master Lessee or HoldCo,
provided that subsequent to any such Transfer, more than fifty-one percent (51%)
percent of HoldCo is owned by any one or more of the following:

 

  (1) Bain Capital Partners, LLC;

 

  (2) Kohlberg Kravis Roberts & Co.;

 

  (3) Vornado Realty, L.P.;

 

  (4) a Permitted Transferee;

 

97



--------------------------------------------------------------------------------

  (5) a Pre-Approved Transferee;

 

  (6) any Person that has been previously approved in writing by Lender and the
Rating Agencies;

 

  (7) a transferee described in clause (iv) or (v) below;

 

  (8) an investment fund, limited liability company, limited partnership or
general partnership with committed capital of at least $1,000,000,000 where a
Permitted Fund Manager acts as the general partner, managing member or fund
manager and at least 51% of the equity interests in such Permitted Fund Manager
are owned, directly or indirectly, by any of the Persons listed above; and

 

  (9) any successor by merger with respect to, or transferee of all or
substantially all of the assets of, any of the foregoing (each of the foregoing
Persons described in clauses (1) through (8), a “Sponsor”);

 

(iv) a pledge or encumbrance of interests in Guarantor or Master Lessee and any
Transfer of such interests in realization upon such pledge or encumbrance,
provided not less than fifty-one percent (51%) percent of such transferee is
owned by a Sponsor;

 

(v) a pledge or encumbrance of interests in HoldCo as security for a loan
secured by all or substantially all of the assets of Master Lessee and HoldCo
and any Transfer of such interests in realization upon such pledge or
encumbrance;

 

(vi) a pledge or encumbrance of direct or indirect interests in the Person
(“HoldCo Parent”) that owns the direct interests in HoldCo as security for a
loan secured by all or substantially all of the assets of the owner of the
interests in HoldCo Parent (provided that such interests in HoldCo Parent do not
constitute more than 25% of such owner’s net worth) and any Transfer of such
interests in realization upon such pledge or encumbrance, provided such Transfer
does not result in less than fifty-one percent (51%) percent of the direct or
indirect interests in HoldCo being owned by a Sponsor; and

 

(vii) a Transfer of direct or indirect interests in any Person that holds an
indirect interest in HoldCo that is either (A) publicly traded or (B) an
“umbrella partnership” in which a publicly traded REIT is the general partner
(eg, Vornado Realty Trust).

 

Notwithstanding the foregoing, Borrower shall not, and shall not permit or
suffer any person to, pledge, hypothecate, encumber or grant a security interest
in or lien on any direct or, except as set forth in this Section 8.5 indirect,
interest in Borrower, Mezzanine Borrower or any SPE Entities.

 

8.6 Deliveries to Lender. Not less than thirty (30) days prior to (or, in the
case of the transactions described in Section 8.5 (other than clause (b)(vii)),
promptly following) the closing of any transaction that requires consent of
Lender under the provisions of Sections 8.1, 8.3 and

 

98



--------------------------------------------------------------------------------

8.5, Borrower shall deliver to Lender an Officer’s Certificate describing the
proposed transaction and stating that such transaction is permitted by this
Article VIII, together with any appraisal or other documents upon which such
Officer’s Certificate is based. In addition, Borrower shall provide Lender with
copies of executed deeds or other similar closing documents within ten (10)
Business Days after such closing.

 

8.7 Loan Assumption. Provided no Event of Default is then continuing, Borrower
shall have the one time right to sell, assign, convey or transfer (but not
mortgage, hypothecate or otherwise encumber or grant a security interest in)
legal or equitable title to all (but not fewer than all) of the Properties only
if after giving effect to the proposed transaction the Properties will be owned
by one or more Single Purpose Entities wholly owned by a Permitted Transferee or
a Pre-approved Transferee which shall have executed and delivered to Lender an
assumption agreement in form and substance acceptable to Lender. Any such
assumption of the Loan shall be conditioned upon, among other things, (i) the
delivery of financial information, including, without limitation, audited
financial statements, for such purchaser and the direct and indirect owners such
purchaser, (ii) the delivery of evidence that the purchaser is a Single Purpose
Entity and is not a Disqualified Transferee, (iii) the execution and delivery of
all documentation reasonably requested by Lender, (iv) the delivery of Opinions
of Counsel requested by Lender, including, without limitation, a
Non-Consolidation Opinion with respect to the purchaser and other entities
identified by Lender or requested by the Rating Agencies and opinions with
respect to the valid formation, due authority and good standing of the purchaser
and any additional pledgors and the continued enforceability of the Loan
Documents and any other matters requested by Lender, (v) the delivery of an
endorsement to the Title Policy in form and substance acceptable to Lender,
insuring the lien of the Security Instrument, as assumed, subject only to the
Permitted Encumbrances and (vi) the payment of all of Lender’s reasonable
out-of-pocket fees, costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, actually incurred by Lender in connection
with such assumption.

 

8.8 Subleases.

 

8.8.1 New Subleases and Sublease Modifications. Borrower represents and warrants
that each Individual Property is currently leased to Master Lessee pursuant to
the Master Lease, and substantially occupied by a Toys ‘R’ Us, a Babies ‘R’ Us
or a related distribution facility, and with respect to the Individual
Properties constituting retail properties, occupied in part by other subtenants
under the applicable Subleases.

 

8.8.2 Leasing Conditions. Except as otherwise provided in this Section 8.8.2,
Borrower shall not, and shall not permit Master Lessee to (i) enter into any
Sublease (a “New Sublease”) or (ii) modify any Sublease (including, without
limitation, accept a surrender of any portion of the Property subject to a
Sublease (unless otherwise permitted or required by law), allow a reduction in
the term of any Sublease or a reduction in the Rent payable under any Sublease,
change any renewal provisions of any Sublease, materially increase the
obligations of the landlord or materially decrease the obligations of any
Tenant) or terminate any Sublease unless the Tenant under such Lease is in
default (any such action referred to in clause (ii) being referred to herein as
a “Sublease Modification”) without the prior written consent of Lender which
consent shall not be unreasonably withheld or delayed, provided however that
Borrower and Master Lessee shall have the right to terminate a Sublease (x) to
replace it with another Sublease, (y) to use the

 

99



--------------------------------------------------------------------------------

property formerly subleased for itself as a Toys “R” Us or a Babies “R” Us or
(z) subject to Section 2.3.6, in connection with the decision to have the store
Go Dark. Any New Sublease or Sublease Modification that requires Lender’s
consent shall be delivered to Lender for approval not less than ten (10)
Business Days prior to the effective date of such New Sublease or Sublease
Modification. If Lender fails to respond to a request for Lender’s consent
pursuant to this Section 8.8.2 within ten (10) Business Days of Lender’s receipt
of Borrower’s request therefor, Borrower may deliver to Lender a second request
in an envelope or under cover of a letter marked “URGENT” and including a legend
in bold typeface that Lender’s failure to grant or deny the requested consent
within ten (10) Business Days of the receipt thereof will result in the
requested consent being deemed to have been granted. If Lender fails to respond
to such second request within ten (10) Business Days of its receipt thereof,
Lender’s consent shall be deemed granted. Notwithstanding the foregoing, but
subject to terms of Sections 8.8.7 and 8.8.8, provided no Event of Default shall
have occurred and be continuing, Borrower may permit Master Lessee to enter into
a New Sublease or Sublease Modification, without Lender’s prior written consent,
that satisfies each of the following conditions:

 

(b) with respect to a New Sublease or Sublease Modification the premises demised
thereunder is not a Material Sublease that, when taken together with all other
Material Subleases, exceeds the Material Sublease Approval Threshold;

 

(c) the term of such Sublease Modification that modifies the term or New
Sublease, as applicable, does not exceed 120 months, plus up to two (2) 60-month
option terms (or equivalent combination of renewals) provided that such lease,
including the rental rate, is on market terms;

 

(d) the rental rate under such Sublease Modification that modifies the rent or
New Sublease, as applicable, is at least equal to the then prevailing market
rate for the entire term of such lease (except for the option periods as set
forth in the preceding clause (c));

 

(e) “fixed” or “base” rent under such New Sublease or, if the rent is modified,
under such Sublease Modification, as applicable, is at a substantially
consistent or rising level throughout the term of the lease, other than for (x)
market-rate “free rent” periods or (y) tenant improvement and tenant inducements
that exceed current market conditions but are amortized over a shorter time
period than the entire initial term of such New Sublease or Sublease
Modification, as applicable;

 

(f) such New Sublease or Sublease (as Modified by the Sublease Modification), as
applicable, provides that the premises demised thereby cannot be used for any of
the following uses (it being agreed and understood that book stores and “Best
Buy” type operations shall be considered acceptable uses); any pornographic or
obscene purposes, any commercial sex establishment, any pornographic, obscene,
nude or semi-nude performances, modeling, obscene materials, activities or
sexual conduct or any other use that has or could reasonably be expected to have
a Material Adverse Effect;

 

(g) the Tenant under such New Sublease or Sublease Modification, as applicable,
is not an Affiliate of Borrower (or, if such Tenant is an Affiliate of Borrower,
such Tenant does not have the benefit of the Master Lease SNDA or any
Non-Disturbance Agreement and such New

 

100



--------------------------------------------------------------------------------

Sublease or Sublease Modification, as applicable, is by its terms terminable by
the Lender upon an Event of Default or transfer of the applicable Individual
Property to Lender or its designee upon a foreclosure of the Security Instrument
or deed in lieu thereof) and by the Mezzanine Lender upon an event of default
under the Mezzanine Loan or foreclosure of the related pledge of the ownership
interests in Borrower);

 

(h) the New Sublease or Sublease Modification, as applicable, does not prevent
Proceeds from being held and disbursed by Lender in accordance with the terms
hereof;

 

(i) the New Sublease or Sublease Modification, as applicable, shall not entitle
any Tenant to receive and retain Proceeds except those that may be specifically
awarded to it in condemnation proceedings because of the Taking of its trade
fixtures and its leasehold improvements which have not become part of the
Property and such business loss as Tenant may specifically and separately
establish; provided, however, that if the Tenant is responsible for maintaining
casualty insurance on the Property pursuant to the terms of such New Sublease or
Sublease Modification, such Tenant shall be entitled to receive and use the
proceeds of such insurance for restoration of the Property on the same terms and
conditions as Borrower may use Proceeds hereunder;

 

(j) the New Sublease or Sublease Modification, as applicable, does not trigger
any of the rights or obligations set forth on Schedule VI; and

 

(k) the New Sublease or Sublease Modification, as applicable satisfies the
requirements of Section 8.8.7 and Section 8.8.8.

 

8.8.3 Delivery of New Sublease or Sublease Modification. Upon the execution of
any New Sublease or Sublease Modification, as applicable, Borrower shall deliver
to Lender an executed copy of the Sublease.

 

8.8.4 Sublease Amendments. Borrower agrees that it shall not have the right or
power, as against Lender without its consent (which consent shall not be
unreasonably withheld or delayed as provided herein), to cancel, abridge, amend
or otherwise modify any Sublease unless such modification complies with this
Section 8.8.

 

8.8.5 Security Deposits. All security or other deposits of Tenants of the
Property shall be treated as trust funds and shall not be commingled with any
other funds of Borrower, and such deposits shall be deposited, upon receipt of
the same by Borrower in a separate trust account maintained by Borrower
expressly for such purpose. Within ten (10) Business Days after written request
by Lender, Borrower shall furnish to Lender reasonably satisfactory evidence of
compliance with this Section 8.8.5, together with a statement of all lease
securities deposited with Borrower by the Tenants and the location and account
number of the account in which such security deposits are held.

 

8.8.6 No Default Under Subleases. Borrower shall or shall cause Master Lessee to
(i) promptly perform and observe all of the material terms, covenants and
conditions required to be performed and observed by Borrower under the
Subleases, if the failure to perform or observe the same would have a Material
Adverse Effect; (ii) exercise, within ten (10) Business Days after a written
request by Lender, any right to request from the Tenant under any Sublease a
certificate

 

101



--------------------------------------------------------------------------------

with respect to the status thereof and (iii) not collect any of the Rents, more
than one (1) month in advance (except that Borrower may collect such security
deposits and last month’s Rents as are permitted by Legal Requirements and are
commercially reasonable in the prevailing market and collect other charges in
accordance with the terms of each Sublease).

 

8.8.7 Subordination. All Sublease Modifications and New Subleases entered into
by Borrower after the date hereof shall by their express terms be subject and
subordinate to this Agreement and the Security Instrument (through a
subordination provision contained in such Sublease or otherwise).

 

8.8.8 Attornment. Each New Sublease entered into from and after the date hereof
shall provide that in the event of the enforcement by Lender of any remedy under
this Agreement or the Security Instrument, the Tenant under such Sublease shall,
at the option of Lender or of any other Person succeeding to the interest of
Lender as a result of such enforcement, attorn to Lender or to such Person and
shall recognize Lender or such successor in the interest as lessor under such
Sublease without change in the provisions thereof; provided, however, Lender or
such successor in interest shall not be liable for or bound by (i) any payment
of an installment of rent or additional rent made more than thirty (30) days
before the due date of such installment, (ii) any act or omission of or default
by Borrower under any such Sublease (but the Lender, or such successor, shall be
subject to the continuing obligations of the landlord to the extent arising from
and after such succession to the extent of Lender’s, or such successor’s,
interest in the Property), (iii) any credits, claims, setoffs or defenses which
any Tenant may have against Borrower, (iv) any obligation under such Sublease to
maintain a fitness facility at the Property, (v) any obligation on Borrower’s
part, pursuant to such Sublease, to perform any tenant improvement work or (vi)
any obligation on Borrower’s part, pursuant to such Sublease, to pay any sum of
money to any Tenant. Each such New Sublease shall also provide that, upon the
reasonable request by Lender or such successor in interest, the Tenant shall
execute and deliver an instrument or instruments confirming such attornment.

 

8.8.9 Non-Disturbance Agreements. Lender shall enter into, and, if required by
applicable law to provide constructive notice or requested by a Tenant, record
in the county where the subject Property is located, a subordination, attornment
and non-disturbance agreement, substantially in form and substance substantially
similar to the form attached hereto as Exhibit N (a “Non-Disturbance
Agreement”), with any Tenant (other than an Affiliate of Borrower) entering into
a New Sublease or Sublease Modification, within ten (10) Business Days after
written request therefor by Borrower; provided that such request is accompanied
by an Officer’s Certificate stating that such Sublease or Sublease Modification
(as applicable) complies in all material respects with this Section 8.8 and
payment of all reasonable out-of-pocket costs and expenses incurred by Lender in
connection with the negotiation, preparation, execution and delivery of any
Non-Disturbance Agreement, including, without limitation, reasonable attorneys’
fees and disbursements.

 

8.8.10 Recognition Agreements. Master Lessee shall have the right to enter into
recognition agreements or nondisturbance and attornment agreements under the
Master Lease with Tenants under Subleases without Lender’s consent.

 

102



--------------------------------------------------------------------------------

  IX. INTEREST RATE CAP AGREEMENT

 

9.1 Interest Rate Cap Agreement. Prior to or contemporaneously with the Closing
Date, Borrower shall have obtained, and thereafter maintain in effect, the
Interest Rate Cap Agreement satisfying the requirements set forth in the
definition of “Interest Rate Cap Agreement” herein. The notional amount of the
Interest Rate Cap Agreement may be reduced from time to time (and Lender shall
authorize such reduction) in amounts equal to any mandatory prepayment of the
principal of the Loan made in accordance with Section 5(b) of the Notes.

 

9.2 Pledge and Collateral Assignment. As security for the full and punctual
payment and performance of the Obligations when due (whether upon stated
maturity, by acceleration, early termination or otherwise), Borrower, as
pledgor, hereby pledges, assigns, hypothecates, transfers and delivers to Lender
as collateral and hereby grants to Lender a continuing first priority lien on
and security interest in, to and under all of the following whether now owned or
hereafter acquired and whether now existing or hereafter arising (the “Rate Cap
Collateral”): all of the right, title and interest of Borrower in and to (i) the
Interest Rate Cap Agreement; (ii) all payments, distributions, disbursements or
proceeds due, owing, payable or required to be delivered to Borrower in respect
of the Interest Rate Cap Agreement or arising out of the Interest Rate Cap
Agreement, whether as contractual obligations, damages or otherwise; and (iii)
all of Borrower’s claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under or arising out of the
Interest Rate Cap Agreement, in each case including all accessions and additions
to, substitutions for and replacements, products and proceeds of any or all of
the foregoing.

 

9.3 Covenants.

 

(a) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Holding Account pursuant to Section 3.1.
Subject to terms hereof, provided no Event of Default has occurred and is
continuing, Borrower shall be entitled to exercise all rights, powers and
privileges of Borrower under, and to control the prosecution of all claims with
respect to, the Interest Rate Cap Agreement and the other Rate Cap Collateral.
Borrower shall take all actions reasonably requested by Lender to enforce
Borrower’s rights under the Interest Rate Cap Agreement in the event of a
default by the Counterparty thereunder and shall not waive, amend or otherwise
modify any of its rights thereunder.

 

(b) Borrower shall defend Lender’s right, title and interest in and to the Rate
Cap Collateral pledged by Borrower pursuant hereto or in which it has granted a
security interest pursuant hereto against the claims and demands of all other
Persons.

 

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty such that it ceases to qualify as an “Approved Counterparty”,
unless the Counterparty shall have posted collateral on terms acceptable to each
Rating Agency, Borrower shall replace the Interest Rate Cap Agreement with a
Replacement Interest Rate Cap Agreement not later than ten (10) Business Days
following receipt of notice from Lender, Servicer or any

 

103



--------------------------------------------------------------------------------

other Person of such downgrade, withdrawal or qualification. In the event that
the Counterparty is downgraded to A2 or lower by Moody’s, a Replacement Interest
Rate Cap Agreement shall be required regardless of the posting of collateral.

 

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement as and when required hereunder, Lender may upon
written notice to Borrower purchase the Interest Rate Cap Agreement and the
actual cost incurred by Lender in purchasing the Interest Rate Cap Agreement
shall upon written demand be paid by Borrower to Lender with interest thereon at
the Default Rate from the date such cost was incurred by Lender and demand made
until such cost is paid by Borrower to Lender.

 

(e) Borrower shall not sell, assign, or otherwise dispose of, or mortgage,
pledge or grant a security interest in, any of the Rate Cap Collateral or any
interest therein, and any sale, assignment, mortgage, pledge or security
interest whatsoever made in violation of this covenant shall be a nullity and of
no force and effect, and upon demand of Lender, shall forthwith be cancelled or
satisfied by an appropriate instrument in writing.

 

(f) Borrower shall not (i) without the prior written consent of Lender modify,
amend or supplement the terms of the Interest Rate Cap Agreement, (ii) without
the prior written consent of Lender, except in accordance with the terms of the
Interest Rate Cap Agreement, cause the termination of the Interest Rate Cap
Agreement prior to its stated maturity date, (iii) without the prior written
consent of Lender, except as aforesaid, waive or release any obligation of the
Counterparty (or any successor or substitute party to the Interest Rate Cap
Agreement) under the Interest Rate Cap Agreement, (iv) without the prior written
consent of Lender, consent or agree to any act or omission to act on the part of
the Counterparty (or any successor or substitute party to the Interest Rate Cap
Agreement) which, without such consent or agreement, would constitute a default
under the Interest Rate Cap Agreement, (v) fail to exercise promptly and
diligently each and every material right which it may have under the Interest
Rate Cap Agreement, (vi) take or intentionally omit to take any action or
intentionally suffer or permit any action to be omitted or taken, the taking or
omission of which would result in any right of offset against sums payable under
the Interest Rate Cap Agreement or any defense by the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) to payment or
(vii) fail to give prompt notice to Lender of any notice of default given by or
to Borrower under or with respect to the Interest Rate Cap Agreement, together
with a complete copy of such notice. If Borrower shall have received written
notice that the Securitization shall have occurred, no consent by Lender
provided for in this Section 9.3(f) shall be given by Lender unless Lender shall
have received a Rating Agency Confirmation.

 

(g) In connection with an Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Lender an Opinion of Counsel from counsel (which counsel may be
in-house counsel for the Counterparty) for the Counterparty upon which Lender
and its successors and assigns may rely (the “Counterparty Opinion”), under New
York law and, if the Counterparty is a non-U.S. entity, the applicable foreign
law, in a form approved by the Lender.

 

9.4 Powers of Borrower Prior to an Event of Default. Subject to the provisions
of Section 9.3(a), provided no Event of Default has occurred and is continuing,
Borrower shall be entitled to exercise all rights, powers and privileges of
Borrower under, and to control the

 

104



--------------------------------------------------------------------------------

prosecution of all claims with respect to, the Interest Rate Cap Agreement and
the other Rate Cap Collateral.

 

9.5 Representations and Warranties. Borrower hereby covenants with, and
represents and warrants to, Lender as follows:

 

(a) The Interest Rate Cap Agreement constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject only to applicable bankruptcy, insolvency and similar laws
generally affecting the enforcement of creditors’ rights and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

(b) The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower has the right to
pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained
and is in full force and effect.

 

(c) The Rate Cap Collateral has been duly and validly pledged hereunder. All
consents and approvals required to be obtained by Borrower for the consummation
of the transactions contemplated by this Agreement have been obtained.

 

(d) Giving effect to the aforesaid grant and assignment to Lender, Lender has,
as of the date of this Agreement, and as to Rate Cap Collateral acquired from
time to time after such date, shall have, a valid, and upon proper filing,
perfected and continuing first priority lien upon and security interest in the
Rate Cap Collateral; provided that no representation or warranty is made with
respect to the perfected status of the security interest of Lender in the
proceeds of Rate Cap Collateral consisting of “cash proceeds” or “non-cash
proceeds” as defined in the UCC except if, and to the extent, the provisions of
Section 9-306 of the UCC shall be complied with.

 

(e) Except for financing statements filed or to be filed in favor of Lender as
secured party, there are no financing statements under the UCC covering any or
all of the Rate Cap Collateral and Borrower shall not, without the prior written
consent of Lender, until payment in full of all of the Obligations, execute and
file in any public office, any enforceable financing statement or statements
covering any or all of the Rate Cap Collateral, except financing statements
filed or to be filed in favor of Lender as secured party.

 

9.6 Payments. If Borrower at any time shall be entitled to receive any payments
with respect to the Interest Rate Cap Agreement, such amounts shall, immediately
upon becoming payable to Borrower, be deposited by Counterparty into the Holding
Account.

 

9.7 Remedies. Subject to the provisions of the Interest Rate Cap Agreement, if
an Event of Default shall occur and then be continuing:

 

(a) Lender, without obligation to resort to any other security, right or remedy
granted under any other agreement or instrument, shall have the right to, in
addition to all rights, powers and remedies of a secured party pursuant to the
UCC, at any time and from time to time, sell, resell, assign and deliver, in its
sole discretion, any or all of the Rate Cap Collateral (in one or

 

105



--------------------------------------------------------------------------------

more parcels and at the same or different times) and all right, title and
interest, claim and demand therein and right of redemption thereof, at public or
private sale, for cash, upon credit or for future delivery, and in connection
therewith Lender may grant options and may impose reasonable conditions such as
requiring any purchaser to represent that any “securities” constituting any part
of the Rate Cap Collateral are being purchased for investment only, Borrower
hereby waiving and releasing any and all equity or right of redemption to the
fullest extent permitted by the UCC or applicable law. If all or any of the Rate
Cap Collateral is sold by Lender upon credit or for future delivery, Lender
shall not be liable for the failure of the purchaser to purchase or pay for the
same and, in the event of any such failure, Lender may resell such Rate Cap
Collateral. It is expressly agreed that Lender may exercise its rights with
respect to less than all of the Rate Cap Collateral, leaving unexercised its
rights with respect to the remainder of the Rate Cap Collateral, provided,
however, that such partial exercise shall in no way restrict or jeopardize
Lender’s right to exercise its rights with respect to all or any other portion
of the Rate Cap Collateral at a later time or times.

 

(b) Lender may exercise, either by itself or by its nominee or designee, in the
name of Borrower, all of Lender’s rights, powers and remedies in respect of the
Rate Cap Collateral, hereunder and under law.

 

(c) Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers Lender and assigns and transfers unto Lender, and
constitutes and appoints Lender its true and lawful attorney-in-fact, and as its
agent, irrevocably, with full power of substitution for Borrower and in the name
of Borrower, (i) to exercise and enforce every right, power, remedy, authority,
option and privilege of Borrower under the Interest Rate Cap Agreement,
including any power to subordinate or modify the Interest Rate Cap Agreement
(but not, unless an Event of Default exists and is continuing, the right to
terminate or cancel the Interest Rate Cap Agreement), or to give any notices, or
to take any action resulting in such subordination, termination, cancellation or
modification and (ii) in order to more fully vest in Lender the rights and
remedies provided for herein, to exercise all of the rights, remedies and powers
granted to Lender in this Agreement, and Borrower further authorizes and
empowers Lender, as Borrower’s attorney-in-fact, and as its agent, irrevocably,
with full power of substitution for Borrower and in the name of Borrower, to
give any authorization, to furnish any information, to make any demands, to
execute any instruments and to take any and all other action on behalf of and in
the name of Borrower which in the opinion of Lender may be necessary or
appropriate to be given, furnished, made, exercised or taken under the Interest
Rate Cap Agreement, in order to comply therewith, to perform the conditions
thereof or to prevent or remedy any default by Borrower thereunder or to enforce
any of the rights of Borrower thereunder. These powers-of-attorney are
irrevocable and coupled with an interest, and any similar or dissimilar powers
heretofore given by Borrower in respect of the Rate Cap Collateral to any other
Person are hereby revoked.

 

(d) Lender may, without notice to, or assent by, Borrower or any other Person
(to the extent permitted by law), but without affecting any of the Obligations,
in the name of Borrower or in the name of Lender, notify the Counterparty, or if
applicable, any other counterparty to the Interest Rate Cap Agreement, to make
payment and performance directly to Lender; extend the time of payment and
performance of, compromise or settle for cash, credit or otherwise, and upon any
terms and conditions, any obligations owing to Borrower, or claims of Borrower,
under

 

106



--------------------------------------------------------------------------------

the Interest Rate Cap Agreement; file any claims, commence, maintain or
discontinue any actions, suits or other proceedings deemed by Lender necessary
or advisable for the purpose of collecting upon or enforcing the Interest Rate
Cap Agreement; and execute any instrument and do all other things deemed
necessary and proper by Lender to protect and preserve and realize upon the Rate
Cap Collateral and the other rights contemplated hereby.

 

(e) Pursuant to the powers-of-attorney provided for above, Lender may take any
action and exercise and execute any instrument which it may deem necessary or
advisable to accomplish the purposes hereof; provided, however, that Lender
shall not be permitted to take any action pursuant to said power-of-attorney
that would conflict with any limitation on Lender’s rights with respect to the
Rate Cap Collateral. Without limiting the generality of the foregoing, Lender,
after the occurrence of an Event of Default, shall have the right and power to
receive, endorse and collect all checks and other orders for the payment of
money made payable to Borrower representing: (i) any payment of obligations owed
pursuant to the Interest Rate Cap Agreement, (ii) interest accruing on any of
the Rate Cap Collateral or (iii) any other payment or distribution payable in
respect of the Rate Cap Collateral or any part thereof, and for and in the name,
place and stead of Borrower, to execute endorsements, assignments or other
instruments of conveyance or transfer in respect of any property which is or may
become a part of the Rate Cap Collateral hereunder.

 

(f) Lender may exercise all of the rights and remedies of a secured party under
the UCC.

 

(g) Without limiting any other provision of this Agreement or any of Borrower’s
rights hereunder, and without waiving or releasing Borrower from any obligation
or default hereunder, Lender shall have the right, but not the obligation, to
perform any act or take any appropriate action, as it, in its reasonable
judgment, may deem necessary to protect the security of this Agreement, to cure
such Event of Default or to cause any term, covenant, condition or obligation
required under this Agreement or the Interest Rate Cap Agreement to be performed
or observed by Borrower to be promptly performed or observed on behalf of
Borrower. All amounts advanced by, or on behalf of, Lender in exercising its
rights under this Section 9.7(g) (including, but not limited to, reasonable
legal expenses and disbursements incurred in connection therewith), together
with interest thereon at the Default Rate from the date of each such advance,
shall be payable by Borrower to Lender upon demand and shall be secured by this
Agreement.

 

9.8 Sales of Rate Cap Collateral. No demand, advertisement or notice, all of
which are, to the fullest extent permitted by law, hereby expressly waived by
Borrower, shall be required in connection with any sale or other disposition of
all or any part of the Rate Cap Collateral following and during the continuance
of an Event of Default, except that Lender shall give Borrower at least thirty
(30) Business Days’ prior written notice of the time and place of any public
sale or of the time when and the place where any private sale or other
disposition is to be made, which notice Borrower hereby agrees is reasonable,
all other demands, advertisements and notices being hereby waived. To the extent
permitted by law, Lender shall not be obligated to make any sale of the Rate Cap
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale may have been given, and Lender may without notice or publication
adjourn any public or private sale, and such sale may, without further notice,
be made at the time and

 

107



--------------------------------------------------------------------------------

place to which the same was so adjourned. Upon each private sale of the Rate Cap
Collateral of a type customarily sold in a recognized market and upon each
public sale, unless prohibited by any applicable statute which cannot be waived,
Lender (or its nominee or designee) may purchase any or all of the Rate Cap
Collateral being sold, free and discharged from any trusts, claims, equity or
right of redemption of Borrower, all of which are hereby waived and released to
the extent permitted by law, and may make payment therefor by credit against any
of the Obligations in lieu of cash or any other obligations. In the case of all
sales of the Rate Cap Collateral, public or private, Borrower shall pay all
reasonable out-of-pocket costs and expenses of every kind for sale or delivery,
including brokers’ and attorneys’ fees and disbursements and any tax imposed
thereon. However, the proceeds of sale of Rate Cap Collateral shall be available
to cover such costs and expenses, and, after deducting such costs and expenses
from the proceeds of sale, Lender shall apply any residue to the payment of the
Obligations in the order of priority as set forth in Section 11 of the Security
Instrument.

 

9.9 Public Sales Not Possible. Borrower acknowledges that the terms of the
Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. As a result, Borrower agrees that private
sales of the Rate Cap Collateral shall not be deemed to have been made in a
commercially unreasonably manner by mere virtue of having been made privately.

 

9.10 Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral by
Lender hereunder (whether by virtue of the power of sale herein granted,
pursuant to judicial process or otherwise), the receipt by Lender or the officer
making the sale or the proceeds of such sale shall be a sufficient discharge to
the purchaser or purchasers of the Rate Cap Collateral so sold, and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to Lender or such officer or be answerable
in any way for the misapplication or non-application thereof.

 

9.11 Replacement Interest Rate Cap Agreement. If, in connection with Borrower’s
exercise of any extension option pursuant to Section 5 of the Notes, Borrower
delivers a Replacement Interest Rate Cap Agreement, all the provisions of this
Article IX applicable to the Interest Rate Cap Agreement delivered on the
Closing Date shall be applicable to the Replacement Interest Rate Cap Agreement.

 

  X. MAINTENANCE OF PROPERTY; ALTERATIONS

 

10.1 Maintenance of Property. Borrower shall keep and maintain, or cause to be
kept and maintained, the Property and every part thereof in good condition and
repair, subject to ordinary wear and tear, and, subject to Excusable Delays and
the provisions of this Agreement with respect to damage or destruction caused by
casualty events or Takings, shall not permit or commit any waste of any portion
of the Property in any material respect. Borrower shall not remove or demolish
any Improvement on the Property except as the same may be necessary in
connection with an Alteration or a restoration in connection with a Taking or
casualty, or as otherwise permitted herein, in each case in accordance with the
terms and conditions hereof.

 

10.2 Conditions to Alteration. Provided that no Event of Default shall have
occurred and be continuing hereunder, Borrower shall have the right, without
Lender’s consent, to

 

108



--------------------------------------------------------------------------------

undertake any alteration, improvement, demolition or removal of the Property or
any portion thereof (any such alteration, improvement, demolition or removal, an
“Alteration”) so long as (i) Borrower provides Lender with prior written notice
of any Material Alteration, and (ii) such Alteration is undertaken in accordance
with the applicable provisions of this Agreement and the other Loan Documents,
is not prohibited by any relevant Operating Agreements and shall not, upon
completion (giving credit to rent and other charges attributable to Subleases
executed upon such completion), have a Material Adverse Effect on the value, use
or operation of the Property taken as a whole or otherwise. Any Material
Alteration shall be conducted under the supervision of an Architect and, in
connection with any Material Alteration, Borrower shall deliver to Lender, for
information purposes only and not for approval by Lender, detailed plans and
specifications prepared or approved by such Architect, and cost estimates
therefor as set forth in an Officer’s Certificate. Such plans and specifications
may be revised at any time and from time to time by such Architect provided that
material revisions of such plans and specifications are filed with Lender, for
information purposes only. All work done in connection with any Alteration shall
be performed with due diligence in a good and workmanlike manner, all materials
used in connection with any Alteration shall not be less than the standard of
quality of the materials currently used at the Property and all materials used
shall be in accordance with all applicable material Legal Requirements and
Insurance Requirements.

 

10.3 Costs of Alteration. Notwithstanding anything to the contrary contained in
this Article X, no Material Alteration or Alteration which when aggregated with
all other Alterations (other than Material Alterations) then being undertaken by
Borrower (exclusive of Alterations being directly paid for by Master Lessee or
Tenants at the Property) exceeds the Threshold Amount, shall be performed by or
on behalf of Borrower unless Borrower shall have delivered to Lender Cash and
Cash Equivalents and/or a Letter of Credit as security in an amount not less
than the estimated cost of the Material Alteration or the Alterations minus the
Threshold Amount (as set forth in the Architect’s written estimate referred to
above). Borrower shall deliver to Lender any security deposited by the Master
Lessee for any Alteration under the Master Lease. In addition to payment or
reimbursement from time to time of Borrower’s expenses incurred in connection
with any Material Alteration or any such Alteration, the amount of such security
shall be reduced on any given date to the Architect’s written estimate of the
cost to complete the Material Alteration or the Alterations (including any
retainages), free and clear of Liens, other than Permitted Encumbrances. Costs
which are subject to retainage (which in no event shall be less than 5% in the
aggregate with respect to each trade contract) shall be treated as due and
payable and unpaid from the date they would be due and payable but for their
characterization as subject to retainage. In the event that any Material
Alteration or Alteration shall be made in conjunction with any restoration with
respect to which Borrower shall be entitled to withdraw Proceeds pursuant to
Section 6.2, the amount of the Cash and Cash Equivalents and/or Letter of Credit
to be furnished pursuant hereto need not exceed the aggregate cost of such
restoration and such Material Alteration or Alteration (as estimated by the
Architect), less the sum of the amount of any Proceeds which Borrower may be
entitled to withdraw pursuant to Section 6.2 and which are held by Lender in
accordance with Section 6.2. Payment or reimbursement of Borrower’s expenses
incurred with respect to any Material Alteration or any such Alteration shall be
accomplished upon the terms and conditions specified in Section 6.2.

 

At any time after substantial completion of any Material Alteration or any such
Alteration in respect of which Cash and Cash Equivalents and/or a Letter of
Credit is deposited

 

109



--------------------------------------------------------------------------------

pursuant hereto, the whole balance of any Cash and Cash Equivalents so deposited
by Borrower with Lender and then remaining on deposit (together with earnings
thereon), as well as all retainages, may be withdrawn by Borrower and shall be
paid by Lender to Borrower, and any other Cash and Cash Equivalents and/or a
Letter of Credit so deposited or delivered shall, to the extent it has not been
called upon, reduced or theretofore released, be released to Borrower, within
ten (10) days after receipt by Lender of an application for such withdrawal
and/or release together with an Officer’s Certificate, and signed also (as to
the following clause (a)) by the Architect, setting forth in substance as
follows:

 

(a) that the Material Alteration or Alteration in respect of which such Cash and
Cash Equivalents and/or a Letter of Credit was deposited has been substantially
completed in all material respects substantially in accordance with any plans
and specifications therefor previously filed with Lender under Section 10.2 and
that, if applicable, a certificate of occupancy has been issued with respect to
such Material Alteration or Alteration by the relevant Governmental
Authority(ies) or, if not applicable, that a certificate of occupancy is not
required; and

 

(b) that to the knowledge of the certifying Person all amounts which Borrower is
or may become liable to pay in respect of such Material Alteration or Alteration
through the date of the certification have been paid in full or adequately
provided for or are being contested in accordance with Section 7.3 and that,
except to the extent of such contests, lien waivers have been obtained from the
general contractor and major subcontractors performing such Material Alterations
or Alterations (or such waivers are not customary and reasonably obtainable by
prudent owners in the area where the Property is located).

 

  XI. BOOKS AND RECORDS, FINANCIAL STATEMENTS, REPORTS AND OTHER INFORMATION

 

11.1 Books and Records. Borrower shall keep and maintain on a fiscal year basis
proper books and records separate from any other Person, in which accurate and
complete entries shall be made of all dealings or transactions of or in relation
to the Notes, the Property and the business and affairs of Borrower relating to
the Property which shall reflect all items of income and expense in connection
with the operation of the Property and in connection with any services,
equipment or furnishings provided in connection with the operation of the
Property, in accordance with GAAP. Subject to Section 11.2.9, Lender and its
authorized representatives shall have the right at reasonable times and upon
reasonable notice to examine the books and records of Borrower relating to the
operation of the Property and to make such copies or extracts thereof as Lender
may reasonably require.

 

11.2 Financial Statements.

 

11.2.1 Monthly Reports. Commencing in January 2006 (or, in the case of sales
reports, commencing October 2005), not later than thirty (30) days following the
end of each calendar month, Borrower shall cause Master Lessee, pursuant to the
Master Lease, to deliver to Lender monthly sales reports in respect of the
Property for such month, for the corresponding month of the previous Fiscal Year
and for the year to date, and financial statements, internally prepared on an
accrual basis for such month, reporting Portfolio Four-Wall EBITDAR as of the
end of such

 

110



--------------------------------------------------------------------------------

month, for the corresponding month of the previous Fiscal Year and for the year
to date, and a comparison of the year to date results with (i) the results for
the same period of the previous year, (ii) the results that had been projected
by Borrower and Master Lessee for such period and (iii) the Annual Budget for
such period and the Fiscal Year, and a calculation of the DSCR, LTV Ratio,
Master Lease Variable Additional Rent and Master Lease Recurrent Additional Rent
for such period. Such statements for each month shall be accompanied by an
Officer’s Certificate (or in the case of the sales reports a Master Lessee
Officer’s Certificate) certifying to the best of the signer’s knowledge, (A)
that such statements fairly represent the financial condition and results of
operations of Borrower or Master Lessee, as applicable (B) that as of the date
of such Officer’s Certificate, no Event of Default exists under this Agreement,
the Notes or any other Loan Document or, if so, specifying the nature and status
of each such Event of Default and the action then being taken by Borrower or
proposed to be taken to remedy such Event of Default, (C) that as of the date of
each Officer’s Certificate, no litigation exists involving Borrower, Master
Lessee or the Property in which the amount involved is $2,000,000 (in the
aggregate) or more or in which all or substantially all of the potential
liability is not covered by insurance, or, if so, specifying such litigation and
the actions being taking in relation thereto and (D) the amount by which actual
operating expenses were greater than or less than the operating expenses
anticipated in the applicable Annual Budget. Such financial statements shall
contain such other information as shall be reasonably requested by Lender for
purposes of calculations to be made by Lender pursuant to the terms hereof.
Notwithstanding the foregoing, Borrower shall deliver promptly to Lender reports
detailing any non recurring charges of Borrower or Master Lessee including,
among other things, any charges assessed under any Operation Agreement. Subject
to Section 11.2.9(b), sales reports and Portfolio Four-Wall EBITDAR, shall each
be prepared on an aggregate basis for all of the Individual Properties.

 

11.2.2 Quarterly Reports. Commencing not later than forty-five (45) days
following the end of each Fiscal Quarter (commencing with the Fiscal Quarter
ending in January 2006), Borrower shall cause Master Lessee, pursuant to the
Master Lease, to deliver to Lender quarterly sales reports in respect of the
Property and unaudited financial statements, internally prepared on an accrual
basis, reporting Portfolio Four-Wall EBITDAR as of the end of such Fiscal
Quarter and for the corresponding Fiscal Quarter of the previous year, including
a statement of net income (in respect of the Property) for the year to date and
a statement of revenues and expenses for such Fiscal Quarter, and a comparison
of the year to date results with (i) the results for the same period of the
previous year, (ii) the results that had been projected by Borrower and Master
Lessee for such period and (iii) the Annual Budget for such period and the
Fiscal Year, and a calculation of the DSCR, LTV Ratio, Master Lease Variable
Additional Rent and Master Lease Recurrent Additional Rent for such period. Such
statements for each Fiscal Quarter shall be accompanied by an Officer’s
Certificate (or in the case of the sales reports a Master Lessee Officer’s
Certificate) certifying to the best of the signer’s knowledge, (A) that such
statements fairly represent the financial condition and results of operations of
Borrower and Master Lessee, (B) that as of the date of such Officer’s
Certificate, no Event of Default exists under this Agreement, the Notes or any
other Loan Document or, if so, specifying the nature and status of each such
Event of Default and the action then being taken by Borrower or proposed to be
taken to remedy such Event of Default, (C) that as of the date of each Officer’s
Certificate, no litigation exists involving Borrower, Master Lessee or the
Property in which the amount involved is $2,000,000 (in the aggregate) or more
or in which all or substantially all of the potential liability is not covered
by insurance, or, if so, specifying such litigation and the actions being taking
in

 

111



--------------------------------------------------------------------------------

relation thereto and (D) the amount by which actual operating expenses were
greater than or less than the operating expenses anticipated in the applicable
Annual Budget. Such financial statements shall contain such other information as
shall be reasonably requested by Lender for purposes of calculations to be made
by Lender pursuant to the terms hereof.

 

11.2.3 Annual Reports. Concurrently with the public filings of any financial
statements of Borrower and in any event not later than one-hundred twenty (120)
days after the end of each Fiscal Year of Borrower’s operations (commencing with
the Fiscal Year ending in January 2006), Borrower shall deliver and shall cause
Master Lessee, pursuant to the Master Lease, to deliver to Lender annual sales
reports in respect of the Property, audited financial statements for Borrower
and audited financial statements for Master Lessee certified by an Independent
Accountant in accordance with GAAP which shall contain unaudited schedules as
follows: a statement of Borrower’s net income for the Fiscal Year and for the
fourth Fiscal Quarter thereof and a statement of Borrower’s revenues and
expenses for such year, and stating in comparative form the figures for the
previous fiscal year, and a calculation of the DSCR, LTV Ratio, Master Lease
Variable Additional Rent and Master Lease Recurrent Additional Rent for such
period and copies of all federal income tax returns to be filed. Such annual
financial statements shall also be accompanied by an Officer’s Certificate (or
in the case of the sales reports a Master Lessee Officer’s Certificate) in the
form required pursuant to Section 11.2.1.

 

11.2.4 Disclosure Restrictions. Notwithstanding anything to the contrary
contained in this Article XI, unless such information is otherwise disclosed
publicly by Borrower, Borrower shall not be required to deliver financial
information hereunder to Lender to the limited extent and only during any such
period that any applicable federal or state securities laws or regulations
promulgated thereunder (a) expressly prohibit such delivery or (b) permit such
delivery to be made to Lender only when also disclosed publicly.

 

11.2.5 Capital Expenditures Summaries. Borrower shall, or shall cause Master
Lessee to, within ninety (90) days after the end of each calendar year during
the term of the Notes, deliver to Lender an annual summary of any and all
capital expenditures made at the Property during the prior twelve (12) month
period.

 

11.2.6 Master Lease. Without duplication of any other provision of this
Agreement or any other Loan Documents, Borrower shall deliver to Lender, within
ten (10) Business Days of the receipt thereof by Borrower, a copy of all reports
prepared by Master Lessee pursuant to the Master Lease, including, without
limitation, the Annual Budget and any inspection reports.

 

11.2.7 Annual Budget; Operating Agreement Annual Budgets.

 

(a) Borrower shall or shall cause Master Lessee to deliver to Lender the Annual
Budget for Lender’s review, but not approval, not more than ninety (90) days
after the end of each Fiscal Year. Any proposed modifications to such Annual
Budget shall be delivered to Lender for its review, but not approval.

 

(b) Borrower shall or shall cause Master Lessee to deliver to Lender the annual
budget and any modifications thereto under any Operating Agreement for Lender’s
review, but not approval, prior to Borrower’s or Master Lessee’s approval of any
such annual budget or

 

112



--------------------------------------------------------------------------------

modification. Notwithstanding the foregoing, upon the occurrence and during the
continuation of an Event of Default and if there is a Master Lease Tenant
Default, Lender shall have the right to exercise any right of approval that
Borrower may have to approve the annual budgets and any amendments thereto under
any Operating Agreements subject to any constraints in the Operating Agreement
in question, in its sole and absolute discretion.

 

11.2.8 Other Information. Borrower shall, promptly after written request by
Lender or, if a Securitization shall have occurred, the Rating Agencies, furnish
or cause to be furnished to Lender, in such manner and in such detail as may be
reasonably requested by Lender, such reasonable additional information as may be
reasonably requested with respect to the Property, Borrower, Master Lessee or
Guarantor.

 

11.2.9 Proprietary Information.

 

(a) The Lender shall keep confidential all sales reports and any other
proprietary information delivered to Lender pursuant to this Agreement,
(provided any such other proprietary information is clearly marked by Borrower
as confidential) (collectively, “Proprietary Information”), including
specifically, but not limited to, any financial information provided pursuant to
this Article XI and any information provided in connection with a securitization
pursuant to Article XIV. Notwithstanding the foregoing, Lender shall be
permitted to freely deliver Proprietary Information to Rating Agencies, Servicer
and securitization trustees, to prospective participants and purchasers of the
Loan and interests therein and to prospective holders of securities backed by
the Loan, and to its and their respective agents and representatives provided
that Lender shall inform such parties of the confidential nature of such
information.

 

(b) Notwithstanding anything to the contrary contained herein, Borrower shall
not identify any specific property to which any Proprietary Information relates
(“Asset-Specific Proprietary Information”) (and shall not be required to permit
inspection of property-specific information contained in its books and records)
unless requested by holders or prospective holders of (a) the Mezzanine Loan or
any interest therein or (b) the unrated or lower-rated securities backed by the
Loan (collectively, “Requesting Parties”). Lender shall be permitted to deliver
Asset-Specific Proprietary Information to Requesting Parties that request such
information (and such Requesting Parties shall be permitted to inspect
property-specific information contained in Borrower’s books and records),
provided that each such Person (i) executes a commercially reasonable
confidentiality agreement with respect to such information for the benefit of
Borrower and Master Lessee and (ii) is not a business competitor of Borrower,
Master Lessee or any Sponsor.

 

  XII. ENVIRONMENTAL MATTERS

 

12.1 Representations. Borrower hereby represents and warrants that except as set
forth in the environmental reports and studies delivered to Lender (the
“Environmental Reports”), (i) Borrower has not engaged in or knowingly permitted
any operations or activities upon, or any use or occupancy of the Property, or
any portion thereof, for the purpose of or in any way involving the handling,
manufacture, treatment, storage, use, generation, release, discharge, refining,
dumping or disposal of any Hazardous Materials on, under, in or about the
Property, or

 

113



--------------------------------------------------------------------------------

transported any Hazardous Materials to, from or across the Property, except in
all cases in material compliance with Environmental Laws and only in the course
of legitimate business operations at the Property; (ii) to Borrower’s knowledge,
no tenant, occupant or user of the Property, or any other Person, has engaged in
or permitted any operations or activities upon, or any use or occupancy of the
Property, or any portion thereof, for the purpose of or in any material way
involving the handling, manufacture, treatment, storage, use, generation,
release, discharge, refining, dumping or disposal of any Hazardous Materials on,
in or about the Property, or transported any Hazardous Materials to, from or
across the Property, except in all cases in material compliance with
Environmental Laws and only in the course of legitimate business operations at
the Property; (iii) no Hazardous Materials are presently constructed, deposited,
stored, or otherwise located on, under, in or about the Property except in
material compliance with Environmental Laws; (iv) to Borrower’s knowledge, no
Hazardous Materials have migrated from the Property upon or beneath other
properties which would reasonably be expected to result in material liability
for Borrower; and (v) to Borrower’s knowledge, no Hazardous Materials have
migrated or threaten to migrate from other properties upon, about or beneath the
Property which would reasonably be expected to result in material liability for
Borrower.

 

12.2 Covenants.

 

12.2.1 Compliance with Environmental Laws. Subject to Borrower’s right to
contest under Section 7.3, Borrower covenants and agrees with Lender that it
shall comply with all Environmental Laws. If at any time during the continuance
of the Lien of the Security Instrument, a Governmental Authority having
jurisdiction over the Property requires remedial action to correct the presence
of Hazardous Materials in, around, or under the Property (an “Environmental
Event”), Borrower shall deliver prompt notice of the occurrence of such
Environmental Event to Lender. Within thirty (30) days after Borrower has
knowledge of the occurrence of an Environmental Event, Borrower shall deliver to
Lender an Officer’s Certificate (an “Environmental Certificate”) explaining the
Environmental Event in reasonable detail and setting forth the proposed remedial
action, if any. Borrower shall promptly provide Lender with copies of all
notices which allege or identify any actual or potential violation or
noncompliance received by or prepared by or for Borrower in connection with any
Environmental Law. For purposes of this paragraph, the term “notice” shall mean
any summons, citation, directive, order, claim, pleading, letter, application,
filing, report, findings, declarations or other materials pertinent to
compliance of the Property and Borrower with such Environmental Laws. If the
Security Instrument is foreclosed, Borrower shall deliver the Property in
compliance with all applicable Environmental Laws.

 

12.3 Environmental Reports. Upon the occurrence and during the continuance of an
Environmental Event with respect to the Property or any Event of Default, Lender
shall have the right to have its consultants perform an environmental audit of
the Property. Such audit shall be conducted by an environmental consultant
chosen by Lender and may include a visual survey, a record review, an area
reconnaissance assessing the presence of hazardous or toxic waste or substances,
PCBs or storage tanks at the Property, an asbestos survey of the Property, which
may include random sampling of the Improvements and air quality testing, and
such further site assessments as Lender may reasonably require due to the
results obtained from the foregoing. Borrower grants Lender, its agents,
consultants and contractors the right to enter the Property as reasonable or
appropriate for the circumstances for the purposes of performing such studies
and

 

114



--------------------------------------------------------------------------------

the reasonable cost of such studies shall be due and payable by Borrower to
Lender upon demand and shall be secured by the Lien of the Security Instrument.
Lender shall not unreasonably interfere with, and Lender shall direct the
environmental consultant to use its commercially reasonable efforts not to
hinder, Borrower’s, Master Lessee’s or any Tenant’s, other occupant’s operations
upon the Property when conducting such audit, sampling or inspections. By
undertaking any of the measures identified in and pursuant to this Section 12.3,
Lender shall not be deemed to be exercising any control over the operations of
Borrower or the handling of any environmental matter or hazardous wastes or
substances of Borrower for purposes of incurring or being subject to liability
therefor.

 

12.4 Environmental Indemnification. Borrower shall protect, indemnify, save,
defend, and hold harmless the Indemnified Parties from and against any and all
liability, loss, damage, actions, causes of action, costs or out-of-pocket
expenses whatsoever (including reasonable attorneys’ fees and expenses) and any
and all claims, suits and judgments which any Indemnified Party may suffer, as a
result of or with respect to: (a) any Environmental Claim relating to or arising
from the Property; (b) the violation of any Environmental Law in connection with
the Property; (c) any release, spill, or the presence of any Hazardous Materials
affecting the Property; and (d) the presence at, in, on or under, or the
release, escape, seepage, leakage, discharge or migration at or from, the
Property of any Hazardous Materials, whether or not such condition was known or
unknown to Borrower; provided that, in each case, Borrower shall be relieved of
its obligation under this subsection if any of the matters referred to in
clauses (a) through (d) above did not occur (but need not have been discovered)
prior to (1) the foreclosure of the Security Instrument, (2) the delivery by
Borrower to Lender or its designee of a deed-in-lieu of foreclosure with respect
to the Property, or (3) Lender’s or its designee’s taking possession and control
of the Property after the occurrence of an Event of Default hereunder. If any
such action or other proceeding shall be brought against Lender, upon written
notice from Borrower to Lender (given reasonably promptly following Lender’s
notice to Borrower of such action or proceeding), Borrower shall be entitled to
assume the defense thereof, at Borrower’s expense, with counsel reasonably
acceptable to Lender; provided, however, Lender may, at its own expense, retain
separate counsel to participate in such defense, but such participation shall
not be deemed to give Lender a right to control such defense, which right
Borrower expressly retains. Notwithstanding the foregoing, each Indemnified
Party shall have the right to employ separate counsel at Borrower’s expense if,
in the reasonable opinion of legal counsel, a conflict or potential conflict
exists between the Indemnified Party and Borrower that would make such separate
representation advisable. Borrower shall have no obligation to indemnify an
Indemnified Party for damage or loss resulting from any Indemnified Party’s
gross negligence or willful misconduct.

 

12.5 Recourse Nature of Certain Indemnifications. Notwithstanding anything to
the contrary provided in this Agreement or in any other Loan Document, the
indemnification provided in Section 12.4 shall be fully recourse to Borrower and
shall be independent of, and shall survive, the discharge of the Indebtedness,
the release of the Lien created by the Security Instrument, and/or the
conveyance of title to the Property to Lender or any purchaser or designee in
connection with a foreclosure of the Security Instrument or conveyance in lieu
of foreclosure.

 

115



--------------------------------------------------------------------------------

  XIII. THE OPERATING AGREEMENTS

 

13.1 Operating Agreement Representations, Warranties. Borrower hereby represents
and warrants as follows:

 

(a) the Operating Agreements to which Borrower or an Affiliate is a party or is
bound are in full force and effect, and have not been amended, restated,
modified, supplemented, replaced or assigned except as indicated on the
applicable schedule attached hereto or the Security Instrument and Borrower has
not waived, canceled or surrendered any of its rights thereunder;

 

(b) none of the Contemplated Transactions in any case: (1) requires the consent
or approval of or notice to any party to any Operating Agreement, other than
consents obtained prior to the date hereof and notices delivered prior to or on
the date hereof or (2) will constitute a default under any Operating Agreement
that would have a Material Adverse Effect;

 

(c) none of the Operating Agreements requires the continued use of any
Individual Property (i) under any designated trade name or (ii) for any single
designated required use (other than use categories such as retail uses
consistent with a shopping center or similarly broad categories that would not
have a Material Adverse Effect);

 

(d) all sums, charges, fees, costs, expenses, rent, additional rent, common
charges, common area maintenance charges and other charges or assessments
reserved in or payable under the Operating Agreements, including without
limitation, all sums, charges, fees, assessments, costs, and expenses in
connection with any taxes, site preparation and construction, non-shareholder
contributions, and common area and other property management activities, are not
more than sixty (60) days overdue (except for any of the same which are being
contested in accordance with Section 7.3), are current, and no Lien (other than
the Existing Matters of Record) with respect thereto has attached on any
Individual Property (or threat thereof been made in writing) for failure to pay
any of the foregoing;

 

(e) Borrower has not delivered or received any notices of default under any of
the Operating Agreements and is not in default under any material terms of any
of the Operating Agreements, except as to the extent that such default would not
reasonably be expected to result in a Material Adverse Effect;

 

(f) To the best Borrower’s knowledge, no Fee Owner or other party to any
Operating Agreement is in default under any of the terms of any of the Operating
Agreements and there are no circumstances which, with the passage of time or the
giving of notice, or both, would constitute a default under any terms of any of
the Operating Agreements by any such Fee Owner or other party that would have a
Material Adverse Effect;

 

(g) Borrower has delivered to Lender a true, accurate and complete copy of each
of the Operating Agreements, except in the case of the REAs and the Material
Subleases to the extent it would not be expected to result in a Material Adverse
Effect;

 

(h) All construction obligations of Borrower under all Operating Agreements have
been satisfied in all material respects; and

 

116



--------------------------------------------------------------------------------

(i) To Borrower’s knowledge, all easements granted pursuant to any Operating
Agreement which were to have survived the site preparation and completion of
construction, remain in full force and effect and have not been released,
terminated, extinguished or discharged by agreement or otherwise, except to the
extent it would not be expected to result in a Material Adverse Effect.

 

13.2 Cure by Lender. In the event of a default by Borrower in the performance of
any of its obligations under any Operating Agreement beyond any applicable
notice and cure periods therein, including, without limitation, any default in
the payment of any sums payable thereunder, then, in each and every such case,
Lender may, at its option, cause the default or defaults to be remedied and
otherwise exercise any and all rights of Borrower thereunder in the name of and
on behalf of Borrower. Borrower shall, on demand, reimburse Lender for all
advances made and reasonable out-of-pocket expenses incurred by Lender in curing
any such default (including, without limitation, reasonable attorneys’ fees and
disbursements), together with interest thereon computed at the Default Rate from
the tenth (10th) day after that such advance is made to and including the date
the same is paid to Lender.

 

13.3 Option to Renew or Extend the Ground Lease. Borrower shall give Lender
written notice of its intention to exercise each and every option, if any, to
renew or extend the term of the Ground Lease, at least thirty (30) days prior to
the expiration of the time to exercise such option under the terms thereof. If
required by Lender, Borrower shall duly exercise any renewal or extension option
with respect to any of the Ground Lease if Lender reasonably determines that the
exercise of such option is necessary to protect Lender’s security for the Loan.
If Borrower intends to renew or extend the term of the Ground Lease, it shall
deliver to Lender, with the notice of such decision, a copy of the notice of
renewal or extension delivered to Fee Owner, together with the terms and
conditions of such renewal or extension. If Borrower does not renew or extend
the term of the Ground Lease, Lender may, at its option if Lender reasonably
determines that the exercise of such option is necessary to protect Lender’s
security for the Loan, exercise the option to renew or extend in the name of and
on behalf of Borrower. Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to execute and deliver, for and in
the name of Borrower, all instruments and agreements necessary under the Ground
Lease or otherwise to cause any renewal or extension of the Ground Lease in
accordance with this Section 13.3.

 

13.4 Operating Agreement Covenants.

 

13.4.1 Waiver of Interest In New Ground Lease or REAs. In the event any of the
Ground Leases or REAs shall be terminated by reason of a default thereunder by
Borrower and Lender shall require that the related Fee Owner enter into a new
ground lease or the related parties to the REAs grant new easement rights and
interests, Borrower hereby waives any right, title and interest in and to such
new ground lease or the leasehold estate created thereby and/or the new easement
rights, as applicable, waiving all rights of redemption now or hereafter
operable under any law.

 

13.4.2 No Election to Terminate. Borrower shall not elect to treat any of the
Operating Agreements as terminated, canceled or surrendered pursuant to the
applicable provisions of the Bankruptcy Code (including, without limitation,
Section 365(h)(1) thereof) without Lender’s

 

117



--------------------------------------------------------------------------------

prior written consent in the event a bankruptcy of a Fee Owner or any other
party to an Operating Agreement. In addition, to the extent not prohibited by
applicable law, Borrower shall, in the event of a bankruptcy of Fee Owner or any
other party to an Operating Agreement, reaffirm and ratify the legality,
validity, binding effect and enforceability of such Operating Agreement and
shall remain in possession of the Property, the Leasehold Estate and the other
rights granted pursuant to the Operating Agreements, notwithstanding any
rejection thereof by Fee Owner, any other party to any Operating Agreement, or
any trustee, custodian or receiver.

 

13.4.3 Notice Prior to Rejection. Borrower shall give Lender not less than
thirty (30) days prior written notice of the date on which Borrower shall apply
to any court or other governmental authority for authority and permission to
reject an Operating Agreement in the event that there shall be filed by or
against Borrower any petition, action or proceeding under the Bankruptcy Code or
under any other similar federal or state law now or hereafter in effect and if
Borrower determines to reject an Operating Agreement. Lender shall have the
right, but not the obligation, to serve upon Borrower within such thirty (30)
day period a notice stating that (i) Lender demands that Borrower assume and
assign such Operating Agreement to Lender subject to and in accordance with the
Bankruptcy Code, and (ii) Lender covenants to cure or provide reasonably
adequate assurance thereof with respect to all defaults reasonably susceptible
of being cured by Lender and of future performance under such Operating
Agreement. If Lender serves upon Borrower the notice described above, Borrower
shall not seek to reject such Operating Agreement and shall comply with the
demand provided for clause (i) above within fifteen (15) days after the notice
shall have been given by Lender.

 

13.4.4 Lender Right to Perform. During the continuance of an Event of Default,
Lender shall have the right, but not the obligation, (i) to perform and comply
with all obligations of Borrower under the Operating Agreements without relying
on any grace period provided therein, (ii) to do and take, without any
obligation to do so, such actions as Lender deems necessary or desirable to
prevent or cure any default by Borrower under the Operating Agreements,
including, without limitation, any act, deed, matter or thing whatsoever that
Borrower may do in order to cure a default under the Operating Agreements and
(iii) subject to the terms of the Operating Agreement, to enter in and upon the
Property or any part thereof to such extent and as often as Lender deems
necessary or desirable in order to prevent or cure any default of Borrower under
the Operating Agreements. Borrower shall, within five (5) Business Days after
written request is made therefor by Lender, execute and deliver to Lender or to
any party designated by Lender, such further instruments, agreements, powers,
assignments, conveyances or the like as may be reasonably necessary to complete
or perfect the interest, rights or powers of Lender pursuant to this Section or
as may otherwise be required by Lender.

 

13.4.5 Lender Attorney in Fact. In the event of any arbitration under or
pursuant to any Operating Agreement in which Lender elects to participate,
Borrower hereby irrevocably appoints Lender as its true and lawful
attorney-in-fact (which appointment shall be deemed coupled with an interest) to
exercise, during the continuance of an Event of Default, all right, title and
interest of Borrower in connection with such arbitration, including, without
limitation, the right to appoint arbitrators and to conduct arbitration
proceedings on behalf of Borrower and Lender. All reasonable out-of-pocket costs
and expenses incurred by Lender in connection with such arbitration and the
settlement thereof shall be borne solely by Borrower, including, without

 

118



--------------------------------------------------------------------------------

limitation, reasonable attorneys’ fees and disbursements. Nothing contained in
this Section shall obligate Lender to participate in any such arbitration.

 

13.4.6 Payment of Sums Due Under Operating Agreements. Subject to Section 7.3,
Borrower shall pay all rent, additional rent, common charges, common area
maintenance charges and other charges or assessments reserved in or payable
under the Operating Agreements on or prior to the due date thereof.

 

13.4.7 Performance of Covenants. Borrower shall promptly perform and observe in
all material respects all of the terms, covenants and conditions required to be
performed and observed by Borrower under the Operating Agreements, the breach of
which could permit any party to an Operating Agreement validly to terminate such
Operating Agreement (including, without limitation, all payment obligations)
except in the case of a Material Sublease or REA where such termination would
not have a Material Adverse Effect, shall do all things commercially reasonable
to preserve and to keep unimpaired its rights under the Operating Agreements,
shall not waive, excuse or discharge any of the material obligations of Fee
Owner or any other party to the Operating Agreements without Lender’s prior
written consent in each instance, and shall diligently and continuously enforce
the material obligations of the Fee Owner and the other parties to the Operating
Agreements except in any such case where same would not have a Material Adverse
Event.

 

13.4.8 Reserved.

 

13.4.9 No Modification or Termination. (a) Borrower shall not, except with the
prior written consent of Lender, not to be unreasonably withheld, (i) institute
any action or proceeding for partition of any Individual Property or any common
areas under any REA or the Common Elements or any Condominium Units under any
Condominium Documents, (ii) materially modify or amend or vote for or consent to
any material modification of or amendment to any Operating Agreement except in
the case of an amendment or modification to an REA where the same would not have
a Material Adverse Effect, or, (iii) in the event of damage to or destruction of
a Condominium Property, the Common Elements, or any of the Condominium Units,
vote in opposition to a motion to repair, restore or rebuild the same unless and
for so long as such Individual Property is the subject of a valid Property
Release Notice which results in the release of such Individual Property.

 

(b) Borrower shall not vote for, agree to or acquiesce in any cancellation,
termination or surrender of any Operating Agreement without the prior written
consent of Lender except in the case of an REA to the extent it would not be
expected to result in a Material Adverse Effect. Any agreement to which Borrower
of its Affiliates is a party whereby any of the Operating Agreements is
terminated or the Property is withdrawn therefrom in violation of the
immediately preceding sentence shall constitute a Transfer prohibited under this
Agreement.

 

13.4.10 Notices of Default. Borrower shall deliver to Lender copies of any
written notice of default by any party under the Operating Agreements, or of any
written notice from Fee Owner or any other party to any of the Operating
Agreements of its intention to terminate such Operating Agreement or to re-enter
and take possession of any portion of the Property, immediately upon delivery or
receipt of such notice, as the case may be.

 

119



--------------------------------------------------------------------------------

13.4.11 Delivery of Information. Borrower shall promptly furnish to Lender
copies of such information and evidence as Lender may reasonably request
concerning Borrower’s due observance, performance and compliance with the terms,
covenants and conditions of the Operating Agreements.

 

13.4.12 No Subordination. Borrower shall not consent to the subordination of the
Operating Agreements to any mortgage or other lease of the fee interest in any
portion of the Property unless it receives a recognition and non-disturbance
agreement.

 

13.4.13 Further Assurances. Borrower, at its sole cost and expense, shall
execute and deliver to Lender, within five (5) Business Days after request, such
documents, instruments or agreements as may be reasonably required to permit
Lender to cure any default under the Operating Agreements.

 

13.4.14 Estoppel Certificates. In addition to and without limitation of any
obligations of Borrower under Section 2.3.9 and under any post-closing side
letter delivered on the Closing Date, Borrower shall use commercially reasonable
efforts to obtain and deliver to Lender within thirty (30) days after written
demand by Lender, an estoppel certificate in the applicable form attached hereto
from each Fee Owner and other parties to the Operating Agreements designated by
Lender setting forth (i) the name of the parties thereunder, (ii) that the
Operating Agreement is in full force and effect and has not been modified or, if
it has been modified, the date of each modification (together with copies of
each such modification), (iii) the date to which all rent, additional rent,
common charges, common area maintenance charges and other charges or assessments
reserved in or payable under the Operating Agreements have been paid thereunder,
(iv) whether there are any alleged defaults of the lessee under the Operating
Agreements and, if there are, setting forth the nature thereof in reasonable
detail and (v) if any party under the Operating Agreements shall be in default,
the default, provided, that unless an Event of Default exists, Lender shall not
request an REA estoppel certificate prior to the first (1st) anniversary of the
Loan Closing and thereafter not more than once in any twelve (12) month period.

 

13.4.15 Common Area/Common Elements Insurance. Borrower shall use commercially
reasonable efforts to cause the parties to the Operating Agreements to maintain
the insurance required to be maintained by such parties thereunder and to
deliver any insurance proceeds payable to Borrower under such Operating
Agreements to be delivered to Lender. Without limitation of Borrower’s
obligations under Section 6.1, in the event any party to any Operating Agreement
fails to maintain any insurance coverage required in any Operating Agreement and
the failure would reasonably be expected to have a Material Adverse Effect,
Borrower shall obtain such insurance coverage to satisfy such requirement.

 

13.4.16 Reserved.

 

13.5 Lender Right to Participate. Lender shall have the right, but not the
obligation, to proceed in respect of any claim, suit, action or proceeding
relating to the rejection of the Operating Agreements by Fee Owner as a result
of a bankruptcy of Fee Owner or any other party to any Operating Agreement,
including, without limitation, the right to file and prosecute any and all
proofs of claims, complaints, notices and other documents in any case in respect
of Fee

 

120



--------------------------------------------------------------------------------

Owner or any other party to any Operating Agreement under and pursuant to the
Bankruptcy Code.

 

13.6 No Liability. Lender shall have no liability or obligation under the
Operating Agreements by reason of its acceptance of the Security Instrument,
this Agreement and the other Loan Documents. Lender shall be liable for the
obligations of the lessee arising under the Operating Agreements for only that
period of time during which Lender is in possession of the portion of the
Property covered by said Operating Agreement or has acquired, by foreclosure or
otherwise, and is holding all of Borrower’s right, title and interest therein.

 

  XIV.  SECURITIZATION AND PARTICIPATION

 

14.1 Sale of Notes and Securitization. At the request of Lender and, to the
extent not already required to be provided by Borrower under this Agreement,
Borrower shall use reasonable efforts to satisfy the market standards which may
be reasonably required in the marketplace or by the Rating Agencies in
connection with the sale of one or more of the Notes or a participation interest
therein as part of the first successful securitization (such sale and/or
securitization, the “Securitization”) of rated single or multi-class securities
(the “Securities”) secured by or evidencing ownership interests in the
applicable Note or Notes and this Agreement, including using reasonable efforts
to do (or cause to be done) the following, at Borrower’s sole cost and expense
(subject in the case of Lender’s Securitization costs and expenses to Section
14.5), but (i) Borrower shall not be required to incur, suffer or accept (except
to a de minimis extent)) any lesser rights or greater obligations or potential
liabilities than as currently set forth in the Loan Documents except, after an
Event of Default, any increase in the weighted average interest rate of the
Notes that may result after certain prepayments of the Loan have been made and
applied in accordance with the terms hereof, (ii) Borrower shall not have to
provide Regulation S-X compliant financials or auditors consents, and (iii)
nothing contained in this Section 14.1 shall result in any economic change or
other material adverse change in the transaction contemplated by the Security
Instrument or the Loan Documents (unless Borrower is made whole by the holder of
Notes) or result in any operational changes that are unduly burdensome to the
Property or Borrower.

 

(a) Provided Information. (i) Provide such financial and other information (but
not projections) with respect to the Property, Borrower, Master Lessee and
Guarantor to the extent such information is reasonably available to Borrower,
(ii) provide business plans (but not projections) and budgets relating to the
Property, to the extent prepared by the Borrower or Master Lessee and (iii)
cooperate with the holder of the Notes (and its representatives) in obtaining
such site inspection, appraisals, market studies, environmental reviews and
reports, engineering reports and other due diligence investigations of the
Property, as may be reasonably requested by the holder of the Notes or
reasonably requested by the Rating Agencies (all information provided pursuant
to this Section 14.1 together with all other information heretofore provided to
Lender in connection with the Loan, as such may be updated, at Lender’s request,
in connection with a Securitization, or hereafter provided to Lender in
connection with the Loan or a Securitization, being herein collectively called
the “Provided Information”);

 

(b) Opinions of Counsel. Use reasonable efforts to cause to be rendered such
customary updates or customary modifications to the Opinions of Counsel
delivered at the

 

121



--------------------------------------------------------------------------------

closing of the Loan as may be reasonably requested by the holder of the Notes or
the Rating Agencies in connection with the Securitization, including without
limitation, true lease and non-consolidation opinions but specifically excluding
10b-5 and true sale opinions. Borrower’s failure to use reasonable efforts to
deliver or cause to be delivered the opinion updates or modifications required
hereby within twenty (20) Business Days after written request therefor shall
constitute an “Event of Default” hereunder;

 

(c) Modifications to Loan Documents. Execute such amendments to the Security
Instrument and Loan Documents as may be reasonably requested by Lender or the
Rating Agencies in order to achieve the required rating or to effect the
Securitization (including, without limitation, modifying the Payment Date and
modifying the commencement and expiration of the Interest Period, in each case
to dates other than as originally set forth in the Notes), and

 

(d) Cooperation with Rating Agencies. Borrower shall, (i) at Lender’s request,
meet with representatives of the Rating Agencies at reasonable times to discuss
the business and operations of the Property, and (ii) cooperate with the
reasonable requests of the Rating Agencies in connection with the Property.
Until the Obligations are paid in full, Borrower shall provide the Rating
Agencies with all financial reports required hereunder and such other
information as they shall reasonably request, including copies of any default
notices or other material notices delivered to and received from Lender
hereunder, to enable them to continuously monitor the creditworthiness of
Borrower and to permit an annual surveillance of the implied credit rating of
the Securities.

 

14.2 Securitization Financial Statements. Borrower acknowledges that all
financial information delivered by Borrower to Lender pursuant to Article XI
may, at Lender’s option, be delivered to the Rating Agencies, subject to
compliance with Section 11.2.9.

 

14.3 Securitization Indemnification.

 

(a) Disclosure Documents. Borrower understands that certain of the Provided
Information may be included in disclosure documents in connection with the
Securitization, including a prospectus, private placement memorandum, collateral
term sheet or a public registration statement (each, a “Disclosure Document”)
and may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”) or the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, upon request, Borrower shall
reasonably cooperate with the holder of the Notes in updating the Provided
Information for inclusion or summary in the Disclosure Document by providing all
current information pertaining to Borrower and the Property reasonably requested
by Lender.

 

122



--------------------------------------------------------------------------------

14.3.2 Indemnification Certificate. In connection with each applicable
Disclosure Document, Borrower agrees to provide, at Lender’s reasonable request,
an indemnification certificate:

 

(a) certifying that Borrower has carefully examined those portions of such
memorandum or prospectus, as applicable, reasonably designated in writing by
Lender for Borrower’s review pertaining to Borrower, the Property, the Sponsor,
the Loan and/or the Provided Information and insofar as such sections or
portions thereof specifically pertain to Borrower, the Property, the Sponsor,
the Provided Information or the Loan (such portions, the “Relevant Portions”),
the Relevant Portions do not (except to the extent specified by Borrower if
Borrower does not agree with the statements therein), as of the date of such
certificate, to Borrower’s actual knowledge, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading.

 

(b) indemnifying Lender and the Affiliates of Deutsche Bank Securities, Inc.
(collectively, “DBS”) as well as Bank of America, N.A. and its Affiliates
(“BofA”) that have prepared the Disclosure Document relating to the
Securitization, each of their respective directors, each of their respective
officers who have signed the Disclosure Document and each person or entity who
controls DBS or BofA within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Lender Group”), and DBS and
BofA, together with the Lender Group, each of their respective directors and
each person who controls DBS or BofA or the Lender Group, within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act
(collectively, the “Underwriter Group”) for any actual, out-of-pocket losses,
third party claims, damages (excluding lost profits, diminution in value and
other consequential damages) or liabilities arising out of third party claims
(the “Liabilities”) to which any member of the Underwriter Group may become
subject to the extent such Liabilities arise out of or are based upon any untrue
statement of any material fact contained in the Relevant Portions and in the
Provided Information or arise out of or are based upon the omission by Borrower
to state therein a material fact required to be stated in the Relevant Portions
in order to make the statements in the Relevant Portions in light of the
circumstances under which they were made, not misleading (except that (x)
Borrower’s obligation to indemnify in respect of any information contained in a
Disclosure Document that is derived in part from information provided by
Borrower or any Affiliate of Borrower and in part from information provided by
others unrelated to or not employed by Borrower shall be limited to any untrue
statement or omission of material fact therein known to Borrower that results
directly from an error in any information provided (or which should have been
provided) by Borrower, (y) Borrower shall have no responsibility for the failure
of any member of the Underwriting Group to accurately transcribe written
information supplied by Borrower or to include such portions of the Provided
Information and (z) Borrower shall have no responsibility or obligation to
indemnify in respect of any untrue or misleading statement in the Relevant
Portions or Provided Information which is not corrected upon a request for such
correction by Borrower). The indemnity contained in the indemnification
certificate will be in addition to any liability which Borrower may otherwise
have.

 

(c) The indemnification certificate shall provide that Borrower’s liability
under clauses (a) and (b) of the indemnification certificate shall be limited to
Liabilities arising out of or based upon any such untrue statement or omission
made in a Disclosure Document in reliance upon and in conformity with
information furnished to Lender by, or furnished at the direction and on behalf
of, Borrower in connection with the preparation of those portions of the
relevant

 

123



--------------------------------------------------------------------------------

Disclosure Document pertaining to Borrower, the Property, the Sponsor or the
Loan, including financial statements of Borrower and operating statements with
respect to the Property.

 

(d) The indemnification certificate shall also provide that promptly after
receipt by an indemnified party of notice of the commencement of any action
covered by the indemnification certificate, such indemnified party will notify
the indemnifying party in writing of the commencement thereof, but the omission
to so notify the indemnifying party will not relieve the indemnifying party from
any liability which the indemnifying party may have to any indemnified party
thereunder except to the extent that failure to notify causes prejudice to the
indemnifying party. In the event that any action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled, jointly with any other
indemnifying party, to participate therein and, to the extent that it (or they)
may elect by written notice delivered to the indemnified party promptly after
receiving the aforesaid notice from such indemnified party, to assume the
defense thereof with counsel reasonably satisfactory to such indemnified party.
After such notice from the indemnifying party to such indemnified party of its
assumption of such defense, the indemnifying party shall not be liable for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof; provided, however, if an indemnified party
and the indemnifying party and the indemnified party shall have reasonably
concluded that there are any legal defenses available to it that are different
from or in conflict with those available to the indemnifying party, or
indemnified party or parties shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties at the expense of the
indemnifying party.

 

(e) The indemnification certificate shall also provide that in order to provide
for just and equitable contribution in circumstances in which the indemnity
provided for therein is for any reason held to be unenforceable by an
indemnified party in respect of any actual, out-of-pocket losses, claims,
damages or liabilities relating to third party claims (or action in respect
thereof) referred to therein which would otherwise be indemnifiable thereunder,
the indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such actual, out of pocket losses, third party
claims, damages or liabilities (or action in respect thereof) (but excluding
damages for lost profits, diminution in value of the Property and consequential
damages); provided, however, that no person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution for Liabilities arising therefrom from any
person who was not guilty of such fraudulent misrepresentation. In determining
the amount of contribution to which the respective parties are entitled, the
following factors shall be considered: (i) the Lender Group’s and Borrower’s
relative knowledge and access to information concerning the matter with respect
to which the claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; (iii) the limited responsibilities and obligations of
Borrower as specified herein; and (iv) any other equitable considerations
appropriate in the circumstances.

 

14.4 Retention of Servicer. Lender reserves the right to retain the Servicer.
Lender has advised Borrower that the Servicer initially retained by Lender shall
be Bank of America, N.A. or its Affiliate. Borrower shall pay any reasonable
fees and expenses of the Servicer and any reasonable third party fees and
expenses of the Servicer, special servicing fees, work-out fees and reasonable
attorneys fees and disbursements, in connection with a prepayment, release

 

124



--------------------------------------------------------------------------------

or substitution of the Property, assumption or modification of the Loan, or
following an Event of Default, special servicing or work-out of the Loan or
enforcement of the Loan Documents. In addition, Borrower shall pay the standard
monthly servicing fee of the Servicer on or prior to each Payment Date.

 

14.5 Lender’s Securitization Expenses. Borrower has paid to Lender on the date
hereof an amount equal to $2,890,000 in full satisfaction of any obligation of
Borrower to pay Lender’s costs and expenses in connection with any
Securitization, including but not limited to Lender’s out-of-pocket costs and
expenses for legal fees, fees of Rating Agencies and their counsel, printing and
distribution of offering materials, trustee acceptance fee and legal fees and
accounting expenses.

 

  XV. ASSIGNMENTS AND PARTICIPATIONS

 

15.1 Assignment and Acceptance. Lender may assign to one or more Persons all or
a portion of its rights and obligations under this Agreement and the other Loan
Documents (including, without limitation, all or a portion of one or more of the
Notes); provided that the parties to each such assignment shall execute and
deliver to Lender, for its acceptance and recording in the Register (as
hereinafter defined), an Assignment and Acceptance. In addition, Lender may
participate to one or more Persons all or any portion of its rights and
obligations under this Agreement and the other Loan Documents (including without
limitation, all or a portion of one or more of the Notes) utilizing such
documentation to evidence such participation and the parties’ respective rights
thereunder as Lender, in its sole discretion, shall elect.

 

15.2 Effect of Assignment and Acceptance. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in such
Assignment and Acceptance, (i) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of Lender, as the case may be, hereunder and such assignee shall be deemed to
have assumed such rights and obligations, and (ii) Lender shall, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under this Agreement and the other Loan Documents (and, in the case
of an Assignment and Acceptance covering all or the remaining portion of
Lender’s rights and obligations under this Agreement and the other Loan
Documents, Lender shall cease to be a party hereto) accruing from and after the
effective date of the Assignment and Acceptance, except with respect to (A) any
payments made by Borrower to Lender pursuant to the terms of the Loan Documents
after the effective date of the Assignment and Acceptance and (B) any letter of
credit, cash deposit or other deposits or security (other than the Lien of the
Security Instrument and the other Loan Documents) delivered to or for the
benefit of or deposited with German American Capital Corporation, on behalf of
the holders of the Notes, as Lender, for which German American Capital
Corporation, on behalf of the holders of the Notes, shall remain responsible for
the proper disposition thereof until such items are delivered to a party who is
qualified as an Approved Bank and agrees to hold the same in accordance with the
terms and provisions of the agreement pursuant to which such items were
deposited.

 

125



--------------------------------------------------------------------------------

15.3 Content. By executing and delivering an Assignment and Acceptance, Lender
and the assignee thereunder confirm to and agree with each other and the other
parties hereto as follows: (i) other than as provided in such Assignment and
Acceptance, Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any other Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (ii) Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under any Loan
Documents or any other instrument or document furnished pursuant thereto; (iii)
such assignee confirms that it has received a copy of this Agreement, together
with copies of such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance; (iv) such assignee will, independently and without reliance upon
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents; (v) such assignee
appoints and authorizes Lender to take such action as agent on its behalf and to
exercise such powers and discretion under the Loan Documents as are delegated to
Lender by the terms hereof together with such powers and discretion as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform, in accordance with their terms, all of the obligations which by the
terms of this Agreement and the other Loan Documents are required to be
performed by Lender.

 

15.4 Register. Lender shall maintain a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of Lender and each assignee pursuant to this Article XV and the
principal amount of the Loan owing to each such assignee from time to time (the
“Register”). The entries in the Register shall, with respect to such assignees,
be conclusive and binding for all purposes, absent manifest error. The Register
shall be available for inspection by Borrower or any assignee pursuant to this
Article XV at any reasonable time and from time to time upon reasonable prior
written notice.

 

15.5 Substitute Notes. Upon its receipt of an Assignment and Acceptance executed
by an assignee, together with any Note or Notes subject to such assignment,
Lender shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit M hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register, and
(iii) give prompt written notice thereof to Borrower. Within five (5) Business
Days after its receipt of such notice, Borrower, at Lender’s expense, shall
execute and deliver to Lender in exchange and substitution for the surrendered
Note or Notes a new Note to the order of such assignee in an amount equal to the
portion of the Loan assigned to it and a new Note to the order of Lender in an
amount equal to the portion of the Loan retained by it hereunder. Such new Note
or Notes shall be in an aggregate principal amount equal to the aggregate then
outstanding principal amount of such surrendered Note or Notes, shall be dated
the effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the Notes (modified, however, to the extent necessary
so as not to impose duplicative or increased obligations on Borrower and to
delete obligations previously satisfied by Borrower). Notwithstanding the
provisions of this Article XV, Borrower shall not be responsible or liable

 

126



--------------------------------------------------------------------------------

for any additional taxes, reserves, adjustments or other costs and expenses that
are related to, or arise as a result of, any transfer of the Loan (except as
provided in Article XIV) or any interest or participation therein that arise
solely and exclusively from the transfer of the Loan or any interest or
participation therein or from the execution of the new Note contemplated by this
Section 15.5, including, without limitation, any mortgage tax. Lender and/or the
assignees, as the case may be, shall from time to time designate one agent
through which Borrower shall request all approvals and consents required or
contemplated by this Agreement and on whose statements Borrower may rely.

 

15.6 Participations. Each assignee pursuant to this Article XV may sell
participations to one or more Persons (other than Borrower or any of its
Affiliates) in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Note held by it); provided, however, that (i) such assignee’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such assignee shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such assignee
shall remain the holder of any such Note for all purposes of this Agreement and
the other Loan Documents, and (iv) Borrower, Lender and the assignees pursuant
to this Article XV shall continue to deal solely and directly with such assignee
in connection with such assignee’s rights and obligations under this Agreement
and the other Loan Documents. In the event that more than one (1) party
comprises Lender, Lender shall designate one party to act on the behalf of all
parties comprising Lender in providing approvals and all other necessary
consents under the Loan Documents and on whose statements Borrower may rely.

 

15.7 Disclosure of Information. Any assignee pursuant to this Article XV may, in
connection with any assignment or participation or proposed assignment or
participation pursuant to this Article XV, disclose to the assignee or
participant or proposed assignee or participant, any information relating to
Borrower furnished to such assignee by or on behalf of Borrower; provided,
however, that, prior to any such disclosure, (a) the assignee or participant or
proposed assignee or participant shall agree in writing for the benefit of
Borrower to preserve the confidentiality of any confidential information
received by it and (b) with respect to any Asset-Specific Proprietary
Information, the terms of Section 11.2.9 shall be complied with.

 

15.8 Security Interest in Favor of Federal Reserve Bank. Notwithstanding any
other provision set forth in this Agreement or any other Loan Document, any
assignee pursuant to this Article XV may at any time create a security interest
in all or any portion of its rights under this Agreement or the other Loan
Documents (including, without limitation, the amounts owing to it and the Note
or Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System.

 

  XVI.  RESERVE ACCOUNTS

 

16.1 Tax Reserve Account.

 

(a) In accordance with the time periods set forth in Section 3.1, Borrower shall
cause to be deposited into the Tax Reserve Account (which deposit may be
effected by the transfers contemplated under Section 3.1.6(a)) an amount equal
to (a) one-twelfth of the annual

 

127



--------------------------------------------------------------------------------

Impositions that Lender reasonably estimates, based on the most recent tax bill
for the Property, will be payable during the next ensuing twelve (12) months in
order to accumulate with Lender sufficient funds to pay all such Impositions at
least thirty (30) days prior to the imposition of any interest, charges or
expenses for the non-payment thereof and (b) one-twelfth of the annual Other
Charges that Lender reasonably estimates will be payable during the next ensuing
twelve (12) months (said monthly amounts in (a) and (b) above hereinafter called
the “Monthly Tax Reserve Amount”, and the aggregate amount of funds held in the
Tax Reserve Account being the “Tax Reserve Amount”). As of the Closing Date, the
Monthly Tax Reserve Amount is $244,626.26, but such amount is subject to
adjustment by Lender in its reasonable discretion upon notice to Borrower. The
Monthly Tax Reserve Amount shall be paid by Borrower to Lender on each Payment
Date. Lender will apply the Monthly Tax Reserve Amount to payments of
Impositions and Other Charges required to be made by Borrower pursuant to
Article V and Article VII and under the Security Instrument, subject to
Borrower’s right to contest Impositions in accordance with Section 7.3. In
making any payment relating to the Tax Reserve Account, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office, without inquiry into the accuracy of such bill, statement or
estimate or into the validity of any tax, assessment, sale, forfeiture, tax lien
or title or claim thereof subject to Borrower’s right to contest. If the amount
of funds in the Tax Reserve Account shall exceed the amounts due for Impositions
and Other Charges pursuant to Article V and Article VII, Lender shall credit
such excess against future payments to be made to the Tax Reserve Account. If at
any time Lender reasonably determines that the Tax Reserve Amount is not or will
not be sufficient to pay Impositions and Other Charges by the dates set forth
above, Lender shall notify Borrower of such determination and Borrower shall
increase its monthly payments to Lender by the amount that Lender reasonably
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to the imposition of any interest, charges or expenses for the non-payment
of the Impositions and Other Charges. Upon payment of the Impositions and Other
Charges, Lender shall reassess the amount necessary to be deposited in the Tax
Reserve Account for the succeeding period, which calculation shall take into
account any excess amounts remaining in the Tax Reserve Account.

 

(b) Notwithstanding the foregoing, the Monthly Tax Reserve Amount for the
Jointly Assessed Ground Lease Properties shall be limited to Borrower’s pro rata
share of the Impositions and Other Charges as specified on Schedule IX, provided
however that, subject to Borrower’s right to contest in accordance with Article
VII, if any real property taxes assessed against the joint tax lot shall become
delinquent or late charges or interest shall be imposed thereon with respect to
a Jointly Assessed Ground Lease Property as a result of the Fee Owner’s failure
to timely pay its share of such taxes, then upon the earlier to occur of (i) six
(6) months after the date when such delinquency first occurred or such late
charges or interest commenced and (ii) the date on which any Governmental
Authority commences an enforcement action with respect to such taxes, the
Monthly Tax Reserve Amount for such Jointly Assessed Ground Lease Property shall
thereafter be expanded to include Impositions and Other Charges on the entire
tax lot of which such Jointly Assessed Ground Lease Property forms a part.

 

16.2 Insurance Reserve Account.

 

(a) Insurance Reserve. Subject to clause (b) below, Borrower shall, in
accordance with the time periods set forth in Section 3.1, cause to be deposited
into the Insurance Reserve

 

128



--------------------------------------------------------------------------------

Account (which deposit may be effected by the transfers contemplated under
Section 3.1.6(a)) an amount equal to one-twelfth of the insurance premiums that
Lender reasonably estimates, based on the most recent bill, will be payable for
the renewal of the coverage afforded by the insurance policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such insurance premiums at least thirty (30) days prior to the expiration of
the policies required to be maintained by Borrower pursuant to the terms hereof
(said monthly amounts hereinafter called the “Monthly Insurance Reserve Amount,”
and the aggregate amount of funds held in the “Insurance Reserve Account” being
the Insurance Reserve Amount). The Monthly Insurance Reserve Amount shall be
subject to adjustment by Lender upon notice to Borrower. The Monthly Insurance
Reserve Amount shall be paid by Borrower to Lender on each Payment Date. Lender
will apply the Monthly Insurance Reserve Amount to payments of insurance
premiums required to be made by Borrower pursuant to Article VI and under the
Security Instrument. In making any payment relating to the Insurance Reserve
Account, Lender may do so according to any bill, statement or estimate procured
from the insurer or agent, without inquiry into the accuracy of such bill,
statement or estimate or into the validity thereof. If the amount of funds in
the Insurance Reserve Account shall exceed the amounts due for insurance
premiums pursuant to Article VI, Lender shall credit such excess against future
payments to be made to the Insurance Reserve Account. If at any time Lender
reasonably determines that the Insurance Reserve Amount is not or will not be
sufficient to pay insurance premiums by the dates set forth above, Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to Lender by the amount that Lender reasonably estimates is sufficient
to make up the deficiency at least thirty (30) days prior to expiration of the
applicable insurance policies. Upon payment of such insurance premiums, Lender
shall reassess the amount necessary to be deposited in the Insurance Reserve
Account for the succeeding period, which calculation shall take into account any
excess amounts remaining in the Insurance Reserve Account.

 

(b) Blanket Policies. Notwithstanding the foregoing, provided no Event of
Default has occurred and is continuing, Borrower shall not be required to
deposit funds into the Insurance Reserve Account at any time when the insurance
required to be maintained pursuant to this Agreement is provided under a Blanket
Policy in accordance with Article VI hereof and either (i) one or more of the
Sponsors or their Close Affiliates hold in the aggregate not less than a
fifty-one percent (51%) direct or indirect ownership interest in the Borrower or
(ii) the premiums in respect of such Blanket Policy are paid or caused to be
paid at least three (3) months before such premiums become due and payable.

 

16.3 Ground Rent Reserve Account. In accordance with the time periods set forth
in Section 3.1, Borrower shall, on each Payment Date, cause to be deposited into
the Ground Rent Reserve Account (which deposit may be effected by the transfers
contemplated under Section 3.1.6(a)) an amount (without duplication of any
amounts required to be deposited in the Tax Reserve Account in respect of real
estate taxes payable with respect to the Leasehold Estate) equal to one-twelfth
of the annual Ground Rent that Lender reasonably estimates will be payable
during the next ensuing twelve (12) months, or if such Ground Rent is payable
monthly, the sum of the next month’s Ground Rent due, in order to accumulate
with Lender sufficient funds to pay all such Ground Rent at least thirty (30)
days prior to the imposition of any interest, charges or expenses for the
non-payment thereof (said monthly amounts above hereinafter called the “Monthly
Ground Rent Reserve Amount”, and the aggregate amount of funds held in the
Ground

 

129



--------------------------------------------------------------------------------

Rent Reserve Account being the “Ground Rent Reserve Amount”). As of the Closing
Date, the Monthly Ground Rent Reserve Amount is $198,757.33, but such amount is
subject to adjustment by Lender in its reasonable discretion upon notice to
Borrower. The Monthly Ground Rent Reserve Amount shall be paid by Borrower to
Lender on each Payment Date. Subject to the terms hereof, Lender will apply the
Ground Rent Reserve Amount to payments of Ground Rent required to be made by
Borrower pursuant to the Ground Lease. In making any payment relating to the
Ground Rent Reserve Account, Lender may do so according to any bill, statement
or estimate procured from the Fee Owner, without inquiry into the accuracy of
such bill, statement or estimate or into the validity thereof. If the amount of
funds in the Ground Rent Reserve Account shall exceed the amounts due as Ground
Rent pursuant to the Ground Lease, Lender shall credit such excess against
future payments to be made to the Ground Rent Reserve Account. If at any time
Lender reasonably determines that the Ground Rent Reserve Amount is not or will
not be sufficient to pay Ground Rent by the dates set forth above, Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to Lender by the amount that Lender reasonably estimates is sufficient
to make up the deficiency at least thirty (30) days prior to the imposition of
any interest, charges or expenses for the non-payment of Ground Rent.

 

  XVII.  DEFAULTS

 

17.1 Event of Default.

 

(a) Each of the following events shall constitute an event of default hereunder
(an “Event of Default”):

 

(i) if (A) the Indebtedness is not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest due under the Notes is not paid
in full on the applicable Payment Date, (C) any prepayment of principal due
under this Agreement or the Notes is not paid when due, (D) the Prepayment Fee
is not paid when due, (E) any deposit to the Holding Account is not made on the
required deposit date therefor; or (F) except as to any amount included in (A),
(B), (C), (D), (E) and/or (F) of this clause (i) or in clause (ii), any other
amount payable pursuant to this Agreement, the Notes or any other Loan Document
(other than the Master Lease) is not paid in full when due and payable in
accordance with the provisions of the applicable Loan Document (other than the
Master Lease), with such failure continuing for ten (10) Business Days after
Lender delivers written notice thereof to Borrower;

 

(ii) subject to Borrower’s right to contest as set forth in Section 7.3, if any
of the Impositions or Other Charges are not paid prior to the imposition of any
interest, penalty, charge or expense for the non-payment thereof, provided, that
Borrower shall not be deemed to be in default hereunder in the event funds
sufficient for a required payment of such Imposition or Other Charge under
Section 3.1.7(i) are held in the Tax Reserve Account and Lender or Cash
Management Bank fails to timely make payment from such Sub-Account as
contemplated by this Agreement unless due to the negligence or willful
misconduct of Borrower;

 

(iii) if the insurance policies required by Section 6.1 are not kept in full
force and effect or if Borrower fails to deliver to Lender evidence of the
insurance required by

 

130



--------------------------------------------------------------------------------

Section 6.1 at the times required in such Section with such failure continuing
for five (5) Business Days after the Lender delivers written notice thereof to
Borrower, provided, that Borrower shall not be deemed to be in default hereunder
in the event funds sufficient for a required payment under Section 3.1.7(ii) of
the premiums required to keep the insurance policies in full force and effect
are held in the Insurance Reserve Account and Lender or Cash Management Bank
fails to timely make payment from such Sub-Account as contemplated by this
Agreement unless due to the negligence or willful misconduct of Borrower;

 

(iv) if, except as expressly permitted pursuant to Article VIII or the other
provisions hereof, any of the following shall occur: (a) any Transfer of any
direct or indirect legal, beneficial or equitable interest in all or any portion
of the Property, (b) any Transfer of any direct or indirect interest in
Borrower, Mezzanine Borrower, Master Lessee, Guarantor or any SPE Entity, (c)
Borrower grants any Lien or encumbrance against all or any portion of the
Property, (d) any pledge, hypothecation, creation of a security interest in or
other encumbrance of any direct or indirect interests in Borrower, Mezzanine
Borrower, Master Lessee, Guarantor or any SPE Entity or (e) Borrower’s filing of
a declaration of condominium with respect to the Property other than the
Condominium Properties;

 

(v) if (i) any representation or warranty made by Borrower in Section 4.1.24
shall have been false or misleading in any material respect as of the date the
representation or warranty was made which incorrect, false or misleading
statement is not cured within thirty (30) days after receipt by Borrower of
notice from Lender in writing of such breach or a longer period of time not to
exceed thirty (30) additional days if Borrower has commenced to cure but cannot
cure within the initial thirty (30) day period or (ii) if any other
representation or warranty made by Borrower herein or by Borrower or any
Affiliate of Borrower in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect as of the
date the representation or warranty was made; provided, however, that if such
representation or warranty which was false or misleading in any material respect
is, by its nature, curable and is not reasonably likely to have a Material
Adverse Effect, and such representation or warranty was not, to the best of
Borrower’s knowledge, false or misleading in any material respect when made,
then same shall not constitute an Event of Default unless Borrower has not cured
same within ten (10) days after receipt by Borrower of notice from Lender in
writing of such breach;

 

(vi) if Borrower, Mezzanine Borrower, Master Lessee, Guarantor or any SPE Entity
shall make an assignment for the benefit of creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower,
Mezzanine Borrower, Master Lessee, Guarantor or any SPE Entity or Borrower,
Mezzanine Borrower, Master Lessee, Guarantor or any SPE Entity shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Mezzanine Borrower, Master Lessee, Guarantor or any SPE Entity,
or if any proceeding for the dissolution or liquidation of Borrower, Mezzanine
Borrower, Master Lessee, Guarantor or any SPE Entity shall be instituted;
provided, however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Borrower,

 

131



--------------------------------------------------------------------------------

Mezzanine Borrower, Master Lessee, Guarantor or any SPE Entity upon the same not
being discharged, stayed or dismissed within ninety (90) days;

 

(viii) if Borrower, Mezzanine Borrower, Master Lessee, Guarantor or any SPE
Entity, as applicable, attempts to assign its rights under this Agreement or any
of the other Loan Documents or any interest herein or therein in contravention
of the Loan Documents;

 

(ix) reserved;

 

(x) if any of the assumptions contained in the Non-Consolidation Opinion, in any
Additional Non-Consolidation Opinion or in any other non-consolidation opinion
delivered to Lender in connection with the Loan, or in any other
non-consolidation delivered subsequent to the closing of the Loan, is untrue in
any material respect;

 

(xi) if any of the assumptions contained in the True Lease Opinion is untrue in
any material respect;

 

(xii) if Borrower, having notified Lender of its election to extend the Maturity
Date as set forth in Section 5 of the Notes, fails to deliver the Replacement
Interest Rate Cap Agreement to Lender not later than one (1) Business Day prior
to the first day of the extended term of the Loan and Borrower has not prepaid
the Loan pursuant to the terms of the Notes prior to such first day of the
extended term;

 

(xiii) if Borrower shall fail to comply in any material respect with any
covenants set forth in Section 5.1.4, Section 5.1.9, Section 5.2.9 and 5.2.22;

 

(xiv) except as provided clause (xiv) above, if Borrower shall fail to comply
with any covenants set forth in Article V or Section XI with such failure
continuing for ten (10) Business Days after Lender delivers written notice
thereof to Borrower;

 

(xv) if Borrower shall fail to comply with the covenants set forth in Section
3(d) or Section 8 of the Security Instrument with such failure continuing for
ten (10) Business Days after Lender delivers written notice thereof to Borrower;

 

(xvi) if this Agreement or any other Loan Document or any Lien granted hereunder
or thereunder, in whole or in part, shall terminate or shall cease to be
effective or shall cease to be a legally valid, binding and enforceable
obligation of Borrower or any Guarantor, or any Lien securing the Indebtedness
shall, in whole or in part, cease to be a perfected first priority Lien, subject
to the Permitted Encumbrances (except in any of the foregoing cases in
accordance with the terms hereof or under any other Loan Document or by reason
of any affirmative act of Lender);

 

(xvii) except as expressly permitted pursuant to the Loan Documents, if Borrower
grants any easement, covenant or restriction (other than the Permitted
Encumbrances) over the Property;

 

(xviii) if Borrower or Master Lessee shall permit any event within its control
to occur that would cause any REA to terminate without notice or action by any
party thereto or

 

132



--------------------------------------------------------------------------------

would entitle any party to terminate any REA and the term thereof by giving
notice to Borrower or Master Lessee; or any REA shall be surrendered, terminated
or canceled for any reason or under any circumstance whatsoever except as
provided for in such REA; or any material term of any REA shall be modified or
supplemented (other than in accordance with its terms) and such modification or
supplementation is reasonably likely to have a Material Adverse Effect; or
Borrower shall fail or shall permit Master Lessee to shall fail, within ten (10)
Business Days after demand by Lender, to exercise its option to renew or extend
the term of any REA or shall fail or neglect to pursue diligently all actions
necessary to exercise such renewal rights pursuant to such REA except as
provided for in such REA, in all case where such surrender, termination,
cancellation, modification, supplement or failure to renew or extend is
reasonably expected to have a Material Adverse Effect;

 

(xix) if there shall occur any default by Borrower, as lessee under any Ground
Lease, in the observance or performance of any term, covenant or condition of
such Ground Lease on the part of Borrower to be observed or performed, and said
default is not cured prior to the expiration of any applicable grace or cure
period therein provided, or if any one or more of the events referred to in a
Ground Lease shall occur which would cause such Ground Lease to terminate
without notice or action by the related Fee Owner under such Ground Lease or if
any Leasehold Estate shall be surrendered or any Ground Lease shall be lawfully
terminated or cancelled for any reason or under any circumstances whatsoever, or
if any of the terms, covenants or conditions of any Ground Lease shall in any
manner be modified, changed, supplemented, altered or amended in contradiction
of the provisions of Article XIII without the prior written consent of Lender,
which consent shall not be unreasonably withheld, conditioned or delayed, or if
Borrower or Master Lessee shall fail to exercise any option to renew the Ground
Lease or shall fail to or neglect to pursue diligently all actions necessary to
exercise such renewal rights pursuant to the terms of the Ground Lease,
provided, that if a default by Borrower under a Ground Lease is a Ground Rent
payment default, the occurrence or failure to cure such default shall not be
deemed to be in default hereunder in the event funds sufficient for a required
transfer under Section 3.1.6(a)(iii) are held in the Ground Rent Reserve Account
and Lender or Cash Management Bank fails to timely make any transfer from such
Sub-Account as contemplated by this Agreement unless due to the negligence or
willful misconduct of Borrower;

 

(xx) if Borrower, after actual notice, fails to use all commercially reasonable
efforts to cause a Condominium Board to (x) take corrective action and (y)
remedy its failure (A) to maintain the Common Elements in good condition and
repair, and such failure is reasonably be expected to have a Material Adverse
Effect, (B) to promptly comply with all laws, orders, and ordinances affecting
the Common Elements, or the use thereof, the failure of which is reasonably
expected to have a Material Adverse Effect, (C) to promptly repair, replace or
rebuild any part of the Common Elements which may be damaged or destroyed by any
casualty or which may be affected by any condemnation proceeding, the failure of
which is reasonably expected to have a Material Adverse Effect, or (D) to
complete and pay for, within a reasonable time, any construction or repair
undertaken on the Common Elements, all to the extent that the Condominium Board
is required to so maintain, comply, repair, replace, rebuild and complete the
Common Elements by the Condominium Documents), the failure of which is
reasonably expected to have a Material Adverse Effect;

 

133



--------------------------------------------------------------------------------

(xxi) if Borrower fails to use commercial reasonable efforts to cause a
Condominium Board to allow Lender to examine the records of the receipts and
expenditures arising from the operation of a Condominium and such default shall
continue for a period of ten (10) days after written notice from Lender (with a
copy to Borrower) thereof specifying such default and requiring the same to be
remedied shall have been given to the person designated from time to time in
accordance the provisions of the Condominium Declarations to receive service of
process;

 

(xxii) if withdrawal of the Property from a Condominium shall be authorized by,
at the direction of or pursuant to the vote of Borrower or any Affiliate of
Borrower;

 

(xxiii) if, without the prior written consent of Lender, any of the material
terms or provisions of any Operating Agreement are modified or amended (in a
manner prohibited by Article XIII);

 

(xxiv) if a default by Borrower has occurred and continues beyond any applicable
cure period under any Condominium Documents that would entitle any party to
terminate any Condominium Document or the term thereof by giving notice to
Borrower and such default or termination would otherwise be reasonably expected
to have a Material Adverse Effect;

 

(xxv) if the Master Lease shall be materially modified without the prior written
consent of Lender, except as expressly permitted hereunder or any other Loan
Document (other than the Master Lease);

 

(xxvi) if Borrower shall be in default in any material obligation on the part of
Borrower beyond any applicable notice periods and cure periods pursuant to the
terms of the Master Lease;

 

(xxvii) if the aggregate Allocated Loan Amount for all Individual Properties
that Go Dark (excluding Go Dark Purchase Option Properties) at any one time
shall exceed the Go Dark Limit and Borrower shall not have obtained a release of
such Individual Property or Properties or provided a substitute therefor in
accordance with Section 2.3.3 within the time period specified in such Section;

 

(xxviii) if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement or of any Loan Document not
specified in subsections (i) to (xxvii) above, for thirty (30) days after notice
from Lender; provided, however, that if such Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently proceeds to cure the same, such
thirty (30) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such Default,
such additional period not to exceed ninety (90) days.

 

(b) Unless waived in writing by Lender, upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
clauses (a)(vi), (vii) or (viii) above in respect of Borrower) Lender may,
without notice or demand, in addition to

 

134



--------------------------------------------------------------------------------

any other rights or remedies available to it pursuant to this Agreement and the
other Loan Documents or at law or in equity, take such action that Lender deems
advisable to protect and enforce its rights against Borrower and in the
Property, including, without limitation, (i) declaring immediately due and
payable the entire Principal Amount together with interest thereon and all other
sums due by Borrower under the Loan Documents, (ii) collecting interest on the
Principal Amount at the Default Rate whether or not Lender elects to accelerate
the Notes and (iii) enforcing or availing itself of any or all rights or
remedies set forth in the Loan Documents against Borrower and the Property,
including, without limitation, all rights or remedies available at law or in
equity; and upon any Event of Default described in subsections (a)(vi) or
(a)(vii) above in respect of Borrower, the Indebtedness and all other
obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
The foregoing provisions shall not be construed as a waiver by Lender of its
right to pursue any other remedies available to it under this Agreement, the
Security Instrument or any other Loan Document. Any payment hereunder may be
enforced and recovered in whole or in part at such time by one or more of the
remedies provided to Lender in the Loan Documents.

 

17.2 Remedies.

 

(a) Unless waived in writing by Lender, upon the occurrence and during the
continuance of an Event of Default, all or any one or more of the rights,
powers, privileges and other remedies available to Lender against Borrower under
this Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Indebtedness shall
be declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to the Property. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singly, successively, together or otherwise, at such time and in
such order as Lender may determine in its sole discretion, to the fullest extent
permitted by law, without impairing or otherwise affecting the other rights and
remedies of Lender permitted by law, equity or contract or as set forth herein
or in the other Loan Documents. Without limiting the generality of the
foregoing, Borrower agrees that if an Event of Default is continuing (i) Lender
shall not be subject to any one action or election of remedies law or rule and
(ii) all liens and other rights, remedies or privileges provided to Lender shall
remain in full force and effect until Lender has exhausted all of its remedies
against the Property and the Security Instrument has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Indebtedness or the
Indebtedness has been paid in full.

 

(b) Upon the occurrence and during the continuance of an Event of Default, with
respect to the Account Collateral, the Lender may:

 

(i) without notice to Borrower, except as required by law, and at any time or
from time to time, charge, set-off and otherwise apply all or any part of the
Account Collateral

 

135



--------------------------------------------------------------------------------

against the Obligations, operating expenses and/or capital expenditures for the
Property or any part thereof;

 

(ii) in Lender’s sole discretion, at any time and from time to time, exercise
any and all rights and remedies available to it under this Agreement, and/or as
a secured party under the UCC;

 

(iii) demand, collect, take possession of or receipt for, settle, compromise,
adjust, sue for, foreclose or realize upon the Account Collateral (or any
portion thereof) as Lender may determine in its sole discretion; and

 

(iv) take all other actions provided in, or contemplated by, this Agreement.

 

(c) With respect to Borrower, the Account Collateral, the Rate Cap Collateral
and the Property, nothing contained herein or in any other Loan Document shall
be construed as requiring Lender to resort to the Property for the satisfaction
of any of the Indebtedness, and Lender may seek satisfaction out of the Property
or any part thereof, in its absolute discretion in respect of the Indebtedness.
In addition, Lender shall have the right from time to time to partially
foreclose this Agreement and the Security Instrument in any manner and for any
amounts secured by this Agreement or the Security Instrument then due and
payable as determined by Lender in its sole discretion including, without
limitation, the following circumstances: (i) in the event Borrower defaults
beyond any applicable grace period in the payment of one or more scheduled
payments of principal or interest, Lender may foreclose this Agreement and the
Security Instrument to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire outstanding principal balance
of the Loan, Lender may foreclose this Agreement and the Security Instrument to
recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by this Agreement or the Security Instrument as
Lender may elect. Notwithstanding one or more partial foreclosures, the Property
shall remain subject to this Agreement and the Security Instrument to secure
payment of sums secured by this Agreement and the Security Instrument and not
previously recovered.

 

17.3 Remedies Cumulative; Waivers. The rights, powers and remedies of Lender
under this Agreement and the Security Instrument shall be cumulative and not
exclusive of any other right, power or remedy which Lender may have against
Borrower pursuant to this Agreement or the other Loan Documents, or existing at
law or in equity or otherwise. Lender’s rights, powers and remedies may be
pursued singly, concurrently or otherwise, at such time and in such order as
Lender may determine in Lender’s sole discretion. No delay or omission to
exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default with respect to Borrower or any Guarantor shall not be construed to be a
waiver of any subsequent Default or Event of Default by Borrower or any
Guarantor or to impair any remedy, right or power consequent thereon.

 

17.4 Costs of Collection. In the event that after an Event of Default: (i) the
Notes or any of the Loan Documents is placed in the hands of an attorney for
collection or enforcement or

 

136



--------------------------------------------------------------------------------

is collected or enforced through any legal proceeding; (ii) an attorney is
retained to represent Lender in any bankruptcy, reorganization, receivership, or
other proceedings affecting creditors’ rights and involving a claim under the
Notes or any of the Loan Documents; or (iii) an attorney is retained to protect
or enforce the lien or any of the terms of this Agreement, the Security
Instrument or any of the Loan Documents; then Borrower shall pay to Lender all
reasonable attorney’s fees, costs and expenses actually incurred in connection
therewith, including costs of appeal, together with interest on any judgment
obtained by Lender at the Default Rate.

 

  XVIII.  SPECIAL PROVISIONS

 

18.1 Exculpation.

 

18.1.1 Exculpated Parties. Except as set forth in this Section 18.1, the
Recourse Guaranty and the Environmental Indemnity, no personal liability shall
be asserted, sought or obtained by Lender or enforceable against (i) Borrower,
(ii) any Affiliate of Borrower, (iii) any Person owning, directly or indirectly,
any legal or beneficial interest in Borrower or any Affiliate of Borrower or
(iv) any direct or indirect partner, member, principal, officer, Controlling
Person, beneficiary, trustee, advisor, shareholder, employee, agent, Affiliate
or director of any Persons described in clauses (i) through (iii) above
(collectively, the “Exculpated Parties”) and none of the Exculpated Parties
shall have any personal liability (whether by suit deficiency judgment or
otherwise) in respect of the Obligations, this Agreement, the Security
Instrument, the Notes, the Property or any other Loan Document, or the making,
issuance or transfer thereof, all such liability, if any, being expressly waived
by Lender. The foregoing limitation shall not in any way limit or affect
Lender’s right to any of the following and Lender shall not be deemed to have
waived any of the following:

 

(a) Foreclosure of the lien of this Agreement and the Security Instrument in
accordance with the terms and provisions set forth herein and in the Security
Instrument;

 

(b) Action against any other security at any time given to secure the payment of
the Notes and the other Obligations;

 

(c) Exercise of any other remedy set forth in this Agreement or in any other
Loan Document which is not inconsistent with the terms of this Section 18.1;

 

(d) Any right which Lender may have under Sections 506(a), 506(b), 1111(b) or
any other provisions of the Bankruptcy Code to file a claim for the full amount
of the Indebtedness secured by this Agreement and the Security Instrument or to
require that all collateral shall continue to secure all of the Indebtedness
owing to Lender in accordance with the Loan Documents; or

 

(e) The liability of any given Exculpated Party with respect to any separate
written guaranty or agreement given by any such Exculpated Party in connection
with the Loan (including, without limitation, the Recourse Guaranty and the
Environmental Indemnity).

 

18.1.2 Carveouts From Non-Recourse Limitations. Notwithstanding the foregoing or
anything in this Agreement or any of the Loan Documents to the contrary, there
shall at no time be any limitation on Borrower’s or any Guarantor’s liability
for the payment, in accordance with

 

137



--------------------------------------------------------------------------------

the terms of this Agreement, the Notes, the Security Instrument and the other
Loan Documents, to Lender of:

 

(a) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of the fraudulent acts of Borrower or any Affiliate of Borrower;

 

(b) Proceeds which Borrower or any Affiliate of Borrower has received and to
which Lender is entitled pursuant to the terms of this Agreement or any of the
Loan Documents to the extent the same have not been applied toward payment of
the Indebtedness, or used for the repair or replacement of the Property in
accordance with the provisions of this Agreement;

 

(c) all loss, damage, cost or expense as incurred by Lender and arising from any
intentional misrepresentation of Borrower or any Affiliate of Borrower;

 

(d) any misappropriation of Rents or security deposits by Master Lessee,
Borrower or any of their respective Affiliates;

 

(e) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of all or any part of the Property, the Account Collateral or the Rate
Cap Collateral being encumbered by a Lien by reason of the acts of Borrower or
any Affiliate of Borrower from and after the date hereof (other than this
Agreement and the Security Instrument) in violation of the Loan Documents;

 

(f) after the occurrence and during the continuance of an Event of Default, any
Rents, issues, profits and/or income from the Property collected by Borrower or
any Affiliate of Borrower (other than Rent sent to the Holding Account or paid
directly to Lender pursuant to any notice of direction delivered to tenants of
the Property) and not applied to payment of the Obligations or used to pay
normal and verifiable operating expenses of the Property or otherwise applied in
a manner permitted under the Loan Documents;

 

(g) physical damage to the Property from intentional waste committed by Borrower
or any Affiliate of Borrower;

 

(h) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of the failure of Borrower to comply with any of the provisions of
Article XII;

 

(i) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of any breach of a representation set forth in Section 4.1.31;

 

(j) any loss, damage, cost or expense incurred by or on behalf of Lender by
reason of the failure of Borrower to deliver to Lender the net sales proceeds of
a Transfer of an Individual Property described in Section 5.1.9(b) together with
any shortfall necessary to pay in full the Release Price for such Individual
Property, in accordance with the provisions of Section 5.1.9(b);

 

(k) reserved;

 

(l) any and all liabilities, obligations, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees, causes of action,
suits, claims, demands and

 

138



--------------------------------------------------------------------------------

adjustments of any nature or description whatsoever) which may at any time be
imposed upon, incurred by or awarded against Lender, in the event (and arising
out of such circumstances) that (x) Borrower should raise any defense,
counterclaim and/or allegation in any foreclosure action by Lender relative to
the Property, the Account Collateral or the Rate Cap Collateral or any part
thereof which is found by a court to have been raised by Borrower in bad faith
or to be without basis in fact or law, or (y) an involuntary case is commenced
against Borrower or Guarantor under the Bankruptcy Code with the collusion of
Borrower, Guarantor or any of their Affiliates or (z) an order for relief is
entered with respect to the Borrower or Guarantor under the Bankruptcy Code
through the actions of the Borrower or Guarantor or any of their Affiliates at a
time when the Borrower or Guarantor, as applicable, is able to pay its debts as
they become due unless Borrower or Guarantor, as applicable, shall have received
an opinion of independent counsel that Borrower, Guarantor or such Affiliate, as
applicable, has a fiduciary duty to seek such an order for relief;

 

(m) all liabilities, obligations, claims, damages, loss, penalties, costs and
expenses imposed upon, incurred by or asserted against Lender or any Ground
Leased Property and arising from or in connection with any inaccuracy or
misrepresentation contained in any Clean Borrower Estoppel Certificate,
provided, however, that as and when a Property is no longer a Deficient GL
Property, as provided in the definition of the term “Deficient GL Property”, the
recourse liability of Borrower under the Clean Borrower Estoppel Certificate and
the recourse liability of Borrower and Guarantor under this clause (m) shall be
automatically released in its entirety with with respect to such Property (or to
the extent of the substance of any matter which is certified in the Clean Ground
Lessor Estoppel Certificate without material exception, revision or supplement,
as applicable) (and upon request by Borrower, Lender shall promptly confirm any
such release in writing); or

 

(n) reasonable attorney’s fees and expenses actually incurred by Lender in
connection with any successful suit filed on account of any of the foregoing
clauses (a) through (m).

 

  XIX.  MISCELLANEOUS

 

19.1 Survival. This Agreement and all covenants, indemnifications, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Notes, and shall continue in full force and effect
so long as all or any of the Indebtedness is outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party.
All covenants, promises and agreements in this Agreement, by or on behalf of
Borrower, shall inure to the benefit of the successors and assigns of Lender. If
Borrower consists of more than one person, the obligations and liabilities of
each such person hereunder and under the other Loan Documents shall be joint and
several.

 

19.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender exercises
any right given to it to approve or disapprove, or any arrangement or term is to
be satisfactory to Lender, the decision of Lender to approve or disapprove or to
decide whether arrangements or

 

139



--------------------------------------------------------------------------------

terms are satisfactory or not satisfactory shall (except as is otherwise
specifically herein provided) be in the sole discretion of Lender and shall be
final and conclusive.

 

19.3 Governing Law.

 

(A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE BY
LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY
AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER
JURISDICTION GOVERNS THIS AGREEMENT AND THE NOTES, AND THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND APPOINT:

 

CORPORATION SERVICE COMPANY

80 STATE STREET

ALBANY, NEW YORK 12207-2543

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS

 

140



--------------------------------------------------------------------------------

AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS
AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

 

19.4 Modification, Waiver in Writing. No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement, or of the
Notes, or of any other Loan Document, or consent to any departure therefrom,
shall in any event be effective unless the same shall be in a writing signed by
the party against whom enforcement is sought (and, if a Securitization shall
have occurred, a Rating Agency Confirmation is obtained), and then such waiver
or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to or demand on Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

19.5 Delay Not a Waiver. Neither any failure nor any delay on the part of Lender
in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Notes or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Notes or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Notes or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

 

19.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested, (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery or (c) telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

 

If to Lender:

  

German American Capital Corporation, on behalf of the holders

of the Notes

60 Wall Street, 10th floor

New York, NY 10005

Attention: Todd Sammann and General Counsel

Telecopy No.: (212) 797-4489

Confirmation No.: (212) 250-2748

 

141



--------------------------------------------------------------------------------

With a copy to:

  

Bank of America, N.A., as Servicer, at such notice address as

shall be designated by notice delivered in accordance with this

Section.

With a copy to:

  

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Harvey R. Uris, Esq.

Telecopy No.: (917) 777-2212

Confirmation No.: (212) 735-3000

With a copy to:

  

Bank of America, N.A.

9 West 57th Street

New York, NY 10019

Attention: Mr. Dean Ravosa

Telecopy No.: (212) 847-5695

Confirmation No.: (212) 847-6398

With a copy to:

  

White & Case LLP

1155 Avenue of the Americas

New York, New York 10036-2787

Attention: Tom Higgins, Esq.

Telecopy No.: (212) 354-8113

Confirmation No.: (212) 819-8813

If to Borrower:

  

MPO Properties, LLC

c/o Toys “R” Us, Inc.

One Geoffrey Way

Wayne, New Jersey

Attention: Chief Financial Officer

Telecopy No.: (973) 617-4006

Confirmation No.: (973) 617-5755

    

Bain Capital Partners, LLC

111 Huntington Avenue

Boston, MA 02199

Attention: Mr. John Tudor

Telecopy No.: (617) 516-2010

Confirmation No.: (617) 516-2194

    

Kohlberg Kravis Roberts & Co.

2800 Sand Hill Road, Suite 200

Menlo Park, CA 94025

Attention: Mr. David Kerko

Telecopy No.: (650) 233-6538

Confirmation No.: (650) 233-6519

 

142



--------------------------------------------------------------------------------

    

Vornado Realty Trust

888 Seventh Avenue

New York, New York 10106

Attention: Wendy Silverstein

Telecopy No.: (212) 894-7073

Confirmation No.: (212) 894-7000

With a copy to:

  

Sullivan & Cromwell LLP

125 Broad Street

New York, N.Y. 10004-2498

Attention: Arthur Adler, Esq.

Telecopy No.: (212) 558-3588

Confirmation No.: (212) 558-3960

    

Kirkland and Ellis LLP

200 East Randolph Drive

Chicago, Illinois 60601

Attention: Chris Butler, Esq.

Telecopy No.: (312) 861-2200

Confirmation No.: (312) 861-2298

 

All notices, elections, requests and demands under this Agreement shall be
effective and deemed received upon the earliest of (i) the actual receipt of the
same by personal delivery or otherwise, (ii) one (1) Business Day after being
deposited with a nationally recognized overnight courier service as required
above, (iii) three (3) Business Days after being deposited in the United States
mail as required above or (iv) on the day sent if sent by facsimile with
confirmation on or before 5:00 p.m. New York time on any Business Day or on the
next Business Day if so delivered after 5:00 p.m. New York time or on any day
other than a Business Day. Rejection or other refusal to accept or the inability
to deliver because of changed address of which no notice was given as herein
required shall be deemed to be receipt of the notice, election, request, or
demand sent.

 

19.7 TRIAL BY JURY. BORROWER AND ALL PERSONS CLAIMING BY, THROUGH OR UNDER IT,
HEREBY EXPRESSLY, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (I) ARISING UNDER
THIS AGREEMENT, THE SECURITY INSTRUMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR
(II) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, THE SECURITY
INSTRUMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT (AS NOW OR HEREAFTER MODIFIED)
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE

 

143



--------------------------------------------------------------------------------

OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE; AND BORROWER HEREBY AGREES AND CONSENTS THAT AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT HERETO TO THE WAIVER OF ANY RIGHT TO TRIAL BY JURY.
BORROWER ACKNOWLEDGES THAT IT HAS CONSULTED WITH LEGAL COUNSEL REGARDING THE
MEANING OF THIS WAIVER AND ACKNOWLEDGES THAT THIS WAIVER IS AN ESSENTIAL
INDUCEMENT FOR THE MAKING OF THE LOAN. THIS WAIVER SHALL SURVIVE THE REPAYMENT
OF THE LOAN.

 

19.8 Headings. The Article and/or Section headings and the Table of Contents in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose.

 

19.9 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

19.10 Preferences. To the extent Borrower makes a payment or payments to Lender,
which payment or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 

19.11 Waiver of Notice. Borrower shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

 

19.12 Expenses; Indemnity

 

(a) Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of written notice from Lender for all reasonable
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
disbursements), except as may be otherwise expressly provided in Article XIV or
elsewhere in this Agreement or the Loan Documents, incurred by Lender in
connection with (i) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender pursuant to this

 

144



--------------------------------------------------------------------------------

Agreement); (ii) Lender’s ongoing performance of and compliance with all
agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iii) the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement and
the other Loan Documents and any other documents or matters as required herein
or under the other Loan Documents; (iv) securing Borrower’s compliance with any
requests made pursuant to the provisions of this Agreement; (v) the filing and
recording fees and expenses, mortgage recording taxes, title insurance and
reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Lien in favor of Lender pursuant to this Agreement and the other Loan
Documents; (vi) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Property, or any other security given for the
Loan; (vii) enforcing any obligations of or collecting any payments due from
Borrower under this Agreement, the other Loan Documents or with respect to the
Property or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a work-out or of any
insolvency or bankruptcy proceedings and (viii) procuring insurance policies
pursuant to Section 6.1.11; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender. Any cost and expenses due and payable to Lender may be paid from any
amounts in the Holding Account subject to the provisions of Section 3.1.10(a).

 

(b) Subject to the non-recourse provisions of Section 18.1, Borrower shall
protect, indemnify and save harmless Lender, and all officers, directors,
stockholders, members, partners, employees, agents, successors and assigns
thereof (collectively, the Indemnified Parties) from and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs
and expenses (including all reasonable attorneys’ fees and expenses actually
incurred) imposed upon or incurred by or asserted against the Indemnified
Parties or the Property or any part of its interest therein, by reason of the
occurrence or existence of any of the following (to the extent Proceeds payable
on account of the following shall be inadequate; it being understood that in no
event will the Indemnified Parties be required to actually pay or incur any
costs or expenses as a condition to the effectiveness of the foregoing
indemnity) prior to (i) the acceptance by Lender or its designee of a
deed-in-lieu of foreclosure with respect to the Property, or (ii) an Indemnified
Party or its designee taking possession or control of the Property or (iii) the
foreclosure of the Security Instrument, except to the extent caused by the
actual willful misconduct or gross negligence of the Indemnified Parties (other
than such willful misconduct or gross negligence imputed to the Indemnified
Parties because of their interest in the Property): (1) ownership of Borrower’s
interest in the Property, or any interest therein, or receipt of any Rents or
other sum therefrom, (2) any accident, injury to or death of any persons or loss
of or damage to property occurring on or about the Property or any Appurtenances
thereto, (3) any design, construction, operation, repair, maintenance, use,
non-use or condition of the Property or Appurtenances thereto, including claims
or penalties arising from violation of any Legal Requirement or Insurance
Requirement, as well as any claim based on any patent or latent defect, whether
or not discoverable by Lender, any claim the insurance as to which is
inadequate, and any Environmental Claim, (4) any Default under this Agreement or
any of the other Loan Documents or any failure on the part of Borrower to
perform or comply with any of the terms of any

 

145



--------------------------------------------------------------------------------

Operating Agreement within the applicable notice or grace periods, (5) any
performance of any labor or services or the furnishing of any materials or other
property in respect of the Property or any part thereof, (6) any negligence or
tortious act or omission on the part of Borrower or any of its agents,
contractors, servants, employees, sublessees, licensees or invitees, (7) any
contest referred to in Section 7.3 hereof, (8) any obligation or undertaking
relating to the performance or discharge of any of the terms, covenants and
conditions of the landlord contained in the Subleases or the Master Lease, or
(9) the presence at, in or under the Property or the Improvements of any
Hazardous Materials in violation of any Environmental Law. Any amounts the
Indemnified Parties are legally entitled to receive under this Section which are
not paid within fifteen (15) Business Days after written demand therefor by the
Indemnified Parties or Lender, setting forth in reasonable detail the amount of
such demand and the basis therefor, shall bear interest from the date of demand
at the Default Rate, and shall, together with such interest, be part of the
Indebtedness and secured by the Security Instrument. In case any action, suit or
proceeding is brought against the Indemnified Parties by reason of any such
occurrence, Borrower shall at Borrower’s expense resist and defend such action,
suit or proceeding or will cause the same to be resisted and defended by counsel
at Borrower’s reasonable expense for the insurer of the liability or by counsel
designated by Borrower (unless reasonably disapproved by Lender promptly after
Lender has been notified of such counsel); provided, however, that nothing
herein shall compromise the right of Lender (or any Indemnified Party) to
appoint its own counsel at Borrower’s expense for its defense with respect to
any action which in its reasonable opinion presents a conflict or potential
conflict between Lender and Borrower that would make such separate
representation advisable; provided further that if Lender shall have appointed
separate counsel pursuant to the foregoing, Borrower shall not be responsible
for the expense of additional separate counsel of any Indemnified Party unless
in the reasonable opinion of Lender a conflict or potential conflict exists
between such Indemnified Party and Lender. So long as Borrower is resisting and
defending such action, suit or proceeding as provided above in a prudent and
commercially reasonable manner, Lender and the Indemnified Parties shall not be
entitled to settle such action, suit or proceeding without Borrower’s consent
which shall not be unreasonably withheld or delayed, and claim the benefit of
this Section with respect to such action, suit or proceeding and Lender agrees
that it will not settle any such action, suit or proceeding without the consent
of Borrower; provided, however, that if Borrower is not diligently defending
such action, suit or proceeding in a prudent and commercially reasonable manner
as provided above, and Lender has provided Borrower with thirty (30) days’ prior
written notice, or shorter period if mandated by the requirements of applicable
law, and opportunity to correct such determination, Lender may settle such
action, suit or proceeding and claim the benefit of this Section 19.12 with
respect to settlement of such action, suit or proceeding. Any Indemnified Party
will give Borrower prompt notice after such Indemnified Party obtains actual
knowledge of any potential claim by such Indemnified Party for indemnification
hereunder. The Indemnified Parties shall not settle or compromise any action,
proceeding or claim as to which it is indemnified under this Section 19.12
without notice to and reasonable consent of Borrower.

 

19.13 Exhibits and Schedules Incorporated. The Exhibits and Schedules annexed
hereto are hereby incorporated herein as a part of this Agreement with the same
effect as if set forth in the body hereof.

 

19.14 Offsets, Counterclaims and Defenses. Any assignee of Lender’s interest in
and to this Agreement, the Notes and the other Loan Documents shall take the
same free and clear of all

 

146



--------------------------------------------------------------------------------

offsets, counterclaims or defenses which are unrelated to such documents which
Borrower may otherwise have against any assignor of such documents, and no such
unrelated counterclaim or defense shall be interposed or asserted by Borrower in
any action or proceeding brought by any such assignee upon such documents and
any such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

19.15 Liability of Assignees of Lender. No assignee of Lender shall have any
personal liability, directly or indirectly, under or in connection with this
Agreement or any other Loan Document or any amendment or amendments hereto made
at any time or times, heretofore or hereafter, any different than the liability
of Lender hereunder. In addition, no assignee shall have at any time or times
hereafter any personal liability, directly or indirectly, under or in connection
with or secured by any agreement, lease, instrument, encumbrance, claim or right
affecting or relating to the Property or to which the Property is now or
hereafter subject any different than the liability of Lender hereunder. The
limitation of liability provided in this Section 19.15 is (i) in addition to,
and not in limitation of, any limitation of liability applicable to the assignee
provided by law or by any other contract, agreement or instrument, and (ii)
shall not apply to any assignee’s gross negligence or willful misconduct.

 

19.16 No Joint Venture or Partnership; No Third Party Beneficiaries.

 

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

19.17 Publicity. Each party shall endeavor to permit the other to review the
initial press release relating to the Loan in order to provide the other with a
reasonable opportunity to comment thereon.

 

19.18 Waiver of Marshalling of Assets. To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s members and others with
interests in Borrower and of the Property, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in

 

147



--------------------------------------------------------------------------------

inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Indebtedness without any prior or different resort for
collection or of the right of Lender to the payment of the Indebtedness out of
the net proceeds of the Property in preference to every other claimant
whatsoever.

 

19.19 Waiver of Counterclaim and other Actions. Borrower hereby expressly and
unconditionally waives, in connection with any suit, action or proceeding
brought by Lender on this Agreement, the Notes, the Security Instrument or any
Loan Document, any and every right it may have to (i) interpose any counterclaim
therein (other than a counterclaim which can only be asserted in the suit,
action or proceeding brought by Lender on this Agreement, the Notes, the
Security Instrument or any Loan Document and cannot be maintained in a separate
action) and (ii) have any such suit, action or proceeding consolidated with any
other or separate suit, action or proceeding.

 

19.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

19.21 Prior Agreements. This Agreement and the other Loan Documents contain the
entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, are superseded by the terms of
this Agreement and the other Loan Documents and unless specifically set forth in
a writing contemporaneous herewith the terms, conditions and provisions of any
and all such prior agreements do not survive execution of this Agreement.

 

19.22 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall constitute an original, but all of which shall constitute
one document.

 

[NO FURTHER TEXT ON THIS PAGE]

 

148



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

MPO PROPERTIES, LLC, a Delaware limited

liability company

By:

 

/s/ Jon W. Kimmins

Name:

 

Jon W. Kimmins

Title:

 

Senior Vice President-Treasurer

 

[Lender’s signature appears on following page]

 

Borrower’s Execution Page



--------------------------------------------------------------------------------

 

LENDER:

GERMAN AMERICAN CAPITAL

CORPORATION, a Maryland corporation, on

behalf of the holders of the Notes

By:

 

/s/ Todd O. Sammann

Name:

 

Todd O. Sammann

Title:

 

Vice President

By:

 

/s/ Eric M. Schwartz

Name:

 

Eric M. Schwartz

Title:

 

Vice President